EXHIBIT 10.1

 

EXECUTION VERSION



 

AMENDED AND RESTATED CREDIT AGREEMENT
dated as of April 3, 2018,
among
THE CHEMOURS COMPANY,
as Borrower,
The Lenders and Issuing Banks Party Hereto,
and
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent
___________________________

JPMORGAN CHASE BANK, N.A., CITIGROUP GLOBAL MARKETS INC.,
BARCLAYS BANK PLC, CREDIT SUISSE SECURITIES (USA) LLC,
HSBC SECURITIES (USA) INC., RBC CAPITAL MARKETS1,
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
and DEUTSCHE BANK SECURITIES INC.,
as Joint Bookrunners and Joint Lead Arrangers


CITIBANK, N.A., BARCLAYS BANK PLC, CREDIT SUISSE AG, HSBC BANK USA, NATIONAL
ASSOCIATION and ROYAL BANK OF CANADA,
as Syndication Agents

BANK OF AMERICA, N.A., DEUTSCHE BANK SECURITIES INC.,
MIZUHO BANK, LTD. and THE TORONTO-DOMINION BANK, NEW YORK BRANCH,
as Documentation Agents

SUNTRUST BANK, BNP PARIBAS
and CITIZENS BANK, NATIONAL ASSOCIATION,
as Senior Managing Agents


 

 

1

RBC Capital Markets is a brand name for the capital markets activities of Royal
Bank of Canada and its affiliates.

 

 

 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

Page

ARTICLE I

Definitions

SECTION 1.01. Defined Terms

1

 

SECTION 1.02. Classification of Loans and Borrowings

58

 

SECTION 1.03. Terms Generally

58

 

SECTION 1.04. Accounting Terms; GAAP

59

 

SECTION 1.05. Pro Forma Calculations

59

 

SECTION 1.06. Exchange Rates; Currency Equivalents.

59

 

SECTION 1.07. Limited Condition Transactions

61

 

ARTICLE II

The Credits

SECTION 2.01. Commitments

62

 

SECTION 2.02. Loans and Borrowings

62

 

SECTION 2.03. Requests for Borrowings

63

 

SECTION 2.04. Swingline Loans

64

 

SECTION 2.05. Letters of Credit

66

 

SECTION 2.06. Funding of Borrowings

74

 

SECTION 2.07. Interest Elections

75

 

SECTION 2.08. Termination and Reduction of Commitments

76

 

SECTION 2.09. Repayment of Loans; Evidence of Debt

77

 

SECTION 2.10. Amortization of Term Loans

78

 

SECTION 2.11. Prepayment of Loans

80

 

SECTION 2.12. Fees

84

 

SECTION 2.13. Interest

85

 

SECTION 2.14. Alternate Rate of Interest

86

 

SECTION 2.15. Increased Costs

88

 

SECTION 2.16. Break Funding Payments; LIBOR Alternative

90

 

SECTION 2.17. Taxes

90

 

SECTION 2.18. Payments Generally; Pro Rata Treatment; Sharing of Setoffs

94

 

SECTION 2.19. Mitigation Obligations; Replacement of Lenders

96

 

SECTION 2.20. Defaulting Lenders

97

 

SECTION 2.21. Incremental Extensions of Credit

99

 

SECTION 2.22. Extension of Maturity Date

105

 

SECTION 2.23. Refinancing Facilities

107

 

SECTION 2.24. ERISA Matters

109

 

i

 

 

 

--------------------------------------------------------------------------------

 

ARTICLE III

Representations and Warranties

SECTION 3.01. Organization; Powers

110

 

SECTION 3.02. Authorization; Due Execution and Delivery; Enforceability

110

 

SECTION 3.03. Governmental Approvals; No Conflicts

110

 

SECTION 3.04. Financial Condition; No Material Adverse Change

111

 

SECTION 3.05. Properties

111

 

SECTION 3.06. Litigation and Environmental Matters

112

 

SECTION 3.07. Compliance with Laws and Agreements

112

 

SECTION 3.08. Anti-Terrorism Laws; Anti-Corruption Laws

113

 

SECTION 3.09. Investment Company Status

113

 

SECTION 3.10. Federal Reserve Regulations

113

 

SECTION 3.11. Taxes

113

 

SECTION 3.12. ERISA

113

 

SECTION 3.13. Disclosure

114

 

SECTION 3.14. Subsidiaries

115

 

SECTION 3.15. Labor Matters

115

 

SECTION 3.16. Solvency

115

 

SECTION 3.17. Collateral Matters

116

 

ARTICLE IV

Conditions

SECTION 4.01. Effective Date

117

 

SECTION 4.02. Each Credit Event

120

 

ARTICLE V

Affirmative Covenants

SECTION 5.01. Financial Statements and Other Information

120

 

SECTION 5.02. Notices of Material Events

123

 

SECTION 5.03. Information Regarding Collateral

124

 

SECTION 5.04. Existence; Conduct of Business

124

 

SECTION 5.05. Payment of Taxes

124

 

SECTION 5.06. Maintenance of Properties

125

 

SECTION 5.07. Insurance

125

 

SECTION 5.08. Books and Records; Inspection and Audit Rights

125

 

SECTION 5.09. Compliance with Laws

126

 

SECTION 5.10. Use of Proceeds and Letters of Credit

126

 

SECTION 5.11. Additional Subsidiaries

126

 

SECTION 5.12. Further Assurances

127

 

SECTION 5.13. Designation of Subsidiaries

128

 

SECTION 5.14. [Reserved]

128

 

ii

 

 

 

--------------------------------------------------------------------------------

 

SECTION 5.15. Rated Credit Facilities

128

 

SECTION 5.16. Post-Closing Matters

128

 

ARTICLE VI

Negative Covenants

SECTION 6.01. Indebtedness; Certain Equity Securities

129

 

SECTION 6.02. Liens

135

 

SECTION 6.03. Fundamental Changes

139

 

SECTION 6.04. Investments, Loans, Advances, Guarantees and Acquisitions

140

 

SECTION 6.05. Asset Sales

145

 

SECTION 6.06. [Reserved]

148

 

SECTION 6.07. Hedging Agreements

148

 

SECTION 6.08. Restricted Payments

148

 

SECTION 6.09. Transactions with Affiliates

150

 

SECTION 6.10. Restrictive Agreements

151

 

SECTION 6.11. Amendment of Material Documents

151

 

SECTION 6.12. [Reserved]

152

 

SECTION 6.13. Senior Secured Net Leverage Ratio

152

 

SECTION 6.14. Changes in Fiscal Periods

152

 

ARTICLE VII

Events of Default

ARTICLE VIII

The Administrative Agent

ARTICLE IX

Miscellaneous

SECTION 9.01. Notices

163

 

SECTION 9.02. Waivers; Amendments

165

 

SECTION 9.03. Expenses; Indemnity; Damage Waiver

169

 

SECTION 9.04. Successors and Assigns

172

 

SECTION 9.05. Survival

179

 

SECTION 9.06. Counterparts; Integration; Effectiveness

180

 

SECTION 9.07. Severability

180

 

SECTION 9.08. Right of Setoff

181

 

SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of Process

181

 

SECTION 9.10. WAIVER OF JURY TRIAL

182

 

SECTION 9.11. Headings

182

 

SECTION 9.12. Confidentiality

182

 

SECTION 9.13. Interest Rate Limitation

183

 

iii

 

 

 

--------------------------------------------------------------------------------

 

SECTION 9.14. Release of Liens and Guarantees

183

 

SECTION 9.15. USA PATRIOT Act Notice

184

 

SECTION 9.16. No Fiduciary Relationship

184

 

SECTION 9.17. Non-Public Information

185

 

SECTION 9.18. Authorization to Distribute Certain Materials to Public-Siders;
Security Clearances

185

 

SECTION 9.19. Acknowledgment and Consent to Bail-In of EEA Financial
Institutions

186

 

SECTION 9.20. Restatement of Existing Credit Agreement

186

 

 

 

SCHEDULES:

 

Schedule 1.01 — Existing Letters of Credit

Schedule 1.02 — Material Adverse Effect

Schedule 1.03 — Mortgaged Property

Schedule 2.01 — Commitments

Schedule 2.04 — Swingline Commitments

Schedule 3.05 — Real Property

Schedule 3.06 — Litigation and Environmental Matters

Schedule 3.14 — Subsidiaries

Schedule 6.01 — Existing Indebtedness

Schedule 6.02 — Existing Liens

Schedule 6.04(c) — Existing Investments

Schedule 6.04(d) — Future Investments

Schedule 6.05 — Asset Sales

Schedule 6.09 — Existing Transactions with Affiliates

Schedule 6.10 — Existing Restrictions

 

EXHIBITS:

 

Exhibit A— Form of Assignment and Assumption

Exhibit B— Form of Collateral Agreement

Exhibit C— Form of Perfection Certificate

Exhibit D— Form of Supplemental Perfection Certificate

Exhibit E— Form of Intercompany Indebtedness Subordination Agreement

Exhibit F— Auction Procedures

Exhibit G— Form of Affiliated Lender Assignment and Assumption

Exhibit H— Form of Maturity Date Extension Request

Exhibit I-1— Form of U.S. Tax Compliance Certificate for Non-U.S. Lenders that
are not Partnerships for U.S. Federal Income Tax Purposes

Exhibit I-2— Form of U.S. Tax Compliance Certificate for Non-U.S. Participants

that are Partnerships for U.S. Federal Income Tax Purposes

Exhibit I-3— Form of U.S. Tax Compliance Certificate for Non-U.S. Participants

that are not Partnerships for U.S. Federal Income Tax Purposes

iv

 

 

 

--------------------------------------------------------------------------------

 

Exhibit I-4— Form of U.S. Tax Compliance Certificate for Non-U.S. Lenders that
are Partnerships for U.S. Federal Income Tax Purposes

Exhibit J— Form of Solvency Certificate

 

 

v

 

 

 

--------------------------------------------------------------------------------

 

AMENDED AND RESTATED CREDIT AGREEMENT dated as of April 3, 2018 (this
“Agreement”), among The Chemours Company, a Delaware corporation, the LENDERS
and ISSUING BANKS party hereto, and JPMORGAN CHASE BANK, N.A., as Administrative
Agent.

The Borrower has requested that the Existing Credit Agreement (such term and
each other term used herein but not otherwise defined having the meanings
assigned to such terms in Section 1.01) be amended and restated in the form of
this Agreement.

In connection with the foregoing, the Borrower has requested that (a) the
Tranche B-2 US$ Term Lenders extend credit in the form of Tranche B-2 US$ Term
Loans on the Effective Date in an aggregate principal amount not in excess of
$900,000,000, (b) the Tranche B-2 Euro Term Lenders extend credit in the form of
Tranche B-2 Euro Term Loans on the Effective Date in an aggregate principal
amount not in excess of €350,000,000 and (c) the Revolving Lenders extend credit
in the form of Revolving Loans, the Swingline Lender extend credit in the form
of Swingline Loans and the Issuing Banks issue Letters of Credit, in each case
at any time and from time to time during the Revolving Availability Period such
that the Aggregate Revolving Exposure will not exceed $800,000,000 at any
time.  The proceeds of the Tranche B-2 US$ Term Loans and the Tranche B-2 Euro
Term Loans will be used (i) to prepay the payment obligations under the Existing
Credit Agreement, (ii) to pay fees and expenses in connection therewith and with
the other Transactions and (iii) for working capital and other general corporate
purposes (including Permitted Acquisitions).  The proceeds of the Revolving
Loans after the Effective Date and of the Swingline Loans will be used only for
working capital and other general corporate purposes (including Permitted
Acquisitions) and other transactions not prohibited by this Agreement.  Letters
of Credit will be used only by the Borrower and the Restricted Subsidiaries for
general corporate purposes.

The Lenders are willing to extend such credit to the Borrower, and the Issuing
Banks are willing to issue Letters of Credit for the account of the Borrower, on
the terms and subject to the conditions set forth herein.  Furthermore, the
Lenders and the Issuing Banks are willing to amend and restate the Existing
Credit Agreement on the terms and subject to the conditions set forth
herein.  Accordingly, the parties hereto agree as follows:

ARTICLE I

Definitions

SECTION 1.01.  Defined Terms

.  As used in this Agreement (including in the introductory paragraphs hereto),
the following terms have the meanings specified below:

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

“Additional Lender” has the meaning assigned to such term in Section 2.21(c).

 

 

 

 

 

--------------------------------------------------------------------------------

2

“Adjusted EURIBO Rate” means, with respect to any EURIBOR Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/100 of 1%) equal to the EURIBO Rate for such Interest
Period.  Notwithstanding the foregoing, solely in the case of Tranche B-2 Euro
Term Loans, in no event shall the Adjusted EURIBO Rate at any time be less than
0.50% per annum.

“Adjusted LIBO Rate” means, with respect to any Eurocurrency Borrowing for any
Interest Period (or, solely for purposes of clause (c) of the defined term
“Alternate Base Rate”, for purposes of determining the Alternate Base Rate as of
any date), an interest rate per annum (rounded upwards, if necessary, to the
next 1/100 of 1%) equal to (a) for Borrowings denominated in dollars, (i) the
LIBO Rate for dollars for such Interest Period (or such date, as applicable)
multiplied by (ii) the Statutory Reserve Rate and (b) for Borrowings denominated
in a Permitted Foreign Currency (other than Euro), the LIBO Rate for such
currency for such Interest Period. Notwithstanding the foregoing, in no event
shall the Adjusted LIBO Rate at any time be less than 0.00% per annum.

“Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity as
administrative agent hereunder and under the other Loan Documents, and its
successors in such capacity as provided in Article VIII.

“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Affiliated Lender Assignment and Assumption” means an assignment and assumption
entered into by a Lender and a Purchasing Borrower Party (with the consent of
any party whose consent is required by Section 9.04), and accepted by the
Administrative Agent, in the form of Exhibit G or any other form approved by the
Administrative Agent.

“Aggregate Revolving Commitment” means, at any time, the sum of the Revolving
Commitments of all the Revolving Lenders at such time.

“Aggregate Revolving Exposure” means, at any time, the sum of the Revolving
Exposures of all the Revolving Lenders at such time.

“Agreement” has the meaning assigned to such term in the introductory statement
to this Amended and Restated Credit Agreement.

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the NYFRB Rate in effect on
such day plus 1/2 of 1.00% per annum and (c) the Adjusted LIBO Rate on such day
(or, if such day is not a Business Day, the immediately preceding Business Day)
plus 1.00% per annum.  If the Administrative Agent shall have determined (which
determination shall be conclusive absent manifest error) that it is unable to
ascertain the NYFRB Rate for any reason, including the inability or failure of
the

 

 

 

 

--------------------------------------------------------------------------------

3

Administrative Agent to obtain sufficient quotations in accordance with the
terms of the definition thereof, then the Alternate Base Rate shall be
determined without regard to clause (b) of the preceding sentence until the
circumstances giving rise to such inability no longer exist.  For purposes of
clause (c) above, the Adjusted LIBO Rate on any day shall be based on the rate
per annum appearing on the applicable Reuters screen page (currently page
LIBOR01) displaying interest rates for dollar deposits in the London interbank
market (or, in the event such rate does not appear on a page of the Reuters
screen, on the appropriate page of such other information service that publishes
such rate as shall be selected by the Administrative Agent from time to time in
its reasonable discretion) at approximately 11:00 a.m., London time, on such day
for deposits in dollars with a maturity of one month; provided that if such rate
shall be less than zero, such rate shall be deemed to be zero.  Any change in
the Alternate Base Rate due to a change in the Prime Rate, the NYFRB Rate or the
Adjusted LIBO Rate shall be effective from and including the effective date of
such change in the Prime Rate, the NYFRB Rate or the Adjusted LIBO Rate,
respectively.  Notwithstanding the foregoing, in no event shall the Alternate
Base Rate at any time be less than 1.00% per annum.

“Alternative Incremental Facility Debt” means any Indebtedness incurred by the
Borrower in the form of one or more series of senior secured notes or term
loans, second lien secured notes or term loans or senior unsecured notes or term
loans; provided that (a) if such Indebtedness is secured, such Indebtedness
shall be secured by the Collateral on a pari passu or junior basis with the Loan
Document Obligations and shall not be secured by any property or assets of the
Borrower or any Restricted Subsidiary other than the Collateral, (b) the stated
final maturity of such Indebtedness shall not be earlier than the Latest
Maturity Date (except for any such Indebtedness in the form of a bridge or other
interim credit facility intended to be refinanced or replaced with long-term
Indebtedness, which such Indebtedness, upon the maturity thereof, automatically
converts into Indebtedness that satisfies the requirements set forth in this
definition), (c) such Indebtedness shall not be required to be repaid, prepaid,
redeemed, repurchased or defeased, whether on one or more fixed dates, upon the
occurrence of one or more events or at the option of any holder thereof (except,
in each case, (x) upon the occurrence of an event of default, asset sale, event
of loss, casualty or condemnation events, excess cash flow (but only if the
definitive documentation for such Indebtedness defines “excess cash flow” in a
manner that is substantially the same as the definition of “Excess Cash Flow”
herein) or a change in control and (y) in the case of any such Alternative
Incremental Facility Debt in the form of a bridge or other interim credit
facility intended to be refinanced or replaced with long-term Indebtedness, upon
the occurrence of such refinancing or replacement Indebtedness as long as such
refinancing or replacement Indebtedness satisfies the requirements set forth in
this definition) prior to the Latest Maturity Date; provided that,
notwithstanding the foregoing, scheduled amortization payments (however
denominated) of such Indebtedness shall be permitted so long as the weighted
average life to maturity of such Indebtedness is not shorter than the weighted
average life to maturity of the then-remaining Term Loans, (d) such Indebtedness
shall have covenants no more materially restrictive, taken as a whole, than
those applicable to the Commitments and the Loans (except for covenants or other
provisions (i) applicable only to periods after the Latest Maturity Date in
effect at the time such Alternative Incremental Facility Debt is issued or
(ii) that are also for the benefit of all other Lenders in respect of Loans and
Commitments outstanding at the time such Alternative Incremental Facility Debt
is incurred), as determined in good faith by the Borrower (it being understood
that such

 

 

 

 

--------------------------------------------------------------------------------

4

Indebtedness may include one or more financial maintenance covenants with which
the Borrower shall be required to comply; provided that any such financial
maintenance covenant shall also be for the benefit of all other Lenders in
respect of all Loans and Commitments outstanding at the time that such
Alternative Incremental Facility Debt is incurred), (d) if such Indebtedness is
secured, a trustee or note agent acting on behalf of the holders of such
Indebtedness shall have become party to customary intercreditor arrangements
mutually agreed with the Administrative Agent and (e) such Indebtedness shall
not be guaranteed by any Subsidiaries other than the Loan Parties.

“Anti-Corruption Laws” means all laws, rules and regulations of any jurisdiction
applicable to the Borrower or the Subsidiaries from time to time concerning or
relating to bribery, corruption or money laundering.

“Applicable Percentage” means, at any time with respect to any Revolving Lender,
the percentage of the Aggregate Revolving Commitment represented by such
Lender’s Revolving Commitment at such time; provided that, in the case of
Section 2.20, when a Defaulting Lender shall exist, “Applicable Percentage”
shall mean the percentage of the total Revolving Commitments (disregarding any
Defaulting Lender’s Revolving Commitment) represented by such Lender’s Revolving
Commitment.  If the Revolving Commitments have terminated or expired, the
Applicable Percentages shall be determined based upon the Revolving Exposures of
the Lenders in effect at the time of such determination.

“Applicable Rate” means, for any day, (a) with respect to any Loan that is a
Tranche B-2 US$ Term Loan, (i) 0.75% per annum, in the case of an ABR Loan, and
(ii) 1.75% per annum, in the case of a Eurocurrency Loan, (b) with respect to
any Loan that is a Tranche B-2 Euro Term Loan, 2.00% per annum and (c) with
respect to any Loan that is a Revolving Loan or a Swingline Loan, or with
respect to the commitment fees payable hereunder, the applicable rate per annum
set forth below under the caption “ABR Spread”, “Eurocurrency Spread and EURIBOR
Spread” or “Commitment Fee Rate”, as applicable, based upon the Total Net
Leverage Ratio as of the end of the fiscal quarter of the Borrower for which
consolidated financial statements have heretofore been most recently delivered
pursuant to Section 5.01(a) or 5.01(b); provided that until the delivery to the
Administrative Agent pursuant to Section 5.01(a) or 5.01(b) as of and for the
first fiscal quarter of the Borrower beginning after the Effective Date, the
Applicable Rate shall be the applicable rate per annum set forth below in
Level III:

 

Level

Total Net Leverage Ratio:

ABR
Spread

Eurocurrency Spread and EURIBOR Spread

Commitment Fee
Rate


I

Greater than 3.75 to 1.00

1.00%

2.00%

0.25%

 

 

 

 

--------------------------------------------------------------------------------

5

Level

Total Net Leverage Ratio:

ABR
Spread

Eurocurrency Spread and EURIBOR Spread

Commitment Fee
Rate


II

Greater than 2.75 to 1.00 but less than or equal to 3.75 to 1.00

0.75%

1.75%

0.20%

III

Greater than 1.75 to 1.00 but less than or equal to 2.75 to 1.00

0.50%

1.50%

0.15%

IV

Less than or equal to 1.75 to 1.00

0.25%

1.25%

0.10%

 

For purposes of the foregoing, each change in the Applicable Rate resulting from
a change in the Total Net Leverage Ratio shall be effective during the period
commencing on and including the date of delivery to the Administrative Agent
pursuant to Section 5.01(a) or 5.01(b) of the consolidated financial statements
indicating such change and ending on the date immediately preceding the
effective date of the next such change; provided that the Total Net Leverage
Ratio shall be deemed to be in Level I at the option of the Administrative Agent
or at the request of the Required Lenders if the Borrower fails to deliver the
consolidated financial statements required to be delivered by it pursuant to
Section 5.01(a) or 5.01(b) or the certificate of a Financial Officer required
pursuant to Section 5.01(c) during the period from the expiration of the time
for delivery thereof until such consolidated financial statements and such
certificate are delivered.

“Applicable Total Net Leverage Ratio” means 4.50 to 1.00.

“Approved Fund” means any Person (other than a natural person and any holding
company, investment vehicle or trust for, or owned and operated for the primary
benefit of, a natural person) that is engaged in making, purchasing, holding or
investing in commercial loans and similar extensions of credit in the ordinary
course of its activities and that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Arrangers” means, collectively, JPMorgan Chase Bank, N.A., Citigroup Global
Markets Inc., Barclays Bank PLC, Credit Suisse Securities (USA) LLC, HSBC
Securities (USA) Inc., RBC Capital Markets, Merrill Lynch, Pierce, Fenner &
Smith Incorporated (or any other registered broker-dealer wholly-owned by Bank
of America Corporation to which all or substantially all of Bank of America
Corporation’s or any of its subsidiaries’ investment banking, commercial lending
services or related businesses may be transferred following the date hereof) and
Deutsche Bank Securities Inc., each in its capacity as a joint lead arranger and
joint bookrunner for the credit facilities provided for herein.

 

 

 

 

--------------------------------------------------------------------------------

6

“Arrangement Letter” means that certain Arrangement Letter dated as of March 13,
2018 (as amended, modified or supplemented from time to time), among JPMorgan
Chase Bank, N.A., Citigroup Global Markets, Inc. and the Borrower.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any Person whose consent is
required by Section 9.04) and accepted by the Administrative Agent, in the form
of Exhibit A or any other form approved by the Administrative Agent.

“Attributable Indebtedness” means, on any date, in respect of Capital Lease
Obligations of any Person, the capitalized amount thereof that would appear on
the balance sheet of such Person prepared as of such date in accordance with
GAAP.

“Attributable Receivables Indebtedness” at any time shall mean the principal
amount of Indebtedness which (a) if a Permitted Receivables Facility is
structured as a secured lending agreement, would constitute the principal amount
of such Indebtedness or (b) if a Permitted Receivables Facility is structured as
a purchase agreement, would be outstanding at such time under the Permitted
Receivables Facility if the same were structured as a secured lending agreement
rather than a purchase agreement.

“Auction” means an auction pursuant to which a Purchasing Borrower Party offers
to purchase Term Loans pursuant to the Auction Procedures.

“Auction Manager” means any financial institution or advisor employed by the
Borrower (whether or not an Affiliate of the Administrative Agent) to act as an
arranger in connection with any Auction; provided that the Borrower shall not
designate the Administrative Agent as the Auction Manager without the written
consent of the Administrative Agent (it being understood and agreed that the
Administrative Agent shall be under no obligation to agree to act as the Auction
Manager).

“Auction Procedures” means the procedures set forth in Exhibit F.

“Auction Purchase Offer” means an offer by a Purchasing Borrower Party to
purchase Term Loans of one or more Classes pursuant to an auction process
conducted in accordance with the Auction Procedures and otherwise in accordance
with Section 9.04(f).

“Available Amount” means, at any time, (a) the sum of (i) 50% of Consolidated
Net Income (to the extent positive) for the period (taken as one period)
beginning on April 1, 2015, to the end of the Borrower’s most recently ended
fiscal quarter for which financial statements have been delivered pursuant to
Section 5.01(a) or Section 5.01(b), as applicable, plus (ii) the Net Proceeds
and the fair market value of non-cash assets received from any sale or issuance
of Equity Interests (other than Disqualified Equity Interests) of the Borrower
to the extent such Net Proceeds are received by the Borrower, plus (iii) the
aggregate amount of prepayments declined by the Term Lenders and retained by the
Borrower pursuant to Section 2.11(e) (provided that any increase in the
Available Amount pursuant to this clause (iii) shall not be used to make any
Restricted Payment) plus (iv) the amount of any Investment made using the
Available Amount by the Borrower or any Restricted Subsidiary in any
Unrestricted Subsidiary that has been re-designated

 

 

 

 

--------------------------------------------------------------------------------

7

as a Restricted Subsidiary or that has been merged, amalgamated or consolidated
with or into the Borrower or any Restricted Subsidiary; plus (v) to the extent
not otherwise included in the Consolidated Net Income, the aggregate amount of
cash returns to the Borrower or any Restricted Subsidiary in respect of
Investments made pursuant to Section 6.04(u) in reliance on the Available
Amount; plus (vi) the aggregate principal amount of debt instruments or
Disqualified Equity Interests issued after the Effective Date that are converted
into or exchanged for any Qualified Equity Interests after the Effective Date
and on or prior to such date; minus (b) the sum at such time of (i) Investments
previously or concurrently made under Section 6.04(u) in reliance on the
Available Amount, plus (ii) Restricted Payments previously or concurrently made
under Section 6.08(h) in reliance on the Available Amount.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy”.

“Bankruptcy Event” means, with respect to any Person, that such Person has
become the subject of a bankruptcy or insolvency proceeding, or has had a
receiver, conservator, trustee, administrator, custodian, assignee for the
benefit of creditors or similar Person charged with the reorganization or
liquidation of its business appointed for it, or, in the good faith
determination of the Administrative Agent, has taken any action in furtherance
of, or indicating its consent to, approval of or acquiescence in, any such
proceeding or appointment; provided that a Bankruptcy Event shall not result
solely by virtue of (1) an Undisclosed Administration or (2) any ownership
interest, or the acquisition of any ownership interest, in such Person by a
Governmental Authority; provided, further, that such ownership interest does not
result in or provide such Person with immunity from the jurisdiction of courts
within the United States of America or from the enforcement of judgments or
writs of attachment on its assets or permit such Person (or such Governmental
Authority) to reject, repudiate, disavow or disaffirm any contracts or
agreements made by such Person.

“Board of Governors” means the Board of Governors of the Federal Reserve System
of the United States of America.

“Borrower” means The Chemours Company, a Delaware corporation.

“Borrowing” means (a) Loans of the same Class, Type and currency, made,
converted or continued on the same date and, in the case of Eurocurrency Loans
and EURIBOR Loans, as to which a single Interest Period is in effect, or (b) a
Swingline Loan.

 

 

 

 

--------------------------------------------------------------------------------

8

“Borrowing Minimum” means (a) in the case of a Eurocurrency Borrowing
denominated in dollars, $1,000,000, (b) in the case of a Eurocurrency Borrowing
denominated in any Permitted Foreign Currency or a EURIBOR Borrowing, the
smallest amount of such Permitted Foreign Currency that is an integral multiple
of 100,000 units of such currency and that has a Dollar Equivalent in excess of
$1,000,000 and (c) in the case of an ABR Borrowing, $500,000.

“Borrowing Multiple” means (a) in the case of a Eurocurrency Borrowing
denominated in dollars, $500,000, (b) in the case of a Eurocurrency Borrowing
denominated in any Permitted Foreign Currency or a EURIBOR Borrowing, the
smallest amount of such Permitted Foreign Currency that is an integral multiple
of 100,000 units of such currency and that has a Dollar Equivalent in excess of
$500,000 and (c) in the case of an ABR Borrowing, $100,000.

“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03 or 2.04, as applicable, which shall be, in the case
of a written Borrowing Request, in a form approved by the Administrative Agent
and otherwise consistent with the requirements of Section 2.03 or 2.04, as
applicable.

“Business Day” means any day that is not a Saturday, a Sunday or any other day
on which commercial banks in New York City are authorized or required by law to
remain closed; provided that (a) when used in connection with a Eurocurrency
Loan, the term “Business Day” shall also exclude any day on which banks are not
open for dealings in deposits in the applicable currency in the London interbank
market or any day on which banks in London are not open for general business and
(b) when used in connection with any EURIBOR Loan, the term “Business Day” shall
also exclude any day which is not a TARGET Day or any day on which banks in
London are not open for general business.

“Calculation Date” means (a) the last Business Day of each calendar quarter,
(b) each date (with such date to be reasonably determined by the Administrative
Agent) that is on or about the date of (i) a Borrowing Request or an Interest
Election Request with respect to any Revolving Loan or (ii) the issuance,
amendment, renewal or extension of a Letter of Credit, (c) if an Event of
Default has occurred and is continuing, any Business Day as determined by the
Administrative Agent in its sole discretion and (d) any other date requested by
the Administrative Agent in its reasonable discretion.

“Capital Expenditures” means, for any period, (a) the additions to property,
plant and equipment and other capital expenditures of the Borrower and the
Restricted Subsidiaries that are (or should be) set forth in a consolidated
statement of cash flows of the Borrower for such period prepared in accordance
with GAAP and (b) Capital Lease Obligations incurred by the Borrower and the
Restricted Subsidiaries during such period, but excluding in each case any such
expenditure (i) constituting reinvestment of the Net Proceeds of any event
described in clause (a) or (b) of the definition of the term “Prepayment Event”,
to the extent permitted by Section 2.11(c), (ii) made by the Borrower or any
Restricted Subsidiary as payment of the consideration for a Permitted
Acquisition, (iii) made by the Borrower or any Restricted Subsidiary to effect
leasehold improvements to any property leased by the Borrower or such Restricted
Subsidiary as lessee, to the extent that such expenses have been reimbursed by
the

 

 

 

 

--------------------------------------------------------------------------------

9

landlord, (iv) in the form of a substantially contemporaneous exchange of
similar property, plant, equipment or other capital assets, except to the extent
of cash or other consideration (other than the assets so exchanged), if any,
paid or payable by the Borrower or any Restricted Subsidiary, (v) accounted for
as capital expenditures by the Borrower or any Restricted Subsidiary and that
actually are paid for by a Person other than the Borrower or any Restricted
Subsidiary and for which neither the Borrower nor any Restricted Subsidiary has
provided or is required to provide or incur, directly or indirectly, any
consideration or obligation to such Person or any other Person (whether before,
during or after such period), (vi) constituting any non-cash costs reflected as
additions to property, plant or equipment in the consolidated balance sheet of
the Borrower and the Restricted Subsidiaries (other than any non-cash costs in
respect of a cash cost in a prior period to the extent not otherwise included in
Capital Expenditures for such prior period in accordance with this definition);
provided that any cash payment made with respect to any such non-cash cost in a
subsequent period shall be included in Capital Expenditures for such subsequent
period to the extent not already included in accordance with this definition)
and (vii) made with the Net Proceeds from the issuance of Qualified Equity
Interests.

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use other than operating leases) real or personal property, or a
combination thereof, which obligations are required to be classified and
accounted for as capital or finance leases on a balance sheet of such Person
under GAAP, and the amount of such obligations shall be the capitalized amount
thereof determined in accordance with GAAP.  For purposes of Section 6.02, a
Capital Lease Obligation shall be deemed to be secured by a Lien on the property
being leased and such property shall be deemed to be owned by the lessee.
Notwithstanding any changes in GAAP after the date hereof, any lease of such
Person at the time of its incurrence of such lease, that would be characterized
as an operating lease under GAAP in effect on the date hereof (whether such
lease is entered into before or after the date hereof) shall not constitute a
Capital Lease Obligation of such Person under this Agreement or any other Loan
Document as a result of such changes in GAAP.

“Cash Equivalents” means:

(a) direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States of America or the European
Union (or by any agency thereof to the extent such obligations are backed by the
full faith and credit of the United States of America or the European Union, as
applicable), in each case maturing up to one year from the date of acquisition
thereof;

(b) investments in commercial paper maturing up to 24 months from the date of
acquisition thereof and having, at such date of acquisition, a credit rating of
at least (i) A-2 by S&P or (ii) P-2 by Moody’s;

(c) investments in certificates of deposit, banker’s acceptances and demand or
time deposits, in each case maturing up to 24 months from the date of
acquisition thereof, issued or guaranteed by or placed with, and money market
deposit accounts issued or offered by, any commercial bank (whether domestic or
foreign) that has a combined

 

 

 

 

--------------------------------------------------------------------------------

10

capital and surplus and undivided profits of not less than an amount the Dollar
Equivalent of which is $500,000,000;

(d) fully collateralized repurchase agreements with a term of not more than 30
days for securities described in clause (a) above and entered into with a
financial institution satisfying the criteria described in clause (c) above;

(e) “money market funds” that either (i) are rated AAA by S&P or Aaa by Moody’s
(or, if at any time neither S&P nor Moody’s shall be rating such obligations, an
equivalent rating from another nationally recognized rating service) or (ii)
have portfolio assets of at least $5,000,000,000;

(f) investment funds investing at least 95% of their assets in securities of the
types described in clauses (a) through (e) above; and

(g) in the case of any Foreign Subsidiary, other short-term investments that are
analogous to the foregoing, are of comparable credit quality and are customarily
used by companies in the jurisdiction of such Foreign Subsidiary for cash
management purposes.

“Cash Management Services” means any treasury management services (including
controlled disbursements, zero balance arrangements, cash sweeps, corporate
credit card and other card services, automated clearinghouse transactions,
return items, overdrafts, temporary advances, interest and fees and interstate
depository network services) provided to the Borrower or any Restricted
Subsidiary.

“CFC” means (a) a Person that is a “controlled foreign corporation” for purposes
of the Code and (b) each subsidiary of any such Person.

“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Exchange Act and the rules of the SEC thereunder), of Equity
Interests representing more than 35% of the aggregate ordinary voting power
represented by the issued and outstanding Equity Interests in the Borrower
(determined on a fully diluted basis); or (b) the occurrence of any “change in
control” (or similar event, however denominated) with respect to the Borrower
under and as defined in any indenture or other agreement or instrument
evidencing, governing the rights of the holders of, or otherwise relating to,
any Material Indebtedness of the Borrower or any Restricted Subsidiary.

“Change in Law” means the occurrence, after the date of this Agreement (or with
respect to any Lender, if later, the date on which such Lender becomes a
Lender), of any of the following:  (a) the adoption of or taking effect of any
law, rule, regulation or treaty, (b) any change in any law, rule, regulation or
treaty or in the administration, interpretation, implementation or application
thereof by any Governmental Authority or (c) the making or issuance of any
request, rule, guideline or directive (whether or not having the force of law)
by any Governmental Authority; provided that, notwithstanding anything herein to
the contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act
and all requests, rules, guidelines or directives promulgated thereunder or
issued in connection therewith and (ii) all

 

 

 

 

--------------------------------------------------------------------------------

11

requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States of America or foreign
regulatory authorities, in each case pursuant to Basel III, in each case shall
be deemed to be a “Change in Law”, regardless of the date enacted, adopted,
promulgated or issued.

“Charges” has the meaning assigned to such term in Section 9.13.

“Class”, when used in reference to (a) any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are Revolving Loans,
Incremental Revolving Loans, Tranche B-2 US$ Term Loans, Tranche B-2 Euro Term
Loans, Incremental Term Loans or Swingline Loans, (b) any Commitment, refers to
whether such Commitment is a Revolving Commitment, a Tranche B-2 US$ Term
Commitment, a Tranche B-2 Euro Term Commitment or a Commitment in respect of any
Incremental Term Loans or Incremental Revolving Loans and (c) any Lender, refers
to whether such Lender has a Loan or a Commitment with respect to a particular
Class.  Incremental Term Loans and Incremental Revolving Loans that have
different terms and conditions (together with the Commitments in respect
thereof) shall be construed to be in different Classes.

“Code” means the Internal Revenue Code of 1986.

“Collateral” means any and all assets, whether real or personal, tangible or
intangible, on which Liens are purported to be granted pursuant to the Security
Documents as security for the Obligations.

“Collateral Agreement” means the Guarantee and Collateral Agreement among the
Borrower, the Subsidiary Loan Parties and the Administrative Agent,
substantially in the form of Exhibit B.

“Collateral and Guarantee Requirement” means, at any time, the requirement that:

(a)  the Administrative Agent shall have received from the Borrower and each
Designated Subsidiary either (i) a counterpart of the Collateral Agreement duly
executed and delivered on behalf of such Person or (ii) in the case of any
Person that becomes a Designated Subsidiary after the Effective Date, a
supplement to the Collateral Agreement, in the form specified therein, duly
executed and delivered on behalf of such Person, together with, if reasonably
requested by the Administrative Agent, opinions and documents of the type
referred to in paragraphs (b) and (c) of Section 4.01 with respect to such
Person;

(b)  (i) all outstanding Equity Interests of each Restricted Subsidiary that is
a wholly owned Material Subsidiary, in each case owned by any Loan Party, shall
have been pledged pursuant to the Collateral Agreement; provided that the Loan
Parties shall not be required to pledge Equity Interests (A) representing more
than 65% of the total combined voting power of all classes of outstanding voting
Equity Interests of any CFC or any Foreign Subsidiary Holding Company or
(B) which are otherwise classified as “Excluded Equity Interests” (as defined in
the Collateral Agreement) and (ii) the

 

 

 

 

--------------------------------------------------------------------------------

12

Administrative Agent shall, to the extent required by the Collateral Agreement,
have received certificates or other instruments representing all such Equity
Interests, together with undated stock powers or other instruments of transfer
with respect thereto endorsed in blank;

(c)  all Indebtedness of the Borrower and each Restricted Subsidiary, and all
other Indebtedness of any Person in a principal amount of $10,000,000 or more,
in each case that is owing to any Loan Party, shall be evidenced by a promissory
note and shall have been pledged pursuant to the Collateral Agreement, and the
Administrative Agent shall have received all such promissory notes, together
with undated instruments of transfer with respect thereto endorsed in blank;

(d)  all documents and instruments, including Uniform Commercial Code financing
statements, required by law or reasonably requested by the Administrative Agent
to be filed, registered or recorded to create the Liens intended to be created
by the Security Documents and to perfect such Liens to the extent required by,
and with the priority required by, the Security Documents shall have been filed,
registered or recorded or delivered to the Administrative Agent for filing,
registration or recording;

(e)  the Administrative Agent shall have received (i) counterparts of a Mortgage
with respect to each Mortgaged Property duly executed and delivered by the
record owner of such Mortgaged Property, (ii) a policy or policies of title
insurance issued by a nationally recognized title insurance company insuring the
Lien of each such Mortgage as a valid and enforceable first Lien on the
Mortgaged Property described therein, in an amount reasonably acceptable to the
Administrative Agent (which amount shall not be required by the Administrative
Agent to be in excess of the fair market value of the real property covered
thereby), free of any other Liens except as expressly permitted by Section 6.02,
together with such endorsements, coinsurance and reinsurance as the
Administrative Agent may reasonably request, (iii) a completed standard “life of
loan” Federal Emergency Management Agency standard flood hazard determination
form with respect to each Mortgaged Property (together with a notice about
special flood hazard area status and flood disaster assistance duly executed by
the Borrower), (iv) if any Mortgaged Property is located in an area determined
by the Federal Emergency Management Agency (or any successor agency) to have
special flood hazards, evidence of such flood insurance as may be required
pursuant to Section 5.07, and (v) such surveys, legal opinions and other
documents as the Administrative Agent may reasonably request with respect to any
such Mortgage or Mortgaged Property;

(f)  [reserved]; and

(g)  each Loan Party shall have obtained all consents and approvals required to
be obtained by it in connection with the execution and delivery of all Security
Documents to which it is a party, the performance of its obligations thereunder
and the granting by it of the Liens thereunder.

 

 

 

 

--------------------------------------------------------------------------------

13

Notwithstanding the foregoing provisions of this definition or anything in this
Agreement or any other Loan Document to the contrary, (i) the foregoing
definition shall not require the creation or perfection of pledges of or
security interests in, or the obtaining of title insurance, legal opinions or
other deliverables with respect to, particular assets of the Loan Parties, or
the provision of Guarantees by any Designated Subsidiary, other than as set
forth herein and otherwise if and for so long as the Administrative Agent, in
consultation with the Borrower, determines that the cost of creating or
perfecting such pledges or security interests in such assets, or obtaining such
title insurance, legal opinions or other deliverables in respect of such assets,
or providing such Guarantees (taking into account any adverse tax consequences
to the Borrower and its Affiliates (including the imposition of withholding or
other material Taxes on Lenders)), shall be excessive in view of the benefits to
be obtained by the Lenders therefrom, (ii) Liens required to be granted from
time to time pursuant to the term “Collateral and Guarantee Requirement” shall
be subject to exceptions and limitations set forth in the Security Documents,
(iii) in no event shall control agreements or other control or similar
arrangements be required with respect to deposit accounts, securities accounts,
commodities accounts, letter of credit rights or other assets requiring
perfection by control (provided, however, that this clause (iii) shall not apply
to perfection by control with respect to certificated Equity Interests), (iv) in
no event shall any Loan Party be required to complete any filings or other
action with respect to the perfection or creation of security interests in any
jurisdiction outside of the United States (or otherwise enter into any security
agreements, mortgages or pledge agreements governed by the laws of any
jurisdiction outside of the United States), and (v) in no event shall landlord
lien waivers, estoppels and collateral access letters be required.  The
Administrative Agent may grant extensions of time for the creation and
perfection of security interests in or the obtaining of title insurance, legal
opinions or other deliverables with respect to particular assets or the
provision of Guarantees by any Designated Subsidiary (including extensions
beyond the Effective Date or in connection with assets acquired, or Subsidiaries
formed or acquired, after the Effective Date) where it determines that such
perfection or obtaining of title insurance or legal opinions cannot be
accomplished without undue effort or expense by the time or times at which it
would otherwise be required by this Agreement or the Security Documents.

“Commitment” means (a) with respect to any Lender, such Lender’s Revolving
Commitment, Tranche B-2 US$ Term Commitment, Tranche B-2 Euro Term Commitment,
commitment in respect of any Incremental Revolving Loans or commitment in
respect of any Incremental Term Loans or any combination thereof (as the context
requires) and (b) with respect to any Swingline Lender, such Swingline Lender’s
Swingline Commitment.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.).

“Communications” means, collectively, any notice, demand, communication,
information, document or other material provided by or on behalf of any Loan
Party pursuant to this Agreement or any other Loan Document or the transactions
contemplated herein or therein that is distributed to the Administrative Agent,
any Lender or any Issuing Bank by means of electronic communications pursuant to
Section 9.01, including through the Platform.

“Consenting Lender” has the meaning assigned to such term in Section 2.22(a).

 

 

 

 

--------------------------------------------------------------------------------

14

“Consolidated EBITDA” means, for any period, Consolidated Net Income for such
period plus, (a) without duplication and to the extent deducted in determining
such Consolidated Net Income, the sum of (i) consolidated interest expense for
such period, (ii) consolidated income tax expense for such period, (iii) all
amounts attributable to depreciation and amortization for such period (excluding
amortization expense attributable to a prepaid cash item that was paid in a
prior period), (iv) non-cash charges for such period (but excluding any such
non-cash charge in respect of an item that was included in Consolidated Net
Income in a prior period), (v) non-recurring fees and expenses incurred during
such period in connection with the Transactions, any issuance of Equity
Interests, Investment, acquisition, disposition, recapitalization or the
incurrence, modification or repayment of Indebtedness permitted to be incurred
by this Agreement (including a refinancing thereof) (whether or not successful),
(vi) non-recurring charges incurred during such period in respect of
restructurings, plant closings, relocation costs, retention or completion
bonuses (other than bonuses paid in the ordinary course of business), headcount
reductions or other similar actions, including severance charges in respect of
employee terminations, (vii) expenses during such period resulting from the
grant of stock options or other equity-related incentives to any director,
officer or employee of the Borrower or any Restricted Subsidiary pursuant to a
written plan or agreement approved by the board of directors of the Borrower,
(viii) exchange, translation or performance losses during such period relating
to any foreign currency hedging transactions or currency fluctuations, (ix) any
losses during such period attributable to early extinguishment of Indebtedness
or obligations under any Hedging Agreement, (x) any losses during such period
resulting from the sale, disposition or abandonment of any asset of the Borrower
or any Restricted Subsidiary outside the ordinary course of business, (xi) the
cumulative effect of a change in accounting principles, (xii) [reserved], (xiii)
the amount of loss on sale of receivables and related assets to a Receivables
Entity in connection with a Permitted Receivables Financing, and (xiv)
extraordinary losses or charges incurred in accordance with GAAP; provided that
any cash payment made with respect to any noncash items added back in computing
Consolidated EBITDA for any prior period pursuant to subclause (iv) (or that
would have been added back had this Agreement been in effect during such period)
shall be subtracted in computing Consolidated EBITDA for the period in which
such cash payment is made, and minus, (b) without duplication and to the extent
included in determining such Consolidated Net Income, the sum of (i) any
non-cash gains for such period (other than any such non-cash gains (A) in
respect of which cash was received in a prior period or will be received in a
future period and (B) that represent the reversal of any accrual in a prior
period for, or the reversal of any cash reserves established in a prior period
for, anticipated cash charges), (ii) exchange, translation or performance gains
relating to any foreign currency hedging transactions or currency fluctuations,
(iii) all gains during such period resulting from the sale or disposition of any
asset of the Borrower or any Restricted Subsidiary outside the ordinary course
of business, (iv) any gains attributable to early extinguishment of Indebtedness
or obligations under any Hedging Agreement and (v) the cumulative effect of a
change in accounting principles, all determined on a consolidated basis in
accordance with GAAP.  In the event any Restricted Subsidiary shall be a
Restricted Subsidiary that is not wholly owned by the Borrower, all amounts
added back in computing Consolidated EBITDA for any period pursuant to clause
(a) above, and all amounts subtracted in computing Consolidated EBITDA pursuant
to clause (b) above, to the extent such amounts are, in the reasonable judgment
of a Financial Officer, attributable to such Restricted Subsidiary, shall be
reduced by the portion thereof that is attributable to the noncontrolling
interest in such Restricted Subsidiary.  

 

 

 

 

--------------------------------------------------------------------------------

15

Notwithstanding anything in this Agreement to the contrary and solely for the
purpose of calculating the financial maintenance covenant set forth in Section
6.13 and for calculating the Total Net Leverage Ratio in each of the definition
of “Permitted Acquisition”, Section 2.21(a), Section 5.13 and clauses (g) and
(p) of Section 6.01 (but not for any calculation of the Total Net Leverage Ratio
in the definition of “Permitted Acquisition” or clause (g) or (p) of Section
6.01 referenced in the parenthetical statement therein following the termination
of the Revolving Commitments and the reduction of the Revolving Exposure to
zero) (and without duplication of any adjustment to Consolidated EBITDA
resulting from the determination of Consolidated EBITDA on a Pro Forma Basis in
accordance with Section 1.05), the determination of Consolidated EBITDA for any
period of four fiscal quarters of the Borrower shall give pro forma effect to
all expected cost savings (without duplication of actual cost savings) resulting
from any Permitted Cost Savings Action (as defined below), to the extent that
such cost savings are factually supportable and have been realized or are
reasonably expected to be realized within 365 days after the date on which the
conditions for such Permitted Cost Savings Action specified in clauses (a) and
(b) of the definition thereof have been satisfied; provided that (a) the
Borrower shall have delivered to the Administrative Agent a certificate of a
Financial Officer of the Borrower, in form and substance reasonably satisfactory
to the Administrative Agent, certifying that such cost savings meet the
requirements set forth in this sentence, together with reasonably detailed
evidence in support thereof, (b) if any cost savings included in any pro forma
calculations based on the expectation that such cost savings will be realized
within 365 days after the date on which the conditions for such Permitted Cost
Savings Action specified in clauses (a) and (b) of the definition thereof have
been satisfied shall at any time cease to be reasonably expected to be so
realized within such period, then on and after such time pro forma calculations
required hereunder shall not reflect such cost savings and (c) the aggregate
amount of cost savings included in any calculation based upon this sentence
shall not exceed, for any period of four fiscal quarters of the Borrower, 15% of
Consolidated EBITDA for such four fiscal quarter period (determined prior to the
adjustment contemplated by this clause). For purposes hereof, “Permitted Cost
Savings Action” means any action that (a) is authorized by the Borrower and (b)
with respect to which a charge to Consolidated Net Income has been taken.

“Consolidated Net Income” means, for any period, the net income or loss of the
Borrower and the Restricted Subsidiaries for such period determined on a
consolidated basis in accordance with GAAP; provided that there shall be
excluded (a) the income of any Person (other than the Borrower) that is not a
consolidated Subsidiary, except to the extent of the amount of cash dividends or
other cash distributions actually paid by such Person to the Borrower or,
subject to clauses (b) and (c) of this proviso, any consolidated Restricted
Subsidiary during such period, (b) the income of, and any amounts referred to in
clause (a) of this proviso paid to, any Restricted Subsidiary to the extent
that, on the date of determination, the declaration or payment of cash dividends
or other cash distributions by such Restricted Subsidiary of that income is not
at the time permitted by a Requirement of Law or any agreement or instrument
applicable to such Restricted Subsidiary, unless such restrictions with respect
to the payment of cash dividends and other similar cash distributions have been
legally and effectively waived, (c) the income or loss of, and any amounts
referred to in clause (a) of this proviso paid to, any consolidated Restricted
Subsidiary that is not wholly owned by the Borrower to the extent such income or
loss or such amounts are attributable to the noncontrolling interest in such
consolidated Restricted Subsidiary; (d) any impairment charge or asset write-off
or write-down,

 

 

 

 

--------------------------------------------------------------------------------

16

including impairment charges or asset write-offs or write-downs related to
intangible assets, long-lived assets or investments in debt and equity
securities or as a result of a change in law or regulation, in each case,
pursuant to GAAP and the amortization of intangibles arising pursuant to GAAP
(other than, in any case, the write-off or write-down of inventory), (e) any
fees, expenses or charges incurred during such period, or any amortization
thereof for such period, in connection with any acquisition, disposition,
recapitalization, Investment, asset sale, issuance, repayment or amendment of
Indebtedness, issuance of Equity Interests, refinancing transaction or amendment
or modification of any debt instrument (in each case, including any such
transaction consummated prior to the Effective Date and any such transaction
undertaken but not completed), any non-cash expenses or charges recorded in
accordance with GAAP relating to currency valuation of foreign denominated debt
and any charges or non- recurring merger costs incurred during such period as a
result of any such transaction including any non-cash expenses or charges
recorded in accordance with GAAP relating to equity interests issued to
non-employees in exchange for services provided in connection with any
acquisition or business arrangement (in each case, including any such
transaction consummated prior to the Effective Date and any such transaction
undertaken but not completed) and (f) all extraordinary, unusual or
non-recurring charges, gains and losses (including all restructuring costs,
facilities relocation costs, acquisition integration costs and fees, including
cash severance payments made in connection with acquisitions, and any expense or
charge related to the repurchase of capital stock or warrants or options to
purchase capital stock), and the related tax effects in accordance with GAAP. In
addition, to the extent not already included in Consolidated Net Income,
Consolidated Net Income shall include the amount of proceeds received by the
Borrower or any Restricted Subsidiary or due to the Borrower or any Restricted
Subsidiary, in each case from business interruption insurance or reimbursement
of expenses and charges that are covered by indemnification and other
reimbursement provisions in connection with any acquisition or other Investment
or any disposition of any asset permitted hereunder, but, in the case of any
such amount that has not yet been received by the Borrower or any Restricted
Subsidiary, only to the extent that the Borrower has made a good faith
determination that a reasonable basis exists for indemnification or
reimbursement of such amount (and, to the extent that such amount has not been
received by the Borrower or the applicable Restricted Subsidiary within 365 days
of the date of such determination, Consolidated Net Income for the fiscal
quarter in which such 365-day period expires shall be reduced by the portion of
such amount that has not been so received).

“Consolidated Total Assets” means, as of any date, the total amount of assets
which appear on the consolidated balance sheet of the Borrower and the
Restricted Subsidiaries as of such date, determined on a consolidated basis in
accordance with GAAP.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies, or the dismissal or
appointment of the management, of a Person, whether through the ability to
exercise voting power, by contract or otherwise.  “Controlling” and “Controlled”
have meanings correlative thereto.

“Credit Party” means the Administrative Agent, each Issuing Bank, each Swingline
Lender and each other Lender.

“Customer Financing Guarantee” means a Guarantee by the Borrower of any account
receivable or similar obligation owing by a customer of the Borrower or any
Restricted

 

 

 

 

--------------------------------------------------------------------------------

17

Subsidiary to a third party financial institution, which third party financial
institution purchased such account receivable or similar obligation from the
Borrower or a Restricted Subsidiary.

“Debtor Relief Laws” means, collectively, the Bankruptcy Code and all other
liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization
or similar debtor relief laws in the United States, any State thereof or the
District of Columbia or in any other applicable jurisdiction from time to time
in effect.

“Declining Lender” has the meaning assigned to such term in Section 2.22(a).

“Default” means any event or condition that constitutes an Event of Default or
that upon notice, lapse of time or both would, unless cured or waived,
constitute an Event of Default.

“Defaulting Lender” means any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, to (i) fund any portion of its
Loans, (ii) fund any portion of its participations in Letters of Credit or
Swingline Loans or (iii) pay over to any Credit Party any other amount required
to be paid by it hereunder, unless, in the case of clause (i) above, such Lender
notifies the Administrative Agent in writing that such failure is the result of
such Lender’s good faith determination that a condition precedent to funding
(specifically identified in such writing, including, if applicable, by reference
to a specific Default) has not been satisfied, (b) has notified the Borrower or
any Credit Party in writing, or has made a public statement to the effect, that
it does not intend or expect to comply with any of its funding obligations under
this Agreement (unless such writing or public statement indicates that such
position is based on such Lender’s good faith determination that a condition
precedent to funding (specifically identified in such writing, including, if
applicable, by reference to a specific Default) cannot be satisfied) or
generally under other agreements in which it commits to extend credit, (c) has
failed, within three Business Days after request by a Credit Party, made in good
faith, to provide a certification in writing from an authorized officer of such
Lender that it will comply with its obligations (and is financially able to meet
such obligations) to fund prospective Loans and participations in then
outstanding Letters of Credit and Swingline Loans; provided that such Lender
shall cease to be a Defaulting Lender pursuant to this clause (c) upon such
Credit Party’s receipt of such certification in form and substance satisfactory
to it and the Administrative Agent or (d) has, or has a direct or indirect
parent company that has, become the subject of a Bankruptcy Event or of a
Bail-In Action.  Any determination by the Administrative Agent that a Lender is
a Defaulting Lender under any one or more of clauses (a) through (d) above shall
be conclusive and binding absent manifest error, and such Lender shall be deemed
to be a Defaulting Lender (subject to Section 2.20) upon delivery of written
notice of such determination to the Borrower, each Issuing Bank, each Swingline
Lender and each other Lender.

“Designated Non-Cash Consideration” means the fair market value of non-cash
consideration received by the Borrower or a Restricted Subsidiary in connection
with a disposition pursuant to Section 6.05 that is designated as Designated
Non-Cash Consideration pursuant to a certificate of an executive officer,
setting forth the basis of such valuation (which

 

 

 

 

--------------------------------------------------------------------------------

18

amount will be reduced by the fair market value of the portion of the non-cash
consideration converted to cash within 180 days following the consummation of
such disposition).

“Designated Subsidiary” means each wholly owned Restricted Subsidiary other than
(a) a Restricted Subsidiary that is (i) a CFC, (ii) a Foreign Subsidiary Holding
Company or (iii) a Subsidiary of a CFC or a Foreign Subsidiary Holding Company;
(b) a Restricted Subsidiary that is not a Material Subsidiary; provided that the
term “Designated Subsidiary” shall include any Restricted Subsidiary described
in clause (b) of this definition that is designated as a “Designated Subsidiary”
in accordance with Section 5.11(b); (c) a Restricted Subsidiary that is a
captive insurance subsidiary, a not-for-profit subsidiary or a special purpose
entity; (d) a Restricted Subsidiary that is not permitted by law, regulation or
contract to provide the Guarantee required by the Collateral and Guarantee
Requirement (so long as any such contractual restriction is not incurred in
contemplation of such Person becoming a Subsidiary), or would require
governmental (including regulatory) consent, approval, license or authorization
to provide such Guarantee, unless such consent, approval, license or
authorization has been received, or for which the provision of such Guarantee
would result in a material adverse tax consequence to the Borrower and the
Restricted Subsidiaries, taken as a whole (as reasonably determined in good
faith by the Borrower) or (e) a Receivables Entity.

“Disqualified Equity Interest” means any Equity Interest that (a) requires the
scheduled payment of any dividends in cash; (b) matures or is mandatorily
redeemable or subject to mandatory repurchase or redemption or repurchase at the
option of the holders thereof, in each case in whole or in part and whether upon
the occurrence of any event, pursuant to a sinking fund obligation on a fixed
date or otherwise, prior to the date that is 91 days after the Latest Maturity
Date (determined as of the date of issuance thereof or, in the case of any such
Equity Interests outstanding on the date hereof, as of the date hereof), other
than (i) upon payment in full of the Loan Document Obligations, reduction of the
LC Exposure to zero and termination of the Commitments or (ii) upon a “change in
control”; provided that any payment required pursuant to this clause (ii) is
contractually subordinated in right of payment to the Loan Document Obligations
on terms reasonably satisfactory to the Administrative Agent and such
requirement is applicable only in circumstances that are market on the date of
issuance of such Equity Interests; (c) requires the maintenance or achievement
of any financial performance standards other than as a condition to the taking
of specific actions or provide remedies to holders thereof (other than voting
and management rights and increases in pay-in-kind dividends); or (d) is
convertible or exchangeable, automatically or at the option of any holder
thereof, into (i) any Indebtedness (other than any Indebtedness described in
clause (j) of the definition thereof) or (ii) any Equity Interests or other
assets other than Qualified Equity Interests, in each case at any time prior to
the date that is 91 days after the Latest Maturity Date (determined as of the
date of issuance thereof or, in the case of any such Equity Interests
outstanding on the date hereof, as of the date hereof); provided that an Equity
Interest in any Person that is issued to any employee or to any plan for the
benefit of employees or by any such plan to such employees shall not constitute
a Disqualified Equity Interest solely because it may be required to be
repurchased by such Person or any of its subsidiaries in order to satisfy
applicable statutory or regulatory obligations or as a result of such employee’s
termination, death or disability.

 

 

 

 

--------------------------------------------------------------------------------

19

“Disqualified Institutions” has the meaning assigned to such term in the
Arrangement Letter.  It is understood and agreed by the parties hereto that any
modification to the DQ List will not be effective until the date that is three
Business Days following the receipt by the Administrative Agent and the Lenders
(including by posting to the Platform) of written notice from the Borrower as to
such modification.

“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in dollars, such amount and (b) with respect to any amount
denominated in any Permitted Foreign Currency, the equivalent amount thereof in
dollars at such time as determined in accordance with Section 1.06(a) using the
Exchange Rate with respect to such Permitted Foreign Currency at the time in
effect under the provisions of such Section (except as otherwise expressly
provided in Section 2.05(e)).

“dollars” or “$” refers to lawful money of the United States of America.

“Domestic Subsidiary” means any Subsidiary that is not a Foreign Subsidiary.

“DQ List” has the meaning assigned to such term in Section 9.04(g)(iv).

“Early Maturity Date” means the date that is 91 days prior to the stated
maturity date for the 2023 Senior Unsecured Notes.

“EEA Financial Institution” means (a) any institution established in any EEA
Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition or (c) any
institution established in an EEA Member Country which is a subsidiary of an
institution described in clause (a) or (b) of this definition and is subject to
consolidated supervision with its parent.

“EEA Member Country” means (a) any of the member states of the European Union,
(b) Iceland, (c) Liechtenstein and (d) Norway.

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02).

“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund and (d) any other Person, other than, in each case, a natural
person (and any holding company, investment vehicle or trust for, or owned and
operated for the primary benefit of, a natural person), a Defaulting Lender, a
Disqualified Institution (provided that the list of Disqualified Institutions
has been provided to the Lenders), the Borrower, any Subsidiary or any other
Affiliate of the Borrower.

“Environmental Laws” means all treaties, laws, rules, regulations, codes,
ordinances, orders, decrees, judgments, injunctions or binding agreements
issued, promulgated

 

 

 

 

--------------------------------------------------------------------------------

20

or entered into by or with any Governmental Authority, relating to (a) the
protection of the environment, (b) the preservation or reclamation of natural
resources, (c) the generation, management, Release or threatened Release of any
Hazardous Material or (d) with respect to Hazardous Materials, the protection of
human health and safety.

“Environmental Liability” means any liability, obligation, loss, claim, action,
order or cost, contingent or otherwise (including any liability for damages,
costs of medical monitoring, costs of environmental remediation or restoration,
administrative oversight costs, consultants’ fees, fines, penalties and
indemnities) resulting from or based upon (a) any actual or alleged violation of
any Environmental Law or permit, license or approval issued thereunder,
(b) exposure to any Hazardous Materials, (c) the Release or threatened Release
of any Hazardous Materials or (d) any contract, agreement or other consensual
arrangement pursuant to which liability is assumed or imposed with respect to
any of the foregoing.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests (whether voting or non-voting) in, or
interests in the income or profits of, a Person, and any warrants, options or
other rights entitling the holder thereof to purchase or acquire any of the
foregoing (other than, prior to the date of such conversion, Indebtedness that
is convertible into Equity Interests).

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or 414(c) of the Code or, solely for purposes of Section 412 of
the Code and Section 302 of ERISA, is treated as a single employer under
Section 414(m) or 414(o) of the Code.

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043(c) of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30‑day notice period is waived), (b) any failure by any Plan
to satisfy the minimum funding standard (within the meaning of Section 412 of
the Code or Section 302 of ERISA) applicable to such Plan, whether or not
waived, (c) the filing pursuant to Section 412(c) of the Code or Section 302(c)
of ERISA of an application for a waiver of the minimum funding standard with
respect to any Plan, (d) a determination that any Plan is, or is expected to be,
in “at-risk” status (as defined in Section 430(i)(4) of the Code or Section
303(i)(4) of ERISA), (e) the incurrence by the Borrower or any of its ERISA
Affiliates of any liability under Title IV of ERISA with respect to the
termination of any Plan, (f) the receipt by the Borrower or any of its ERISA
Affiliates from the PBGC or a plan administrator of any notice relating to an
intention to terminate any Plan or Plans or to appoint a trustee to administer
any Plan, (g) the incurrence by the Borrower or any of its ERISA Affiliates of
any liability with respect to the withdrawal or partial withdrawal from any Plan
or Multiemployer Plan, (h) the receipt by the Borrower or any ERISA Affiliate of
any notice, or the receipt by any Multiemployer Plan from the Borrower or any of
its ERISA Affiliates of any notice, concerning the imposition of Withdrawal
Liability or a determination that a Multiemployer Plan is, or is expected to be,
insolvent or in reorganization, within the meaning of Title IV of ERISA, or in
endangered or critical status, within the meaning of Section 305 of ERISA or (i)
any Foreign Benefit Event.

 

 

 

 

--------------------------------------------------------------------------------

21

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

“EURIBO Rate” means, with respect to any EURIBOR Borrowing for any Interest
Period, a rate per annum equal to the Euro interbank offered rate as
administered by the Banking Federation of the European Union (or any other
Person that takes over the administration of such rate) for a deposit in Euro
(for delivery on the first day of such Interest Period) with a term equivalent
to such Interest Period as displayed on the Reuters screen page that displays
such rate (currently page EURIBOR 01) or, in the event such rate does not appear
on a page of the Reuters screen, on the appropriate page of such other
information service that publishes such rate as shall be selected by the
Administrative Agent from time to time in its reasonable discretion (such
applicable rate being called the “EURIBO Screen Rate”), at approximately
11:00 a.m., Brussels time, on the Quotation Day for such Interest Period.  If no
EURIBO Screen Rate shall be available for a particular Interest Period but
EURIBO Screen Rates shall be available for maturities both longer and shorter
than such Interest Period, then the EURIBO Rate for such Interest Period shall
be the Interpolated Screen Rate.  Notwithstanding the foregoing, if the EURIBO
Rate, determined as provided above, would otherwise be less than zero, then the
EURIBO Rate shall be deemed to be zero for all purposes.

“EURIBOR”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted EURIBO Rate.

“EURIBO Screen Rate” has the meaning assigned to such term in the definition of
“EURIBO Rate”.

“Euro” or “€” means the single currency of the European Union as constituted by
the Treaty on European Union and as referred to in the EMU Legislation.

“Eurocurrency”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are bearing interest
at a rate determined by reference to the Adjusted LIBO Rate.

“Event of Default” has the meaning assigned to such term in Article VII.

“Excess Cash Flow” means, for any fiscal year of the Borrower, the sum (without
duplication) of:

(a) the consolidated net income (or loss) of the Borrower and the Restricted
Subsidiaries for such fiscal year, adjusted to exclude (i) net income (or loss)
of any consolidated Restricted Subsidiary that is not wholly owned by the
Borrower to the extent such income or loss is attributable to the noncontrolling
interest in such consolidated Restricted Subsidiary and (ii) any gains or losses
attributable to Prepayment Events; plus

 

 

 

 

--------------------------------------------------------------------------------

22

(b) depreciation, amortization and other non-cash charges or losses deducted in
determining such consolidated net income (or loss) for such fiscal year
(excluding any non-cash charge to the extent it represents an accrual or reserve
for potential cash charges in any future period or amortization of prepaid cash
charges that were paid in a prior period); plus

(c) the sum of the amount, if any, by which Net Working Capital decreased during
such fiscal year (except as a result of the reclassification of items from
short-term to long-term or vice-versa); minus

(d) the sum of (i) any non-cash gains included in determining such consolidated
net income (or loss) for such fiscal year (excluding any non-cash gain to the
extent it represents the reversal of an accrual or reserve for a potential cash
charge that reduced consolidated net income of the Borrower and the Restricted
Subsidiaries in any prior period if Excess Cash Flow was not increased by the
amount of the corresponding non-cash charge in such prior period) and (ii) the
amount, if any, by which Net Working Capital increased during such fiscal year
(except as a result of the reclassification of items from long-term to
short-term or vice-versa); minus

(e) the sum (without duplication) of (i) Capital Expenditures made in cash for
such fiscal year (except to the extent attributable to the incurrence of Capital
Lease Obligations or otherwise financed from Excluded Sources) and (ii) cash
consideration paid during such fiscal year to make acquisitions or other
long-term investments (other than Cash Equivalents) (except to the extent
financed from Excluded Sources); minus

(f) the aggregate principal amount of Long-Term Indebtedness repaid or prepaid
by the Borrower and the Restricted Subsidiaries during such fiscal year,
excluding (i) Indebtedness in respect of Revolving Loans and Letters of Credit
or other revolving credit facilities (unless there is a corresponding reduction
in the Aggregate Revolving Commitment or the commitments in respect of such
other revolving credit facilities, as applicable), (ii) Term Loans prepaid
pursuant to Section 2.11(a), (c) or (d) and (iii) repayments or prepayments of
Long-Term Indebtedness financed from Excluded Sources; minus

(g) the aggregate amount of Restricted Payments made by the Borrower in cash
during such fiscal year pursuant to Section 6.08 (other than clauses (a), (f),
(g), (h) and (l) of Section 6.08), except Restricted Payments financed from
Excluded Sources; minus

(h) other cash payments in respect of long-term liabilities and long-term assets
(in each case, other than in respect of Indebtedness) by the Borrower and the
Restricted Subsidiaries during such period to the extent not deducted in
determining consolidated net income (or loss) for such fiscal year.

“Exchange Act” means the United States Securities Exchange Act of 1934.

“Exchange Rate” means, on any day, with respect to the applicable Permitted
Foreign Currency, the rate at which such currency may be exchanged into dollars,
as set forth at

 

 

 

 

--------------------------------------------------------------------------------

23

approximately 11:00 a.m., London time, on such day on the Reuters World Currency
Page “FX=” for such currency.  In the event that such rate does not appear on
any Reuters World Currency Page, then the Exchange Rate shall be determined by
reference to such other publicly available service for displaying exchange rates
as may be agreed upon by the Administrative Agent and the Borrower or, in the
absence of such agreement, such Exchange Rate shall instead be the arithmetic
average of the spot rates of exchange of the Administrative Agent in the market
where its foreign currency exchange operations in respect of such currency are
then being conducted, at or about 10:00 a.m., Local Time, on such date for the
purchase of dollars for delivery two Business Days later; provided that if at
the time of any such determination, for any reason, no such spot rate is being
quoted, the Administrative Agent, after consultation with the Borrower, may use
any reasonable and customary method it deems appropriate to determine such rate,
and such determination shall be presumed correct absent manifest error.

“Excluded Information” has the meaning assigned to such term in Section
9.04(f)(vi).

“Excluded Sources” means (a) proceeds of any incurrence or issuance of Long-Term
Indebtedness or Capital Lease Obligations and (b) proceeds of any issuance or
sale of Equity Interests in the Borrower or any Restricted Subsidiary (other
than issuances or sales of Equity Interests to the Borrower or any Restricted
Subsidiary) or any capital contributions to the Borrower or any Restricted
Subsidiary (other than any capital contributions made by the Borrower or any
Restricted Subsidiary).

“Excluded Swap Guarantor” means any Subsidiary Loan Party all or a portion of
whose Guarantee of, or grant of a security interest to secure, any Specified
Swap Obligation (or any Guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof).

“Excluded Swap Obligations” means, with respect to any Subsidiary Loan Party,
any Specified Swap Obligation if, and to the extent that, all or a portion of
the Guarantee of such Subsidiary Loan Party of, or the grant by such Subsidiary
Loan Party of a security interest to secure, such Specified Swap Obligation (or
any Guarantee thereof) is or becomes illegal under the Commodity Exchange Act or
any rule, regulation or order of the Commodity Futures Trading Commission (or
the application or official interpretation of any thereof).  If a Specified Swap
Obligation arises under a master agreement governing more than one swap, such
exclusion shall apply only to the portion of such Specified Swap Obligation that
is attributable to swaps for which such Guarantee or security interest is or
becomes illegal.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient:  (a) Taxes imposed on or measured by net income (however
denominated), franchise Taxes and branch profits Taxes, in each case (i) imposed
as a result of such Recipient being organized under the laws of, or having its
principal office or, in the case of any Lender, its applicable lending office
located in, the jurisdiction imposing such Tax (or any political subdivision
thereof) or (ii) that are Other Connection Taxes, (b) in the case of a Lender,
U.S. Federal withholding Taxes imposed on amounts payable to or for the account
of such Lender with respect to an applicable interest in a

 

 

 

 

--------------------------------------------------------------------------------

24

Loan or Commitment pursuant to a law in effect on the date on which (i) such
Lender acquires such interest in such Loan or Commitment (other than pursuant to
an assignment request by the Borrower under Section 2.19(b) or 9.02(c)) or (ii)
such Lender changes its lending office, except in each case to the extent that,
pursuant to Section 2.17, amounts with respect to such Taxes were payable either
to such Lender’s assignor immediately before such Lender acquired the applicable
interest in such Loan or Commitment or to such Lender immediately before it
changed its lending office, (c) Taxes attributable to such Recipient’s failure
to comply with Section 2.17(f) and (d) any U.S. Federal withholding Taxes
imposed under FATCA.

“Existing Credit Agreement” means the Credit Agreement, dated as of May 12,
2015, among the Borrower, the lenders and issuing banks party thereto and
JPMorgan Chase Bank, N.A., as administrative agent, as amended, supplemented or
otherwise modified from time to time.

“Existing Letters of Credit” means each letter of credit previously issued for
the account of, or guaranteed by, the Borrower that is (a) outstanding on the
Effective Date and (b) listed on Schedule 1.01.

“Existing Maturity Date” has the meaning assigned to such term in Section
2.22(a).

“Existing Revolving Borrowings” has the meaning assigned to such term in Section
2.21(d).

“Extension Effective Date” has the meaning assigned to such term in Section
2.22(a).

“Fair Labor Standards Act” means the Fair Labor Standards Act, 29 U.S.C. §§ 201
et seq.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantially comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b) of the Code.

“Federal Funds Effective Rate” means, for any day, the rate calculated by the
NYFRB based on such day’s federal funds transactions by depositary institutions,
as determined in such manner as the NYFRB shall set forth on its public website
from time to time, and published on the next succeeding Business Day by the
NYFRB as the federal funds effective rate; provided, however, that if such rate
shall be less than zero, then such rate shall be deemed to be zero for all
purposes of this Agreement.

“Financial Officer” means, with respect to any Person, the chief financial
officer, principal accounting officer, treasurer or controller of such
Person.  Unless otherwise specified, “Financial Officer” means a Financial
Officer of the Borrower.

“Flood Insurance Laws” means, collectively, (a) the National Flood Insurance
Reform Act of 1994 (which comprehensively revised the National Flood Insurance
Act of 1968

 

 

 

 

--------------------------------------------------------------------------------

25

and the Flood Disaster Protection Act of 1973) as now or hereafter in effect or
any successor statute thereto, (b) the Flood Insurance Reform Act of 2004 as now
or hereafter in effect or any successor statue thereto and (c) the
Biggert-Waters Flood Insurance Reform Act of 2012 as now or hereafter in effect
or any successor statute thereto and any and all official rulings and
interpretation thereunder or thereof.

“Foreign Benefit Event” means, with respect to any Foreign Pension Plan, (a) the
existence of unfunded liabilities in excess of the amount permitted under any
applicable law, or in excess of the amount that would be permitted absent a
waiver from a Governmental Authority, (b) the failure to make the required
contributions or payments, under any applicable law, on or before the due date
for such contributions or payments, (c) the receipt of a notice by a
Governmental Authority relating to the intention to terminate any such Foreign
Pension Plan or to appoint a trustee or similar official to administer any such
Foreign Pension Plan, or alleging the insolvency of any such Foreign Pension
Plan, (d) the incurrence of any liability by the Borrower or any Subsidiary
under any applicable law on account of the complete or partial termination of
such Foreign Pension Plan or the complete or partial withdrawal of any
participating employer therein or (e) the occurrence of any transaction that is
prohibited under any applicable law and that would reasonably be expected to
result in the incurrence of any liability by the Borrower or any Subsidiary, or
the imposition on the Borrower or any Subsidiary of any fine, excise tax or
penalty resulting from any noncompliance with any applicable law.

“Foreign Jurisdiction Deposit” means a deposit or Guarantee incurred in the
ordinary course of business and required by any Governmental Authority in a
foreign jurisdiction as a condition of doing business in such jurisdiction.

“Foreign Lender” means any Lender that is not a U.S. Person.

“Foreign Pension Plan” means any benefit plan sponsored, maintained or
contributed to by, or required to be contributed to by, the Borrower or any
Subsidiary, or in respect of which Borrower or any Subsidiary has any actual or
contingent liability, that under applicable law of any jurisdiction other than
the United States of America is required to be funded through a trust or other
funding vehicle other than a trust or funding vehicle maintained exclusively by
a Governmental Authority.

“Foreign Subsidiary” means any Subsidiary that is organized under the laws of a
jurisdiction other than the United States of America, any State thereof or the
District of Columbia.

“Foreign Subsidiary Disposition” has the meaning assigned to such term in
Section 2.11(h).

“Foreign Subsidiary Holding Company” means any Restricted Subsidiary
substantially all of whose assets consist of Equity Interests and/or
Indebtedness of one or more CFCs.

“Fundamental Change Transaction” has the meaning assigned to such term in
Section 6.03.

 

 

 

 

--------------------------------------------------------------------------------

26

“GAAP” means generally accepted accounting principles in the United States of
America.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether State or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supranational bodies exercising such powers or functions, such as the
European Union or the European Central Bank).

“Granting Lender” has the meaning assigned to such term in Section 9.04(e).

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
other obligation; provided that the term “Guarantee” shall not include
endorsements for collection or deposit in the ordinary course of business.  The
amount, as of any date of determination, of any Guarantee shall be the principal
amount outstanding on such date of the Indebtedness or other obligation
guaranteed thereby (or, in the case of (i) any Guarantee the terms of which
limit the monetary exposure of the guarantor or (ii) any Guarantee of an
obligation that does not have a principal amount, the maximum monetary exposure
as of such date of the guarantor under such Guarantee (as determined, in the
case of clause (i), pursuant to such terms or, in the case of clause (ii),
reasonably and in good faith by a Financial Officer)).  The term “Guarantee”
used as a verb has a corresponding meaning.

“Hazardous Materials” means all explosive, radioactive, hazardous or toxic
substances, materials, wastes or other pollutants, including petroleum or
petroleum by-products or distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, chlorofluorocarbons and other
ozone-depleting substances or mold which are regulated pursuant to any
Environmental Law.

“Hedging Agreement” means any agreement with respect to any swap, forward,
future or derivative transaction, or any option or similar agreement, involving,
or settled by reference to, one or more rates, currencies, commodities, equity
or debt instruments or securities, or economic, financial or pricing indices or
measures of economic, financial or pricing risk or value or any similar
transaction or any combination of the foregoing transactions; provided that no
phantom stock or similar plan providing for payments only on account of services
provided

 

 

 

 

--------------------------------------------------------------------------------

27

by current or former directors, officers, employees or consultants of the
Borrower or any Restricted Subsidiary shall be a Hedging Agreement.

“Incremental Extensions of Credit” has the meaning assigned to such term in
Section 2.21(a).

“Incremental Facility Amendment” has the meaning assigned to such term in
Section 2.21(c).

“Incremental Facilities” has the meaning assigned to such term in Section
2.21(a).

“Incremental Revolving Commitment” has the meaning assigned to such term in
Section 2.21(a).

“Incremental Revolving Loans” has the meaning assigned to such term in Section
2.21(a).

“Incremental Term Loans” has the meaning assigned to such term in
Section 2.21(a).

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person under conditional
sale or other title retention agreements relating to property acquired by such
Person, (d) all obligations of such Person in respect of the deferred purchase
price of property or services (excluding trade accounts payable and other
accrued obligations, in each case incurred in the ordinary course of business)
to the extent the same would be required to be shown as a long-term liability on
a balance sheet prepared in accordance with GAAP, (e) all Indebtedness of others
secured by (or for which the holder of such Indebtedness has an existing right,
contingent or otherwise, to be secured by) any Lien on property owned or
acquired by such Person, whether or not the Indebtedness secured thereby has
been assumed by such Person, (f) all Guarantees by such Person of Indebtedness
of others, (g) all Capital Lease Obligations of such Person, (h) all
obligations, contingent or otherwise, of such Person as an account party in
respect of letters of credit and letters of guaranty, (i) all obligations,
contingent or otherwise, of such Person in respect of bankers’ acceptances, (j)
all Attributable Receivables Indebtedness and (k) all Disqualified Equity
Interests in such Person, valued, as of the date of determination, at the
greater of (i) the maximum aggregate amount that would be payable upon maturity,
redemption, repayment or repurchase thereof (or of Disqualified Equity Interests
or Indebtedness into which such Disqualified Equity Interests are convertible or
exchangeable) and (ii) the maximum liquidation preference of such Disqualified
Equity Interests.  The Indebtedness of any Person shall include the Indebtedness
of any other entity (including any partnership in which such Person is a general
partner) to the extent such Person is liable therefor as a result of such
Person’s ownership interest in or other relationship with such entity, except to
the extent the terms of such Indebtedness expressly provide that such Person is
not liable therefor.  Notwithstanding the foregoing, the term “Indebtedness”
shall not include (1) post-closing purchase price adjustments or earnouts except
to the extent that the amount payable pursuant to such purchase price adjustment
or earnout is no longer contingent,

 

 

 

 

--------------------------------------------------------------------------------

28

(2) accrued expenses (other than expenses of the type described in clause (d)
above) and intercompany liabilities (other than liabilities in respect of
borrowed money, advances and similar obligations) arising in the ordinary course
of business, (3) prepaid or deferred revenue arising in the ordinary course of
business and (4) purchase price holdbacks arising in the ordinary course of
business in respect of a portion of the purchase prices of an asset to satisfy
unperformed obligations of the seller of such asset.  The amount of Indebtedness
of any Person for purposes of clause (e) above shall (unless such Indebtedness
has been assumed by such Person or such Person has otherwise become liable for
the payment thereof) be deemed to be equal to the lesser of (i) the aggregate
unpaid amount of such Indebtedness and (ii) the fair market value of the
property encumbered thereby as determined by such Person in good faith.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under this Agreement or any other Loan Document and (b) to the extent not
otherwise described in clause (a) of this definition, Other Taxes.

“Indemnitee” has the meaning assigned to such term in Section 9.03(b).

“Intercompany Indebtedness Subordination Agreement” means the Intercompany
Indebtedness Subordination Agreement substantially in the form of Exhibit E
pursuant to which intercompany obligations and advances owed by any Loan Party
are subordinated to the Obligations.

“Interest Election Request” means a request by the Borrower to convert or
continue a Revolving Borrowing or Term Borrowing in accordance with
Section 2.07, which shall be, in the case of a written Interest Election
Request, in a form approved by the Administrative Agent and otherwise consistent
with the requirements of Section 2.07.

“Interest Payment Date” means (a) with respect to any ABR Loan (including a
Swingline Loan), the last day of each March, June, September and December and
(b) with respect to any Eurocurrency Loan or EURIBOR Loan, the last day of the
Interest Period applicable to the Borrowing of which such Loan is a part and, in
the case of a Eurocurrency Borrowing or EURIBOR Borrowing with an Interest
Period of more than three months’ duration, each day prior to the last day of
such Interest Period that occurs at intervals of three months’ duration after
the first day of such Interest Period.

“Interest Period” means, except as provided in the last sentence of this
definition, with respect to any Eurocurrency Borrowing or EURIBOR Borrowing, the
period commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter (or twelve months thereafter if, at the time of the relevant
Borrowing, all Lenders participating therein agree to make an interest period of
such duration available), as the Borrower may elect, or such other period that
is requested by the Borrower if, at the time of the relevant Borrowing, all
Lenders participating therein agree to make an interest period of such duration
available; provided that (a) if any Interest Period would end on a day other
than a Business Day, such Interest Period shall be extended to the next
succeeding Business Day unless such next succeeding Business Day would fall in
the next calendar month, in which case such Interest Period shall end on the
next

 

 

 

 

--------------------------------------------------------------------------------

29

preceding Business Day and (b) any Interest Period that commences on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the last calendar month of such Interest Period) shall end
on the last Business Day of the last calendar month of such Interest
Period.  For purposes hereof, the date of a Borrowing initially shall be the
date on which such Borrowing is made and thereafter shall be the effective date
of the most recent conversion or continuation of such
Borrowing.  Notwithstanding the foregoing, (x) the initial Interest Period with
respect to any Eurocurrency Term Borrowing made on the Effective Date shall
commence on the Effective Date and end on April 30, 2018, (y) any Interest
Period with respect to any Eurocurrency Borrowing or EURIBOR Borrowing that
would otherwise end not more than one month after the relevant Maturity Date but
for the operation of this clause (y) shall instead end on such Maturity Date and
(z) if, as a result of the application of clause (a) of the proviso in the first
sentence of this definition, an Interest Period for any Eurocurrency Term
Borrowing or EURIBOR Term Borrowing would end on a Business Day that is not the
last day of a calendar month, then the Borrower may elect that the immediately
subsequent Interest Period for the Term Loans comprising such Eurocurrency Term
Borrowing or EURIBOR Term Borrowing, as the case may be, end on the last day of
a calendar month.

“Interpolated Screen Rate” means (a) with respect to any Eurocurrency Borrowing
for any Interest Period, a rate per annum which results from interpolating on a
linear basis between (i) the applicable LIBO Screen Rate for the longest
maturity for which a LIBO Screen Rate is available that is shorter than such
Interest Period and (ii) the applicable LIBO Screen Rate for the shortest
maturity for which a LIBO Screen Rate is available that is longer than such
Interest Period, in each case at approximately 11:00 a.m., London time, on the
Quotation Day for such Interest Period, and (b) with respect to any EURIBOR
Borrowing for any Interest Period, a rate per annum which results from
interpolating on a linear basis between (i) the applicable EURIBO Screen Rate
for the longest maturity for which a EURIBO Screen Rate is available that is
shorter than such Interest Period and (ii) the applicable EURIBO Screen Rate for
the shortest maturity for which a EURIBO Screen Rate is available that is longer
than such Interest Period, in each case at approximately 11:00 a.m., Brussels
time, on the Quotation Day for such Interest Period.

“Investment” has the meaning assigned to such term in Section 6.04.

“Investment Company Act” means the U.S. Investment Company Act of 1940.

“Investment Grade Ratings Period” means any period (a) commencing on the date on
which (i) the public corporate credit rating for the Borrower established by S&P
is at least BBB- (with a stable or better outlook) and (ii) the public corporate
family rating for the Borrower established by Moody’s is at least Baa3 (with a
stable or better outlook) and (b) ending on the date on which either of the
ratings conditions specified in clause (a) ceases to be satisfied (including as
a result of the Borrower ceasing to have such a rating from either rating
agency).

“IRS” means the United States Internal Revenue Service.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

 

 

 

 

--------------------------------------------------------------------------------

30

“Issuing Bank” means (a) JPMorgan Chase Bank, N.A., (b) Citibank, N.A., (c)
Barclays Bank PLC, (d) Credit Suisse AG, (e) HSBC Bank USA, National
Association, (f) Royal Bank of Canada, (g) Bank of America, N.A., (h) Deutsche
Bank AG New York Branch, (i) solely with respect to each Existing Letter of
Credit, the Lender that issued such Existing Letter of Credit and (j) each
Revolving Lender that shall have become an Issuing Bank hereunder as provided in
Section 2.05(j) (other than any Person that shall have ceased to be an Issuing
Bank as provided in Section 2.05(k)), each in its capacity as an issuer of
Letters of Credit hereunder.  Each Issuing Bank may, in its discretion, arrange
for one or more Letters of Credit to be issued by Affiliates of such Issuing
Bank, in which case the term “Issuing Bank” shall include any such Affiliate
with respect to Letters of Credit issued by such Affiliate.

“Latest Maturity Date” means, at any time, the latest of the Maturity Dates in
respect of the Classes of Loans and Commitments that are outstanding at such
time.

“Latest Original Maturity Date” means, at any time, the latest of the Maturity
Dates in effect as of the Effective Date in respect of the Classes of Loans and
Commitments that are outstanding at such time.

“LC Disbursement” means a payment made by an Issuing Bank pursuant to a Letter
of Credit.

“LC Exposure” means, at any time, the sum of (a) the Dollar Equivalent of the
aggregate undrawn amount of all outstanding Letters of Credit at such time and
(b) the Dollar Equivalent of the aggregate amount of all LC Disbursements that
have not yet been reimbursed by or on behalf of the Borrower at such time.  The
LC Exposure of any Revolving Lender at any time shall be such Lender’s
Applicable Percentage of the aggregate LC Exposure at such time.

“LC Exposure Sublimit” means $400,000,000; provided that (a) the Letters of
Credit for which JPMorgan Chase Bank, N.A. (together with its successors and
assigns) acts as Issuing Bank shall not exceed $52,500,000 at any time, (b) the
Letters of Credit for which Citibank, N.A. (together with its successors and
assigns) acts as Issuing Bank shall not exceed $52,500,000 at any time, (c) the
Letters of Credit for which Barclays Bank PLC (together with its successors and
assigns) acts as Issuing Bank shall not exceed $52,500,000 at any time, (d) the
Letters of Credit for which Credit Suisse AG (together with its successors and
assigns) acts as Issuing Bank shall not exceed $52,500,000 at any time, (e) the
Letters of Credit for which HSBC Bank USA, National Association (together with
its successors and assigns) acts as Issuing Bank shall not exceed $52,500,000 at
any time, (f) the Letters of Credit for which Royal Bank of Canada (together
with its successors and assigns) acts as Issuing Bank shall not exceed
$52,500,000 at any time, (g) the Letters of Credit for which Bank of America,
N.A. (together with its successors and assigns) acts as Issuing Bank shall not
exceed $42,500,000 at any time, (h) the Letters of Credit for which Deutsche
Bank AG New York Branch (together with its successors and assigns) acts as
Issuing Bank shall not exceed $42,500,000 at any time and (i) the Letters of
Credit for which any Revolving Lender (together with its successors and assigns)
that becomes an Issuing Bank after the date hereof shall not exceed at any time
an amount to be agreed by the Borrower and such Issuing Bank (in each case, as
such amount may be increased from time to time in the sole discretion of the
applicable Issuing Bank, so long as such amount does not exceed the LC Exposure
Sublimit and notice of such increase is provided to the Administrative Agent).

 

 

 

 

--------------------------------------------------------------------------------

31

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption, an
Incremental Facility Amendment or a Refinancing Facility Agreement, other than
any such Person that shall have ceased to be a party hereto pursuant to an
Assignment and Assumption; provided, however, that Section 9.03 shall continue
to apply to each such Person that ceases to be a party hereto pursuant to an
Assignment and Assumption as if such Person is a “Lender”.  Unless the context
otherwise requires, the term “Lenders” includes the Swingline Lenders.

“Letter of Credit” means any letter of credit issued pursuant to this Agreement
and any Existing Letter of Credit, other than any such letter of credit that
shall have ceased to be a “Letter of Credit” outstanding hereunder pursuant to
Section 9.05.

“LIBO Rate” means, with respect to any Eurocurrency Borrowing in any currency
for any Interest Period, a rate per annum equal to the London interbank offered
rate as administered by ICE Benchmark Administration (or any other Person that
takes over the administration of such rate for the relevant currency) for
deposits in such currency (for delivery on the first day of such Interest
Period) with a term equivalent to such Interest Period as displayed on the
Reuters screen page that displays such rate (currently page LIBOR01) or, in the
event such rate does not appear on a page of the Reuters screen, on the
appropriate page of such other information service that publishes such rate as
shall be selected by the Administrative Agent from time to time in its
reasonable discretion (such applicable rate being called the “LIBO Screen
Rate”), at approximately 11:00 a.m., London time, on the Quotation Day for such
Interest Period.  If no LIBO Screen Rate shall be available for a particular
Interest Period but LIBO Screen Rates shall be available for maturities both
longer and shorter than such Interest Period, then the LIBO Rate for such
Interest Period shall be the Interpolated Screen Rate.  Notwithstanding the
foregoing, if the LIBO Rate, determined as provided above, would otherwise be
less than zero, then the LIBO Rate shall be deemed to be zero for all purposes.

“LIBO Screen Rate” has the meaning assigned to such term in the definition of
the term “LIBO Rate”.

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, charge, security interest or other encumbrance in, on or
of such asset, (b) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement (or any financing
lease having substantially the same economic effect as any of the foregoing)
relating to such asset and (c) in the case of securities, any purchase option,
call or similar right of a third party with respect to such securities.

“Limited Condition Transaction” means any Investment permitted hereunder and any
related incurrence of Indebtedness by the Borrower or one or more Restricted
Subsidiaries whose consummation is not conditioned on the availability of, or on
obtaining, third party financing.

“Loan Document Obligations” means (a) the due and punctual payment by the
Borrower of (i) the principal of and interest (including interest accruing
during the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding) on
the Loans, when and as due, whether at maturity, by

 

 

 

 

--------------------------------------------------------------------------------

32

acceleration, upon one or more dates set for prepayment or otherwise, (ii) each
payment required to be made by the Borrower under this Agreement in respect of
any Letter of Credit, when and as due, including payments in respect of
reimbursement of disbursements, interest thereon and obligations to provide cash
collateral and (iii) all other monetary obligations of the Borrower under this
Agreement and each of the other Loan Documents, including obligations to pay
fees, expense reimbursement obligations (including with respect to attorneys’
fees) and indemnification obligations, whether primary, secondary, direct,
contingent, fixed or otherwise (including monetary obligations incurred during
the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding), (b)
the due and punctual performance of all other obligations of the Borrower under
or pursuant to this Agreement and each of the other Loan Documents and (c) the
due and punctual payment and performance of all the obligations of each other
Loan Party under or pursuant to each of the Loan Documents (including monetary
obligations incurred during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), in each case of clauses (a), (b) and (c), whether
now or hereafter owing.

“Loan Documents” means this Agreement, any Incremental Facility Amendment, any
Refinancing Facility Agreement, the Collateral Agreement, the other Security
Documents, the Intercompany Indebtedness Subordination Agreement, any agreement
designating an additional Issuing Bank as contemplated by Section 2.05(j) and,
except for purposes of Section 9.02, any promissory notes delivered pursuant to
Section 2.09(c) (and, in each case, any amendment, restatement, waiver,
supplement or other modification to any of the foregoing).

“Loan Parties” means, collectively, the Borrower and the Subsidiary Loan
Parties.

“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement, including pursuant to any Incremental Facility Amendment or any
Refinancing Facility Agreement.

“Local Time” means (a) with respect to any Loan or Borrowing denominated in
dollars or any Letter of Credit denominated in dollars, New York City time, and
(b) with respect to any Loan or Borrowing denominated in a Permitted Foreign
Currency or any Letter of Credit denominated in a Permitted Foreign Currency,
London time.

“Long-Term Indebtedness” means any Indebtedness (excluding Indebtedness
permitted by Section 6.01(d)) that, in accordance with GAAP, constitutes (or,
when incurred, constituted) a long-term liability.

“Majority in Interest”, when used in reference to Lenders of any Class, means,
at any time, (a) in the case of the Revolving Lenders, Lenders having Revolving
Exposures and unused Revolving Commitments representing more than 50% of the sum
of the Aggregate Revolving Exposure and the unused Aggregate Revolving
Commitment at such time and (b) in the case of the Term Lenders of any Class,
Lenders holding outstanding Term Loans of such Class representing more than 50%
of the aggregate principal amount of all Term Loans of such Class outstanding at
such time.

 

 

 

 

--------------------------------------------------------------------------------

33

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, property, operations or financial condition of the Borrower and the
Restricted Subsidiaries, taken as a whole (excluding any matters specified in
Schedule 1.02 or disclosed in the most recent annual report on Form 10-K or any
quarterly or periodic report of the Borrower, in each case filed with the SEC at
least five Business Days prior to the date hereof), (b) the ability of any Loan
Party to perform any of its payment obligations under this Agreement or any
other Loan Document or (c) the rights of or remedies available to the
Administrative Agent or the Lenders under this Agreement or any other Loan
Document.

“Material Indebtedness” means Indebtedness (other than the Loans, the Letters of
Credit and the Guarantees under the Loan Documents), or obligations in respect
of one or more Hedging Agreements, of any one or more of the Borrower and the
Restricted Subsidiaries in an aggregate principal amount exceeding
$100,000,000.  For purposes of determining Material Indebtedness, the “principal
amount” of the obligations of the Borrower or any Restricted Subsidiary in
respect of any Hedging Agreement at any time shall be the maximum aggregate
amount (giving effect to any netting agreements) that the Borrower or such
Restricted Subsidiary would be required to pay if such Hedging Agreement were
terminated at such time.

“Material Subsidiary” means each Subsidiary (a) the consolidated total assets of
which equal 5% or more of the consolidated total assets of the Borrower and the
Restricted Subsidiaries, or (b) the consolidated revenues of which equal 5% or
more of the consolidated revenues of the Borrower and the Restricted
Subsidiaries, in each case as of the end of or for the most recent period of
four consecutive fiscal quarters of the Borrower for which financial statements
have been delivered pursuant to Section 5.01(a) or 5.01(b) (or, prior to the
first delivery of any such financial statements, as of the end of or for the
period of four consecutive fiscal quarters of the Borrower most recently ended
prior to the date of this Agreement); provided that if, at the end of or for any
such most recent period of four consecutive fiscal quarters, the combined
consolidated total assets or combined consolidated revenues of all Restricted
Subsidiaries that under clauses (a) and (b) above would not constitute Material
Subsidiaries shall have exceeded 10% of the consolidated total assets of the
Borrower and the Restricted Subsidiaries or 10% of the consolidated revenues of
the Borrower and the Restricted Subsidiaries, respectively, then one or more of
such excluded Restricted Subsidiaries shall for all purposes of this Agreement
be deemed to be Material Subsidiaries in descending order based on the amounts
of their consolidated total assets or consolidated revenues, as applicable,
until such excess shall have been eliminated.

“Maturity Date” means the Revolving Maturity Date, the Tranche B-2 US$ Term
Maturity Date, the Tranche B-2 Euro Term Maturity Date or the maturity date with
respect to any Class of Incremental Extensions of Credit, as the context
requires.

“Maturity Date Extension Request” means a request by the Borrower, in the form
of Exhibit H hereto or such other form as shall be approved by the
Administrative Agent, for the extension of the applicable Maturity Date pursuant
to Section 2.22.

“Maximum Rate” has the meaning assigned to such term in Section 9.13.

 

 

 

 

--------------------------------------------------------------------------------

34

“MNPI” means material information concerning the Borrower, any Subsidiary or any
Affiliate of any of the foregoing or their securities that has not been
disseminated in a manner making it available to investors generally, within the
meaning of Regulation FD under the Securities Act and the Exchange Act.  For
purposes of this definition, “material information” means information concerning
the Borrower, the Subsidiaries or any Affiliate of any of the foregoing or any
of their securities that would reasonably be expected to be material for
purposes of the United States Federal and State securities laws and, where
applicable, foreign securities laws.

“Moody’s” means Moody’s Investors Service, Inc., and any successor to its rating
agency business.

“Mortgage” means a mortgage, deed of trust, assignment of leases and rents or
other security document granting a Lien on any Mortgaged Property to secure the
Obligations.  Each Mortgage shall be reasonably satisfactory in form and
substance to the Administrative Agent.

“Mortgaged Property” means, initially, each parcel of real property and the
improvements thereto owned by a Loan Party and identified on Schedule 1.03, and
includes each other parcel of real property and the improvements thereto owned
by a Loan Party with respect to which a Mortgage is required to be granted
pursuant to Section 5.11 or 5.12; provided that “Mortgaged Property” shall not
include any real property and the improvements thereto (or, in each case, any
portion thereof) to the extent that the Liens over such real property and the
improvements thereto (or the applicable portion thereof) created under the Loan
Documents have been released pursuant to and in accordance with the terms of the
Loan Documents.

“Multiemployer Plan” means a “multiemployer plan”, as defined in
Section 4001(a)(3) of ERISA, that is or, within the five preceding calendar
years, was subject to ERISA and in respect of which the Borrower or any of its
ERISA Affiliates is an “employer” as defined in Section 3(5) of ERISA.

“Net Proceeds” means, with respect to any event, (a) the cash proceeds received
in respect of such event, including (i) any cash received in respect of any
non-cash proceeds (including any cash payments received by way of deferred
payment of principal pursuant to a note or installment receivable or purchase
price adjustment or earnout, but excluding any reasonable interest payments),
but only as and when received, (ii) in the case of a casualty, insurance
proceeds and (iii) in the case of a condemnation or similar event, condemnation
awards and similar payments, minus (b) the sum, without duplication, of (i) all
bona fide fees and out-of-pocket expenses paid in connection with such event by
the Borrower and the Restricted Subsidiaries to Persons other than Affiliates of
the Borrower or any Restricted Subsidiary, (ii) in the case of a sale, transfer,
lease or other disposition of an asset (including pursuant to a sale and
leaseback transaction or a casualty or a condemnation or similar proceeding),
the amount of all payments that are permitted hereunder and are made by the
Borrower and the Restricted Subsidiaries as a result of such event to repay
Indebtedness (other than the Loans) secured by such asset or otherwise subject
to mandatory prepayment as a result of such event, (iii) the amount of all taxes
paid (or reasonably estimated to be payable) by the Borrower and the Restricted
Subsidiaries, and the amount of any reserves established by the

 

 

 

 

--------------------------------------------------------------------------------

35

Borrower and the Restricted Subsidiaries in accordance with GAAP to fund
purchase price adjustment, indemnification and similar contingent liabilities
(other than any earnout obligations) reasonably estimated to be payable, in each
case during the year that such event occurred or the next succeeding year and
that are directly attributable to the occurrence of such event (as determined
reasonably and in good faith by a Financial Officer), and (iv) all contractually
required distributions and other payments made to minority interest holders (but
excluding distributions and payments to Affiliates of such Person) in Restricted
Subsidiaries of such Person as a result of such event.  For purposes of this
definition, in the event any contingent liability reserve established with
respect to any event as described in clause (b)(iii) above shall be reduced, the
amount of such reduction shall, except to the extent such reduction is made as a
result of a payment having been made in respect of the contingent liabilities
with respect to which such reserve has been established, be deemed to be
receipt, on the date of such reduction, of cash proceeds in respect of such
event.

“Net Working Capital” means, at any date, (a) the consolidated current assets of
the Borrower and the Restricted Subsidiaries as of such date (excluding cash and
Cash Equivalents) minus (b) the consolidated current liabilities of the Borrower
and the Restricted Subsidiaries as of such date (excluding current liabilities
in respect of Indebtedness).  Notwithstanding the foregoing, any foreign
currency exchange gain or loss (including any currency re-measurement of
Indebtedness, any gain or loss resulting from Hedging Agreements for currency
exchange risk associated with the foregoing or any other currency related risk)
will be disregarded for the purposes of calculation of Net Working Capital.  Net
Working Capital at any date may be a positive or negative number.  Net Working
Capital increases when it becomes more positive or less negative and decreases
when it becomes less positive or more negative.

“Non-Consenting Lender” has the meaning assigned to such term in
Section 9.02(c).

“NYFRB” means the Federal Reserve Bank of New York.

“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day (or, for any day that is not a Business Day, for the immediately
preceding Business Day); provided, however, that, if none of such rates are
published for any day that is a Business Day, the term “NYFRB Rate” means the
rate for a Federal funds transaction quoted at 11:00 a.m., New York City time,
on such day to the Administrative Agent from a Federal funds broker of
recognized standing selected by it; provided further, however, that if any of
the aforesaid rates shall be less than zero, then such rate shall be deemed to
be zero for all purposes of this Agreement.

“Obligations” means, collectively, (a) all the Loan Document Obligations, (b)
all the Secured Cash Management Obligations, (c) all the Secured Hedging
Obligations and (d) the Secured Customer Financing Obligations.

“OFAC” means the Office of Foreign Assets Control of the U.S. Department of the
Treasury.

 

 

 

 

--------------------------------------------------------------------------------

36

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Taxes (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced this
Agreement or any other Loan Document, or sold or assigned an interest in this
Agreement or any other Loan Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, this Agreement or any other Loan Document except such Taxes
that are Other Connection Taxes imposed with respect to an assignment (other
than an assignment made pursuant to Section 2.19(b) or 9.02(c)).

“Overnight Bank Funding Rate” means, for any date, the rate comprised of both
overnight federal funds and overnight Eurodollar borrowings by U.S.-managed
banking offices of depositary institutions, as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time,
and published on the next succeeding Business Day by the NYFRB as an overnight
bank funding rate (from and after such date as the NYFRB shall commence to
publish such composite rate).

“Participant” has the meaning assigned to such term in Section 9.04(c).

“Participant Register” has the meaning assigned to such term in Section 9.04(c).

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Perfection Certificate” means a certificate in the form of Exhibit C or any
other form approved by the Administrative Agent.

“Permitted Acquisition” means any transaction or series of related transactions
for the purpose of or resulting in the acquisition by the Borrower or any other
Loan Party that is a wholly owned Subsidiary of all the outstanding Equity
Interests (other than directors’ qualifying shares) in, all or substantially all
the assets of or all or substantially all the assets constituting a business
unit, division, product line or line of business of a Person if, (a) subject to
Section 1.07, no Event of Default has occurred and is continuing or would result
therefrom, (b) such acquisition and all transactions related thereto are
consummated in accordance with applicable laws, except where the failure to do
so, individually or in the aggregate, would not reasonably be expected to result
in a Material Adverse Effect, (c) subject to Section 1.07, the Total Net
Leverage Ratio, calculated on a Pro Forma Basis after giving effect to such
acquisition as of the last day of the most recently ended fiscal quarter of the
Borrower, does not exceed the Applicable Total Net Leverage Ratio as of such day
(or, if the Revolving Commitments have been terminated and the Revolving
Exposure has been reduced to zero, the Total Net Leverage Ratio, calculated on a
Pro Forma Basis after giving effect to such acquisition as of the last day of
the most recently ended fiscal quarter of the Borrower, is less than 5.00 to
1.00), (d) the business

 

 

 

 

--------------------------------------------------------------------------------

37

of such Person or such assets, as applicable, constitutes a business permitted
by Section 6.03(b) and (e) with respect to any transaction or series of related
transactions involving consideration of more than $100,000,000, the Borrower has
delivered to the Administrative Agent a certificate of a Financial Officer to
the effect set forth in clauses (a), (b), (c) and (d) above, together with all
relevant financial information for the Person or assets to be acquired and
setting forth reasonably detailed calculations demonstrating compliance with
clause (d) above (which calculations shall, if made as of the last day of any
fiscal quarter of the Borrower for which the Borrower has not delivered to the
Administrative Agent the financial statements and certificate of a Financial
Officer required to be delivered by Section 5.01(a) or (b) and Section 5.01(d),
respectively, be accompanied by a reasonably detailed calculation of
Consolidated EBITDA for the relevant period).

“Permitted Encumbrances” means:

(a) Liens imposed by law for Taxes that are (i) not yet due and delinquent (or
in default) or (ii) being contested in compliance with Section 5.05;

(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s,
landlords’ and other like Liens imposed by law (other than any Lien imposed
pursuant to Section 430(k) of the Code or Section 303(k) of ERISA or a violation
of Section 436 of the Code), arising in the ordinary course of business and
securing obligations that are not overdue by more than 30 days or are being
contested in compliance with Section 5.05;

(c) pledges and deposits made (i) in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws and in connection with public utility services provided to the
Borrower or any Restricted Subsidiary and (ii) in respect of letters of credit,
bank guarantees or similar instruments issued for the account of the Borrower or
any Restricted Subsidiary in the ordinary course of business supporting
obligations of the type set forth in clause (i) above;

(d) pledges and deposits made (i) to secure the performance of bids, trade
contracts (other than for payment of Indebtedness), leases (other than Capital
Lease Obligations), statutory obligations, surety and appeal bonds, performance
bonds and other obligations of a like nature, in each case in the ordinary
course of business and (ii) in respect of letters of credit, bank guarantees or
similar instruments issued for the account of the Borrower or any Restricted
Subsidiary in the ordinary course of business supporting obligations of the type
set forth in clause (i) above;

(e) judgment liens in respect of judgments that do not constitute an Event of
Default under clause (k) of Article VII;

(f) easements, zoning restrictions, restrictions on the use of real property,
rights-of-way and similar encumbrances on title to real property imposed by law
or arising in the ordinary course of business that do not secure any monetary
obligations and do not materially detract from the value of the affected
property or interfere with the ordinary conduct of business of the Borrower and
the Restricted Subsidiaries, taken as a whole; provided that upon reasonable
request by the Borrower, the Administrative Agent shall

 

 

 

 

--------------------------------------------------------------------------------

38

subordinate its Mortgage on the applicable real property to such
easements,  restrictions on the use of real property, rights-of-way and similar
encumbrances in such form as is satisfactory to the Administrative Agent at the
sole cost and expense of the Borrower;

(g) Liens arising from Cash Equivalents described in clause (d) of the
definition of the term “Cash Equivalents”;

(h) banker’s liens, rights of setoff or similar rights and remedies as to
deposit accounts or other funds maintained with depository institutions and
securities accounts and other financial assets maintained with a securities
intermediary; provided that such deposit accounts or funds and securities
accounts or other financial assets are not established or deposited for the
purpose of providing collateral for any Indebtedness and are not subject to
restrictions on access by the Borrower or any Restricted Subsidiary in excess of
those required by applicable banking regulations;

(i) Liens arising by virtue of Uniform Commercial Code financing statement
filings (or similar filings under applicable law) regarding operating leases,
consignment of goods (but, with respect to any assets constituting Collateral
(except for Collateral having a fair market value, in the aggregate, not
exceeding $5,000,000), only if the Borrower or the applicable Restricted
Subsidiary, as the case may be, has properly perfected its security interest in
the assets subject to such consignment arrangement), conditional sale, title
retention or similar arrangements entered into by the Borrower and the
Restricted Subsidiaries in the ordinary course of business;

(j) Liens of a collecting bank arising in the ordinary course of business under
Section 4-208 (or the applicable corresponding section) of the Uniform
Commercial Code in effect in the relevant jurisdiction covering only the items
being collected upon;

(k) Liens representing any interest or title of a licensor, lessor or
sublicensor or sublessor, or a licensee, lessee or sublicensee or sublessee, in
the property subject to any lease, license or sublicense or concession agreement
permitted by this Agreement; provided that upon reasonable request by the
Borrower, the Administrative Agent shall subordinate its security interest in
the related Collateral to the interest or title of such licensor, lessor or
sublicensor or sublessor, or a licensee, lessee or sublicensee or sublessee in
such form as is reasonably satisfactory to the Administrative Agent and the
Borrower;

(l) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods;

(m) ground leases in respect of real property on which facilities owned or
leased by the Borrower or any Restricted Subsidiary are located and other Liens
affecting the interest of any landlord (and any underlying landlord) of any real
property leased by the Borrower or any Restricted Subsidiary, so long as such
ground lease does not interfere with the ordinary conduct of business of the
Borrower or any Restricted Subsidiary;

 

 

 

 

--------------------------------------------------------------------------------

39

(n) Liens securing insurance premium financing arrangements; provided that such
Liens are limited to the applicable unearned insurance premiums;

(o) Liens on specific items of inventory or other goods and proceeds of any
Person securing such Person’s obligations in respect of bankers’ acceptances
issued or created in the ordinary course of business for the account of such
Person to facilitate the purchase, shipment or storage of such inventory or
other goods;

(p) Liens that are contractual rights of set-off; and

(q) right of set-off relating to purchase orders and other similar arrangements
entered into with customers or any Subsidiary in the ordinary course of
business;

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness, other than Liens referred to in clauses (c) and (d) above
securing letters of credit, bank guarantees or similar instruments.

“Permitted Foreign Currency” means (a) with respect to any Revolving Loan or
Letter of Credit, Euro and any other foreign currency reasonably requested by
the Borrower from time to time and in which each Revolving Lender (in the case
of any Revolving Loans to be denominated in such other foreign currency) and
each applicable Issuing Bank (in the case of any Letters of Credit to be
denominated in such other foreign currency) has reasonably agreed, in accordance
with its policies and procedures in effect at such time, to lend Revolving Loans
or issue Letters of Credit, as applicable, and (b) with respect to any Tranche
B-2 Euro Term Loan, Euro.

“Permitted Pari Passu Refinancing Debt” shall mean any secured Indebtedness
incurred by the Borrower in the form of one or more series of senior secured
notes; provided that (a) such Indebtedness is secured by the Collateral on a
pari passu basis (but without regard to the control of remedies) to the
Obligations and is not secured by any property or assets of the Borrower or any
Restricted Subsidiary other than the Collateral, (b) such Indebtedness
constitutes Refinancing Term Loan Indebtedness in respect of Term Loans
(including portions of Classes of Term Loans), (c) such Indebtedness is not
guaranteed by any Restricted Subsidiaries other than the Loan Parties and
(d) such Indebtedness is subject to customary intercreditor arrangements
reasonably satisfactory to the Administrative Agent.

“Permitted Receivables Facility” means the receivables facility or facilities
created under the Permitted Receivables Facility Documents providing for the
sale or pledge by the Borrower and/or one or more other Receivables Sellers of
Permitted Receivables Facility Assets (thereby providing financing to the
Borrower and the Receivables Sellers) to the Receivables Entity (either directly
or through another Receivables Seller) for fair market value (as determined in
good faith by the Borrower), which in turn shall sell or pledge interests in the
respective Permitted Receivables Facility Assets to third-party lenders or
investors pursuant to the Permitted Receivables Facility Documents (with the
Receivables Entity permitted to issue notes or other evidences of Indebtedness
secured by Permitted Receivables Facility Assets or investor certificates,
purchased interest certificates or other similar documentation evidencing
interests in the Permitted Receivables Facility Assets) in return for the cash
used by the

 

 

 

 

--------------------------------------------------------------------------------

40

Receivables Entity to purchase the Permitted Receivables Facility Assets from
the Borrower and/or the respective Receivables Sellers, in each case as more
fully set forth in the Permitted Receivables Facility Documents.

“Permitted Receivables Facility Assets” means (a) Receivables (whether now
existing or arising in the future) of the Borrower and the Restricted
Subsidiaries which are transferred or pledged to the Receivables Entity pursuant
to the Permitted Receivables Facility and any related Permitted Receivables
Related Assets which are also so transferred or pledged to the Receivables
Entity and all proceeds thereof and (b) loans to the Borrower and the Restricted
Subsidiaries secured by Receivables (whether now existing or arising in the
future) of the Borrower and the Restricted Subsidiaries which are made pursuant
to the Permitted Receivables Facility.

“Permitted Receivables Facility Documents” means each of the documents and
agreements entered into in connection with the Permitted Receivables Facility,
including all documents and agreements relating to the issuance, funding and/or
purchase of certificates and purchased interests, or the issuance of notes or
other evidence of Indebtedness secured by such notes, all of which documents and
agreements shall be in form and substance reasonably customary for transactions
of this type, in each case as such documents and agreements may be amended,
modified, supplemented, refinanced or replaced from time to time so long as (in
the good faith determination of the Borrower) either (a) the terms as so
amended, modified, supplemented, refinanced or replaced are reasonably customary
for transactions of this type or (b)(x) any such amendments, modifications,
supplements, refinancings or replacements do not impose any conditions or
requirements on the Borrower or any of the Restricted Subsidiaries that, taken
as a whole, are more restrictive in any material respect than those in existence
immediately prior to any such amendment, modification, supplement, refinancing
or replacement as determined by the Borrower in good faith and (y) any such
amendments, modifications, supplements, refinancings or replacements are not
adverse in any material respect to the interests of the Lenders as determined by
the Borrower in good faith.

“Permitted Receivables Related Assets” means any other assets that are
customarily transferred or in respect of which security interests are
customarily granted in connection with asset securitization transactions
involving receivables similar to Receivables and any collections or proceeds of
any of the foregoing.

“Permitted Second Priority Refinancing Debt” shall mean any secured Indebtedness
incurred by the Borrower in the form of one or more series of senior secured
notes or loans; provided that (a) such Indebtedness is secured by the Collateral
on a second lien, subordinated basis to the Obligations and is not secured by
any property or assets of the Borrower or any Restricted Subsidiary other than
the Collateral, (b) such Indebtedness constitutes Refinancing Term Loan
Indebtedness in respect of Term Loans (including portions of Classes of Term
Loans), (c) such Indebtedness is not guaranteed by any Restricted Subsidiaries
other than the Loan Parties and (d) such Indebtedness is subject to customary
intercreditor arrangements reasonably satisfactory to the Administrative Agent.

“Permitted Unsecured Refinancing Debt” shall mean unsecured Indebtedness
incurred by the Borrower in the form of one or more series of senior or
subordinated unsecured

 

 

 

 

--------------------------------------------------------------------------------

41

notes or loans; provided that (a) such Indebtedness constitutes Refinancing Term
Loan Indebtedness in respect of Term Loans (including portions of Classes of
Term Loans), (b) such Indebtedness is not guaranteed by any Subsidiaries other
than the Loan Parties, (c) such Indebtedness is not secured by any Lien or any
property or assets of the Borrower or any Restricted Subsidiary and (d) if such
Indebtedness is contractually subordinated to the Obligations, such
subordination terms shall be market terms at the time of incurrence of such
Indebtedness.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any “employee pension benefit plan”, as defined in Section 3(2) of
ERISA (other than a Multiemployer Plan), that is subject to the provisions of
Title IV of ERISA or Section 412 of the Code or Section 302 of ERISA, and in
respect of which the Borrower or any of its ERISA Affiliates is (or, if such
plan were terminated, would under Section 4069 of ERISA be deemed to be) an
“employer” as defined in Section 3(5) of ERISA.

“Platform” has the meaning assigned to such term in Section 9.01(d).

“Prepayment Event” means:

(a) any non-ordinary course sale, transfer, lease or other disposition
(including pursuant to a sale and leaseback transaction and by way of merger or
consolidation) (for purposes of this defined term, collectively, “dispositions”)
of any asset of the Borrower or any Restricted Subsidiary, pursuant to Section
6.05(h), other than dispositions resulting in aggregate Net Proceeds not
exceeding (i) $50,000,000 in the case of any single disposition or series of
related dispositions and (ii) $100,000,000 for all such dispositions during any
fiscal year of the Borrower;

(b) any casualty or other insured damage to, or any taking under power of
eminent domain or by condemnation or similar proceeding of, any asset of the
Borrower or any Restricted Subsidiary with a fair market value immediately prior
to such event equal to or greater than $25,000,000; or

(c) the incurrence by the Borrower or any Restricted Subsidiary of any
Indebtedness, other than Indebtedness permitted to be incurred under
Section 6.01 or permitted by the Required Lenders pursuant to Section 9.02.

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank, N.A. as its prime rate in effect at its
principal office in New York City.  Each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.

“Private Side Lender Representatives” means, with respect to any Lender,
representatives of such Lender that are not Public Side Lender Representatives.

“Pro Forma Basis” means, with respect to the calculation of the financial
covenant contained in Section 6.13 or otherwise for purposes of determining the
Total Net

 

 

 

 

--------------------------------------------------------------------------------

42

Leverage Ratio, Senior Secured Net Leverage Ratio, Consolidated EBITDA or
Consolidated Total Assets as of any date, that such calculation shall give pro
forma effect to all Permitted Acquisitions, all issuances, incurrences or
assumptions of Indebtedness (with any such Indebtedness being deemed to be
amortized over the applicable testing period in accordance with its terms) and
all sales, transfers or other dispositions of any Equity Interests in a
Subsidiary or all or substantially all the assets of a Subsidiary or division or
line of business of a Subsidiary outside the ordinary course of business (and
any related prepayments or repayments of Indebtedness) that have occurred during
(or, if such calculation is being made for the purpose of determining whether
any proposed acquisition will constitute a Permitted Acquisition or any
Incremental Extension of Credit may be made or whether any other transaction
under Article VI hereof may be consummated, since the beginning of) the four
consecutive fiscal quarter period of the Borrower most recently ended on or
prior to such date as if they occurred on the first day of such four consecutive
fiscal quarter period (including expected cost savings (without duplication of
actual cost savings) to the extent (a) such cost savings would be permitted to
be reflected in pro forma financial information complying with the requirements
of GAAP and Article 11 of Regulation S‑X under the Securities Act as interpreted
by the Staff of the SEC, and as certified by a Financial Officer or (b) in the
case of an acquisition, such cost savings are factually supportable and have
been realized or are reasonably expected to be realized within 365 days
following such acquisition; provided that (i) the Borrower shall have delivered
to the Administrative Agent a certificate of a Financial Officer of the
Borrower, in form and substance reasonably satisfactory to the Administrative
Agent, certifying that such cost savings meet the requirements set forth in this
clause (b), together with reasonably detailed evidence in support thereof, (ii)
if any cost savings included in any pro forma calculations based on the
expectation that such cost savings will be realized within 365 days following
such acquisition shall at any time cease to be reasonably expected to be so
realized within such period, then on and after such time pro forma calculations
required to be made hereunder shall not reflect such cost savings and (iii) the
aggregate amount of cost savings included in any calculation based upon this
clause (b) shall not exceed, for any period of four fiscal quarters of the
Borrower, 15% of Consolidated EBITDA for such four fiscal quarter period
(determined prior to the adjustment contemplated by this clause (b)).  If any
Indebtedness bears a floating rate of interest and is being given pro forma
effect, the interest on such Indebtedness shall be calculated as if the rate in
effect on the date of determination had been the applicable rate for the entire
period (taking into account any Hedging Agreement applicable to such
Indebtedness if such Hedging Agreement has a remaining term in excess of 12
months).

“Proposed Change” has the meaning assigned to such term in Section 9.02(c).

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

“Public Side Lender Representatives” means, with respect to any Lender,
representatives of such Lender that do not wish to receive MNPI.

“Purchasing Borrower Party” means any of the Borrower or any Restricted
Subsidiary.

 

 

 

 

--------------------------------------------------------------------------------

43

“Qualified Equity Interests” means Equity Interests of the Borrower other than
Disqualified Equity Interests.

“Quotation Day” means, with respect to any Eurocurrency Borrowing or EURIBOR
Borrowing and any Interest Period, the day on which it is market practice in the
relevant interbank market for prime banks to give quotations for deposits in the
currency of such Borrowing for delivery on the first day of such Interest
Period.  If such quotations would normally be given by prime banks on more than
one day, the Quotation Day will be the last of such days.

“Receivables” means all accounts receivable (including all rights to payment
created by or arising from sales of goods, leases of goods or the rendition of
services rendered no matter how evidenced whether or not earned by performance).

“Receivables Entity” means a wholly-owned Restricted Subsidiary of the Borrower
that engages in no activities other than in connection with the financing of
Receivables of the Receivables Sellers and that is designated (as provided
below) as the “Receivables Entity” (a) no portion of the Indebtedness or any
other obligations (contingent or otherwise) of which (i) is guaranteed by the
Borrower or any other Restricted Subsidiary (excluding Guarantees of obligations
(other than the principal of, and interest on, Indebtedness) pursuant to
Standard Securitization Undertakings), (ii) is recourse to or obligates the
Borrower or any other Restricted Subsidiary in any way (other than pursuant to
Standard Securitization Undertakings) or (iii) subjects any property or asset of
the Borrower or any other Restricted Subsidiary, directly or indirectly,
contingently or otherwise, to the satisfaction thereof, other than pursuant to
Standard Securitization Undertakings, (b) with which neither the Borrower nor
any other Restricted Subsidiary has any contract, agreement, arrangement or
understanding (other than pursuant to the Permitted Receivables Facility
Documents (including with respect to fees payable in the ordinary course of
business in connection with the servicing of accounts receivable and related
assets)) on terms less favorable to the Borrower or such Restricted Subsidiary
than those that might be obtained at the time from Persons that are not
Affiliates of the Borrower (as determined by the Borrower in good faith), and
(c) to which neither the Borrower nor any other Restricted Subsidiary has any
obligation to maintain or preserve such entity’s financial condition or cause
such entity to achieve certain levels of operating results. Any such designation
shall be evidenced to the Administrative Agent by filing with the Administrative
Agent a certificate of a Financial Officer of the Borrower certifying that, to
the best of such officer’s knowledge and belief after consultation with counsel,
such designation complied with the foregoing conditions.

“Receivables Sellers” means the Borrower and those Restricted Subsidiaries
(other than Receivables Entities) that are from time to time party to the
Permitted Receivables Facility Documents.

“Recipient” means (a) the Administrative Agent, (b) any Lender and (c) any
Issuing Bank, as applicable.

“Reference Rate” means, for any day, (a) in connection with any determination
made with respect to Incremental Term Loans denominated in dollars, the Adjusted
LIBO Rate as of such day for a Eurocurrency Borrowing with an Interest Period of
three months’ duration

 

 

 

 

--------------------------------------------------------------------------------

44

(without giving effect to the last sentence of the definition of the term
“Adjusted LIBO Rate” herein) and (b) in connection with any determination made
with respect to Incremental Term Loans denominated in Euro, the Adjusted EURIBO
Rate as of such day for a EURIBOR Borrowing with an Interest Period of three
months’ duration (without giving effect to the last sentence of the definition
of the term “Adjusted EURIBO Rate” herein).

“Refinanced Commitments” has the meaning set forth in the definition of
“Refinancing Revolving Commitments”.

“Refinanced Debt” has the meaning set forth in the definition of “Refinancing
Term Loan Indebtedness”.

“Refinancing Effective Date” has the meaning assigned to such term in Section
2.23(a).

“Refinancing Facility Agreement” means a Refinancing Facility Agreement, in form
and substance reasonably satisfactory to the Administrative Agent, among the
Borrower, the Administrative Agent and one or more Refinancing Term Lenders or
Refinancing Revolving Lenders, as the case may be, establishing commitments in
respect of Refinancing Term Loans and/or Refinancing Revolving Commitments and
effecting such other amendments hereto and to the other Loan Documents as are
contemplated by Section 2.23.

“Refinancing Indebtedness” means, in respect of any Indebtedness (the “Original
Indebtedness”), any Indebtedness that extends, renews or refinances such
Original Indebtedness (or any Refinancing Indebtedness in respect thereof);
provided that (a) the principal amount (or accreted value, if applicable) of
such Refinancing Indebtedness shall not exceed the principal amount (or accreted
value, if applicable) of such Original Indebtedness except by an amount no
greater than accrued and unpaid interest with respect to such Original
Indebtedness, any unutilized commitments thereunder and any bona fide fees,
premium and expenses relating to such extension, renewal or refinancing;
provided, however, that, as part of the same incurrence or issuance of
Indebtedness as such Refinancing Indebtedness, the Borrower or any Restricted
Subsidiary may incur or issue an additional amount of Indebtedness under Section
6.01 without violating this clause (a) (and, for purposes of clarity, (x) such
additional amount of Indebtedness shall not constitute Refinancing Indebtedness
and (y) such additional amount of Indebtedness shall reduce the applicable
basket under Section 6.01, if any, on a dollar-for-dollar basis); (b) the stated
final maturity of such Refinancing Indebtedness shall not be earlier than the
earlier of (i) stated final maturity of such Original Indebtedness and (ii) the
date that is 91 days after the Latest Maturity Date in effect on the date of
such extension, renewal or refinancing (except for any such Indebtedness in the
form of a bridge or other interim credit facility intended to be refinanced or
replaced with long-term Indebtedness, which such Indebtedness, upon the maturity
thereof, automatically converts into Indebtedness that satisfies the
requirements set forth in this definition); (c) such Refinancing Indebtedness
shall not be required to be repaid, prepaid, redeemed, repurchased or defeased,
whether on one or more fixed dates, upon the occurrence of one or more events or
at the option of any holder thereof (except, in each case, (x) upon the
occurrence of event of default, asset sale, event of loss, casualty or
condemnation events, excess cash flow (but only if the definitive documentation
for such Indebtedness defines “excess cash flow” in a manner that is
substantially the same as the definition of “Excess Cash Flow” herein)

 

 

 

 

--------------------------------------------------------------------------------

45

or a change in control or as and to the extent such repayment, prepayment,
redemption, repurchase or defeasance would have been required pursuant to the
terms of such Original Indebtedness and (y) in the case of any such Refinancing
Indebtedness in the form of a bridge or other interim credit facility intended
to be refinanced or replaced with long-term Indebtedness, upon the incurrence of
such refinancing or replacement Indebtedness so long as such refinancing or
replacement Indebtedness would have constituted Refinancing Indebtedness if
originally incurred to refinance such Original Indebtedness) prior to the
earlier of (i) the maturity of such Original Indebtedness and (ii) the date that
is 91 days after the Latest Maturity Date in effect on the date of such
extension, renewal or refinancing; provided that, notwithstanding the foregoing,
scheduled amortization payments (however denominated) of such Refinancing
Indebtedness shall be permitted so long as the weighted average life to maturity
of such Refinancing Indebtedness shall be no shorter than the shorter of (x) the
weighted average life to maturity of such Original Indebtedness remaining as of
the date of such extension, renewal or refinancing and (y) the weighted average
life to maturity of each Class of the Term Loans remaining as of the date of
such extension, renewal or refinancing; (d) such Refinancing Indebtedness shall
not constitute an obligation (including pursuant to a Guarantee) of the Borrower
or any Restricted Subsidiary, in each case that shall not have been (or, in the
case of after-acquired Restricted Subsidiaries, shall not have been required to
become pursuant to the terms of the Original Indebtedness) an obligor in respect
of such Original Indebtedness, and, in each case, shall constitute an obligation
of the Borrower or such Restricted Subsidiary only to the extent of their
obligations in respect of such Original Indebtedness; (e) if such Original
Indebtedness shall have been subordinated to the Loan Document Obligations, such
Refinancing Indebtedness shall also be subordinated to the Loan Document
Obligations on terms not less favorable in any material respect to the Lenders;
and (f) such Refinancing Indebtedness shall not be secured by any Lien on any
asset other than the assets that secured such Original Indebtedness (or would
have been required to secure such Original Indebtedness pursuant to the terms
thereof) or, in the event Liens securing such Original Indebtedness shall have
been contractually subordinated to any Lien securing the Loan Document
Obligations, by any Lien that shall not have been contractually subordinated to
at least the same extent.

“Refinancing Revolving Commitments” means one or more Classes of revolving
credit commitments obtained pursuant to a Refinancing Facility Agreement, in
each case obtained in exchange for, or to extend, renew, refinance or replace,
in whole or in part, existing Revolving Commitments hereunder (including any
successive Refinancing Revolving Commitments) (such existing Revolving
Commitments and successive Refinancing Revolving Commitments, the “Refinanced
Commitments”); provided that (a) the amount of such Refinancing Revolving
Commitments shall not exceed the amount of the Refinanced Commitments; (b) the
stated final maturity of such Refinancing Revolving Commitments (and the
Refinancing Revolving Loans of the same Class) shall not be earlier than, and
such Refinancing Revolving Commitments shall not be subject to any scheduled
reduction prior to, the Latest Maturity Date of such Refinanced Commitments; (c)
such Refinancing Revolving Commitments (and the Refinancing Revolving Loans of
the same Class) shall not constitute an obligation (including pursuant to a
Guarantee) of the Borrower or any Subsidiary, in each case that shall not have
been (or, in the case of after-acquired Subsidiaries, shall not have been
required to become pursuant to the terms of the Refinanced Commitments) an
obligor in respect of such Refinanced Commitments (and the Revolving Loans of
the same Class), and, in each

 

 

 

 

--------------------------------------------------------------------------------

46

case, shall constitute an obligation of the Borrower or such Subsidiary to the
extent of its obligations in respect of such Refinanced Debt; and (d) such
Refinancing Revolving Commitments (and the Refinancing Revolving Loans of the
same Class) shall contain terms and conditions that are not materially more
favorable (when taken as a whole), as determined by the Borrower in good faith,
to the investors providing such Refinancing Revolving Commitments than those
applicable to the existing Revolving Commitments and Revolving Loans being
refinanced (other than (A) with respect to pricing, optional prepayments and
redemption, (B) covenants or other provisions (i) applicable only to periods
after the Latest Maturity Date or (ii) made applicable to the existing Revolving
Commitments and Revolving Loans and (C) any financial maintenance covenants
described in subclause (I) of Section 2.23(a)(iv)), as determined in good faith
by the Borrower, on the date such Refinancing Revolving Commitments are
incurred.

“Refinancing Revolving Lender” means any Person that provides a Refinancing
Revolving Commitment.

“Refinancing Revolving Loans” means revolving loans incurred by the Borrower
under this Agreement in respect of Refinancing Revolving Commitments.

“Refinancing Term Lender” means any Person that provides a Refinancing Term
Loan.

“Refinancing Term Loan Indebtedness” means (a) Permitted Pari Passu Refinancing
Debt, (b) Permitted Second Priority Refinancing Debt, (c) Permitted Unsecured
Refinancing Debt or (d) Refinancing Term Loans obtained pursuant to a
Refinancing Facility Agreement, in each case, issued, incurred or otherwise
obtained (including by means of the extension or renewal of existing
Indebtedness) in exchange for, or to extend, renew, refinance or replace, in
whole or part, existing Term Loans hereunder (including any successive
Refinancing Term Loan Indebtedness) (such existing Term Loans and successive
Refinancing Term Loan Indebtedness, the “Refinanced Debt”); provided that (i)
the principal amount (or accreted value, if applicable) of such Refinancing Term
Loan Indebtedness shall not exceed the principal amount (or accreted value, if
applicable) of such Refinanced Debt except by an amount equal to the sum of
accrued and unpaid interest, accrued fees and premiums (if any) with respect to
such Refinanced Debt, any unutilized commitments thereunder and fees and
expenses associated with the refinancing of such Refinanced Debt with such
Refinancing Term Loan Indebtedness; provided, however, that, as part of the same
incurrence or issuance of Indebtedness as such Refinancing Term Loan
Indebtedness, the Borrower may incur or issue an additional amount of
Indebtedness under Section 6.01 without violating this clause (i) (and, for
purposes of clarity, (x) such additional amount of Indebtedness shall not
constitute Refinancing Term Loan Indebtedness and (y) such additional amount of
Indebtedness shall reduce the applicable basket under Section 6.01, if any, on a
dollar-for-dollar basis); (ii) the stated final maturity of such Refinancing
Term Loan Indebtedness shall not be earlier than 91 days after the Latest
Maturity Date of such Refinanced Debt (except for any such Indebtedness in the
form of a bridge or other interim credit facility intended to be refinanced or
replaced with long-term Indebtedness, which such Indebtedness, upon the maturity
thereof, automatically converts into Indebtedness that satisfies the
requirements set forth in this definition); (iii) such Refinancing Term Loan
Indebtedness shall not be required to be repaid, prepaid, redeemed, repurchased
or defeased,

 

 

 

 

--------------------------------------------------------------------------------

47

whether on one or more fixed dates, upon the occurrence of one or more events or
at the option of any holder thereof (except, in each case, (x) on the stated
final maturity date as permitted pursuant to the preceding clause (ii), (y) upon
the occurrence of an event of default, asset sale, event of loss, casualty or
condemnation events, excess cash flow (but only if the definitive documentation
for such Indebtedness defines “excess cash flow” in a manner that is
substantially the same as the definition of “Excess Cash Flow” herein) or a
change in control or as and to the extent such repayment, prepayment,
redemption, repurchase or defeasance would have been required pursuant to the
terms of such Refinanced Debt and (z) in the case of any such Refinancing Term
Loan Indebtedness in the form of a bridge or other interim credit facility
intended to be refinanced or replaced with long-term Indebtedness, upon the
incurrence of such refinancing or replacement Indebtedness so long as such
refinancing or replacement Indebtedness would have constituted Refinancing Term
Loan Indebtedness if originally incurred to refinance such Refinanced Debt)
prior to the date that is 91 days after the Latest Maturity Date in effect on
the date of such extension, renewal or refinancing; provided that,
notwithstanding the foregoing, scheduled amortization payments (however
denominated) of such Refinancing Term Loan Indebtedness in the form of
Refinancing Term Loans shall be permitted so long as the weighted average life
to maturity of such Refinancing Term Loan Indebtedness in the form of
Refinancing Term Loans shall be no shorter than 91 days after the weighted
average life to maturity of such Refinanced Debt remaining as of the date of
such extension, replacement or refinancing; (iv) such Refinancing Term Loan
Indebtedness shall not constitute an obligation (including pursuant to a
Guarantee) of the Borrower or any Subsidiary, in each case that shall not have
been (or, in the case of after-acquired Subsidiaries, shall not have been
required to become pursuant to the terms of the Refinanced Debt) an obligor in
respect of such Refinanced Debt, and, in each case, shall constitute an
obligation of the Borrower or such Subsidiary to the extent of its obligations
in respect of such Refinanced Debt; and (v) such Refinancing Term Loan
Indebtedness shall contain terms and conditions that are not materially more
favorable (when taken as a whole), as determined by the Borrower in good faith,
to the investors providing such Refinancing Term Loan Indebtedness than those
applicable to the existing Term Loans of the applicable Class being refinanced
(other than (A) with respect to pricing, optional prepayments and redemption,
(B) covenants or other provisions (i) applicable only to periods after the
Latest Maturity Date or (ii) made applicable to the existing Term Loans and (C)
any financial maintenance covenants described in subclause (I) of Section
2.23(a)(iv)), on the date such Refinancing Term Loans are incurred and, in any
event, any Refinancing Term Loan will not contain mandatory prepayment
provisions that are more favorable to the lenders in respect thereof than the
mandatory prepayment provisions applicable to the Tranche B-2 US$ Term Lenders
and the Tranche B-2 Euro Term Lenders hereunder.

“Refinancing Term Loans” shall mean one or more Classes of term loans incurred
by the Borrower under this Agreement pursuant to a Refinancing Facility
Agreement; provided that such Indebtedness constitutes Refinancing Term Loan
Indebtedness in respect of Term Loans (including portions of Classes of Term
Loans).

“Register” has the meaning assigned to such term in Section 9.04(b).

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents, trustees,
managers, advisors, representatives and controlling persons of such Person and
of such Person’s Affiliates.

 

 

 

 

--------------------------------------------------------------------------------

48

“Release” means any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, leaching or migration into or
through the environment (including ambient air, surface water, groundwater, land
surface or subsurface strata) or within any building, structure or facility.

“Repricing Transaction” means the prepayment or refinancing of all or a portion
of the Tranche B-2 US$ Term Borrowings or the Tranche B-2 Euro Term Borrowings
concurrently with the incurrence by the Borrower or any Restricted Subsidiary of
any long-term bank debt financing or any other financing similar to the Tranche
B-2 US$ Term Borrowings or the Tranche B-2 Euro Term Borrowings, as applicable
(other than notes or similar instruments), in each case having a lower all-in
yield (including, in addition to the applicable coupon, any interest rate
“floors”, upfront or similar fees and original issue discount payable to the
holders of such Indebtedness (in their capacities as such) with respect to such
Indebtedness) than the Applicable Rate in respect of the Tranche B-2 US$ Term
Loans or the Tranche B-2 Euro Term Loans, as applicable (based on the definition
of the term “Applicable Rate” as in effect on the Effective Date).  For purposes
of this defined term, original issue discount and upfront fees shall be equated
to interest based on an assumed four-year life to maturity (or, if less, the
remaining life to maturity).

“Required Lenders” means, at any time, Lenders having Revolving Exposures, Term
Loans and unused Commitments (other than Swingline Commitments) representing
more than 50% of the sum of the Aggregate Revolving Exposure, outstanding Term
Loans and unused Commitments (other than Swingline Commitments) at such time.

“Requirement of Law” means, with respect to any Person, (a) the charter,
articles or certificate of organization or incorporation and bylaws or other
organizational or governing documents of such Person and (b) any law (including
common law), statute, ordinance, treaty, rule, regulation, order, decree, writ,
injunction, settlement agreement or determination of any arbitrator or court or
other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject.

“Reset Date” has the meaning assigned to such term in Section 1.06(a).

“Responsible Officer” means, with respect to any Person, the chief executive
officer, president, chief operating officer, general counsel or any Financial
Officer of such Person, except that, with respect to financial matters,
“Responsible Officer” will be limited to any Financial Officer of such Person.

“Restricted” means, when used in reference to cash or Cash Equivalents of any
Person, that such cash or Cash Equivalents (a) appear (or would be required to
appear) as “restricted” on a consolidated balance sheet of such Person prepared
in conformity with GAAP (unless such classification results solely from any Lien
referred to in clause (b) below) or (b) are controlled by or subject to any Lien
or other preferential arrangement in favor of any creditor, other than Liens
created under the Loan Documents.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the
Borrower or any

 

 

 

 

--------------------------------------------------------------------------------

49

Restricted Subsidiary, or any payment or distribution (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, exchange,
conversion, cancelation or termination of any Equity Interests in the Borrower
or any Restricted Subsidiary, or any other payment (including any payment under
any Hedging Agreement) that has a substantially similar effect to any of the
foregoing.

“Restricted Subsidiary” means each Subsidiary other than an Unrestricted
Subsidiary.

“Resulting Revolving Borrowings” has the meaning assigned to such term in
Section 2.21(d).

“Revolving Availability Period” means the period from and including the
Effective Date to but excluding the earlier of the Revolving Maturity Date and
the date of termination of the Revolving Commitments.

“Revolving Commitment” means, with respect to each Lender, the commitment, if
any, of such Lender to make Revolving Loans and to acquire participations in
Letters of Credit and Swingline Loans hereunder, expressed as an amount
representing the maximum possible aggregate amount of such Lender’s Revolving
Exposure hereunder, as such commitment may be (a) reduced from time to time
pursuant to Section 2.08, (b) increased from time to time pursuant to Section
2.21 and (c) and reduced or increased from time to time pursuant to assignments
by or to such Lender pursuant to Section 9.04.  The initial amount of each
Lender’s Revolving Commitment is set forth on Schedule 2.01 or in the Assignment
and Assumption or Incremental Facility Amendment pursuant to which such Lender
shall have assumed its Revolving Commitment, as applicable.  The initial
aggregate amount of the Lenders’ Revolving Commitments is $800,000,000.

“Revolving Commitment Increase” has the meaning assigned to such term in Section
2.21(a).

“Revolving Commitment Increase Lender” means, with respect to any Revolving
Commitment Increase, each Additional Lender providing a portion of such
Revolving Commitment Increase.

“Revolving Exposure” means, with respect to any Lender at any time, the sum of
(a) the Dollar Equivalent of the outstanding principal amount of such Lender’s
Revolving Loans, (b) such Lender’s LC Exposure and (c) such Lender’s Swingline
Exposure, in each case at such time.

“Revolving Lender” means a Lender with a Revolving Commitment or, if the
Revolving Commitments have terminated or expired, a Lender with Revolving
Exposure.

“Revolving Lender Parent” means, with respect to any Revolving Lender, any
Person as to which such Revolving Lender is, directly or indirectly, a
subsidiary.

“Revolving Loan” means a Loan made pursuant to clause (c) of Section 2.01.

 

 

 

 

--------------------------------------------------------------------------------

50

“Revolving Maturity Date” means April 3, 2023, as the same may be extended
pursuant to Section 2.22; provided, however, that if, as of the Early Maturity
Date, a 2023 Senior Unsecured Notes Event has not occurred with respect to each
series of 2023 Senior Unsecured Notes, then the Revolving Maturity Date shall be
the Early Maturity Date.

“S&P” means Standard & Poor’s Ratings Services, a division of McGraw-Hill
Financial, Inc., and any successor to its rating agency business.

“Sanctioned Country” means a country or territory which is itself the subject or
target of any comprehensive Sanctions (which are, as of the date hereof, Crimea,
Cuba, Iran, North Korea and Syria).

“Sanctioned Person” means (a) any Person listed in any Sanctions-related list of
designated Persons maintained by OFAC or the U.S. Department of State or by the
United Nations Security Council, the European Union or any EU member state, (b)
any Person organized under the laws of or resident in a Sanctioned Country or
(c) any Person owned or controlled by any such Person or Persons.

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced by (a) the U.S. government, including those
administered by OFAC or the U.S. Department of State, or (b) the United Nations
Security Council, the European Union or Her Majesty’s Treasury of the United
Kingdom.

“SEC” means the United States Securities and Exchange Commission or any
Governmental Authority succeeding to any of its principal functions.

“Secured Cash Management Obligations” means the due and punctual payment and
performance of any and all obligations of the Borrower and each Restricted
Subsidiary (whether absolute or contingent and however and whenever created,
arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor)) arising in respect of Cash
Management Services that (a) are owed to the Administrative Agent, the Arrangers
or an Affiliate of any of the foregoing, or to any Person that, at the time such
obligations were incurred, was the Administrative Agent, the Arrangers or an
Affiliate of any of the foregoing, (b) are owed on the Effective Date to a
Person that is a Lender or an Affiliate of a Lender as of the Effective Date or
(c) are owed to a Person that is a Lender or an Affiliate of a Lender at the
time such obligations are incurred.

“Secured Customer Financing Obligations” means the due and punctual payment and
performance of any and all obligations of the Borrower under each Customer
Financing Guarantee that (a) are owed to the Administrative Agent, any Arranger
or an Affiliates of any of the foregoing, or to any Person that, at the time
such obligations were incurred, was the Administrative Agent, an Arranger or an
Affiliate of the foregoing, (b) are owed on the Effective Date to a Person that
is a Lender or an Affiliate of a Lender as of the Effective Date or (c) are owed
to a Person that is a Lender or an Affiliate of a Lender at the time such
obligations are incurred.

 

 

 

 

--------------------------------------------------------------------------------

51

“Secured Hedging Obligations” means the due and punctual payment and performance
of any and all obligations of the Borrower and each Restricted Subsidiary
arising under each Hedging Agreement that (a) is with a counterparty that is the
Administrative Agent, the Arrangers or an Affiliate of any of the foregoing, or
any Person that, at the time such Hedging Agreement was entered into, was the
Administrative Agent, the Arrangers or an Affiliate of any of the foregoing, (b)
is in effect on the Effective Date with a counterparty that is a Lender or an
Affiliate of a Lender as of the Effective Date or (c) is entered into after the
Effective Date with a counterparty that is a Lender or an Affiliate of a Lender
at the time such Hedging Agreement is entered into.  Notwithstanding the
foregoing, in the case of any Excluded Swap Guarantor, “Secured Hedging
Obligations” shall not include Excluded Swap Obligations of such Excluded Swap
Guarantor.

“Secured Parties” means, collectively, (a) each Lender, (b) the Administrative
Agent, (c) each Arranger, (d) each Issuing Bank, (e) each provider of Cash
Management Services the obligations under which constitute Secured Cash
Management Obligations, (f) each counterparty to any Hedging Agreement the
obligations under which constitute Secured Hedging Obligations, (g) each
counterparty to the Customer Financing Guarantee, the obligations under which
constitute Secured Customer Financing Obligations, and (h) the beneficiaries of
each indemnification obligation undertaken by any Loan Party under this
Agreement or any other Loan Document and (i) the successors and assigns of each
of the foregoing.

“Securities Act” means the United States Securities Act of 1933.

“Security Documents” means the Collateral Agreement, the Mortgages and each
other security agreement or other instrument or document executed and delivered
pursuant to any of the foregoing or pursuant to Section 5.11 or 5.12 to secure
any of the Obligations.

“Senior Secured Debt” means, as of any date, Total Indebtedness as of such date
minus the sum of (a) the portion of Indebtedness of the Borrower and the
Restricted Subsidiaries included in such Total Indebtedness that is not secured
by any Lien on property or assets of the Borrower or the Restricted Subsidiaries
and (b) the portion of Indebtedness of the Borrower and the Restricted
Subsidiaries included in such Total Indebtedness that is subordinated in right
of payment to the Obligations.  Solely for the purpose of calculating the
financial maintenance covenant set forth in Section 6.13, Indebtedness in
respect of any Permitted Receivables Facility that does not otherwise qualify as
Senior Secured Debt shall be deemed to be Senior Secured Debt.

“Senior Secured Net Leverage Ratio” means, as of the last day of any fiscal
quarter, the ratio of (a)(i) Senior Secured Debt as of such date minus (ii)
Unrestricted Cash as of such date (provided, however, that, solely for the
purpose of calculating the financial maintenance covenant set forth in Section
6.13, the amount of Unrestricted Cash so deducted pursuant to this clause (ii)
shall not exceed $750,000,000) to (b) Consolidated EBITDA for the four
consecutive fiscal quarters of the Borrower ended on such date.

“Senior Unsecured Notes” means, collectively, (a) (i) the Dollar-denominated
senior unsecured notes due 2023, (ii) the Euro-denominated senior unsecured
notes due 2023, (iii) the Dollar-denominated senior unsecured notes due 2025,
and (iv) the Dollar-denominated

 

 

 

 

--------------------------------------------------------------------------------

52

senior unsecured notes due 2027, in each case issued by the Borrower and
outstanding as of the Effective Date and (b) any substantially identical senior
or senior subordinated notes that are registered under the Securities Act and
issued in exchange for any of the senior unsecured notes described in clause (a)
of this definition.

“Senior Unsecured Notes Documents” means the Senior Unsecured Notes Indentures,
all side letters, instruments, agreements and other documents evidencing or
governing the Senior Unsecured Notes, providing for any Guarantee or other right
in respect thereof, affecting the terms of the foregoing or entered into in
connection therewith and all schedules, exhibits and annexes to each of the
foregoing.

“Senior Unsecured Notes Indentures” means, collectively, the Indentures dated as
of May 12, 2015 and as of May 23, 2017 (each, as amended or supplemented prior
to the date hereof), among, inter alia, the Borrower, the Subsidiaries listed
therein and U.S. Bank National Association, as trustee, in respect of the Senior
Unsecured Notes.

“Specified ECF Percentage” means, with respect to any fiscal year of the
Borrower, (a) if the Total Net Leverage Ratio as of the last day of such fiscal
year is greater than 4.00 to 1.00, 50%, (b) if the Total Net Leverage Ratio as
of the last day of such fiscal year is greater than 3.50 to 1.00 but less than
or equal to 4.00 to 1.00, 25%, and (c) if the Total Net Leverage Ratio as of the
last day of such fiscal year is less than or equal to 3.50 to 1.00, 0%.

“Specified Swap Obligation” means, with respect to any Subsidiary Loan Party, an
obligation to pay or perform under any agreement, contract or transaction that
constitutes a “swap” within the meaning of § 1a(47) of the Commodity Exchange
Act.

“SPV” has the meaning assigned to such term in Section 9.04(e).

“Standard Securitization Undertakings” means representations, warranties,
covenants and indemnities entered into by the Borrower or any Restricted
Subsidiary in connection with the Permitted Receivables Facility that are
reasonably customary in an accounts receivable financing transaction.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board of Governors and any other banking authority (domestic
or foreign) to which the Administrative Agent or any Lender (including any
branch, Affiliate or fronting office making or holding a Loan) is subject for
eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the Board of Governors).  Such reserve percentages shall include
those imposed pursuant to such Regulation D.  Eurocurrency Loans shall be deemed
to constitute eurocurrency funding and to be subject to such reserve
requirements without benefit of or credit for proration, exemptions or offsets
that may be available from time to time to any Lender under such Regulation D or
any comparable regulation.  The Statutory Reserve Rate shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.

 

 

 

 

--------------------------------------------------------------------------------

53

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other
business entity (a) of which securities or other ownership interests
representing more than 50% of the equity value or more than 50% of the ordinary
voting power or, in the case of a partnership, more than 50% of the general
partnership interests are, as of such date, owned, controlled or held or
(b) that is, as of such date, otherwise Controlled, by the parent or one or more
subsidiaries of the parent or by the parent and one or more subsidiaries of the
parent.

“Subsidiary” means any subsidiary of the Borrower.  Notwithstanding the
foregoing, for purposes of this Agreement and the other Loan Documents, Sentinel
Transportation LLC shall be deemed not to be a subsidiary of the Borrower so
long as the Borrower does not own, control or hold securities or ownership
interests representing more than 50% of the ordinary voting power of Sentinel
Transportation LLC.

“Subsidiary Loan Party” means each Restricted Subsidiary that is or, after the
date hereof, becomes a party to the Collateral Agreement.

“Successor Borrower” has the meaning assigned to such term in Section 6.03(a).

“Supplemental Perfection Certificate” means a certificate in the form of Exhibit
D or any other form approved by the Administrative Agent.

“Swingline Commitment” means, with respect to each Swingline Lender, the
commitment of such Swingline Lender to make Swingline Loans pursuant to Section
2.04, expressed as an amount representing the maximum aggregate principal amount
of such Swingline Lender’s outstanding Swingline Loans hereunder.  The initial
amount of each Swingline Lender’s Swingline Commitment is set forth on
Schedule 2.04 or in the joinder agreement pursuant to which it became a
Swingline Lender hereunder.  The aggregate amount of the Swingline Commitments
on the date hereof is $75,000,000.

“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time.  The Swingline Exposure of any
Revolving Lender at any time shall be the sum of (a) its Applicable Percentage
of the aggregate principal amount of all Swingline Loans outstanding at such
time (excluding, in the case of any Revolving Lender that is a Swingline Lender,
Swingline Loans made by it and outstanding at such time to the extent that the
other Lenders shall not have funded their participations in such Swingline
Loans), adjusted to give effect to any reallocation under Section 2.20 of the
Swingline Exposure of Defaulting Lenders in effect at such time, and (b) in the
case of any Lender that is a Swingline Lender, the aggregate principal amount of
all Swingline Loans made by such Lender and outstanding at such time to the
extent that the other Lenders shall not have funded their participations in such
Swingline Loans.

“Swingline Lender” means each of JPMorgan Chase Bank, N.A. and any other
Revolving Lender designated as a Swingline Lender pursuant to a joinder
agreement executed by the Borrower and such Revolving Lender and reasonably
satisfactory to the Administrative Agent, in each case in its capacity as a
lender of Swingline Loans hereunder.

 

 

 

 

--------------------------------------------------------------------------------

54

“Swingline Loan” means a Loan made pursuant to Section 2.04.

“TARGET Day” means any day on which TARGET2 is open for business.

“TARGET2” means the Trans-European Automated Real Time Gross Settlement Express
Transfer payment system which utilizes a single shared platform and which was
launched on November 19, 2007.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Term Commitments” means, collectively, the Tranche B-2 US$ Term Commitments,
the Tranche B-2 Euro Term Commitments and any commitments to make Incremental
Term Loans.

“Term Lenders” means, collectively, the Tranche B-2 US$ Term Lenders, the
Tranche B-2 Euro Term Lenders and any Lenders with an outstanding Incremental
Term Loan or a Commitment to make an Incremental Term Loan.

“Term Loans” means, collectively, the Tranche B-2 US$ Term Loans, the Tranche
B-2 Euro Term Loans and any Incremental Term Loans.

“Total Assets” means the total assets of the Borrower and the Restricted
Subsidiaries on a consolidated basis, as shown on the most recent consolidated
balance sheet of the Borrower (giving pro forma effect to any acquisitions or
dispositions of assets or properties that have been made by the Borrower or any
Restricted Subsidiary subsequent to the date of such balance sheet, including
through mergers or consolidations).

“Total Indebtedness” means, as of any date, the sum of (a) the aggregate
principal amount of Indebtedness of the Borrower and the Restricted Subsidiaries
outstanding as of such date in the amount that would be reflected on a balance
sheet prepared as of such date on a consolidated basis in accordance with GAAP,
plus (b) the aggregate principal amount of Indebtedness of the Borrower and the
Restricted Subsidiaries outstanding as of such date that is not required to be
reflected on a balance sheet in accordance with GAAP, determined on a
consolidated basis; provided that, for purposes of clause (b) above, the term
“Indebtedness” shall not include (i) contingent obligations of the Borrower or
any Restricted Subsidiary as an account party or applicant in respect of any
letter of credit or letter of guaranty unless such letter of credit or letter of
guaranty supports an obligation that constitutes Indebtedness or (ii) for the
avoidance of doubt, any Indebtedness in respect of Hedging Agreements.

“Total Net Leverage Ratio” means, on any date, the ratio of (a)(i) Total
Indebtedness as of such date minus (ii) Unrestricted Cash as of such date to
(b) Consolidated EBITDA for the period of four consecutive fiscal quarters of
the Borrower ended on such date (or, if such date is not the last day of a
fiscal quarter, ended on the last day of the fiscal quarter of the Borrower most
recently ended prior to such date).

 

 

 

 

--------------------------------------------------------------------------------

55

“Tranche B-2 Euro Term Commitment” means, with respect to each Lender, the
commitment, if any, of such Lender to make a Tranche B-2 Euro Term Loan
hereunder on the Effective Date, expressed as an amount representing the maximum
principal amount of the Tranche B-2 Euro Term Loan to be made by such Lender
hereunder, as such commitment may be (a) reduced from time to time pursuant to
Section 2.08 and (b) reduced or increased from time to time pursuant to
assignments by or to such Lender pursuant to Section 9.04.  The initial amount
of each Lender’s Tranche B-2 Euro Term Commitment is set forth on Schedule 2.01
or in the Assignment and Assumption pursuant to which such Lender shall have
assumed its Tranche B-2 Euro Term Commitment, as applicable.  The initial
aggregate amount of the Lenders’ Tranche B-2 Euro Term Commitments is
€350,000,000.

“Tranche B-2 Euro Term Lender” means a Lender with a Tranche B-2 Euro Term
Commitment or an outstanding Tranche B-2 Euro Term Loan.

“Tranche B-2 Euro Term Loan” means a Loan made pursuant to clause (b) of Section
2.01

“Tranche B-2 Euro Term Maturity Date” means April 3, 2025, as the same may be
extended pursuant to Section 2.22; provided, however, that if, as of the Early
Maturity Date, a 2023 Senior Unsecured Notes Event has not occurred with respect
to each series of 2023 Senior Unsecured Notes, then the Tranche B-2 Euro Term
Maturity Date shall be the Early Maturity Date.

“Tranche B-2 US$ Term Commitment” means, with respect to each Lender, the
commitment, if any, of such Lender to make a Tranche B-2 US$ Term Loan hereunder
on the Effective Date, expressed as an amount representing the maximum principal
amount of the Tranche B-2 US$ Term Loan to be made by such Lender hereunder, as
such commitment may be (a) reduced from time to time pursuant to Section 2.08
and (b) reduced or increased from time to time pursuant to assignments by or to
such Lender pursuant to Section 9.04.  The initial amount of each Lender’s
Tranche B-2 US$ Term Commitment is set forth on Schedule 2.01 or in the
Assignment and Assumption pursuant to which such Lender shall have assumed its
Tranche B-2 US$ Term Commitment, as applicable.  The initial aggregate amount of
the Lenders’ Tranche B-2 US$ Term Commitments is $900,000,000.

“Tranche B-2 US$ Term Lender” means a Lender with a Tranche B-2 US$ Term
Commitment or an outstanding Tranche B-2 US$ Term Loan.

“Tranche B-2 US$ Term Loan” means a Loan made pursuant to clause (a) of Section
2.01.

“Tranche B-2 US$ Term Maturity Date” means April 3, 2025, as the same may be
extended pursuant to Section 2.22; provided, however, that if, as of the Early
Maturity Date, a 2023 Senior Unsecured Notes Event has not occurred with respect
to each series of 2023 Senior Unsecured Notes, then the Tranche B-2 US$ Term
Maturity Date shall be the Early Maturity Date.

 

 

 

 

--------------------------------------------------------------------------------

56

“Transaction Costs” means all fees, costs and expenses incurred or payable by
the Borrower or any Restricted Subsidiary in connection with the Transactions.

“Transactions” means, collectively, (a) the execution, delivery and performance
by each Loan Party of the Loan Documents (including this Agreement) to which it
is to be a party, the borrowing of Loans, the use of the proceeds thereof and
the issuance of Letters of Credit hereunder and (b) the payment of the
Transaction Costs.

“2023 Senior Unsecured Notes” means each series of Senior Unsecured Notes
described in clauses (a)(i) and (a)(ii) of the definition of “Senior Unsecured
Notes”.

“2023 Senior Unsecured Notes Event” means, with respect to each series of 2023
Senior Unsecured Notes, any of the following:  (a) the redemption, repayment,
defeasance or other discharge, in full, of such series of 2023 Senior Unsecured
Notes (including, in each case, all accrued but unpaid interest, fees and other
amounts in respect thereof) in accordance with the terms of the applicable
Senior Unsecured Notes Documents (other than with the proceeds of Indebtedness);
(b) the amendment to or other modification of such series of 2023 Senior
Unsecured Notes and the applicable Senior Unsecured Notes Documents causing the
maturity date of such series of 2023 Senior Unsecured Notes to be extended to a
date that is at least 91 days after the Latest Original Maturity Date; and/or
(c) the refinancing of such series of 2023 Senior Unsecured Notes with
Indebtedness permitted under Section 6.01 having a maturity date that is at
least 91 days after the Latest Original Maturity Date; provided that, in the
case of clauses (b) and (c) of this definition, such series of 2023 Senior
Unsecured Notes as so amended, or any refinancing Indebtedness in respect
thereof, do not require (i) any mandatory prepayment or redemption at the option
of the holders thereof (except for redemptions upon the occurrence of an event
of default, asset sale, event of loss or change in control, in each case on
terms not less favorable to the Lenders than the terms of such series of 2023
Senior Unsecured Notes as in effect on the date hereof) prior to the date that
is 91 days after the Latest Original Maturity Date and (ii) the original
principal amount of such Indebtedness to be amortized prior to the date that is
91 days after the Latest Original Maturity Date.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate, the Adjusted EURIBO Rate or
the Alternate Base Rate.

“UCP” means, with respect to any Letter of Credit, the Uniform Customs and
Practice for Documentary Credits, International Chamber of Commerce Publication
No. 600 (or such later version thereof as may be in effect at the time of
issuance).

“Undisclosed Administration” means, in relation to a Revolving Lender or its
direct or indirect parent company, the appointment of an administrator,
provisional liquidator, conservator, receiver, trustee, custodian, or other
similar official by a supervisory authority or regulator under or based on the
law in the country where such Lender or such parent company is subject to home
jurisdiction, if applicable law requires that such appointment not be disclosed.

 

 

 

 

--------------------------------------------------------------------------------

57

“Unrestricted Cash” means, at any time, all cash and Cash Equivalents held by
the Borrower and Restricted Subsidiaries at such time; provided that such cash
and Cash Equivalents are not Restricted.

“Unrestricted Subsidiaries” means (a) any Subsidiary that is formed or acquired
after the Effective Date and is designated as an Unrestricted Subsidiary by the
Borrower pursuant to Section 5.13 subsequent to the Effective Date and (b) any
Subsidiary of an Unrestricted Subsidiary.  As of the Effective Date, there shall
be no Unrestricted Subsidiaries.

“U.S. Person” means a “United States person” within the meaning of Section
7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.17(f)(ii)(B)(3).

“USA PATRIOT Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001.

“Weighted Average Yield” means, with respect to any Loan or Commitment, the
weighted average yield to stated maturity of such Loan or Commitment based on
the interest rate or rates or unused commitment or similar fees applicable
thereto and giving effect to all upfront or similar fees or original issue
discount payable to the Lenders advancing such Loan or Commitment with respect
thereto and to any interest rate “floor”, but excluding any arrangement,
commitment, structuring, underwriting, amendment or other similar fees paid or
payable to the arrangers (or similar titles) or their affiliates, in each case
in their capacities as such, in connection with such Loans and that are not
shared with all Lenders providing the applicable Incremental Extension of
Credit; provided that (a) for purposes of calculating the Weighted Average Yield
for any Incremental Term Loan or Incremental Revolving Commitments (and the
Incremental Revolving Loans to be made thereunder), original issue discount and
upfront fees shall be equated to interest based on an assumed four-year life to
maturity (or, if shorter in respect of such Incremental Extension of Credit, the
actual life to maturity of such Incremental Extension of Credit) and (b) with
respect to the calculation of the Weighted Average Yield of the Tranche B-2 US$
Term Loans or the Tranche B-2 Euro Term Loans in connection with any Incremental
Term Loans, (i) to the extent that the Reference Rate on the effective date of
such Incremental Term Loans is less than 0.00%, then the amount of such
difference shall be deemed to be added to the Weighted Average Yield for the
Tranche B-2 US$ Term Loans or the Tranche B-2 Euro Term Loans, as applicable,
solely for the purposes of determining whether an increase in the interest rate
for the Tranche B-2 US$ Term Loans or the Tranche B-2 Euro Term Loans, as
applicable, shall be required pursuant to Section 2.21(b) and (ii) to the extent
that the Reference Rate on the effective date of such Incremental Term Loans is
less than the interest rate floor, if any, applicable to such Incremental Term
Loans, then the amount of such difference shall be deemed to be added to the
Weighted Average Yield of such Incremental Term Loans solely for the purpose of
determining whether an increase in the interest rate for the Tranche B-2 US$
Term Loans shall be required pursuant to Section 2.21(b).  For purposes of
determining the Weighted Average Yield of any floating rate Indebtedness at any
time, the rate of interest applicable to such Indebtedness at such time shall be
assumed to be the rate applicable to such Indebtedness at all times prior to
maturity; provided that appropriate

 

 

 

 

--------------------------------------------------------------------------------

58

adjustments shall be made for any changes in rates of interest provided for in
the documents governing such Indebtedness (other than those resulting from
fluctuations in interbank offered rates, prime rates, Federal funds rates or
other external indices not influenced by the financial performance or
creditworthiness of the Borrower or any Subsidiary).

“wholly owned Subsidiary” means, with respect to any Person at any date, a
subsidiary of such Person of which securities or other ownership interests
representing 100% of the Equity Interests (other than directors’ qualifying
shares) are, as of such date, owned, controlled or held by such Person or one or
more wholly owned Subsidiaries of such Person or by such Person and one or more
wholly owned Subsidiaries of such Person.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

SECTION 1.02.  Classification of Loans and Borrowings

.  For purposes of this Agreement, Loans may be classified and referred to by
Class (e.g., a “Revolving Loan”) or by Type (e.g., a “Eurocurrency Loan”) or by
Class and Type (e.g., a “Eurocurrency Revolving Loan”).  Borrowings also may be
classified and referred to by Class (e.g., a “Revolving Borrowing”) or by Type
(e.g., a “Eurocurrency Borrowing”) or by Class and Type (e.g., a “Eurocurrency
Revolving Borrowing”).

SECTION 1.03.  Terms Generally

.  The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined.  Whenever the context may require, any
pronoun shall include the corresponding masculine, feminine and neuter
forms.  The words “include”, “includes” and “including” shall be deemed to be
followed by the phrase “without limitation”.  The word “will” shall be construed
to have the same meaning and effect as the word “shall”.  Unless the context
requires otherwise or except as expressly provided herein, (a) any definition of
or reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, amended and restated, supplemented or otherwise modified
(subject to any restrictions on such amendments, supplements or modifications
set forth herein), (b) any definition of or reference to any statute, rule or
regulation shall be construed as referring thereto as from time to time amended,
supplemented or otherwise modified (including by succession of comparable
successor laws), unless otherwise expressly stated to the contrary, (c) any
reference herein to any Person shall be construed to include such Person’s
successors and assigns, (d) the words “herein”, “hereof” and “hereunder”, and
words of similar import, shall be construed to refer to this Agreement in its
entirety and not to any particular provision hereof, (e) all references herein
to Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, this Agreement and
(f) the words “asset” and “property” shall be construed to have the same meaning
and effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights.  Any

 

 

 

 

--------------------------------------------------------------------------------

59

reference herein to the “knowledge” of the Borrower or any Restricted Subsidiary
shall mean the actual knowledge of a Responsible Officer of such Person.

SECTION 1.04.  Accounting Terms; GAAP

.  Except as otherwise expressly provided herein, all terms of an accounting or
financial nature shall be construed in accordance with GAAP, as in effect from
time to time; provided that (i) if the Borrower notifies the Administrative
Agent that the Borrower requests an amendment to any provision (including any
definition) hereof to eliminate the effect of any change occurring after the
date hereof in GAAP or in the application thereof on the operation of such
provision (or if the Administrative Agent notifies the Borrower that the
Required Lenders request an amendment to any provision hereof for such purpose),
regardless of whether any such notice is given before or after such change in
GAAP or in the application thereof, then such provision shall be interpreted on
the basis of GAAP as in effect and applied immediately before such change shall
have become effective until such notice shall have been withdrawn or such
provision amended in accordance herewith and (ii) notwithstanding any other
provision contained herein, all terms of an accounting or financial nature used
herein shall be construed, and all computations of amounts and ratios referred
to herein shall be made, (A) without giving effect to any election under
Accounting Standards Codification 825 (or any other Accounting Standards
Codification or Financial Accounting Standard having a similar result or effect)
to value any Indebtedness of the Borrower or any Restricted Subsidiary at “fair
value”, as defined therein, (B) without giving effect to any treatment of
Indebtedness in respect of convertible debt instruments under Accounting
Standards Codification 470-20 (or any other Accounting Standards Codification or
Financial Accounting Standard having a similar result or effect) to value any
such Indebtedness in a reduced or bifurcated manner as described therein, and
such Indebtedness shall at all times be valued at the full stated principal
amount thereof, and (C) without giving effect to any change to GAAP occurring
after the date hereof as a result of the adoption of any proposals set forth in
the Proposed Accounting Standards Update, Leases (Topic 840), issued by the
Financial Accounting Standards Board on August 17, 2010, or any other proposals
issued by the Financial Accounting Standards Board, in each case if such change
would require treating any lease (or similar arrangement conveying the right to
use) as a capital lease where such lease (or similar arrangement) would not have
been required to be so treated under GAAP as in effect on the date hereof.

SECTION 1.05.  Pro Forma Calculations

.  With respect to any period during which any Permitted Acquisition or any
sale, transfer or other disposition of any Equity Interests in a Subsidiary or
all or substantially all the assets of a Subsidiary or division or line of
business of a Subsidiary outside the ordinary course of business occurs, for
purposes of determining compliance with the financial maintenance covenant
contained in Section 6.13 or otherwise for purposes of determining the Total Net
Leverage Ratio, Senior Secured Net Leverage Ratio, Consolidated EBITDA and
Consolidated Total Assets, calculations with respect to such period shall be
made on a Pro Forma Basis.

SECTION 1.06.  Exchange Rates; Currency Equivalents.

(a)  Not later than 1:00 p.m., New York City time, on each Calculation Date, the
Administrative Agent shall (x) determine the Exchange Rate as of such
Calculation Date with respect to the applicable Permitted Foreign Currency and
(y) give

 

 

 

 

--------------------------------------------------------------------------------

60

notice thereof to the applicable Lender and the Borrower.  The Exchange Rates so
determined shall become effective (i) in the case of the initial Calculation
Date, on the Effective Date and (ii) in the case of each subsequent Calculation
Date, on the first Business Day immediately following such Calculation Date (a
“Reset Date”), shall remain effective until the next succeeding Reset Date and
shall for all purposes of this Agreement (other than any provision expressly
requiring the use of a current exchange rate) be the Exchange Rates employed in
converting any amounts between dollars and any Permitted Foreign Currency.

(b)  Solely for purposes of Article II and related definitional provisions to
the extent used therein, the applicable amount of any currency (other than
dollars) for purposes of the Loan Documents shall be such Dollar Equivalent
amount as determined by the Administrative Agent and notified to the applicable
Lender and the Borrower in accordance with Section 1.06(a).  If any basket is
exceeded solely as a result of fluctuations in the applicable Exchange Rate
after the last time such basket was utilized, such basket will not be deemed to
have been exceeded solely as a result of such fluctuations in the applicable
Exchange Rate.  Amounts denominated in a Permitted Foreign Currency will be
converted to dollars for the purposes of (A) testing the financial maintenance
covenant under Section 6.13 and for calculating the Total Net Leverage Ratio in
each of the definition of “Permitted Acquisition”, Section 2.21(a), Section 5.13
and clauses (g) and (p) of Section 6.01 (but not for any calculation of the
Total Net Leverage Ratio in the definition of “Permitted Acquisition” or clause
(g) or (p) of Section 6.01 referenced in the parenthetical statement therein
following the termination of the Revolving Commitments and the reduction of the
Revolving Exposure to zero), at the Exchange Rate as of the last day of the
fiscal quarter for which such measurement is being made, and (B) calculating the
Senior Secured Net Leverage Ratio and the Total Net Leverage Ratio (other than
for purposes of determining compliance with Section 6.13 and for purposes of the
other calculations expressly referenced in the immediately preceding clause
(A)), at the Exchange Rate as of the date of calculation, and will, in the case
of Indebtedness, reflect the currency translation effects, determined in
accordance with GAAP, of Hedging Agreements permitted hereunder for currency
exchange risks with respect to the applicable currency in effect on the date of
determination of the Dollar Equivalent of such Indebtedness.

(c)  For purposes of Section 6.01, the amount of any Indebtedness denominated in
any currency other than dollars shall be calculated based on the applicable
Exchange Rate, in the case of such Indebtedness incurred or committed, on the
date that such Indebtedness was incurred or committed, as applicable; provided
that if such Indebtedness is incurred to refinance other Indebtedness
denominated in a currency other than dollars, and such refinancing would cause
the applicable dollar-denominated restriction to be exceeded if calculated at
the applicable Exchange Rate on the date of such refinancing, such
dollar-denominated restrictions shall be deemed not to have been exceeded so
long as the principal amount of such Refinancing Indebtedness does not exceed
the sum of (i) the outstanding or committed principal amount, as applicable, of
such Indebtedness being refinanced plus (ii) the aggregate amount of fees,
underwriting

 

 

 

 

--------------------------------------------------------------------------------

61

discounts, premiums and other costs and expenses incurred in connection with
such refinancing.

(d)  For purposes of Sections 6.02, 6.04, 6.05 and 6.08, the amount of any
Liens, Investments, asset sales and Restricted Payments, as applicable,
denominated in any currency other than dollars shall be calculated based on the
applicable Exchange Rate on the date that such Lien is incurred or such
Investment, asset sale or Restricted Payment is made, as the case may be.

SECTION 1.07.  Limited Condition Transactions

.  Notwithstanding anything in this Agreement or any Loan Document to the
contrary, when determining compliance with any applicable conditions to the
consummation of any Limited Condition Transaction (including, without
limitation, any Default or Event of Default condition), the date of
determination of such applicable conditions shall, at the option of the Borrower
(the Borrower’s election to exercise such option in connection with any Limited
Condition Transaction, an “LCT Election”), be deemed to be the date the
definitive agreements for such Limited Condition Transaction are entered into
(the “LCT Test Date”). If, based on the calculation of such applicable condition
on a Pro Forma Basis after giving effect to such Limited Condition Transaction
and the other transactions to be entered into in connection therewith (including
any incurrence of Indebtedness and the use of proceeds thereof) as if they
occurred on the first day of the four fiscal quarter period of the Borrower most
recently ending prior to the LCT Test Date for which financial statements are
available to the Administrative Agent, the Borrower or Restricted Subsidiary
could have taken such action on the relevant LCT Test Date in compliance with
the applicable conditions thereto, then such applicable conditions shall be
deemed to have been complied with, unless an Event of Default described in
clauses (a), (h) (solely with respect to the Borrower), (i) (solely with respect
to the Borrower) or (m) of Article VII shall be continuing on the date such
Limited Condition Transaction is actually consummated. For the avoidance of
doubt, if an LCT Election is made, then the applicable conditions thereto shall
not be tested at the time of consummation of such Limited Condition
Transaction.  If the Borrower has made an LCT Election for any Limited Condition
Transaction, then in connection with any subsequent calculation of any ratio or
basket availability with respect to any other transaction on or following the
relevant LCT Test Date and prior to the earlier of the date on which such
Limited Condition Transaction is consummated or the date that the definitive
agreement for such Limited Condition Transaction is terminated or expires
without consummation of such Limited Condition Transaction, any such ratio or
basket shall be calculated both (x) on a Pro Forma Basis assuming such Limited
Condition Transaction and other related transactions in connection therewith
(including any incurrence of Indebtedness and the use of proceeds thereof) have
been consummated and (y) on a Pro Forma Basis assuming such Limited Condition
Transaction and other related transactions in connection therewith (including
any incurrence of Indebtedness and the use of proceeds thereof) have not been
consummated, and the applicable action shall only be permitted if there is
sufficient availability under the applicable ratio or basket under both of the
calculations pursuant to subsection (x) and (y).

 

 

 

 

--------------------------------------------------------------------------------

62

ARTICLE II

The Credits

SECTION 2.01.  Commitments

.  Subject to the terms and conditions set forth herein, each Lender agrees
(a) to make a “tranche B-2” term loan denominated in dollars to the Borrower on
the Effective Date in a principal amount not exceeding its Tranche B-2 US$ Term
Commitment, (b) to make a “tranche B-2” term loan denominated in Euro to the
Borrower on the Effective Date in a principal amount not exceeding its Tranche
B-2 Euro Term Commitment and (c) to make revolving credit loans denominated in
dollars or in any Permitted Foreign Currency to the Borrower from time to time
during the Revolving Availability Period in an aggregate principal amount that
will not result in such Lender’s Revolving Exposure exceeding such Lender’s
Revolving Commitment or the Aggregate Revolving Exposure exceeding the Aggregate
Revolving Commitment; provided that the Borrower shall not request, and the
Revolving Lenders shall not be required to fund, a Revolving Loan that is
denominated in a Permitted Foreign Currency if, after the making of such
Revolving Loan, the Dollar Equivalent of the aggregate principal amount of all
Revolving Loans then outstanding that are denominated in a Permitted Foreign
Currency (including such requested Revolving Loan) would exceed $200,000,000;
provided, further, that the aggregate principal amount of Revolving Loans made
on the Effective Date shall not exceed $25,000,000 (it being understood that
such cap shall not include the face amount of any Existing Letters of Credit
that are replaced by, rolled into or backstopped by the Revolving
Commitments).  Within the foregoing limits and subject to the terms and
conditions set forth herein, the Borrower may borrow, prepay and reborrow
Revolving Loans.  The Tranche B-2 US$ Term Loans funded on the Effective Date
will be funded with an original issue discount of 0.25% and the Tranche B-2 Euro
Term Loans funded on the Effective Date will be funded with an original issue
discount of 0.125% (it being agreed, in each case, that the Borrower shall be
obligated to repay 100% of the principal amount of each such Term Loans and
interest shall accrue on 100% of the principal amount of such Term Loans, in
each case as provided herein). Amounts repaid or prepaid in respect of Term
Loans may not be reborrowed.

SECTION 2.02.  Loans and Borrowings

.  (a)  Each Loan (other than a Swingline Loan) shall be made as part of a
Borrowing consisting of Loans of the same Class and Type made by the Lenders
ratably in accordance with their respective Commitments of the applicable
Class.  Each Swingline Loan shall be made as part of a Borrowing consisting of
Swingline Loans made by the Swingline Lenders ratably in accordance with their
respective Swingline Commitments.  The failure of any Lender to make any Loan
required to be made by it shall not relieve any other Lender of its obligations
hereunder; provided that the Commitments of the Lenders are several and no
Lender shall be responsible for any other Lender’s failure to make Loans as
required.

(b)  Subject to Section 2.14, (i) each Borrowing denominated in dollars shall be
comprised entirely of ABR Loans or Eurocurrency Loans as the Borrower may
request in accordance herewith; provided that all Borrowings made on the
Effective Date must be made as ABR Borrowings unless the Borrower shall have
given the notice required for a Eurocurrency Borrowing under Section 2.03 and
provided an indemnity letter, in form and substance reasonably satisfactory to
the Administrative Agent, extending the benefits of Section 2.16 to Lenders in
respect of such Borrowings, (ii) each Borrowing denominated

 

 

 

 

--------------------------------------------------------------------------------

63

in Euro shall be comprised entirely of EURIBOR Loans and (iii) each Borrowing
denominated in any Permitted Foreign Currency (other than Euro) shall be
comprised entirely of Eurocurrency Loans.  Each Swingline Loan shall be an ABR
Loan.  Each Lender at its option may make any Eurocurrency Loan or EURIBOR Loan
by causing any domestic or foreign branch or Affiliate of such Lender to make
such Loan; provided that any exercise of such option shall not affect the
obligation of the Borrower to repay such Loan in accordance with the terms of
this Agreement.

(c)  At the commencement of each Interest Period for any Eurocurrency Borrowing
or EURIBOR Borrowing, such Borrowing shall be in an aggregate amount that is an
integral multiple of the Borrowing Multiple and not less than the Borrowing
Minimum; provided that a Eurocurrency Borrowing or EURIBOR Borrowing that
results from a continuation of an outstanding Eurocurrency Borrowing or EURIBOR
Borrowing may be in an aggregate amount that is equal to such outstanding
Borrowing.  At the time that each ABR Revolving Borrowing is made, such
Borrowing shall be in an aggregate amount that is an integral multiple of the
Borrowing Multiple and not less than the Borrowing Minimum.  Each Swingline Loan
shall be in an amount that is an integral multiple of $100,000 and not less than
$250,000.  Borrowings of more than one Type and Class may be outstanding at the
same time; provided that there shall not be more than a total of 20 Eurocurrency
Borrowings and EURIBOR Borrowings in the aggregate at any time
outstanding.  Notwithstanding anything to the contrary herein, an ABR Revolving
Borrowing or a Swingline Loan may be in an aggregate amount that is equal to the
entire unused balance of the Aggregate Revolving Commitment or that is required
to finance the reimbursement of an LC Disbursement as contemplated by
Section 2.05(e).

(d)  Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, or to elect to convert or continue, any Borrowing if
the Interest Period requested with respect thereto would end after the Maturity
Date applicable thereto.

SECTION 2.03.  Requests for Borrowings

.  To request a Revolving Borrowing or Term Borrowing, the Borrower shall notify
the Administrative Agent of such request by telephone (other than a request for
any Borrowing denominated in a Permitted Foreign Currency, which request shall
be made in writing) or email (a) in the case of a Eurocurrency Borrowing
denominated in dollars or EURIBOR Borrowing, not later than 1:00 p.m., Local
Time, three Business Days before the date of the proposed Borrowing, (b) in the
case of a Eurocurrency Borrowing denominated in a Permitted Foreign Currency,
not later than 1:00 p.m., London time, four Business Days before the date of the
proposed Borrowing or (c) in the case of an ABR Borrowing, not later than
10:00 a.m., New York City time, on the date of the proposed Borrowing; provided
that any such notice of an ABR Revolving Borrowing to finance the reimbursement
of an LC Disbursement denominated in dollars as contemplated by Section 2.05(e)
may be given not later than 1:00 p.m., New York City time, on the date of the
proposed Borrowing.  Each such telephonic or email Borrowing Request shall be
irrevocable and shall in the case of a telephonic request be confirmed promptly
by hand delivery or email to the Administrative Agent of a written Borrowing
Request signed by the Borrower.  Each such telephonic and written Borrowing
Request shall specify the following information (to the extent applicable, in
compliance with Sections 2.01 and 2.02):

 

 

 

 

--------------------------------------------------------------------------------

64

(i) whether the requested Borrowing is to be a Revolving Borrowing, a Tranche
B-2 US$ Term Borrowing, a Tranche B-2 Euro Term Borrowing or a Borrowing of any
Incremental Term Loan or Incremental Revolving Loan;

(ii) the currency and the aggregate amount of such Borrowing;

(iii) the requested date of such Borrowing, which shall be a Business Day;

(iv) whether such Borrowing is to be an ABR Borrowing, a Eurocurrency Borrowing
or a EURIBOR Borrowing;

(v) in the case of a Eurocurrency Borrowing or a EURIBOR Borrowing, the initial
Interest Period to be applicable thereto, which shall be a period contemplated
by the definition of the term “Interest Period”;

(vi) the location and number of the Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.06(a), or, if
the Borrowing is being requested to finance the reimbursement of an LC
Disbursement denominated in dollars in accordance with Section 2.05(e), the
identity of the Issuing Bank that made such LC Disbursement; and

(vii) that as of such date Sections 4.02(a) and 4.02(b) are satisfied.

If no election as to the Type of Borrowing is specified, other than with respect
to Borrowings denominated in a Permitted Foreign Currency, then the requested
Borrowing shall be an ABR Borrowing.  If no Interest Period is specified with
respect to any requested Eurocurrency Borrowing or EURIBOR Borrowing, then the
Borrower shall be deemed to have selected an Interest Period of one month’s
duration.  If no currency is specified with respect to any requested Revolving
Loan, the Borrower shall be deemed to have selected dollars.  Promptly following
receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the applicable Class of the
details thereof and of the amount of such Lender’s Loan to be made as part of
the requested Borrowing.

SECTION 2.04.  Swingline Loans

.  (a)  Subject to the terms and conditions set forth herein, from time to time
during the Revolving Availability Period, each Swingline Lender severally agrees
to make Swingline Loans, denominated in dollars, to the Borrower in an aggregate
principal amount at any time outstanding that will not result in (i) the
aggregate principal amount of the outstanding Swingline Loans exceeding
aggregate Swingline Commitment, (ii) the aggregate principal amount of the
outstanding Swingline Loans made by such Swingline Lender exceeding such
Swingline Lender’s Swingline Commitment, (iii) such Swingline Lender’s Revolving
Exposure exceeding such Swingline Lender’s Revolving Commitment (in its capacity
as a Lender) or (iv) the Aggregate Revolving Exposure exceeding the Aggregate
Revolving Commitment; provided that (A) no Swingline Lender shall be required to
make a Swingline Loan to refinance an outstanding Swingline Loan and (B) each
Swingline Loan shall be made as part of a Borrowing consisting of Swingline
Loans made by the Swingline Lenders ratably in accordance with their respective
Swingline Commitments.  Within the foregoing limits and subject to the terms and
conditions set forth herein, the Borrower may

 

 

 

 

--------------------------------------------------------------------------------

65

borrow, prepay and reborrow Swingline Loans.  The failure of any Swingline
Lender to make any Swingline Loan required to be made by it shall not relieve
any other Swingline Lender of its obligations hereunder; provided that the
Swingline Commitments of the Swingline Lenders are several and no Swingline
Lender shall be responsible for any other Swingline Lender’s failure to make
Swingline Loans as required.

(b)  To request a Swingline Loan, the Borrower shall notify the Administrative
Agent of such request by telephone or email, not later than 1:00 p.m., New York
City time, on the day of such proposed Swingline Loan.  Each such notice shall
be irrevocable and shall in the case of a telephonic request be confirmed
promptly by hand delivery or email to the Administrative Agent of a written
Borrowing Request signed by the Borrower.  Each such telephonic and written
Borrowing Request shall specify the requested date (which shall be a Business
Day) and amount of the requested Swingline Loan.  The Administrative Agent will
promptly advise the Swingline Lenders of any such notice received from the
Borrower.  Each Swingline Lender shall make its ratable portion of the requested
Swingline Loan available to the Borrower by means of a credit to an account of
the Borrower maintained with the Administrative Agent designated for such
purpose (or, in the case of a Swingline Loan made to finance the reimbursement
of an LC Disbursement as provided in Section 2.05(e), by remittance to the
applicable Issuing Bank or, to the extent that the Revolving Lenders have made
payments pursuant to Section 2.05(e) to reimburse such Issuing Bank, to such
Revolving Lenders and such Issuing Bank as their interests may appear) by
3:00 p.m., New York City time, on the requested date of such Swingline Loan.

(c)  Any Swingline Lender may by written notice given to the Administrative
Agent not later than 12:00 noon, New York City time, on any Business Day require
the Revolving Lenders to acquire participations on such Business Day in all or a
portion of its Swingline Loans outstanding.  Such notice shall specify the
aggregate amount of Swingline Loans in which the Revolving Lenders will
participate.  Promptly upon receipt of such notice, the Administrative Agent
will give notice thereof to each Revolving Lender, specifying in such notice
such Lender’s Applicable Percentage of such Swingline Loan or Swingline
Loans.  Each Revolving Lender hereby absolutely and unconditionally agrees, upon
receipt of notice as provided above, to pay to the Administrative Agent, for the
account of such Swingline Lenders, such Lender’s Applicable Percentage of such
Swingline Loan or Swingline Loans.  Each Revolving Lender acknowledges and
agrees that, in making any Swingline Loan, each Swingline Lender shall be
entitled to rely, and shall not incur any liability for relying, upon the
representation and warranty of the Borrower deemed made pursuant to Section 4.02
unless, at least one Business Day prior to the time such Swingline Loan was
made, the Majority in Interest of the Revolving Lenders shall have notified such
Swingline Lender (with a copy to the Administrative Agent) in writing that, as a
result of one or more events or circumstances described in such notice, one or
more of the conditions precedent set forth in Section 4.02(a) or 4.02(b) would
not be satisfied if such Swingline Loan were then made (it being understood and
agreed that, in the event such Swingline Lender shall have received any such
notice, it shall have no obligation to make any Swingline Loan until and unless
it shall be satisfied that the events and circumstances described in such notice
shall have been cured or otherwise shall have

 

 

 

 

--------------------------------------------------------------------------------

66

ceased to exist).  Each Revolving Lender further acknowledges and agrees that
its obligation to acquire participations in Swingline Loans pursuant to this
paragraph is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including the occurrence and continuance of a Default
or any reduction or termination of the Revolving Commitments, and that each such
payment shall be made without any offset, abatement, withholding or reduction
whatsoever.  Each Revolving Lender shall comply with its obligation under this
paragraph by wire transfer of immediately available funds, in the same manner as
provided in Section 2.06 with respect to Loans made by such Lender (and
Section 2.06 shall apply, mutatis mutandis, to the payment obligations of the
Revolving Lenders under this paragraph), and the Administrative Agent shall
promptly remit to the applicable Swingline Lenders the amounts so received by it
from the Revolving Lenders.  The Administrative Agent shall notify the Borrower
of any participations in any Swingline Loan acquired pursuant to this paragraph,
and thereafter payments in respect of such Swingline Loan shall be made to the
Administrative Agent and not to such Swingline Lenders.  Any amounts received by
a Swingline Lender from the Borrower (or other Person on behalf of the Borrower)
in respect of a Swingline Loan after receipt by such Swingline Lender of the
proceeds of a sale of participations therein shall be promptly remitted by such
Swingline Lender to the Administrative Agent; any such amounts received by the
Administrative Agent shall be promptly remitted by the Administrative Agent to
the Revolving Lenders that shall have made their payments pursuant to this
paragraph and to the applicable Swingline Lenders, as their interests may
appear; provided that any such payment so remitted shall be repaid to the
applicable Swingline Lenders or to the Administrative Agent, as applicable, and
thereafter to the Borrower, if and to the extent such payment is required to be
refunded to the Borrower for any reason.  The purchase of participations in a
Swingline Loan pursuant to this paragraph shall not constitute a Loan and shall
not relieve the Borrower of its obligation to repay such Swingline Loan.

SECTION 2.05.  Letters of Credit

.  (a)  General.  Subject to the terms and conditions set forth herein, the
Borrower may request the issuance of Letters of Credit for its own account (or
for the account of any Subsidiary so long as the Borrower is a joint and several
co-applicant in respect of such Letter of Credit), denominated in dollars or in
a Permitted Foreign Currency and in a form reasonably acceptable to the
Administrative Agent and the applicable Issuing Bank, at any time and from time
to time during the Revolving Availability Period.  Upon satisfaction of the
conditions specified in Sections 4.01 and 4.02 on the Effective Date, each
Existing Letter of Credit will, automatically and without any action on the part
of any Person, be deemed to be a Letter of Credit issued hereunder for all
purposes of this Agreement and the other Loan Documents.  Notwithstanding
anything contained in any letter of credit application or other agreement (other
than this Agreement or any Security Document) submitted by the Borrower to, or
entered into by the Borrower with, any Issuing Bank relating to any Letter of
Credit, (i) all provisions of such letter of credit application or other
agreement purporting to grant Liens in favor of such Issuing Bank to secure
obligations in respect of such Letter of Credit shall be disregarded, it being
agreed that such obligations shall be secured to the extent provided in this
Agreement and in the Security Documents, and (ii) in the event of any
inconsistency between the terms and conditions of this Agreement and the terms
and conditions of such letter of credit application or such other agreement, as
applicable, the terms and conditions of this Agreement

 

 

 

 

--------------------------------------------------------------------------------

67

shall control.  This Section shall not be construed to impose an obligation
upon Credit Suisse AG, Barclays Bank PLC, Deutsche Bank AG New York Branch or
any of their respective Affiliates to issue documentary or “trade” Letters of
Credit (as opposed to “standby” Letters of Credit).

(b)  Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions.  To
request the issuance of a Letter of Credit or the amendment, renewal or
extension of an outstanding Letter of Credit (other than any automatic renewal
permitted pursuant to paragraph (c) of this Section), the Borrower shall, not
later than five Business Days before the date of the proposed issuance, in the
case of the issuance of a Letter of Credit, or not later than three Business
Days before the date of the proposed amendment, renewal or extension, in the
case of the amendment, renewal or extension of an outstanding Letter of Credit,
hand deliver or fax (or transmit by electronic communication, if arrangements
for doing so have been approved by the relevant Issuing Bank) to the applicable
Issuing Bank (except that an Issuing Bank in respect of Existing Letters of
Credit shall not issue additional Letters of Credit and, unless agreed by it,
shall not be required to amend, renew or extend an Existing Letter of Credit)
and the Administrative Agent (reasonably in advance of the requested date of
issuance, amendment, renewal or extension) a notice signed by a Responsible
Officer of the Borrower requesting the issuance of a Letter of Credit, or
identifying the Letter of Credit to be amended, renewed or extended, and
specifying the requested date of issuance, amendment, renewal or extension
(which shall be a Business Day), the date on which such Letter of Credit is to
expire (which shall comply with paragraph (c) of this Section), the currency and
amount of such Letter of Credit, the name and address of the beneficiary thereof
and such other information as shall be requested by the applicable Issuing Bank
as necessary to enable such Issuing Bank to prepare, amend, renew or extend such
Letter of Credit.  If requested by the applicable Issuing Bank, the Borrower
also shall submit a letter of credit application on such Issuing Bank’s standard
form in connection with any request for a Letter of Credit.  A Letter of Credit
shall be issued, amended, renewed or extended only if (and upon issuance,
amendment, renewal or extension of any Letter of Credit the Borrower shall be
deemed to represent and warrant that), after giving effect to such issuance,
amendment, renewal or extension, (i) the LC Exposure shall not exceed the LC
Exposure Sublimit, (ii) no Lender’s Revolving Exposure shall exceed its
Revolving Commitment, (iii) the Aggregate Revolving Exposure shall not exceed
the Aggregate Revolving Commitment and (iv) following the effectiveness of any
Maturity Date Extension Request with respect to the Revolving Commitments, the
LC Exposure in respect of all Letters of Credit having an expiration date after
the second Business Day prior to the Existing Maturity Date shall not exceed the
aggregate Revolving Commitments of the Consenting Lenders extended pursuant to
Section 2.22.  Each Issuing Bank agrees that it shall not permit any issuance,
amendment, renewal or extension of a Letter of Credit to occur unless it shall
have given to the Administrative Agent written notice thereof as required under
paragraph (l) of this Section.  No Issuing Bank shall be under any obligation to
issue any Letter of Credit if (x) any order, judgment or decree of any
Governmental Authority or arbitrator shall by its terms enjoin or restrain the
Issuing Bank from issuing the Letter of Credit, or any law applicable to the
Issuing Bank or any directive having the force of law from any Governmental
Authority with jurisdiction over such Issuing Bank shall prohibit the

 

 

 

 

--------------------------------------------------------------------------------

68

issuance of letters of credit generally or the Letter of Credit in particular or
shall impose upon the Issuing Bank with respect to the Letter of Credit any
restriction, reserve or capital requirement (in each case, for which the Issuing
Bank is not otherwise compensated hereunder) not in effect on the Effective
Date, or shall impose upon the Issuing Bank any material unreimbursed loss, cost
or expense which was not applicable on the Effective Date; (y) the Issuing Bank
does not as of the issuance date of the requested Letter of Credit issue Letters
of Credit in the requested currency (other than dollars or Euro); or (z) the
Letter of Credit contains any provisions for automatic reinstatement of the
stated amount after any drawing thereunder.  No Issuing Bank shall amend, renew
or extend any Letter of Credit at any time if such Issuing Bank would not be
permitted at such time to issue such Letter of Credit in its amended, restated
or extended form under the terms hereof.

(c)  Expiration Date.  Each Letter of Credit shall expire at or prior to the
close of business on the earlier of (i) the date that is one year after the date
of the issuance of such Letter of Credit (or, in the case of any renewal or
extension thereof, one year after such renewal or extension) and (ii) the date
that is five Business Days prior to the Revolving Maturity Date; provided,
however, that any Letter of Credit may, upon the request of the Borrower,
include a provision whereby such Letter of Credit shall be renewed automatically
for additional consecutive periods of one year or less (but not beyond the date
that is five Business Days prior to the Revolving Maturity Date) unless the
applicable Issuing Bank notifies the beneficiary thereof at least 30 days prior
to the then-applicable expiration date that such Letter of Credit will not be
renewed.  For the avoidance of doubt, if the Revolving Maturity Date shall be
extended pursuant to Section 2.22, “Revolving Maturity Date” as referenced in
this paragraph shall refer to the Revolving Maturity Date as extended pursuant
to Section 2.22; provided that, notwithstanding anything in this Agreement
(including Section 2.22 hereof) or any other Loan Document to the contrary, the
Revolving Maturity Date, as such term is used in reference to any Issuing Bank
or any Letter of Credit issued thereby, may not be extended with respect to any
Issuing Bank without the prior written consent of such Issuing Bank.

(d)  Participations.  By the issuance of a Letter of Credit (or an amendment to
a Letter of Credit increasing the amount thereof) and without any further action
on the part of the applicable Issuing Bank or the Lenders, the Issuing Bank that
is the issuer of such Letter of Credit hereby grants to each Revolving Lender,
and each Revolving Lender hereby acquires from such Issuing Bank, a
participation in such Letter of Credit equal to such Revolving Lender’s
Applicable Percentage of the aggregate amount available to be drawn under such
Letter of Credit.  In consideration and in furtherance of the foregoing, each
Revolving Lender hereby absolutely and unconditionally agrees to pay to the
Administrative Agent, for the account of the applicable Issuing Bank, such
Revolving Lender’s Applicable Percentage of each LC Disbursement made by such
Issuing Bank and not reimbursed by the Borrower on the date due as provided in
paragraph (e) of this Section, or of any reimbursement payment required to be
refunded to the Borrower for any reason.  Each Revolving Lender acknowledges and
agrees that its obligation to acquire participations pursuant to this paragraph
in respect of Letters of Credit is absolute and unconditional and shall not be
affected by any circumstance whatsoever, including any amendment, renewal or
extension of any Letter of Credit or the occurrence and continuance

 

 

 

 

--------------------------------------------------------------------------------

69

of a Default or any reduction or termination of the Revolving Commitments or the
termination of this Agreement and the payment of the Obligations, and that each
such payment shall be made without any offset, abatement, withholding or
reduction whatsoever.  Each Revolving Lender further acknowledges and agrees
that, in issuing, amending, renewing or extending any Letter of Credit, the
applicable Issuing Bank shall be entitled to rely, and shall not incur any
liability for relying, upon the representation and warranty of the Borrower
deemed made pursuant to Section 4.02 unless, at least one Business Day prior to
the time such Letter of Credit is issued, amended, renewed or extended (or, in
the case of an automatic renewal permitted pursuant to paragraph (c) of this
Section, at least one Business Day prior to the time by which the election not
to extend must be made by the applicable Issuing Bank), the Majority in Interest
of the Revolving Lenders shall have notified the applicable Issuing Bank (with a
copy to the Administrative Agent) in writing that, as a result of one or more
events or circumstances described in such notice, one or more of the conditions
precedent set forth in Section 4.02(a) or 4.02(b) would not be satisfied if such
Letter of Credit were then issued, amended, renewed or extended (it being
understood and agreed that, in the event any Issuing Bank shall have received
any such notice, no Issuing Bank shall have any obligation to issue, amend,
renew or extend any Letter of Credit until and unless it shall be satisfied that
the events and circumstances described in such notice shall have been cured or
otherwise shall have ceased to exist).

(e)  Reimbursement.  If any Issuing Bank shall make any LC Disbursement in
respect of a Letter of Credit, the Borrower shall reimburse such LC Disbursement
by paying to the Administrative Agent an amount equal to such LC Disbursement
not later than 3:00 p.m., New York City time, on the Business Day immediately
following the day that the Borrower receives such notice; provided that, in the
case of an LC Disbursement denominated in dollars in an amount of $500,000 or
more, the Borrower may, subject to the conditions to borrowing set forth herein,
request in accordance with Section 2.03 or 2.04 that such payment be financed
with an ABR Revolving Borrowing or a Swingline Loan, respectively, in an
equivalent amount and, to the extent so financed, the Borrower’s obligation to
make such payment shall be discharged and replaced by the resulting ABR
Revolving Borrowing or Swingline Loan.  If the Borrower fails to reimburse any
LC Disbursement by the time specified above in this paragraph, then (A) if the
applicable LC Disbursement relates to a Letter of Credit denominated in a
currency other than dollars or Euro, automatically and with no further action,
the obligation to reimburse such LC Disbursement shall be permanently converted
into an obligation to reimburse the Dollar Equivalent, determined using the
Exchange Rate calculated as of the date when such payment was due, of such LC
Disbursement and (B) the Administrative Agent shall notify each Revolving Lender
of the applicable LC Disbursement (and the Dollar Equivalent thereof if the
immediately preceding clause (A) is applicable), the currency and amount of the
payment then due from the Borrower in respect thereof and such Revolving
Lender’s Applicable Percentage thereof.  Promptly following receipt of such
notice, each Revolving Lender shall pay to the Administrative Agent its
Applicable Percentage of the amount then due from the Borrower in the currency
of the applicable LC Disbursement (unless such LC Disbursement relates to a
Letter of Credit denominated in a currency other than dollars or Euro, in which
case such payment shall be

 

 

 

 

--------------------------------------------------------------------------------

70

made in dollars), in the same manner as provided in Section 2.06 with respect to
Loans made by such Lender (and Section 2.06 shall apply, mutatis mutandis, to
the payment obligations of the Revolving Lenders under this paragraph), and the
Administrative Agent shall promptly remit to the applicable Issuing Bank the
amounts so received by it from the Revolving Lenders.  Promptly following
receipt by the Administrative Agent of any payment from the Borrower pursuant to
this paragraph, the Administrative Agent shall distribute such payment to the
applicable Issuing Bank or, to the extent that Revolving Lenders have made
payments pursuant to this paragraph to reimburse such Issuing Bank, then to such
Revolving Lenders and such Issuing Bank as their interests may appear.  Any
payment made by a Revolving Lender pursuant to this paragraph to reimburse any
Issuing Bank for any LC Disbursement (other than the funding of an ABR Revolving
Borrowing or a Swingline Loan as contemplated above) shall not constitute a Loan
and shall not relieve the Borrower of its obligation to reimburse such LC
Disbursement.

(f)  Obligations Absolute.  The Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision thereof or hereof, (ii) any
draft or other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by any Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Borrower’s obligations hereunder.  None
of the Administrative Agent, the Lenders, the Issuing Banks or any of their
Related Parties shall have any liability or responsibility by reason of or in
connection with the issuance or transfer of any Letter of Credit, any payment or
failure to make any payment thereunder (irrespective of any of the circumstances
referred to in the preceding sentence), any error, omission, interruption, loss
or delay in transmission or delivery of any draft, notice or other communication
under or relating to any Letter of Credit (including any document required to
make a drawing thereunder), any error in interpretation of technical terms or
any consequence arising from causes beyond the control of the applicable Issuing
Bank; provided that the foregoing shall not be construed to excuse any Issuing
Bank from liability to the Borrower to the extent of any direct damages (as
opposed to special, indirect, consequential or punitive damages, claims in
respect of which are hereby waived by the Borrower to the extent permitted by
applicable law) suffered by the Borrower that are caused by such Issuing Bank’s
failure to exercise care when determining whether drafts and other documents
presented under a Letter of Credit comply with the terms thereof.  The parties
hereto expressly agree that, in the absence of gross negligence, bad faith or
willful misconduct on the part of an Issuing Bank (as finally determined by a
court of competent jurisdiction in a final and nonappealable judgment), such
Issuing Bank shall be deemed to have exercised care in each such
determination.  In furtherance of the foregoing and without limiting the
generality thereof, the parties agree that, with respect to documents presented
that appear

 

 

 

 

--------------------------------------------------------------------------------

71

on their face to be in substantial compliance with the terms of a Letter of
Credit, an Issuing Bank may, in its sole discretion, either accept and make
payment upon such documents without responsibility for further investigation,
regardless of any notice or information to the contrary, or refuse to accept and
make payment upon such documents if such documents are not in strict compliance
with the terms of such Letter of Credit, and any such acceptance or refusal
shall be deemed not to constitute gross negligence, bad faith or willful
misconduct.

(g)  Disbursement Procedures.  Each Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit.  Each Issuing Bank shall promptly notify the
Administrative Agent and the Borrower by telephone (confirmed by facsimile) of
such demand for payment and whether such Issuing Bank has made or will make an
LC Disbursement thereunder; provided that any failure to give or delay in giving
such notice shall not relieve the Borrower of its obligation to reimburse such
Issuing Bank and the Revolving Lenders with respect to any such LC Disbursement
in accordance with paragraph (e) of this Section.

(h)  Interim Interest.  If an Issuing Bank shall make any LC Disbursement, then,
unless the Borrower shall reimburse such LC Disbursement in full on the date
such LC Disbursement is made, the unpaid amount thereof (or, in the case of
clause (iii)(B) below, the Dollar Equivalent of such amount, determined in
accordance with paragraph (e) of this Section) shall bear interest, for each day
from and including the date such LC Disbursement is made to but excluding the
date that the Borrower reimburses such LC Disbursement in full, at (i) in the
case of any LC Disbursement denominated in dollars, the rate per annum then
applicable to ABR Revolving Loans (and payable in dollars); (ii) in the case of
an LC Disbursement denominated in Euro, a rate per annum determined by the
applicable Issuing Bank (which determination will be conclusive absent manifest
error) to represent its cost of funds plus the Applicable Rate used to determine
interest applicable to Eurocurrency Revolving Loans or EURIBOR Revolving Loans
(and payable in Euro) and (iii) in the case of an LC Disbursement denominated in
any Permitted Foreign Currency other than Euro, (A) in the case of any LC
Disbursement that is reimbursed on or before the date such LC Disbursement is
required to be reimbursed under paragraph (e) of this Section, a rate per annum
determined by the applicable Issuing Bank (which determination will be
conclusive absent manifest error) to represent its cost of funds plus the
Applicable Rate used to determine interest applicable to Eurocurrency Revolving
Loans or EURIBOR Revolving Loans (and payable in such currency) and (B) in the
case of any LC Disbursement that is reimbursed after the date such LC
Disbursement is required to be reimbursed under paragraph (e) of this Section,
the rate per annum then applicable to ABR Revolving Loans (and payable in
dollars); provided that, if the Borrower fails to reimburse such LC Disbursement
in full when due pursuant to paragraph (e) of this Section, then Section 2.13(c)
shall apply.  Interest accrued pursuant to this paragraph shall be paid to the
Administrative Agent, for the account of the applicable Issuing Bank, except
that interest accrued on and after the date of payment by any Revolving Lender
pursuant to paragraph (e) of this Section to reimburse such Issuing Bank shall
be for the account of such Lender to the extent of such payment, and shall be
payable on demand or, if no

 

 

 

 

--------------------------------------------------------------------------------

72

demand has been made, on the date on which the Borrower reimburses the
applicable LC Disbursement in full.

(i)  Cash Collateralization.  If any Event of Default shall occur and be
continuing, on the Business Day on which the Borrower receives notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the Loans
has been accelerated, a Majority in Interest of the Revolving Lenders) demanding
the deposit of cash collateral pursuant to this paragraph, the Borrower shall
deposit in an account with the Administrative Agent, in the name of the
Administrative Agent and for the benefit of the Revolving Lenders, an amount in
cash and in the currency of the applicable Letter of Credit equal to the LC
Exposure as of such date plus any accrued and unpaid interest thereon; provided
that the obligation to deposit such cash collateral shall become effective
immediately, and such deposit shall become immediately due and payable, without
demand or other notice of any kind, upon the occurrence of any Event of Default
with respect to the Borrower described in clause (h) or (i) of Article VII.  The
Borrower also shall deposit cash collateral in accordance with this paragraph as
and to the extent required by Section 2.11(b), Section 2.20(c) or Section
2.22(c).  Each such deposit shall be held by the Administrative Agent as
collateral for the payment and performance of the obligations of the Borrower
under this Agreement.  The Administrative Agent shall have exclusive dominion
and control, including the exclusive right of withdrawal, over such
account.  Other than any interest earned on the investment of such deposits,
which investments shall be made at the option and sole discretion of the
Administrative Agent and at the Borrower’s risk and expense, such deposits shall
not bear interest.  Interest or profits, if any, on such investments shall
accumulate in such account.  Notwithstanding the terms of any Security Document,
moneys in such account shall be applied by the Administrative Agent to reimburse
the Issuing Banks for LC Disbursements for which they have not been reimbursed
and, to the extent not so applied, shall be held for the satisfaction of the
reimbursement obligations of the Borrower for the LC Exposure at such time or,
if the maturity of the Loans has been accelerated (but subject to (i) the
consent of a Majority in Interest of the Revolving Lenders and (ii) in the case
of any such application at a time when any Revolving Lender is a Defaulting
Lender (but only if, after giving effect thereto, the remaining cash collateral
shall be less than the aggregate LC Exposure of all the Defaulting Lenders), the
consent of each Issuing Bank), be applied to satisfy other obligations of the
Borrower under this Agreement.  If the Borrower is required to provide an amount
of cash collateral hereunder as a result of the occurrence of an Event of
Default, such amount (to the extent not applied as aforesaid) shall be returned
to the Borrower within three Business Days after all Events of Default have been
cured or waived.  If the Borrower is required to provide an amount of cash
collateral hereunder pursuant to Section 2.11(b), such amount (to the extent not
applied as aforesaid) shall be returned to the Borrower to the extent that,
after giving effect to such return, the Aggregate Revolving Exposure would not
exceed the Aggregate Revolving Commitment and no Default shall have occurred and
be continuing.  If the Borrower is required to provide an amount of cash
collateral hereunder pursuant to Section 2.20(c), such amount (to the extent not
applied as aforesaid) shall be returned to the Borrower to the extent that,
after giving effect to such return, no Issuing Bank shall have any exposure in
respect of any outstanding Letter of Credit that is not fully covered by the

 

 

 

 

--------------------------------------------------------------------------------

73

Revolving Commitments of the non-Defaulting Lenders and/or the remaining cash
collateral and no Default shall have occurred and be continuing.

(j)  Designation of Additional Issuing Banks.  The Borrower may, at any time and
from time to time, with the consent of the Administrative Agent (which consent
shall not be unreasonably withheld, conditioned or delayed), designate as
additional Issuing Banks one or more Revolving Lenders that agree to serve in
such capacity as provided below.  The acceptance by a Revolving Lender of an
appointment as an Issuing Bank hereunder shall be evidenced by an agreement,
which shall be in form and substance reasonably satisfactory to the
Administrative Agent, executed by the Borrower, the Administrative Agent and
such designated Revolving Lender and, from and after the effective date of such
agreement, (i) such Revolving Lender shall have all the rights and obligations
of an Issuing Bank under this Agreement and (ii) references herein to the term
“Issuing Bank” shall be deemed to include such Revolving Lender in its capacity
as an issuer of Letters of Credit hereunder.

(k)  Termination of an Issuing Bank.  The Borrower may terminate the appointment
of any Issuing Bank as an “Issuing Bank” hereunder by providing a written notice
thereof to such Issuing Bank, with a copy to the Administrative Agent.  Any such
termination shall become effective upon the earlier of (i) such Issuing Bank
acknowledging receipt of such notice and (ii) the tenth Business Day following
the date of the delivery thereof; provided that no such termination shall become
effective until and unless the LC Exposure attributable to Letters of Credit
issued by such Issuing Bank (or its Affiliates) shall have been reduced to
zero.  At the time any such termination shall become effective, the Borrower
shall pay all unpaid fees accrued for the account of the terminated Issuing Bank
pursuant to Section 2.12(b).  Notwithstanding the effectiveness of any such
termination, the terminated Issuing Bank shall remain a party hereto and shall
continue to have all the rights of an Issuing Bank under this Agreement with
respect to Letters of Credit issued by it prior to such termination, but shall
not issue any additional Letters of Credit.

(l)  Issuing Bank Reports to the Administrative Agent.  Unless otherwise agreed
by the Administrative Agent, each Issuing Bank shall, in addition to its
notification obligations set forth elsewhere in this Section, report in writing
to the Administrative Agent (i) periodic activity (for such period or recurrent
periods as shall be requested by the Administrative Agent) in respect of Letters
of Credit issued by such Issuing Bank, including all issuances, extensions,
amendments and renewals, all expirations and cancelations and all disbursements
and reimbursements, (ii) reasonably prior to the time that such Issuing Bank
issues, amends, renews or extends any Letter of Credit, the date of such
issuance, amendment, renewal or extension, and the stated amount of the Letters
of Credit issued, amended, renewed or extended by it and outstanding after
giving effect to such issuance, amendment, renewal or extension (and whether the
amounts thereof shall have changed), (iii) on each Business Day on which such
Issuing Bank makes any LC Disbursement, the date and amount of such LC
Disbursement, (iv) on any Business Day on which the Borrower fails to reimburse
an LC Disbursement required to be reimbursed to such Issuing Bank on such day,
the date of such failure and the currency and amount of such LC Disbursement and
(v) on any other Business Day, such other information as the

 

 

 

 

--------------------------------------------------------------------------------

74

Administrative Agent shall reasonably request as to the Letters of Credit issued
by such Issuing Bank.

(m)  LC Exposure Determination.  For all purposes of this Agreement, the amount
of a Letter of Credit that, by its terms or the terms of any document related
thereto, provides for one or more automatic increases in the stated amount
thereof shall be deemed to be the maximum stated amount of such Letter of Credit
after giving effect to all such increases, whether or not such maximum stated
amount is in effect at the time of determination.

(n)  Applicability of ISP and UCP; Limitation of Liability.  Unless otherwise
expressly agreed by the applicable Issuing Bank and the Borrower when a Letter
of Credit is issued, (i) the rules of the ISP shall apply to each standby Letter
of Credit, and (ii) the rules of the UCP shall apply to each commercial Letter
of Credit.

SECTION 2.06.  Funding of Borrowings

.  (a)  Each Lender shall make each Loan to be made by it hereunder on the
proposed date thereof by wire transfer of immediately available funds by 2:00
p.m., Local Time, to the account of the Administrative Agent most recently
designated by it for such purpose by notice to the Lenders; provided that
Swingline Loans shall be made as provided in Section 2.04.  The Administrative
Agent will make such Loans available to the Borrower by promptly crediting the
amounts so received, in like funds, to an account of the Borrower maintained
with the Administrative Agent in New York City and designated by the Borrower in
the applicable Borrowing Request; provided that ABR Revolving Loans made to
finance the reimbursement of an LC Disbursement denominated in dollars as
provided in Section 2.05(e) shall be remitted by the Administrative Agent to the
applicable Issuing Bank or, to the extent that Revolving Lenders have made
payments pursuant to Section 2.05(e) to reimburse such Issuing Bank, then to
such Revolving Lenders and such Issuing Bank as their interests may appear.

(b)  Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing (or, in the case of any ABR
Borrowing for which notice of such Borrowing has been given by the Borrower on
the proposed date of such Borrowing in accordance with Section 2.03, prior to
1:00 p.m., Local Time, on such date) that such Lender will not make available to
the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption and in its sole discretion, make available to the
Borrower a corresponding amount.  In such event, if a Lender has not in fact
made its share of the applicable Borrowing available to the Administrative
Agent, then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount with interest
thereon, for each day from and including the date such amount is made available
to the Borrower to but excluding the date of payment to the Administrative
Agent, at (i) in the case of such Lender, (A) in the case of Loans denominated
in dollars, the greater of the NYFRB Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation and (B) in the case of Loans denominated in a Permitted Foreign
Currency, the rate determined by the Administrative Agent to be the cost to it
of funding such amount

 

 

 

 

--------------------------------------------------------------------------------

75

(which determination will be conclusive absent manifest error) or (ii) in the
case of the Borrower, the interest rate applicable to (A) in the case of Loans
denominated in dollars, ABR Loans of the applicable Class and (B) in the case of
Loans denominated in a Permitted Foreign Currency, the interest rate applicable
to the subject Loan pursuant to Section 2.13.  If the Borrower and such Lender
shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period.  If
such Lender pays such amount to the Administrative Agent, then such amount shall
constitute such Lender’s Loan included in such Borrowing. Any payment by the
Borrower shall be without prejudice to any claim the Borrower may have against a
Lender that shall have failed to make such payment to the Administrative Agent.

SECTION 2.07.  Interest Elections

.  (a)  Each Revolving Borrowing and Term Borrowing initially shall be of the
Type specified in the applicable Borrowing Request or designated by Section 2.03
and, in the case of a Eurocurrency Borrowing or a EURIBOR Borrowing, shall have
an initial Interest Period as specified in such Borrowing Request or designated
by Section 2.03.  Thereafter, the Borrower may elect to convert such Borrowing
to a Borrowing of a different Type (provided that Eurocurrency Borrowings
denominated in a Permitted Foreign Currency and EURIBOR Borrowings may not be
converted into ABR Borrowings) or to continue such Borrowing and, in the case of
a Eurocurrency Borrowing or EURIBOR Borrowing, may elect Interest Periods
therefor, all as provided in this Section.  The Borrower may elect different
options with respect to different portions of the affected Borrowing, in which
case each such portion shall be allocated ratably among the Lenders holding the
Loans comprising such Borrowing, and the Loans comprising each such portion
shall be considered a separate Borrowing.  This Section shall not apply to
Swingline Borrowings, which may not be converted or continued.

(b)  To make an election pursuant to this Section, the Borrower shall notify the
Administrative Agent of such election by telephone (other than a request
pursuant to this Section with respect to a Borrowing denominated in a Permitted
Foreign Currency, which request shall be made in writing) or email by the time
that a Borrowing Request would be required under Section 2.03 if the Borrower
were requesting a Revolving Borrowing of the Type resulting from such election
to be made on the effective date of such election.  Each such telephonic
Interest Election Request shall be irrevocable and shall be confirmed promptly
by hand delivery or email to the Administrative Agent of a written Interest
Election Request signed by the Borrower.

(c)  Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

 

 

 

 

--------------------------------------------------------------------------------

76

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be an ABR Borrowing, a Eurocurrency
Borrowing or a EURIBOR Borrowing; and

(iv) if the resulting Borrowing is to be a Eurocurrency Borrowing or a EURIBOR
Borrowing, the Interest Period to be applicable thereto after giving effect to
such election, which shall be a period contemplated by the definition of the
term “Interest Period”.

If any such Interest Election Request requests a Eurocurrency Borrowing or a
EURIBOR Borrowing but does not specify an Interest Period, then the Borrower
shall be deemed to have selected an Interest Period of one month’s duration.

(d)  Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the applicable Class of the
details thereof and of such Lender’s portion of each resulting Borrowing.

(e)  If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurocurrency Borrowing or EURIBOR Borrowing prior to the end of the
Interest Period applicable thereto, then, unless such Borrowing is repaid as
provided herein, at the end of such Interest Period (i) in the case of a
Eurocurrency Borrowing denominated in dollars, such Borrowing shall be converted
to an ABR Borrowing and (ii) in the case of a Eurocurrency Borrowing denominated
in a Permitted Foreign Currency or a EURIBOR Borrowing, such Borrowing shall be
continued as a Borrowing of the applicable type for an Interest Period of one
month.  Notwithstanding any contrary provision hereof, if an Event of Default
under clause (h) or (i) of Article VII has occurred and is continuing with
respect to the Borrower, or if any other Event of Default has occurred and is
continuing and the Administrative Agent, at the request of a Majority in
Interest of the Lenders of any Class has notified the Borrower of the election
to give effect to this sentence on account of such other Event of Default, then,
in each such case, so long as such Event of Default is continuing, (i) no
outstanding Borrowing (or Borrowing of the applicable Class, as applicable)
denominated in dollars may be converted to or continued as a Eurocurrency
Borrowing, (ii) unless repaid, each Eurocurrency Borrowing (or Eurocurrency
Borrowing of the applicable Class, as applicable) denominated in dollars shall
be converted to an ABR Borrowing at the end of the Interest Period applicable
thereto and (iii) unless repaid, each Eurocurrency Borrowing denominated in a
Permitted Foreign Currency or EURIBOR Borrowing shall be continued as a
Eurocurrency Borrowing or a EURIBOR Borrowing, as applicable, with an Interest
Period of one month’s duration.

SECTION 2.08.  Termination and Reduction of Commitments

.  (a)  Unless previously terminated, (i) each of the Tranche B-2 US$ Term
Commitments and the Tranche B-2 Euro Term Commitments shall automatically
terminate at 5:00 p.m., New York City time, on the Effective Date and (ii) the
Revolving Commitments shall automatically terminate on the Revolving Maturity
Date.

 

 

 

 

--------------------------------------------------------------------------------

77

(b)  The Borrower may at any time terminate, or from time to time permanently
reduce, the Commitments of any Class; provided that (i) each partial reduction
of the Commitments of any Class shall be in an amount that is an integral
multiple of $1,000,000 and not less than $5,000,000 and (ii) the Borrower shall
not terminate or reduce the Revolving Commitments if, after giving effect to any
concurrent prepayment of the Revolving Loans or the Swingline Loans in
accordance with Section 2.11, the Aggregate Revolving Exposure would exceed the
Aggregate Revolving Commitment.

(c)  The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under paragraph (b) of this Section at least
three Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof.  Promptly
following receipt of any such notice, the Administrative Agent shall advise the
Lenders of the applicable Class of the contents thereof.  Each notice delivered
by the Borrower pursuant to this Section shall be irrevocable; provided that a
notice of termination or reduction of the Revolving Commitments delivered under
this paragraph may state that such notice is conditioned upon the occurrence of
one or more events specified therein, in which case such notice may be revoked
by the Borrower (by notice to the Administrative Agent on or prior to the
specified effective date) if such condition is not satisfied.  Any termination
or reduction of the Commitments of any Class shall be permanent.  Each reduction
of the Commitments of any Class shall be made ratably among the Lenders in
accordance with their respective Commitments of such Class.

SECTION 2.09.  Repayment of Loans; Evidence of Debt

.  (a)  The Borrower hereby unconditionally promises to pay (i) to the
Administrative Agent for the account of each Lender the then unpaid principal
amount of each Revolving Loan of such Lender on the Revolving Maturity Date,
(ii) to the Administrative Agent for the account of each Lender the then unpaid
principal amount of each Term Loan of such Lender as provided in Section 2.10
and (iii) to the Swingline Lenders the then unpaid principal amount of each
Swingline Loan on the earlier of the Revolving Maturity Date and the fifth
Business Day after such Swingline Loan is made; provided that on each date that
a Revolving Borrowing is made, the Borrower shall repay all Swingline Loans that
were outstanding on the date such Borrowing was requested and the proceeds of
any such Borrowing shall be applied by the Administrative Agent to repay any
Swingline Loans then outstanding.

(b)  The records maintained by the Administrative Agent and the Lenders shall be
prima facie evidence of the existence and amounts of the obligations of the
Borrower in respect of Loans, LC Disbursements, interest and fees due or accrued
hereunder; provided that the failure of the Administrative Agent or any Lender
to maintain such records or any error therein shall not in any manner affect the
obligation of the Borrower to pay any amounts due hereunder in accordance with
the terms of this Agreement.

(c)  Any Lender may request that Loans of any Class made by it be evidenced by a
promissory note.  In such event, the Borrower shall prepare, execute and deliver
to such Lender a promissory note payable to such Lender (or, if requested by
such Lender, to such Lender and its registered assigns) and in a form approved
by the

 

 

 

 

--------------------------------------------------------------------------------

78

Administrative Agent.  Thereafter, the Loans evidenced by such promissory note
and interest thereon shall at all times (including after assignment pursuant to
Section 9.04) be represented by one or more promissory notes in such form
payable to the payee named therein (or, if such promissory note is a registered
note, to such payee and its registered assigns).

SECTION 2.10.  Amortization of Term Loans

.  (a)  Subject to adjustment pursuant to paragraph (c) of this Section, the
Borrower shall repay Tranche B-2 US$ Term Borrowings on each date set forth
below in the aggregate principal amount set forth opposite such date:

Date

Amount

June 30, 2018

$2,250,000

September 30, 2018

$2,250,000

December 31, 2018

$2,250,000

March 31, 2019

$2,250,000

June 30, 2019

$2,250,000

September 30, 2019

$2,250,000

December 31, 2019

$2,250,000

March 31, 2020

$2,250,000

June 30, 2020

$2,250,000

September 30, 2020

$2,250,000

December 31, 2020

$2,250,000

March 31, 2021

$2,250,000

June 30, 2021

$2,250,000

September 30, 2021

$2,250,000

December 31, 2021

$2,250,000

March 31, 2022

$2,250,000

June 30, 2022

$2,250,000

September 30, 2022

$2,250,000

December 31, 2022

$2,250,000

March 31, 2023

$2,250,000

June 30, 2023

$2,250,000

September 30, 2023

$2,250,000

December 31, 2023

$2,250,000

March 31, 2024

$2,250,000

June 30, 2024

$2,250,000

September 30, 2024

$2,250,000

December 31, 2024

$2,250,000

Tranche B-2 US$ Term Maturity Date

$839,250,000

 

Subject to adjustment pursuant to paragraph (c) of this Section, the Borrower
shall repay Tranche B-2 Euro Term Borrowings on each date set forth below in the
aggregate principal amount set forth opposite such date:



 

 

 

 

--------------------------------------------------------------------------------

79

Date

Amount

June 30, 2018

€875,000

September 30, 2018

€875,000

December 31, 2018

€875,000

March 31, 2019

€875,000

June 30, 2019

€875,000

September 30, 2019

€875,000

December 31, 2019

€875,000

March 31, 2020

€875,000

June 30, 2020

€875,000

September 30, 2020

€875,000

December 31, 2020

€875,000

March 31, 2021

€875,000

June 30, 2021

€875,000

September 30, 2021

€875,000

December 31, 2021

€875,000

March 31, 2022

€875,000

June 30, 2022

€875,000

September 30, 2022

€875,000

December 31, 2022

€875,000

March 31, 2023

€875,000

June 30, 2023

€875,000

September 30, 2023

€875,000

December 31, 2023

€875,000

March 31, 2024

€875,000

June 30, 2024

€875,000

September 30, 2024

€875,000

December 31, 2024

€875,000

Tranche B-2 Euro Term Maturity Date

€326.375,000


Subject to adjustment pursuant to paragraph (c) of this Section, the Borrower
shall repay Incremental Term Loans of any Class as provided in the applicable
Incremental Facility Amendment.

(b)  To the extent not previously paid, (i) all Tranche B-2 US$ Term Loans shall
be due and payable on the Tranche B-2 US$ Term Maturity Date, (ii) all Tranche
B-2 Euro Term Loans shall be due and payable on the Tranche B-2 Euro Term
Maturity Date and (iii) all Incremental Term Loans of any Class shall be due and
payable on the maturity date set forth in the applicable Incremental Facility
Amendment.

(c)  Any prepayment of a Term Borrowing of any Class shall be applied to reduce
the subsequent scheduled repayments of the Term Borrowings of such Class to be
made pursuant to this Section as directed in writing by the Borrower; provided
that (i) any prepayment of any Class of Incremental Term Borrowings shall be
applied to subsequent scheduled repayments as provided in the applicable
Incremental Facility Amendment, (ii)

 

 

 

 

--------------------------------------------------------------------------------

80

any prepayment of Term Borrowings of any Class contemplated by Section 2.23
shall be applied to subsequent scheduled repayments as provided in such Section
and (iii) if any Lender elects to decline a mandatory prepayment of a Term
Borrowing in accordance with Section 2.11(e), then the portion of such
prepayment not so declined shall be applied to reduce the subsequent repayments
of such Term Borrowing to be made pursuant to this Section ratably based on the
amount of such scheduled repayments.  If (A) the initial aggregate amount of the
Lenders’ Tranche B-2 US$ Term Commitments exceeds the aggregate principal amount
of Tranche B-2 US$ Term Loans that are made on the Effective Date, then the
scheduled repayments of Tranche B-2 US$ Term Borrowings to be made pursuant to
this Section shall be reduced ratably, based on the amount of such scheduled
repayments, by an aggregate amount equal to such excess or (B) the initial
aggregate amount of the Lenders’ Tranche B-2 Euro Term Commitments exceeds the
aggregate principal amount of Tranche B-2 Euro Term Loans that are made on the
Effective Date, then the scheduled repayments of Tranche B-2 Euro Term
Borrowings to be made pursuant to this Section shall be reduced ratably, based
on the amount of such scheduled repayments, by an aggregate amount equal to such
excess.

(d)  Prior to any repayment of any Term Borrowings of any Class under this
Section, the Borrower shall select the Borrowing or Borrowings of the applicable
Class to be repaid and shall notify the Administrative Agent by telephone
(confirmed by hand delivery or facsimile) of such selection not later than
1:00 p.m., New York City time, three Business Days before the scheduled date of
such repayment.  Each repayment of a Term Borrowing shall be applied ratably to
the Loans included in the repaid Term Borrowing.  Repayments of Term Borrowings
shall be accompanied by accrued interest on the amount repaid.

SECTION 2.11.  Prepayment of Loans

.  (a)  The Borrower shall have the right at any time and from time to time to
prepay any Borrowing, in whole or in part, subject to the requirements of this
Section.

(b)  In the event and on each occasion that (i) the Aggregate Revolving Exposure
exceeds the Aggregate Revolving Commitment (other than as a result of any
revaluation of the Dollar Equivalent of Revolving Loans or the LC Exposure on
any Calculation Date in accordance with Section 1.06) or (ii) the Aggregate
Revolving Exposure exceeds 105% of the Aggregate Revolving Commitments solely as
a result of any revaluation of the Dollar Equivalent of Revolving Loans or LC
Exposure on any Calculation Date in accordance with Section 1.06, the Borrower
shall prepay Revolving Borrowings or Swingline Borrowings (or, if no such
Borrowings are outstanding, deposit cash collateral in an account with the
Administrative Agent in accordance with Section 2.05(i)) in an aggregate amount
equal to such excess.

(c)  In the event and on each occasion that any Net Proceeds are received by or
on behalf of the Borrower or any Restricted Subsidiary in respect of any
Prepayment Event (including by the Administrative Agent as loss payee in respect
of any Prepayment Event described in clause (b) of the definition of the term
“Prepayment Event”), the Borrower shall, within ten Business Days after such Net
Proceeds are received, prepay Term Borrowings in an aggregate amount equal to
100% of the amount of such Net

 

 

 

 

--------------------------------------------------------------------------------

81

Proceeds (or, if the Borrower or any Restricted Subsidiary has incurred
Indebtedness that is permitted under Section 6.01 that is secured, on an equal
and ratable basis with the Term Loans, by a Lien on the Collateral permitted
under Section 6.02, and such Indebtedness is required to be prepaid or redeemed
with the net proceeds of any event described in clause (a) or (b) of the
definition of the term “Prepayment Event”, then by such lesser percentage of
such Net Proceeds such that such Indebtedness receives no greater than a ratable
percentage of such Net Proceeds based upon the aggregate principal amount of the
Term Loans and such Indebtedness then outstanding); provided that, in the case
of any event described in clause (a) or (b) of the definition of the term
“Prepayment Event”, if the Borrower shall, prior to the date of the required
prepayment, deliver to the Administrative Agent a certificate of a Financial
Officer to the effect that the Borrower intends to cause the Net Proceeds from
such event (or a portion thereof specified in such certificate) to be applied
within 365 days after receipt of such Net Proceeds in the business of the
Borrower or any Restricted Subsidiary (including to acquire or lease real
property, equipment or other tangible assets to be used in the business of the
Borrower or the Restricted Subsidiaries or to make Permitted Acquisitions) and
certifying that no Default has occurred and is continuing, then no prepayment
shall be required pursuant to this paragraph in respect of the Net Proceeds in
respect of such event (or the portion of such Net Proceeds specified in such
certificate, if applicable) except to the extent of any such Net Proceeds that
have not been so applied by the end of such 365-day period (or within a period
of 180 days thereafter if by the end of such initial 365-day period the Borrower
or one or more Restricted Subsidiaries shall have entered into an agreement with
a third party to purchase assets or services, at which time a prepayment shall
be required in an amount equal to such Net Proceeds that have not been so
applied.

(d)  Following the end of each fiscal year of the Borrower, commencing with the
fiscal year ending December 31, 2019, the Borrower shall prepay Term Borrowings
in an aggregate amount equal to the Specified ECF Percentage of Excess Cash Flow
for such fiscal year (or, if the Borrower or any Restricted Subsidiary has
incurred Indebtedness that is permitted under Section 6.01 that is secured, on
an equal and ratable basis with the Term Loans, by a Lien on the Collateral
permitted under Section 6.02, and such Indebtedness is required to be prepaid or
redeemed with Excess Cash Flow (but only if the definitive documentation for
such Indebtedness defines “Excess Cash Flow” in a manner that is substantially
the same as the definition of “Excess Cash Flow” herein), then by such lesser
percentage of Excess Cash Flow for such fiscal year such that such Indebtedness
receives no greater than a ratable percentage of Excess Cash Flow for such
fiscal year based upon the aggregate principal amount of the Term Loans and such
Indebtedness then outstanding); provided that such amount shall be reduced by
the aggregate amount of prepayments of Term Borrowings and Revolving Borrowings
(but only to the extent accompanied by a permanent reductions of the
corresponding Commitment) made pursuant to paragraph (a) of this Section and
purchases of Term Loans by Purchasing Borrower Parties pursuant to Section
9.04(f) during such fiscal year (and, at the Borrower’s option (and without
deducting such amounts against the subsequent fiscal year’s prepayment
computation pursuant to this paragraph (d)), after the end of such fiscal year
but prior to the date on which the prepayment pursuant to this paragraph (d) for
such fiscal year is required to have been made), excluding any such prepayments
to the extent

 

 

 

 

--------------------------------------------------------------------------------

82

financed from Excluded Sources; provided, further, that, in the case of any Term
Loan that is purchased by a Purchasing Borrower Party pursuant to Section
9.04(f) at a discount to par, the prepayment required pursuant to this paragraph
(d) shall be reduced only by the actual amount of cash paid to the applicable
Lender or Lenders in connection with such purchase.  Each prepayment pursuant to
this paragraph shall be made on or before the date on which financial statements
are delivered pursuant to Section 5.01(a) with respect to the fiscal year for
which Excess Cash Flow is being calculated (and in any event not later than the
last day on which such financial statements may be delivered in compliance with
such Section).

(e)  Prior to any optional or mandatory prepayment of Borrowings under this
Section, the Borrower shall, subject to the next sentence, select the Borrowing
or Borrowings to be prepaid and shall specify such selection in the notice of
such prepayment delivered pursuant to paragraph (f) of this Section.  In the
event of any mandatory prepayment of Term Borrowings made at a time when Term
Borrowings of more than one Class remain outstanding, the Borrower shall select
Term Borrowings to be prepaid so that the aggregate amount of such prepayment is
allocated between Tranche B-2 US$ Term Borrowings and Tranche B-2 Euro Term
Borrowings (and, to the extent provided in the Incremental Facility Amendment
for any Class of Incremental Term Loans, the Borrowings of such Class) pro rata
based on the aggregate principal amount of outstanding Borrowings of each such
Class; provided that any Tranche B-2 US$ Term Lender and any Tranche B-2 Euro
Term Lender (and, to the extent provided in the Incremental Facility Amendment
for any Class of Incremental Term Loans, any Lender that holds Incremental Term
Loans of such Class) may elect, by notice to the Administrative Agent by
telephone (confirmed by hand delivery or facsimile) at least one Business Day
prior to the required prepayment date, to decline all or any portion of any
prepayment of its Tranche B-2 US$ Term Loans, Tranche B-2 Euro Term Loans or
Incremental Term Loans of any such Class pursuant to this Section (other than an
optional prepayment pursuant to paragraph (a) of this Section, which may not be
declined), in which case the aggregate amount of the prepayment that would have
been applied to prepay Tranche B-2 US$ Term Loans, Tranche B-2 Euro Term Loans
or Incremental Term Loans of any such Class but was so declined shall be
retained by the Borrower.

(f)  The Borrower shall notify the Administrative Agent (and, in the case of
prepayment of Swingline Loans, the Swingline Lenders) by telephone (confirmed by
hand delivery or facsimile) of any prepayment hereunder (i) in the case of
prepayment of a Eurocurrency Borrowing or EURIBOR Borrowing, not later than
1:00 p.m., Local Time, three Business Days before the date of prepayment,
(ii) in the case of prepayment of an ABR Borrowing, not later than 1:00 p.m.,
New York City time, one Business Day before the date of prepayment or (iii) in
the case of prepayment of a Swingline Loan, not later than 12:00 noon, New York
City time, on the date of prepayment.  Each such notice shall be irrevocable and
shall specify the prepayment date, the principal amount of each Borrowing or
portion thereof to be prepaid and, in the case of a mandatory prepayment, a
reasonably detailed calculation of the amount of such prepayment; provided that
(A) if a notice of optional prepayment is given in connection with a conditional
notice of termination of the Revolving Commitments as contemplated by
Section 2.08, then such notice of prepayment

 

 

 

 

--------------------------------------------------------------------------------

83

may be revoked if such notice of termination is revoked in accordance with
Section 2.08 and (B) a notice of prepayment of Term Borrowings pursuant to
paragraph (a) of this Section may state that such notice is conditioned upon the
occurrence of one or more events specified therein, in which case such notice of
prepayment may be revoked by the Borrower (by notice to the Administrative Agent
on or prior to the specified date of prepayment) if such condition is not
satisfied.  Promptly following receipt of any such notice (other than a notice
relating solely to Swingline Loans), the Administrative Agent shall advise the
Lenders of the applicable Class of the contents thereof.  Each partial
prepayment of any Borrowing shall be in an amount that would be permitted in the
case of an advance of a Borrowing of the same Type as provided in Section 2.02,
except as necessary to apply fully the required amount of a mandatory
prepayment.  Each prepayment of a Borrowing shall be applied ratably to the
Loans included in the prepaid Borrowing.  Prepayments shall be accompanied by
accrued interest to the extent required by Section 2.13.

(g)  All (i) prepayments of Tranche B-2 US$ Term Borrowings or Tranche B-2 Euro
Term Borrowings pursuant to clause (a) above effected on or prior to the date
that is six months after the Effective Date with the proceeds of a Repricing
Transaction and (ii) amendments, amendments and restatements or other
modifications of this Agreement on or prior to the date that is six month after
the Effective Date, the effect of which is a Repricing Transaction shall be
accompanied by a fee payable to the Tranche B-2 US$ Term Lenders or the Tranche
B-2 Euro Term Lenders, as applicable, in an amount equal to 1.00% of the
aggregate principal amount of the Tranche B-2 US$ Term Borrowings or Tranche B-2
Euro Term Borrowings, as applicable, so prepaid, in the case of a transaction
described in clause (i) of this paragraph, or 1.00% of the aggregate principal
amount of the Tranche B-2 US$ Term Borrowings or Tranche B-2 Euro Term
Borrowings, as applicable, affected by such amendment, amendment and restatement
or other modification, in the case of a transaction described in clause (ii) of
this paragraph.  Notwithstanding the foregoing, this paragraph shall not apply
to a refinancing of all the Loans outstanding under this Agreement in connection
with another transaction not permitted by this Agreement (as determined prior to
giving effect to any amendment, amendment and restatement or other modification
of this Agreement being adopted in connection with such transaction); provided
that the primary purpose of such transaction is not to effect a Repricing
Transaction.  Such fee shall be paid by the Borrower to the Administrative
Agent, for the account of the Term Lenders of the applicable Class, on the date
of such prepayment.

(h)  Notwithstanding any other provisions of this Section, to the extent any or
all of the Net Proceeds of any event described in clause (a) or (b) of the
definition of the term “Prepayment Event” by a Foreign Subsidiary (“Foreign
Subsidiary Disposition”) or Excess Cash Flow attributable to Foreign
Subsidiaries, in either case are prohibited or delayed by any applicable local
law (including financial assistance, corporate benefit restrictions on
upstreaming of cash intra group and the fiduciary and statutory duties of the
directors of such Foreign Subsidiary) from being repatriated or passed on to or
used for the benefit of the Borrower or any applicable Domestic Subsidiary or if
the Borrower has determined in good faith that repatriation of any such amount
to the Borrower or any

 

 

 

 

--------------------------------------------------------------------------------

84

applicable Domestic Subsidiary would have material adverse tax consequences to
the Borrower and its Subsidiaries (taken as a whole) with respect to such
amount, the portion of such Net Proceeds or Excess Cash Flow so affected will
not be required to be applied to prepay the Term Loans at the times provided in
this Section but may be retained by the applicable Foreign Subsidiary so long,
but only so long, as the applicable local law will not permit repatriation or
the passing on to or otherwise using for the benefit of the Borrower or the
applicable Domestic Subsidiary, or the Borrower believes in good faith that such
material adverse tax consequence would result, and once such repatriation of any
of such affected Net Proceeds or Excess Cash Flow is permitted under the
applicable local law or the Borrower determines in good faith such repatriation
would no longer would have such material adverse tax consequences, such
repatriation will be promptly effected and such repatriated Net Proceeds or
Excess Cash Flow will be promptly (and in any event not later than ten Business
Days after such repatriation) applied (net of additional taxes payable or
reasonably estimated to be payable as a result thereof) to the prepayment of the
Term Loans pursuant to this Section (provided that no such prepayment of the
Term Loans pursuant to this Section shall be required in the case of any such
Net Proceeds or Excess Cash Flow the repatriation of which the Borrower believes
in good faith would result in material adverse tax consequences, if on or before
the date on which such Net Proceeds so retained would otherwise have been
required to be applied to reinvestments or prepayments pursuant to paragraph (c)
of this Section (or such Excess Cash Flow would have been so required if it were
Net Proceeds), (x) the Borrower applies an amount equal to the amount of such
Net Proceeds or Excess Cash Flow to such reinvestments or prepayments as if such
Net Proceeds or Excess Cash Flow had been received by the Borrower rather than
such Foreign Subsidiary, less the amount of additional taxes that would have
been payable or reserved against if such Net Proceeds or Excess Cash Flow had
been repatriated (or, if less, the Net Proceeds or Excess Cash Flow that would
be calculated if received by such Foreign Subsidiary) or (y) such Net Proceeds
or Excess Cash Flow are applied to the repayment of Indebtedness of a Foreign
Subsidiary).

(i)  In the event that any holder of Indebtedness (other than Indebtedness
hereunder) that is permitted to share in the mandatory prepayments under clause
(c) or (d) of this Section 2.11 shall have declined all or any portion of such
mandatory prepayment with respect to such Indebtedness, such declined amount
shall promptly (and, in any event, within 10 Business Days after the date on
which such holder has declined such mandatory prepayment) be applied to prepay
the Term Loans in accordance with the terms hereof (to the extent the Net
Proceeds or Excess Cash Flow, as applicable, would otherwise have been required
to be applied to prepay the Term Loans if such Indebtedness was not then
outstanding).

SECTION 2.12.  Fees

.  (a)  The Borrower agrees to pay to the Administrative Agent for the account
of each Revolving Lender a commitment fee, which shall accrue at the Applicable
Rate on the average daily unused amount of the Revolving Commitment of such
Revolving Lender during the period from and including the date hereof to but
excluding the date on which the Revolving Commitments terminate.  Accrued
commitment fees shall be payable in arrears on the last Business Day of March,
June, September and December of each year and on the date on which the Revolving
Commitments terminate, commencing on the first such date to

 

 

 

 

--------------------------------------------------------------------------------

85

occur after the date hereof.  All commitment fees shall be computed on the basis
of a year of 360 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).  For purposes of computing
commitment fees, a Revolving Commitment of a Lender shall be deemed to be used
to the extent of the outstanding Revolving Loans and LC Exposure of such Lender
(and the Swingline Exposure of such Lender shall be disregarded for such
purpose).

(b)  The Borrower agrees to pay (i) to the Administrative Agent for the account
of each Revolving Lender a participation fee with respect to its participations
in Letters of Credit, which shall accrue at the same Applicable Rate then used
to determine the interest rate applicable to Eurocurrency Revolving Loans on the
average daily amount of such Lender’s LC Exposure (excluding any portion thereof
attributable to unreimbursed LC Disbursements) during the period from and
including the Effective Date to but excluding the later of the date on which
such Lender’s Revolving Commitment terminates and the date on which such Lender
ceases to have any LC Exposure and (ii) to each Issuing Bank a fronting fee,
which shall accrue at the rate of 0.125% per annum on the average daily amount
of the LC Exposure attributable to Letters of Credit issued by such Issuing Bank
(excluding any portion thereof attributable to unreimbursed LC Disbursements)
during the period from and including the Effective Date to but excluding the
later of the date of termination of the Revolving Commitments and the date on
which there ceases to be any such LC Exposure, as well as such Issuing Bank’s
standard fees with respect to the issuance, amendment, renewal or extension of
any Letter of Credit or processing of drawings thereunder.  Participation fees
and fronting fees accrued through and including the last day of March, June,
September and December of each year shall be payable on the third Business Day
following receipt by the Borrower of the invoice for such participation fees and
fronting fees, commencing on the first such date to occur after the Effective
Date; provided that all such fees shall be payable on the date on which the
Revolving Commitments terminate and any such fees accruing after the date on
which the Revolving Commitments terminate shall be payable on demand.  Any other
fees payable to an Issuing Bank pursuant to this paragraph shall be payable
within 10 days after demand.  All participation fees and fronting fees shall be
computed on the basis of a year of 360 days and shall be payable for the actual
number of days elapsed (including the first day but excluding the last day).

(c)  The Borrower agrees to pay to the Administrative Agent, for its own
account, fees payable in the amounts and at the times separately agreed upon
between the Borrower and the Administrative Agent.

(d)  All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent (or to the applicable Issuing Bank,
in the case of fees payable to it) for distribution, in the case of commitment
fees and participation fees, to the Revolving Lenders entitled thereto.  Fees
paid hereunder shall not be refundable under any circumstances.

SECTION 2.13.  Interest

.  (a)  The Loans comprising each ABR Borrowing (including each Swingline Loan)
shall bear interest at the Alternate Base Rate plus the Applicable Rate.

 

 

 

 

--------------------------------------------------------------------------------

86

(b)  The Loans (i) comprising each Eurocurrency Borrowing shall bear interest at
the Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus
the Applicable Rate and (ii) comprising each EURIBOR Borrowing shall bear
interest at the Adjusted EURIBO Rate for the Interest Period in effect for such
Borrowing plus the Applicable Rate.

(c)  Notwithstanding the foregoing, if any principal of or interest on any Loan
or any fee or other amount payable by the Borrower hereunder is not paid when
due, whether at stated maturity, upon acceleration or otherwise, such overdue
amount shall bear interest, after as well as before judgment, at a rate per
annum equal to (i) in the case of overdue principal of any Loan, 2.00% per annum
plus the rate otherwise applicable to such Loan as provided in the preceding
paragraphs of this Section or (ii) in the case of any other amount, 2.00% per
annum plus the rate applicable to ABR Revolving Loans as provided in
paragraph (a) of this Section.  Payment or acceptance of the increased rates of
interest provided for in this paragraph (c) is not a permitted alternative to
timely payment and shall not constitute a waiver of any Event of Default or
otherwise prejudice or limit any rights or remedies of the Administrative Agent,
any Issuing Bank or any Lender.

(d)  Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan and, in the case of a Revolving Loan, upon
termination of the Revolving Commitments; provided that (i) interest accrued
pursuant to paragraph (c) of this Section shall be payable on demand, (ii) in
the event of any repayment or prepayment of any Loan (other than a prepayment of
an ABR Revolving Loan prior to the end of the Revolving Availability Period),
accrued interest on the principal amount repaid or prepaid shall be payable on
the date of such repayment or prepayment and (iii) in the event of any
conversion of a Eurocurrency Loan or EURIBOR Loan prior to the end of the
current Interest Period therefor, accrued interest on such Loan shall be payable
on the effective date of such conversion.

(e)  All interest hereunder shall be computed on the basis of a year of 360
days, except that interest computed by reference to the Alternate Base Rate at
times when the Alternate Base Rate is based on the Prime Rate shall be computed
on the basis of a year of 365 days (or 366 days in a leap year), and in each
case shall be payable for the actual number of days elapsed (including the first
day but excluding the last day; provided that, if a Loan, or a portion thereof,
is repaid on the same day on which such Loan is made, one day’s interest shall
accrue on the portion of such Loan so prepaid).  The applicable Alternate Base
Rate, Adjusted LIBO Rate or Adjusted EURIBO Rate shall be determined by the
Administrative Agent in accordance with the terms of this Agreement, and such
determination shall be conclusive absent manifest error.

SECTION 2.14.  Alternate Rate of Interest

.  (a)  If prior to the commencement of any Interest Period for a Eurocurrency
Borrowing or EURIBOR Borrowing of any Class:

(i) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate or Adjusted EURIBO Rate, as the case may be,
for such Interest Period; or

 

 

 

 

--------------------------------------------------------------------------------

87

(ii) the Administrative Agent is advised by a Majority in Interest of the
Lenders of such Class that the Adjusted LIBO Rate or Adjusted EURIBO Rate, as
the case may be, for such Interest Period will not adequately and fairly reflect
the cost to such Lenders of making or maintaining their Loans included in such
Eurocurrency Borrowing or EURIBOR Borrowing for such Interest Period;

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders of such Class by telephone or facsimile as promptly as practicable
thereafter and, until the Administrative Agent notifies the Borrower and the
Lenders of such Class that the circumstances giving rise to such notice no
longer exist, (A) any Interest Election Request that requests the conversion of
any Borrowing of such Class to, or continuation of any Borrowing of such Class
as, a Eurocurrency Borrowing or EURIBOR Borrowing, as the case may be, shall be
ineffective, (B) any affected Eurocurrency Borrowing or EURIBOR Borrowing that
is requested to be continued shall (1) if denominated in dollars, be continued
as an ABR Borrowing or (2) otherwise, be repaid on the last day of the
then-current Interest Period applicable thereto and (C) any Borrowing Request
for an affected Eurocurrency Borrowing or EURIBOR Borrowing shall (1) in the
case of a Borrowing denominated in dollars, be deemed a request for an ABR
Borrowing or (2) in all other cases, be ineffective (and no Lender shall be
obligated to make a Loan on account thereof.

(b)If at any time the Administrative Agent determines (which determination shall
be conclusive absent manifest error) that (i) the circumstances set forth in
clause (a)(i) of this Section have arisen and such circumstances are unlikely to
be temporary or (ii) the circumstances set forth in clause (a)(i) of this
Section have not arisen but the supervisor for the administrator of the LIBO
Screen Rate or the EURIBO Screen Rate or a Governmental Authority having
jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which the LIBO Screen Rate or the EURIBO
Screen Rate shall no longer be used for determining interest rates for loans,
then the Administrative Agent and the Borrower shall endeavor to establish an
alternate rate of interest to the LIBO Rate or the EURIBO Rate, as applicable,
that gives due consideration to the then prevailing market convention for
determining a rate of interest for syndicated loans in the United States at such
time and shall enter into an amendment to this Agreement to reflect such
alternate rate of interest and such other related changes to this Agreement as
may be applicable (but for the avoidance of doubt, such related changes shall
not include a reduction of the Applicable Rate).  Notwithstanding anything to
the contrary in Section 9.02, such amendment shall become effective without any
further action or consent of any other party to this Agreement so long as the
Administrative Agent shall not have received, within five Business Days of the
date notice of such alternate rate of interest is provided to the Lenders, a
written notice from a Majority in Interest of the Lenders of each Class stating
that such Lenders object to such amendment.  Until an alternate rate of interest
shall be determined in accordance with this Section 2.14(b) (but, in the case of
the circumstances described in clause (ii) of the first sentence of this Section
2.14(b), only to the extent the LIBO Screen Rate or the EURIBO Screen Rate, as
applicable, for the applicable currency and such Interest Period is not
available or published at such time on a current basis), (x) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurocurrency Borrowing or a EURIBOR
Borrowings, as applicable, shall be ineffective (and (1) any Eurocurrency
Borrowing denominated in dollars at the end of the

 

 

 

 

--------------------------------------------------------------------------------

88

applicable Interest Period shall automatically be converted to an ABR Borrowing
and (2) any Eurocurrency Borrowing denominated in a Permitted Foreign Currency
or any EURIBOR Borrowing shall be required to be prepaid at the end of the
applicable Interest Period) and (y) if any Borrowing Request requests a
Eurodollar Borrowing or a EURIBOR Borrowing, (1) in the case of a Borrowing
denominated in dollars, such Borrowing shall be made as an ABR Borrowing and (2)
in the case of a Borrowing denominated in a Permitted Foreign Currency, such
Borrowing Request shall be ineffective; provided that, if such alternate rate of
interest shall be less than zero, such rate shall be deemed to be zero for the
purposes of this Agreement.

SECTION 2.15.  Increased Costs

.  (a)  If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any such reserve requirement reflected in the Adjusted LIBO Rate or the
Adjusted EURIBO Rate) or any Issuing Bank;

(ii) impose on any Lender or any Issuing Bank or the London interbank market any
other condition, cost or expense (other than Taxes) affecting this Agreement or
Loans made by such Lender or any Letter of Credit or participation therein; or

(iii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes and
(B) Excluded Taxes) on its loans, loan principal, letters of credit, commitments
or other obligations, or its deposits, reserves, other liabilities or capital
attributable thereto;

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, converting, continuing or maintaining
any Loan (or of maintaining its obligation to make any such Loan) or to increase
the cost to such Lender, such Issuing Bank or such other Recipient of
participating in, issuing or maintaining any Letter of Credit (or of maintaining
its obligation to participate in or to issue any Letter of Credit) or to reduce
the amount of any sum received or receivable by such Lender, such Issuing Bank
or such other Recipient hereunder (whether of principal, interest or otherwise),
then, from time to time upon request of such Lender, such Issuing Bank or such
other Recipient, the Borrower will pay to such Lender, such Issuing Bank or such
other Recipient, as applicable, such additional amount or amounts as will
compensate such Lender, such Issuing Bank or such other Recipient, as
applicable, for such additional costs or expenses incurred or reduction
suffered.

(b)  If any Lender or any Issuing Bank determines that any Change in Law
regarding capital or liquidity requirements has had or would have the effect of
reducing the rate of return on such Lender’s or such Issuing Bank’s capital or
on the capital of such Lender’s or such Issuing Bank’s holding company, if any,
as a consequence of this Agreement, the Commitments of such Lender or the Loans
made by, or participations in Letters of Credit held by, such Lender, or the
Letters of Credit issued by such Issuing Bank, to a level below that which such
Lender or such Issuing Bank or such Lender’s or such Issuing Bank’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s or such Issuing Bank’s policies and the policies of
such Lender’s or such Issuing Bank’s holding company with respect to capital
adequacy or

 

 

 

 

--------------------------------------------------------------------------------

89

liquidity), then, from time to time upon the request of such Lender or such
Issuing Bank, the Borrower will pay to such Lender or such Issuing Bank, as
applicable, such additional amount or amounts as will compensate such Lender or
such Issuing Bank or such Lender’s or such Issuing Bank’s holding company for
any such reduction suffered.

(c)  A certificate of a Lender or an Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or such Issuing Bank or its holding
company, as applicable, as specified in paragraph (a) or (b) of this Section
shall be delivered to the Borrower and shall be conclusive absent manifest
error.  The Borrower shall pay such Lender or such Issuing Bank, as applicable,
the amount shown as due on any such certificate within 10 days after receipt
thereof.

(d)  Failure or delay on the part of any Lender or any Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or such Issuing Bank’s right to demand such compensation; provided that
the Borrower shall not be required to compensate a Lender or an Issuing Bank
pursuant to this Section for any increased costs or expenses incurred or
reductions suffered more than 180 days prior to the date that such Lender or
such Issuing Bank, as applicable, notifies the Borrower of the Change in Law
giving rise to such increased costs or expenses or reductions and of such
Lender’s or such Issuing Bank’s intention to claim compensation therefor;
provided, further, that, if the Change in Law giving rise to such increased
costs or expenses or reductions is retroactive, then the 180-day period referred
to above shall be extended to include the period of retroactive effect thereof.

(e)  Notwithstanding any other provision of this Section, no Lender shall demand
compensation for any increased cost or reduction pursuant to this Section in
respect of any Change in Law described in the proviso to the definition of the
term “Change in Law” unless such Lender has certified in writing to the Borrower
that it is the general policy or practice of such Lender to demand such
compensation in similar circumstances from similarly-situated borrowers.

(f)  If any Lender reasonably determines that any Change in Law has made it
unlawful, or that any Governmental Authority has asserted after the Effective
Date that it is unlawful, for any Lender or its applicable lending office to
make or maintain any Eurocurrency Loan or EURIBOR Loan, then, on notice thereof
by such Lender to the Borrower through the Administrative Agent, any obligations
of such Lender to make or continue Eurocurrency Loans or EURIBOR Loans or to
convert ABR Borrowings into Eurocurrency Borrowings, as the case may be, shall
be suspended until such Lender notifies the Administrative Agent and the
Borrower that the circumstances giving rise to such determination no longer
exist (and each Lender agrees to give such notify promptly after such
circumstance no longer exist).  Upon receipt of such notice, the Borrower shall,
upon demand from such Lender (with a copy to the Administrative Agent), (i) with
respect to Eurocurrency Loans of such Lender denominated in dollars, convert all
such Eurocurrency Loans of such Lender to ABR Loans, on the last of the Interest
Period therefor, if such Lender may lawfully continue to maintain such
Eurodollar Loans to such day, or immediately, if such Lender may not lawfully
continue to maintain such Loans and (ii) with respect to Eurocurrency Loans of
such Lender denominated in a Permitted Foreign

 

 

 

 

--------------------------------------------------------------------------------

90

Currency and EURIBOR Loans of such Lender, prepay all such Eurocurrency Loans
and/or EURIBOR Loans of such Lender, on the last day of the Interest Period
therefor, if such Lender may lawfully continue to maintain such Eurodollar Loans
to such day, or immediately, if such Lender may not lawfully continue to
maintain such Loans.  Upon any such prepayment or conversion, the Borrower shall
also pay to the applicable Lender accrued interest on the amount of the
applicable Loans so prepaid or converted.

SECTION 2.16.  Break Funding Payments; LIBOR Alternative

.  In the event of (a) the payment of any principal of any Eurocurrency Loan or
EURIBOR Loan other than on the last day of an Interest Period applicable thereto
(including as a result of an Event of Default), (b) the conversion of any
Eurocurrency Loan or EURIBOR Loan other than on the last day of the Interest
Period applicable thereto, (c) the failure to borrow, convert, continue or
prepay any Revolving Loan or Term Loan on the date specified in any notice
delivered pursuant hereto (whether or not such notice may be revoked in
accordance with the terms hereof) or (d) the assignment of any Eurocurrency Loan
or EURIBOR Loan other than on the last day of the Interest Period applicable
thereto as a result of a request by the Borrower pursuant to Section 2.19(b) or
9.02(c), then, in any such event, the Borrower shall compensate each Lender for
the loss, cost and expense attributable to such event.  In the case of a
Eurocurrency Loan or EURIBOR Loan, such loss, cost or expense to any Lender
shall be deemed to include an amount determined by such Lender to be the excess,
if any, of (i) the amount of interest that would have accrued on the principal
amount of such Loan had such event not occurred, at the Adjusted LIBO Rate or
Adjusted EURIBO Rate, as the case may be, that would have been applicable to
such Loan (but not including the Applicable Rate applicable thereto), for the
period from the date of such event to the last day of the then current Interest
Period therefor (or, in the case of a failure to borrow, convert or continue,
for the period that would have been the Interest Period for such Loan), over
(ii) the amount of interest that would accrue on such principal amount for such
period at the interest rate that such Lender would bid were it to bid, at the
commencement of such period, for dollar deposits of a comparable amount and
period from other banks in the London interbank market.  A certificate of any
Lender setting forth any amount or amounts that such Lender is entitled to
receive pursuant to this Section shall be delivered to the Borrower and shall be
conclusive absent manifest error.  The Borrower shall pay such Lender the amount
shown as due on any such certificate within 10 days after receipt thereof.

SECTION 2.17.  Taxes

.  (a)  Payment Free of Taxes.  Any and all payments by or on account of any
obligation of any Loan Party under this Agreement or any other Loan Document
shall be made without deduction or withholding for any Taxes, except as required
by applicable law.  If any applicable law (as determined in the good faith
discretion of an applicable withholding agent) requires the deduction or
withholding of any Tax from any such payment by a withholding agent, then the
applicable withholding agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with applicable law and, if such
Tax is an Indemnified Tax, then the sum payable by the applicable Loan Party
shall be increased as necessary so that after such deduction or withholding has
been made (including such deductions and withholdings applicable to additional
sums payable under this Section) the applicable Recipient receives an amount
equal to the sum it would have received had no such deduction or withholding
been made.

 

 

 

 

--------------------------------------------------------------------------------

91

(b)  Payment of Other Taxes by the Loan Parties.  The Loan Parties shall timely
pay to the relevant Governmental Authority in accordance with applicable law, or
at the option of the Administrative Agent timely reimburse it for the payment
of, any Other Taxes.

(c)  Evidence of Payment.  As soon as practicable after any payment of Taxes by
any Loan Party to a Governmental Authority pursuant to this Section, such Loan
Party shall deliver to the Administrative Agent the original or a certified copy
of a receipt issued by such Governmental Authority evidencing such payment, a
copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.

(d)  Indemnification by the Loan Parties.  The Loan Parties shall jointly and
severally indemnify each Recipient, within 10 days after demand therefor, for
the full amount of any Indemnified Taxes (including Indemnified Taxes imposed or
asserted on or attributable to amounts payable under this Section) payable or
paid by such Recipient or required to be withheld or deducted from a payment to
such Recipient and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority.  A certificate as to the
amount of such payment or liability delivered to the Borrower by a Lender (with
a copy to the Administrative Agent), or by the Administrative Agent on its own
behalf or on behalf of a Lender, shall be conclusive absent manifest error.

(e)  Indemnification by the Lenders.  Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand thereof, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that any
Loan Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Loan Parties to do
so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 9.04(c) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case
that are payable or paid by the Administrative Agent in connection with this
Agreement or any other Loan Document and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority.  A
certificate as to the amount of such payment or liability delivered to any
Lender by the Administrative Agent shall be conclusive absent manifest
error.  Each Lender hereby authorizes the Administrative Agent to set off and
apply any and all amounts at any time owing to such Lender under this Agreement
or any other Loan Document or otherwise payable by the Administrative Agent to
such Lender from any other source against any amount due to the Administrative
Agent under this paragraph.

(f)  Status of Lenders.  (i) Any Lender that is entitled to an exemption from,
or reduction of, withholding Tax with respect to payments made under this
Agreement or any other Loan Document shall deliver to the Borrower and the
Administrative Agent, at the time or times reasonably requested by the Borrower
or the Administrative Agent, such properly completed and executed documentation
reasonably requested by the Borrower or the Administrative Agent as will permit
such payments to be

 

 

 

 

--------------------------------------------------------------------------------

92

made without withholding or at a reduced rate of withholding.  In addition, any
Lender, if reasonably requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting
requirements.  Notwithstanding anything to the contrary in the preceding two
sentences, the completion, execution and submission of such documentation (other
than such documentation set forth in Section 2.17(f)(ii)(A), 2.17(f)(ii)(B) or
2.17(f)(ii)(D)) shall not be required if in the Lender’s reasonable judgment
such completion, execution or submission would subject such Lender to any
material unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender.

(ii) Without limiting the generality of the foregoing:

(A) any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
Federal backup withholding Tax;

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

(1)  in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under this Agreement or any other Loan Document, executed originals of
IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, establishing an exemption
from, or reduction of, U.S. Federal withholding Tax pursuant to the “interest”
article of such tax treaty and (y) with respect to any other applicable payments
under this Agreement or any other Loan Document, IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable, establishing an exemption from, or reduction of,
U.S. Federal withholding Tax pursuant to the “business profits” or “other
income” article of such tax treaty;

(2)  executed originals of IRS Form W-8ECI;

(3)  in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit I-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 871(h)(3)(B)
of the Code or a “controlled foreign corporation” described in

 

 

 

 

--------------------------------------------------------------------------------

93

Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y)
executed originals of IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable; or

(4)  to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or
IRS Form W-8BEN-E, as applicable, a U.S. Tax Compliance Certificate
substantially in the form of Exhibit I-2 or Exhibit I-3, IRS Form W-9 and/or
another certification document from each beneficial owner, as applicable;
provided that if the Foreign Lender is a partnership and one or more direct or
indirect partners of such Foreign Lender are claiming the portfolio interest
exemption, such Foreign Lender may provide a U.S. Tax Compliance Certificate
substantially in the form of Exhibit I-4 on behalf of each such direct or
indirect partner;

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from, or a reduction in, U.S. Federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine withholding or deduction required to be made; and

(D) if a payment made to a Lender under this Agreement or any other Loan
Document would be subject to U.S. Federal withholding Tax imposed by FATCA if
such Lender were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by law and at such time or times
reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment.  Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

 

 

 

 

--------------------------------------------------------------------------------

94

(g)  Treatment of Certain Refunds.  If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section (including by the
payment of additional amounts paid pursuant to this Section), it shall pay to
the indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund), net of all out-of-pocket expenses (including Taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund).  Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority.  Notwithstanding anything to the contrary
in this paragraph, in no event will any indemnified party be required to pay any
amount to any indemnifying party pursuant to this paragraph the payment of which
would place such indemnified party in a less favorable net after-Tax position
than such indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid.  This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

(h)  Survival.  Each party’s obligations under this Section shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under this
Agreement and the other Loan Documents.

(i)  Defined Terms.  For purposes of this Section, the term “Lender” includes
any Issuing Bank and the term “applicable law” includes FATCA.

SECTION 2.18.  Payments Generally; Pro Rata Treatment; Sharing of Setoffs

.  (a)  The Borrower shall make each payment required to be made by it hereunder
or under any other Loan Document (whether of principal, interest, fees or
reimbursement of LC Disbursements, or of amounts payable under Section 2.15,
2.16 or 2.17, or otherwise) prior to the time expressly required hereunder or
under such other Loan Document for such payment (or, if no such time is
expressly required, prior to 1:00 p.m., New York City time), on the date when
due, in immediately available funds, without any defense, setoff, recoupment or
counterclaim.  Any amounts received after such time on any date may, in the
discretion of the Administrative Agent, be deemed to have been received on the
next succeeding Business Day for purposes of calculating interest thereon.  All
such payments shall be made to such account or accounts as may be specified by
the Administrative Agent, except that payments required to be made directly to
any Issuing Bank or any Swingline Lender shall be so made, payments pursuant to
Sections 2.15, 2.16, 2.17 and 9.03 shall be made directly to the Persons
entitled thereto and payments pursuant to other Loan Documents shall be made to
the Persons specified therein.  The Administrative Agent shall distribute any
such payment received by it for the account of any other Person to the
appropriate recipient promptly following receipt thereof.  If any payment

 

 

 

 

--------------------------------------------------------------------------------

95

under this Agreement or any other Loan Document shall be due on a day that is
not a Business Day, the date for payment shall be extended to the next
succeeding Business Day (unless, in the case of any such payment made under
Section 2.10 or any payment of interest on the Obligations hereunder, such next
succeeding Business Day would fall in the next calendar month, in which case the
date for such payment shall be on the next preceding Business Day) and, in the
case of any payment accruing interest, interest thereon shall be payable for the
period of such extension .  All payments hereunder of principal or interest in
respect of any Loan or LC Disbursement shall, except as otherwise expressly
provided herein, be made in the currency of such Loan or LC Disbursement; all
other payment hereunder and under each other Loan Document shall be made in
dollars.

(b)  If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (ii) second, towards payment of principal
and unreimbursed LC Disbursements then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed LC
Disbursements then due to such parties.

(c)  If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Revolving Loans, Term Loans or participations in LC Disbursements or
Swingline Loans resulting in such Lender receiving payment of a greater
proportion of the aggregate amount of its Revolving Loans, Term Loans and
participations in LC Disbursements and Swingline Loans and accrued interest
thereon than the proportion received by any other Lender, then the Lender
receiving such greater proportion shall notify the Administrative Agent of such
fact and shall purchase (for cash at face value) participations in the Revolving
Loans, Term Loans and participations in LC Disbursements and Swingline Loans of
other Lenders to the extent necessary so that the aggregate amount of all such
payments shall be shared by the Lenders ratably in accordance with the aggregate
amount of principal of and accrued interest on their respective Revolving Loans,
Term Loans and participations in LC Disbursements and Swingline Loans; provided
that (i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and (ii) the provisions of this paragraph shall not be construed to
apply to any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement or any other Loan Document or any payment
obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans or participations in LC Disbursements to any
Eligible Assignee or to the Borrower or any Subsidiary in a transaction that
complies with the terms of Section 9.04(f) (as to which the provisions of this
paragraph shall apply).  The Borrower consents to the foregoing and agrees, to
the extent it may effectively do so under applicable law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against the Borrower rights of setoff and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of the Borrower
in the amount of such participation.

 

 

 

 

--------------------------------------------------------------------------------

96

(d)  Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or the Issuing Banks hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption and in its sole discretion, distribute to the
Lenders or the Issuing Banks, as applicable, the amount due.  In such event, if
the Borrower has not in fact made such payment, then each of the Lenders or the
Issuing Banks, as applicable, severally agrees to repay to the Administrative
Agent forthwith on demand the amount so distributed to such Lender or such
Issuing Bank with interest thereon, for each day from and including the date
such amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the greater of the NYFRB Rate and a rate determined by
the Administrative Agent in accordance with banking industry rules on interbank
compensation.

(e)  If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.04(c), 2.05(d) or (e), 2.06(a) or (b), 2.17(e), 2.18(d) or
9.03(c), then the Administrative Agent may, in its discretion (notwithstanding
any contrary provision hereof), (i) apply any amounts thereafter received by the
Administrative Agent for the account of such Lender to satisfy such Lender’s
obligations in respect of such payment until all such unsatisfied obligations
have been discharged and/or (ii) hold any such amounts in a segregated account
as cash collateral for, and application to, any future funding obligations of
such Lender under any such Section, in the case of each of clauses(i) and (ii)
above, in any order as determined by the Administrative Agent in its discretion.

(f)  In the event that any financial statements delivered under Section 5.01(a)
or 5.01(b), or any compliance certificate delivered under Section 5.01(c), shall
prove to have been materially inaccurate, and such inaccuracy shall have
resulted in the payment of any interest or fees at rates lower than those that
were in fact applicable for any period (based on the actual Total Net Leverage
Ratio), then, if such inaccuracy is discovered prior to the termination of the
Commitments and the repayment in full of the principal of all Loans and the
reduction of the LC Exposure to zero, the Borrower shall pay to the
Administrative Agent, for distribution to the Lenders and the Issuing Banks (or
former Lenders and Issuing Banks) as their interests may appear, the accrued
interest or fees that should have been paid but were not paid as a result of
such misstatement.

SECTION 2.19.  Mitigation Obligations; Replacement of Lenders

.  (a)  If any Lender requests compensation under Section 2.15, or if any Loan
Party is required to pay any Indemnified Taxes or additional amounts to any
Lender or to any Governmental Authority for the account of any Lender pursuant
to Section 2.17, then such Lender shall (at the request of the Borrower) use
commercially reasonable efforts to designate a different lending office for
funding or booking its Loans hereunder or to assign and delegate its rights and
obligations hereunder to another of its offices, branches or Affiliates, if, in
the judgment of such Lender, such designation or assignment and delegation
(i) would eliminate or reduce amounts payable pursuant to Section 2.15 or 2.17,
as applicable, in the future and (ii) would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender.  The Borrower hereby agrees to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment and
delegation.

 

 

 

 

--------------------------------------------------------------------------------

97

(b)  If (i) any Lender has requested compensation under Section 2.15, (ii) the
Borrower is required to pay any Indemnified Taxes or additional amounts to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.17, (iii) any Lender has become a Defaulting Lender or (iv) any Lender
has become a Declining Lender under Section 2.22, then the Borrower may, at its
sole expense and effort, upon notice to such Lender and the Administrative
Agent, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in Section 9.04), all
its interests, rights (other than its existing rights to payments pursuant to
Section 2.15 or 2.17) and obligations under this Agreement and the other Loan
Documents (or, in the case of any such assignment and delegation resulting from
a Lender having become a Declining Lender, all its interests, rights and
obligations under this Agreement and the other Loan Documents as a Lender of the
applicable Class with respect to which such Lender is a Declining Lender) to an
Eligible Assignee that shall assume such obligations (which assignee may be
another Lender, if a Lender accepts such assignment and delegation); provided
that (A) the Borrower shall have received the prior written consent of the
Administrative Agent (and, if a Revolving Commitment is being assigned, each
Issuing Bank and each Swingline Lender), which consent shall not unreasonably be
withheld, conditioned or delayed, (B) such Lender shall have received payment of
an amount equal to the outstanding principal of its Loans and participations in
LC Disbursements and Swingline Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder (including, if applicable, the
prepayment fee pursuant to Section 2.11(g) (with such assignment being deemed to
be an optional prepayment for purposes of determining the applicability of such
Section)) (if applicable, in each case only to the extent such amounts relate to
its interest as a Lender of a particular Class) from the assignee (in the case
of such principal and accrued interest and fees (other than any fee payable
pursuant to Section 2.11(g)) or the Borrower (in the case of all other amounts
(including any fee payable pursuant to Section 2.11(g)), (C) the Borrower or
such assignee shall have paid to the Administrative Agent the processing and
recordation fee specified in Section 9.04(b), (D) in the case of any such
assignment and delegation resulting from a claim for compensation under
Section 2.15 or payments required to be made pursuant to Section 2.17, such
assignment will result in a material reduction in such compensation or payments
and (E) such assignment does not conflict with applicable law.  A Lender shall
not be required to make any such assignment and delegation if, prior thereto, as
a result of a waiver or consent by such Lender or otherwise (including as a
result of any action taken by such Lender under paragraph (a) above), the
circumstances entitling the Borrower to require such assignment and delegation
have ceased to apply.

SECTION 2.20.  Defaulting Lenders

.  Notwithstanding any provision of this Agreement to the contrary, if any
Revolving Lender becomes a Defaulting Lender, then the following provisions
shall apply for so long as such Revolving Lender is a Defaulting Lender:

(a)  commitment fees shall cease to accrue on the unfunded portion of the
Commitment of such Defaulting Lender pursuant to Section 2.12(a);

(b)  the Revolving Commitment and Revolving Exposure of such Defaulting Lender
shall not be included in determining whether the Required Lenders or any other
requisite Lenders have taken or may take any action hereunder or under any other

 

 

 

 

--------------------------------------------------------------------------------

98

Loan Document (including any consent to any amendment, waiver or other
modification pursuant to Section 9.02, except as expressly required under
Section 9.02);

(c)  if any Swingline Exposure or LC Exposure exists at the time such Revolving
Lender becomes a Defaulting Lender, then:

(i) all or any part of the Swingline Exposure (other than (x) any portion
thereof with respect to which such Defaulting Lender shall have funded its
participation as contemplated by Section 2.04(c) and (y) the portion of the
Swingline Exposure referred to in clause (b) of the definition thereof) and LC
Exposure (other than any portion thereof attributable to unreimbursed LC
Disbursements with respect to which such Defaulting Lender shall have funded its
participation as contemplated by Sections 2.05(e) and 2.05(f)) of such
Defaulting Lender shall be reallocated among the non-Defaulting Lenders in
accordance with their respective Applicable Percentages but only to the extent
that (A) the sum of all non-Defaulting Lenders’ Revolving Exposures plus such
Defaulting Lender’s Swingline Exposure and LC Exposure does not exceed the sum
of all non-Defaulting Lenders’ Revolving Commitments and (B) the Revolving
Exposure of each non-Defaulting Lender immediately after giving effect to such
reallocation would not exceed the Revolving Commitment of such non-Defaulting
Lender; provided that no reallocation under this clause (i) shall constitute a
waiver or release of any claim of any party hereunder against a Defaulting
Lender arising from that Lender having become a Defaulting Lender, including any
claim of a non-Defaulting Lender as a result of such non-Defaulting Lender’s
increased exposure following such reallocation;

(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall, without prejudice to any right or
remedy available to it hereunder or under law, within one Business Day following
notice by the Administrative Agent (A) first, prepay the portion of such
Defaulting Lender’s Swingline Exposure that has not been reallocated and
(B) second, cash collateralize for the benefit of the Issuing Banks the portion
of such Defaulting Lender’s LC Exposure that has not been reallocated in
accordance with the procedures set forth in Section 2.05(i) for so long as such
LC Exposure is outstanding;

(iii) if the Borrower cash collateralizes any portion of such Defaulting
Lender’s LC Exposure pursuant to clause (ii) above, the Borrower shall not be
required to pay participation fees to such Defaulting Lender pursuant to Section
2.12(b) with respect to such portion of such Defaulting Lender’s LC Exposure for
so long as such Defaulting Lender’s LC Exposure is cash collateralized;

(iv) if any portion of the LC Exposure of such Defaulting Lender is reallocated
pursuant to clause (i) above, then the fees payable to the Lenders pursuant to
Sections 2.12(a) and 2.12(b) shall be adjusted to give effect to such
reallocation; and

(v) if all or any portion of such Defaulting Lender’s LC Exposure is neither
reallocated nor cash collateralized pursuant to clause (i) or (ii) above, then,
without prejudice to any rights or remedies of any Issuing Bank or any other
Lender hereunder, all participation fees payable under Section 2.12(b) with
respect to such Defaulting

 

 

 

 

--------------------------------------------------------------------------------

99

Lender’s LC Exposure shall be payable to the Issuing Banks (and allocated among
them ratably based on the amount of such Defaulting Lender’s LC Exposure
attributable to Letters of Credit issued by each Issuing Bank) until and to the
extent that such LC Exposure is reallocated and/or cash collateralized; and

(d)  so long as such Revolving Lender is a Defaulting Lender, the Swingline
Lender shall not be required to fund any Swingline Loan and no Issuing Bank
shall be required to issue, amend, renew or extend any Letter of Credit, unless,
in each case, it is satisfied that the related exposure and the Defaulting
Lender’s then outstanding Swingline Exposure (other than the portion of such
Swingline Exposure referred to in clause (b) of the definition of such term) or
LC Exposure, as applicable, will be fully covered by the Revolving Commitments
of the non-Defaulting Lenders and/or cash collateral provided by the Borrower in
accordance with Section 2.20(c), and participating interests in any such funded
Swingline Loan or in any such issued, amended, renewed or extended Letter of
Credit will be allocated among the non-Defaulting Lenders in a manner consistent
with Section 2.20(c)(i) (and such Defaulting Lender shall not participate
therein).

In the event that (i) a Bankruptcy Event or Bail-In Action with respect to a
Revolving Lender Parent shall occur following the date hereof and for so long as
such Bankruptcy Event or Bail-In Action shall continue or (ii) any Swingline
Lender or any Issuing Bank has a good faith belief that any Revolving Lender has
defaulted in fulfilling its obligations under one or more other agreements in
which such Lender commits to extend credit, such Swingline Lender shall not be
required to fund any Swingline Loan and such Issuing Bank shall not be required
to issue, amend, renew or extend any Letter of Credit, unless such Swingline
Lender or such Issuing Bank, as applicable, shall have entered into arrangements
with the Borrower or the applicable Revolving Lender, satisfactory to such
Swingline Lender or such Issuing Bank, as applicable, to defease any risk to it
in respect of such Lender hereunder.

In the event that the Administrative Agent, the Borrower, each Swingline Lender
and each Issuing Bank each agrees that a Defaulting Lender has adequately
remedied all matters that caused the applicable Revolving Lender to be a
Defaulting Lender, then the Swingline Exposure and LC Exposure of the Revolving
Lenders shall be readjusted to reflect the inclusion of such Revolving Lender’s
Revolving Commitment and on such date such Revolving Lender shall purchase at
par such of the Revolving Loans of the other Revolving Lenders as the
Administrative Agent shall determine may be necessary in order for such
Revolving Lender to hold such Revolving Loans in accordance with its Applicable
Percentage; provided that no adjustments will be made retroactively with respect
to fees accrued or payments made by or on behalf of the Borrower while such
Revolving Lender was a Defaulting Lender; provided, further, that, except as
otherwise expressly agreed by the affected parties, no change hereunder from a
Defaulting Lender to a non-Defaulting Lender will constitute a waiver or release
of any claim of any party hereunder arising from such Revolving Lender’s having
been a Defaulting Lender.

SECTION 2.21.  Incremental Extensions of Credit

.  (a)  At any time and from time to time, commencing on the Effective Date and
ending on the Latest Maturity Date (or, in the case of any Revolving Commitment
Increase (as defined below), on the Revolving Maturity Date), subject to the
terms and conditions set forth herein, the Borrower may, by notice to the

 

 

 

 

--------------------------------------------------------------------------------

100

Administrative Agent (whereupon the Administrative Agent shall promptly deliver
a copy to each of the Lenders), request (i) to add one or more additional
tranches of term loans (the “Incremental Term Loans”), (ii) to add one or more
additional tranches of revolving commitments (each, an “Incremental Revolving
Commitment”, and the loans made pursuant thereto, the “Incremental Revolving
Loans”; the Incremental Revolving Commitments and the Incremental Revolving
Loans, together with the Incremental Term Loans, the “Incremental Facilities”),
(iii) to incur Alternative Incremental Facility Debt and (iv) solely during the
Revolving Availability Period, one or more increases in the aggregate amount of
the Revolving Commitments (each such increase, a “Revolving Commitment Increase”
and, together with the Incremental Term Loans, any Alternative Incremental
Facility Debt and the Incremental Revolving Commitments (and the Incremental
Revolving Loans made thereunder), the “Incremental Extensions of Credit”), in an
aggregate principal amount of up to (x) the greater of (A) $1,000,000,000 and
(B) 75% of Consolidated EBITDA for the period of four consecutive fiscal
quarters of the Borrower most recently ended determined on a Pro Forma Basis
plus (y) an additional amount if, immediately after giving effect to the
incurrence of such additional amount (but without giving effect to any amount
incurred simultaneously under clause (x) above) and the application of the
proceeds therefrom (and assuming that (1) the full amount of such Incremental
Extensions of Credit has been funded on such date and (2) such Incremental
Extensions of Credit constitute Senior Secured Debt), the Senior Secured Net
Leverage Ratio is equal to or less than 1.75 to 1.00; provided that at the time
of each such request and upon the effectiveness of each Incremental Facility
Amendment or the incurrence of such Alternative Incremental Facility Debt, (A)
no Default or Event of Default (subject, in the case of such increase that are
being used to finance a Limited Condition Transaction, to Section 1.07) has
occurred and is continuing or shall result therefrom (provided that in the event
the proceeds of any Incremental Extension of Credit are used to finance any
acquisition or Investment permitted hereunder, such condition precedent set
forth in this clause (A) may be waived or limited as agreed between the Borrower
and the Lenders providing such Incremental Extension of Credit, without the
consent of any other Lenders), (B) subject, in the case of such increase that
are being used to finance a Limited Condition Transaction, to Section 1.07, the
representations and warranties of the Borrower and each other Loan Party, as
applicable, set forth in the Loan Documents would be true and correct in all
material respects (or, in the case of representations and warranties qualified
as to materiality, in all respects) on and as of the date of, and immediately
after giving effect to, the incurrence of such Incremental Extension of Credit
(provided that in the event the proceeds of any Incremental Extension of Credit
are used to finance any acquisition or Investment permitted hereunder, such
condition precedent set forth in this clause (B) may be limited to (x) customary
specified representations and warranties with respect to the Borrower and its
Restricted Subsidiaries and (y) customary specified acquisition agreement
representations with respect to the Person to be acquired), (C) subject, in the
case of such increase that are being used to finance a Limited Condition
Transaction, to Section 1.07, after giving effect to such Incremental Extension
of Credit and the application of the proceeds therefrom (and assuming that the
full amount of such Incremental Extension of Credit shall have been funded as
Loans as of such date), the Total Net Leverage Ratio, calculated on a Pro Forma
Basis as of the last day of the most recently ended fiscal quarter of the
Borrower, does not exceed the Applicable Total Net Leverage Ratio as of such day
(provided that in the event the proceeds of any Incremental Extension of Credit
are used to finance any acquisition or other Investment permitted hereunder or
the irrevocable redemption or repayment of Indebtedness, such condition
precedent set forth

 

 

 

 

--------------------------------------------------------------------------------

101

in this clause (C) shall be required to be satisfied, at the Borrower’s
election, as of the date on which the binding agreement for such acquisition or
other Investment is entered into or the date of irrevocable notice of redemption
or repayment, as applicable, rather than the date of effectiveness, of the
applicable Incremental Extension of Credit; provided, further, that if the
Borrower has made the election to measure such compliance on the date on which
the binding agreement for such acquisition or other Investment is entered into
or the date of irrevocable notice of redemption or repayment, as applicable,
then in connection with the calculation of any financial ratio with respect to
any covenant set forth in Article VI or in connection with the designation of an
Unrestricted Subsidiary pursuant to Section 5.13, in each case on or following
such date and prior to the earlier of the date on which such acquisition is
consummated, the binding agreement for such acquisition or Investment is
terminated or such redemption or repayment is made, such financial ratio shall
be calculated on a Pro Forma Basis assuming such acquisition, such other
Investment, repayment or redemption and any other pro forma events in connection
therewith (including the incurrence of Indebtedness and such Incremental
Extension of Credit) have been consummated, except to the extent such
calculation would result in a lower Total Net Leverage Ratio than would apply if
such calculation was made without giving effect to such acquisition, such other
Investment, the irrevocable redemption or repayment of Indebtedness, other pro
forma events in connection therewith or the incurrence of Indebtedness or any
Incremental Extension of Credit on a Pro Forma Basis) and (D) the Borrower shall
have delivered a certificate of a Financial Officer to the effect set forth in
clauses (A), (B) and (C) above, together with reasonably detailed calculations
demonstrating compliance with clause (y) and clause (C) above (which
calculations shall, if made as of the last day of any fiscal quarter of the
Borrower for which the Borrower has not delivered to the Administrative Agent
the financial statements and certificate of a Financial Officer required to be
delivered by Section 5.01(a) or 5.01(b) and Section 5.01(c), respectively, be
accompanied by a reasonably detailed calculation of Consolidated EBITDA for the
relevant period).  Each Class of Incremental Term Loans and Incremental
Revolving Commitments and each Revolving Commitment Increase shall be in an
integral multiple of $5,000,000 (or, in the case of Incremental Term Loans
denominated in Euro, the smallest amount of Euro that is an integral multiple of
€100,000 and that has a Dollar Equivalent in excess of $5,000,000) and be in an
aggregate principal amount the Dollar Equivalent of which is not less than
$50,000,000; provided that such amount may be less than an amount the Dollar
Equivalent of which is $50,000,000 if such amount represents all the remaining
availability under the aggregate principal amount of Incremental Extensions of
Credit set forth above.  In connection with any calculation of the Senior
Secured Net Leverage Ratio or the Total Net Leverage Ratio for purposes of this
Section 2.21(a), the cash proceeds of the applicable Incremental Extension of
Credit will not be deducted from Senior Secured Debt or Total Indebtedness,
respectively.

(b)  Each Incremental Facility (i) shall rank pari passu or junior in right of
payment in respect of the Collateral and with the Obligations in respect of the
Revolving Commitments, the Tranche B-2 US$ Term Loans and the Tranche B-2 Euro
Term Loans (but, for the avoidance of doubt, shall not be secured by any assets
other than the Collateral) and (ii) other than amortization, pricing and
maturity date, shall be on terms that are identical to the terms with respect to
the Tranche B-2 US$ Term Loans and the Tranche B-2 Euro Term Loans (in the case
of an Incremental Term Loan) and the Revolving Commitments (in the case of an
Incremental Revolving Commitment) (provided that to the

 

 

 

 

--------------------------------------------------------------------------------

102

extent such terms are not consistent with the terms applicable to the Tranche
B-2 US$ Term Loans, the Tranche B-2 Euro Term Loans or the Revolving
Commitments, as applicable, except to the extent permitted by this clause (b),
such terms shall be reasonably satisfactory to the Administrative Agent) and
shall be made on conditions determined by the Borrower and the Lenders providing
such Incremental Facility (provided that (A) solely in the case of Incremental
Term Loans that rank equal in right of payment with the Tranche B-2 US$ Term
Loans and the Tranche B-2 Euro Term Loans and are secured by the Collateral on a
pari passu basis with the Obligations, if the Weighted Average Yield relating to
such Incremental Term Loan exceeds the Weighted Average Yield relating to the
Tranche B-2 US$ Term Loans (in the case of Incremental Term Loans denominated in
dollars) or the Tranche B-2 Euro Term Loans (in the case of Incremental Term
Loans denominated in Euro) (after giving effect to any amendments to the
applicable margin on such Term Loans prior to the time that such Incremental
Term Loans are made) immediately prior to the effectiveness of the applicable
Incremental Facility Amendment by more than 0.50%, then the Applicable Rate
relating to the Tranche B-2 US$ Term Loans or the Tranche B-2 Euro Term Loans,
as applicable, shall be adjusted so that the Weighted Average Yield relating to
such Incremental Term Loans shall not exceed the Weighted Average Yield relating
to the Tranche B-2 US$ Term Loans or the Tranche B-2 Euro Term Loans, as
applicable, by more than 0.50%, (B) solely in the case of Incremental Revolving
Loans that rank equal in right of payment with the Revolving Loans and are
secured by the Collateral on a pari passu basis with the Obligations, if the
Weighted Average Yield relating to such Incremental Revolving Loans exceeds the
Weighted Average Yield relating to the Revolving Loans (after giving effect to
any amendments to the applicable margin of the Revolving Loans prior to the time
that such Incremental Revolving Commitments in respect of such Incremental
Revolving Loans are made) immediately prior to the effectiveness of the
applicable Incremental Facility Amendment by more than 0.50%, then the
Applicable Rate relating to the Revolving Loans shall be adjusted so that the
Weighted Average Yield relating to such Incremental Revolving Loans shall not
exceed the Weighted Average Yield relating to the Revolving Loans by more than
0.50%; provided that (x) the requirements of clause (A) and (B) shall not apply
to any Incremental Facility the effective date of which is more than 18 months
after the Effective Date and (y) if the Adjusted LIBO Rate or the Adjusted
EURIBO Rate in respect of the Tranche B-2 US$ Term Loans, Tranche B-2 Euro Term
Loans, Incremental Term Loans, Revolving Loans or Incremental Revolving Loans
includes an interest rate “floor”, then such interest rate “floor”, to the
extent greater than the Adjusted LIBO Rate or the Adjusted EURIBO Rate (in each
case, assuming a three-month Interest Period and without giving effect to any
interest rate “floor” set forth in the definition thereof) immediately prior to
the effectiveness of the applicable Incremental Facility Amendment, shall be
equated to interest margin (calculated by the Administrative Agent in accordance
with its customary practice) for purposes of determining whether an increase to
the Applicable Rate relating to the Tranche B-2 US$ Term Loans, Tranche B-2 Euro
Term Loans or Revolving Loans, as applicable, shall be required, (C) any
Incremental Term Loan shall not have (1) a final maturity date that is earlier
than the latest of the Tranche B-2 US$ Term Maturity Date and the Tranche B-2
Euro Term Maturity Date or (2) a weighted average life to maturity that is
shorter than the remaining weighted average life to maturity of any of the
Tranche B-2 US$ Term Loans or the Tranche B-2 Euro Term Loans, (D) any
Incremental Revolving Commitments (and the

 

 

 

 

--------------------------------------------------------------------------------

103

Incremental Revolving Loans made thereunder) shall not have (1) a final maturity
date that is earlier than the Revolving Maturity Date or (2) a weighted average
life to maturity that is shorter than the remaining weighted average life to
maturity of the then remaining Revolving Commitments and (E) one or more
additional financial maintenance covenants may be added to this Agreement for
the benefit of any Incremental Facility so long as such financial maintenance
covenants are for the benefit of all other Lenders in respect of all Loans and
Commitments outstanding at the time that the applicable Incremental Facility
Amendment becomes effective.  Any increase in the interest rate spread required
pursuant to this Section resulting from the application of any interest rate
“floor” on any Incremental Term Loans or Incremental Revolving Loans will be
effected solely through the establishment or increase of a “floor” in respect of
the Tranche B-2 US$ Term Loans, Tranche B-2 Euro Term Loans or Revolving Loans,
as the case may be.

(c)  Each notice from the Borrower pursuant to this Section shall set forth the
requested amount and proposed terms of the relevant Incremental Extension of
Credit.  Any additional bank, financial institution, existing Lender or other
Person that elects to extend commitments in respect of any Incremental Extension
of Credit shall be reasonably satisfactory to the Borrower and the
Administrative Agent (and, in the case of any Revolving Commitment Increase,
each Issuing Bank and each Swingline Lender) (any such bank, financial
institution, existing Lender or other Person being called an “Additional
Lender”) and, if not already a Lender, shall become a Lender under this
Agreement pursuant to an amendment (an “Incremental Facility Amendment”) to this
Agreement and, as appropriate, the other Loan Documents, executed by the
Borrower, such Additional Lender and the Administrative Agent.  No Lender shall
be obligated to provide any Incremental Extension of Credit unless it so
agrees.  Commitments in respect of any Incremental Extension of Credit shall
become Commitments (or in the case of any Revolving Commitment Increase to be
provided by an existing Revolving Lender, an increase in such Lender’s Revolving
Commitment) under this Agreement upon the effectiveness of the applicable
Incremental Facility Amendment.  An Incremental Facility Amendment may, without
the consent of any other Lenders, effect such amendments to this Agreement or to
any other Loan Document as may be necessary or appropriate, in the opinion of
the Administrative Agent, to effect the provisions of this Section (including to
provide for voting provisions applicable to the Additional Lenders comparable to
the provisions of clause (B) of the second proviso of Section 9.02(b)).

(d)  On the date of effectiveness of any Revolving Facility Increase, (i) the
aggregate principal amount of the Revolving Loans outstanding (the “Existing
Revolving Borrowings”) immediately prior to the effectiveness of such Revolving
Commitment Increase shall be deemed to be repaid, (ii) each Revolving Commitment
Increase Lender that shall have had a Revolving Commitment prior to the
effectiveness of such Revolving Commitment Increase shall pay to the
Administrative Agent in same day funds an amount equal to the amount, if any, by
which (A) (1) such Revolving Commitment Increase Lender’s Applicable Percentage
(calculated after giving effect to the effectiveness of such Revolving
Commitment Increase) multiplied by (2) the aggregate principal amount of the
Resulting Revolving Borrowings (as hereinafter defined) exceeds (B) (1) such
Revolving Commitment Increase Lender’s Applicable Percentage (calculated

 

 

 

 

--------------------------------------------------------------------------------

104

without giving effect to the effectiveness of such Revolving Commitment
Increase) multiplied by (2) the aggregate principal amount of the Existing
Revolving Borrowings, (iii) each Revolving Commitment Increase Lender that did
not have a Revolving Commitment prior to the effectiveness of such Revolving
Commitment Increase shall pay to Administrative Agent in same day funds an
amount equal to (1) such Revolving Commitment Increase Lender’s Applicable
Percentage (calculated after giving effect to the effectiveness of such
Revolving Commitment Increase) multiplied by (2) the aggregate principal amount
of the Resulting Revolving Borrowings, (iv) after the Administrative Agent
receives the funds specified in clauses (ii) and (iii) above, the Administrative
Agent shall pay to each Revolving Lender the portion of such funds that is equal
to the amount, if any, by which (A) (1) such Revolving Lender’s Applicable
Percentage (calculated without giving effect to the effectiveness of such
Revolving Commitment Increase) multiplied by (2) the aggregate principal amount
of the Existing Revolving Borrowings, exceeds (B) (1) such Revolving Lender’s
Applicable Percentage (calculated after giving effect to the effectiveness of
such Revolving Commitment Increase) multiplied by (2) the aggregate principal
amount of the Resulting Revolving Borrowings, (v) after the effectiveness of
such Revolving Commitment Increase, the Borrower shall be deemed to have made
new Revolving Borrowings (the “Resulting Revolving Borrowings”) in an aggregate
principal amount equal to the aggregate principal amount of the Existing
Revolving Borrowings and of the Types and for the Interest Periods specified in
a Borrowing Request delivered to the Administrative Agent in accordance with
Section 2.03 (and the Borrower shall deliver such Borrowing Request), (vi) each
Revolving Lender shall be deemed to hold its Applicable Percentage of each
Resulting Revolving Borrowing (calculated after giving effect to the
effectiveness of such Revolving Commitment Increase) and (vii) the Borrower
shall pay each Revolving Lender any and all accrued but unpaid interest on its
Loans comprising the Existing Revolving Borrowings.  The deemed payments of the
Existing Revolving Borrowings made pursuant to clause (i) above shall be subject
to compensation by the Borrower pursuant to the provisions of Section 2.16 if
the date of the effectiveness of such Revolving Commitment Increase occurs other
than on the last day of the Interest Period relating thereto.  Upon each
Revolving Commitment Increase pursuant to this Section, each Revolving Lender
immediately prior to such increase will automatically and without further act be
deemed to have assigned to each Revolving Commitment Increase Lender, and each
such Revolving Commitment Increase Lender will automatically and without further
act be deemed to have assumed, a portion of such Revolving Lender’s
participations hereunder in outstanding Letters of Credit and Swingline Loans
such that, after giving effect to such Revolving Commitment Increase and each
such deemed assignment and assumption of participations, the percentage of the
aggregate outstanding participations hereunder in Letters of Credit and
participations hereunder in Swingline Loans, in each case held by each Revolving
Lender (including each such Revolving Commitment Increase Lender) will equal
such Revolving Lender’s Applicable Percentage.  Each Revolving Commitment
Increase shall be on the same terms and pursuant to the same documentation as
are applicable to the Revolving Loans; provided that (A) the Borrower may
increase the Applicable Rate applicable to the Revolving Loans and the Revolving
Commitments in connection with any Revolving Commitment Increase if, after the
effectiveness of the applicable Incremental Facility Amendment, such increased
Applicable Rate applies to all Revolving Loans and Revolving Commitments, (B) if
the Weighted Average Yield relating

 

 

 

 

--------------------------------------------------------------------------------

105

to the Revolving Commitments (and the Revolving Loans made thereunder) in
respect of any Revolving Commitment Increase exceeds the Weighted Average Yield
relating to the Revolving Loans and Revolving Commitments (after giving effect
to any amendments to the applicable margin on the Revolving Loans and the
Revolving Commitments prior to the time that such Revolving Commitment Increase
becomes effective) immediately prior to the effectiveness of the applicable
Incremental Facility Amendment, then the Borrower shall pay to the Revolving
Lenders existing immediately prior to the effectiveness of such Incremental
Facility Amendment an additional amount so that the Weighted Average Yield
relating to the Revolving Commitments (and the Revolving Loans to be made
thereunder) in respect of such Revolving Commitment Increase shall not exceed
the Weighted Average Yield relating to the Revolving Loans and the Revolving
Commitments outstanding immediately prior to the effectiveness of such
Incremental Facility Amendment; provided that the requirements of this clause
(B) shall not apply to any Revolving Commitment Increase the effective date of
which is more than 18 months after the Effective Date and (C) one or more
additional financial maintenance covenants may be added to this Agreement for
the benefit of any Revolving Commitment Increase so long as such financial
maintenance covenants are for the benefit of all other Lenders in respect of all
Loans and Commitments outstanding at the time that the applicable Incremental
Facility Amendment becomes effective.

SECTION 2.22.  Extension of Maturity Date

.  (a)  The Borrower may, by delivery of a Maturity Date Extension Request to
the Administrative Agent (which shall promptly deliver a copy thereof to each of
the Lenders) not less than 30 days prior to the then existing Maturity Date for
the applicable Class of Commitments and/or Loans hereunder to be extended (the
“Existing Maturity Date”), request that the Lenders extend the Existing Maturity
Date in accordance with this Section.  Each Maturity Date Extension Request
shall (i) specify the applicable Class of Commitments and/or Loans hereunder to
be extended, (ii) specify the date to which the applicable Maturity Date is
sought to be extended, (iii) specify the changes, if any, to the Applicable Rate
to be applied in determining the interest payable on the Loans of, and fees
payable hereunder to, Consenting Lenders (as defined below) in respect of that
portion of their Commitments and/or Loans extended to such new Maturity Date and
the time as of which such changes will become effective (which may be prior to
the Existing Maturity Date) and (iv) specify any other amendments or
modifications to this Agreement to be effected in connection with such Maturity
Date Extension Request; provided that no such changes or modifications requiring
approvals pursuant to the provisos to Section 9.02(b) shall become effective
prior to the then Existing Maturity Date unless such other approvals have been
obtained.  In the event a Maturity Date Extension Request shall have been
delivered by the Borrower, each Lender shall have the right to agree to the
extension of the Existing Maturity Date and other matters contemplated thereby
on the terms and subject to the conditions set forth therein (each Lender
agreeing to the Maturity Date Extension Request being referred to herein as a
“Consenting Lender” and each Lender not agreeing thereto being referred to
herein as a “Declining Lender”), which right may be exercised by written notice
thereof, specifying the maximum amount of the Commitment and/or Loans of such
Lender with respect to which such Lender agrees to the extension of the Maturity
Date, delivered to the Borrower (with a copy to the Administrative Agent) not
later than a day to be agreed upon by the Borrower and the Administrative Agent
following the date on which the Maturity Date Extension Request shall have been
delivered by

 

 

 

 

--------------------------------------------------------------------------------

106

the Borrower (it being understood and agreed that any Lender that shall have
failed to exercise such right as set forth above shall be deemed to be a
Declining Lender).  If a Lender elects to extend only a portion of its then
existing Commitment and/or Loans, it will be deemed for purposes hereof to be a
Consenting Lender in respect of such extended portion and a Declining Lender in
respect of the remaining portion of its Commitment and/or Loans, and the
aggregate principal amount of each Type and currency of Loans of the applicable
Class of such Lender shall be allocated ratably among the extended and
non-extended portions of the Loans of such Lender based on the aggregate
principal amount of such Loans so extended and not extended.  If Consenting
Lenders shall have agreed to such Maturity Date Extension Request in respect of
Commitments and/or Loans held by them, then, subject to paragraph (d) of this
Section, on the date specified in the Maturity Date Extension Request as the
effective date thereof (the “Extension Effective Date”), (i) the Existing
Maturity Date of the applicable Commitments and/or Loans shall, as to the
Consenting Lenders, be extended to such date as shall be specified therein,
(ii) the terms and conditions of the applicable Commitments and/or Loans of the
Consenting Lenders (including interest and fees (including Letter of Credit
fees) payable in respect thereof) shall be modified as set forth in the Maturity
Date Extension Request and (iii) such other modifications and amendments hereto
specified in the Maturity Date Extension Request shall (subject to any required
approvals (including those of the Required Lenders) having been obtained) become
effective.

(b)  Notwithstanding the foregoing, the Borrower shall have the right, in
accordance with the provisions of Sections 2.19(b) and 9.04, at any time prior
to the Existing Maturity Date, to replace a Declining Lender (for the avoidance
of doubt, only in respect of that portion of such Lender’s Commitment and/or
Loans subject to a Maturity Date Extension Request that it has not agreed to
extend) with a Lender or other financial institution that will agree to such
Maturity Date Extension Request, and any such replacement Lender shall for all
purposes constitute a Consenting Lender in respect of the Commitment and/or
Loans assigned to and assumed by it on and after the effective time of such
replacement.

(c)  If a Maturity Date Extension Request has become effective hereunder:

(i) solely in respect of a Maturity Date Extension Request that has become
effective in respect of the Revolving Commitments, not later than the fifth
Business Day prior to the Existing Maturity Date, the Borrower shall make
prepayments of Revolving Loans and shall provide cash collateral in respect of
Letters of Credit in the manner set forth in Section 2.05(i), such that, after
giving effect to such prepayments and such provision of cash collateral, the
Aggregate Revolving Exposure as of such date will not exceed the aggregate
Revolving Commitments of the Consenting Lenders extended pursuant to this
Section (and the Borrower shall not be permitted thereafter to request any
Revolving Loan or any issuance, amendment, renewal or extension of a Letter of
Credit if, after giving effect thereto, the Aggregate Revolving Exposure would
exceed the aggregate amount of the Revolving Commitments so extended);

(ii) solely in respect of a Maturity Date Extension Request that has become
effective in respect of the Revolving Commitments, on the Existing Maturity
Date, the

 

 

 

 

--------------------------------------------------------------------------------

107

Revolving Commitment of each Declining Lender shall, to the extent not assumed,
assigned or transferred as provided in paragraph (b) of this Section, terminate,
and the Borrower shall repay all the Revolving Loans of each Declining Lender,
to the extent such Loans shall not have been so purchased, assigned and
transferred, in each case together with accrued and unpaid interest and all fees
and other amounts owing to such Declining Lender hereunder, it being understood
and agreed that, subject to satisfaction of the conditions set forth in Section
4.02, such repayments may be funded with the proceeds of new Revolving
Borrowings made simultaneously with such repayments by the Consenting Lenders,
which such Revolving Borrowings shall be made ratably by the Consenting Lenders
in accordance with their extended Revolving Commitments; and

(iii) solely in respect of a Maturity Date Extension Request that has become
effective in respect of a Class of Term Loans, on the Existing Maturity Date,
the Borrower shall repay all the Loans of such Class of each Declining Lender,
to the extent such Loans shall not have been so purchased, assigned and
transferred, in each case together with accrued and unpaid interest and all fees
and other amounts owing to such Declining Lender hereunder, it being understood
and agreed that, subject to satisfaction of the conditions set forth in Section
4.02, such repayments may be funded with the proceeds of new Revolving
Borrowings made simultaneously with such repayments by the Revolving Lenders.

(d)  Notwithstanding the foregoing, no Maturity Date Extension Request shall
become effective hereunder unless, on the Extension Effective Date, the
conditions set forth in Section 4.02 shall be satisfied (with all references in
such Section to a Borrowing being deemed to be references to such Maturity Date
Extension Request) and the Administrative Agent shall have received a
certificate to that effect dated such date and executed by a Financial Officer.

(e)  Notwithstanding any provision of this Agreement to the contrary, it is
hereby agreed that no extension of an Existing Maturity Date in accordance with
the express terms of this Section, or any amendment or modification of the terms
and conditions of the Commitments and the Loans of the Consenting Lenders
effected pursuant thereto, shall be deemed to (i) violate the last sentence of
Section 2.08(c) or violate Section 2.18(b) or 2.18(c) or any other provision of
this Agreement requiring the ratable reduction of Commitments or the ratable
sharing of payments or (ii) require the consent of all Lenders or all affected
Lenders under Section 9.02(b).

(f)  The Borrower, the Administrative Agent and the Consenting Lenders may enter
into an amendment to this Agreement to effect such modifications as may be
necessary to reflect the terms of any Maturity Date Extension Request that has
become effective in accordance with the provisions of this Section.

SECTION 2.23.  Refinancing Facilities

.  

(a)  The Borrower may, on one or more occasions, by written notice to the
Administrative Agent, obtain Refinancing Term Loan Indebtedness or Refinancing
Revolving Commitments.  Each such notice shall specify the date (each, a
“Refinancing

 

 

 

 

--------------------------------------------------------------------------------

108

Effective Date”) on which the Borrower proposes that such Refinancing Term Loan
Indebtedness shall be made or on which such Refinancing Revolving Commitments
shall become effective, which shall be a date not less than five Business Days
after the date on which such notice is delivered to the Administrative Agent;
provided that:

(i) no Event of Default of the type set forth in Article VII (a), (b), (h)
(solely with respect to the Borrower) or (i) (solely with respect to the
Borrower) shall have occurred and be continuing;

(ii) substantially concurrently with the incurrence of any Refinancing Term Loan
Indebtedness, the Borrower shall repay or prepay then outstanding Term
Borrowings of the applicable Class (together with any accrued but unpaid
interest thereon and any prepayment premium with respect thereto) in an
aggregate principal amount equal to the Net Proceeds of such Refinancing Term
Loan Indebtedness, and any such prepayment of Term Borrowings of such Class
shall be applied to reduce the subsequent scheduled repayments of Term
Borrowings of such Class to be made pursuant to Section 2.10(a) ratably;

(iii) substantially concurrently with the effectiveness of any Refinancing
Revolving Commitments, the Borrower shall reduce then outstanding Revolving
Commitments in an aggregate amount equal to the aggregate amount of such
Refinancing Revolving Commitments and shall make any prepayments of the
outstanding Revolving Loans required pursuant to Section 2.08 in connection with
such reduction, and any such reduction of the Revolving Commitments shall be
made ratably among the Lenders in accordance with their respective Revolving
Commitments; and

(iv) such notice shall set forth, with respect to any Refinancing Term Loan
Indebtedness established thereby in the form of Refinancing Term Loans or with
respect to any Refinancing Revolving Commitments (and the Refinancing Revolving
Loans of the same Class), to the extent applicable, the following terms
thereof:  (A) the designation of such Refinancing Term Loans or Refinancing
Revolving Commitments and Refinancing Revolving Loans, as applicable, as a new
“Class” for all purposes hereof, (B) the stated termination and maturity dates
applicable to the Refinancing Term Loans or Refinancing Revolving Commitments
and Refinancing Revolving Loans, as applicable, of such Class, (C) in the case
of Refinancing Term Loans, amortization applicable thereto and the effect
thereon of any prepayment of such Refinancing Term Loans, (D) the interest rate
or rates applicable to the Refinancing Term Loans or Refinancing Revolving
Loans, as applicable, of such Class, (E) the fees applicable to the Refinancing
Term Loans or Refinancing Revolving Commitments and Refinancing Revolving Loans,
as applicable, of such Class, (F) in the case of Refinancing Term Loans, any
original issue discount applicable thereto, (G) the initial Interest Period or
Interest Periods applicable to Refinancing Term Loans or Refinancing Revolving
Loans, as applicable, of such Class, (H) any voluntary or mandatory commitment
reduction or prepayment requirements applicable to Refinancing Term Loans or
Refinancing Revolving Commitments and Refinancing Revolving Loans, as
applicable, of such Class (which prepayment requirements, in the case of any
Refinancing Term Loans, may provide that such Refinancing Term Loans may
participate in any mandatory prepayment

 

 

 

 

--------------------------------------------------------------------------------

109

on a pro rata basis with any Class of existing Term Loans, but may not provide
for prepayment requirements that are materially more favorable (as determined by
the Borrower in good faith) to the Lenders holding such Refinancing Term Loans
than to the Lenders holding such Class of Term Loans) and any restrictions on
the voluntary or mandatory reductions or prepayments of Refinancing Term Loans
or Refinancing Revolving Commitments and Refinancing Revolving Loans, as
applicable, of such Class and (I) any financial maintenance covenant with which
the Borrower shall be required to comply (provided that any such financial
maintenance covenant for the benefit of any Class of Refinancing Lenders shall
also be for the benefit of all other Lenders in respect of all Loans and
Commitments outstanding at the time that the applicable Refinancing Facility
Agreement becomes effective).

(b)  Any Lender or any other Eligible Assignee approached by the Borrower to
provide all or a portion of the Refinancing Term Loan Indebtedness or the
Refinancing Revolving Commitments may elect or decline, in its sole discretion,
to provide any Refinancing Term Loan Indebtedness or Refinancing Revolving
Commitments, as the case may be.

(c)  Any Refinancing Term Loans and any Refinancing Revolving Commitments shall
be established pursuant to a Refinancing Facility Agreement executed and
delivered by the Borrower, each Refinancing Term Lender providing such
Refinancing Term Loans or each Refinancing Revolving Lender providing such
Refinancing Revolving Commitments, as the case may be, and the Administrative
Agent, which shall be consistent with the provisions set forth in clause (a)
above (but which shall not require the consent of any other Lender).  Each
Refinancing Facility Agreement shall be binding on the Lenders, the Loan Parties
and the other parties hereto and may effect amendments to this Agreement and the
other Loan Documents as may be necessary or appropriate, in the reasonable
opinion of the Administrative Agent and the Borrower, to effect provisions of
this Section, including any amendments necessary to treat such Refinancing Term
Loans or Refinancing Revolving Commitments (and the Refinancing Revolving Loans
of the same Class) as a new “Class” of commitments or loans hereunder.  The
Administrative Agent shall promptly notify each Lender as to the effectiveness
of each Refinancing Facility Agreement.

(d)  For the avoidance of doubt, the Refinancing Term Loans and the Refinancing
Revolving Loans (and all obligations in respect thereof) shall not be secured by
any assets other than the Collateral.

SECTION 2.24.  ERISA Matters

SECTION 2.25.  .  Each Lender represents and warrants, and covenants, from the
date such Person became a Lender party hereto to the date such Person ceases
being a Lender party hereto, that such Lender is not using “plan assets” (within
the meaning of 29 CFR § 2510.3-101, as modified by Section 3(42) of ERISA) of
one or more any “employee benefit plans”, as defined in Section 3(3) of ERISA in
connection with the Loans or any Letters of Credit.

 

 

 

 

--------------------------------------------------------------------------------

110

ARTICLE III

Representations and Warranties

The Borrower represents and warrants to the Administrative Agent, each of the
Issuing Banks and each of the Lenders that:  

SECTION 3.01.  Organization; Powers

.  Each of the Borrower and each Restricted Subsidiary (a) is duly organized,
validly existing and, to the extent that such concept is applicable in the
relevant jurisdiction, in good standing under the laws of the jurisdiction of
its organization (except (i) where the failure (1) to be in good standing, or,
(2) only with respect to any Restricted Subsidiary that is not Loan Party, to be
duly organized or validly existing, would not reasonably be expected to result
in a Material Adverse Effect and (ii) with respect to the good standing of FT
Chemical, Inc., a Texas corporation, under the laws of the State of Texas prior
to the date that is 10 Business Days after the Closing Date (or such later date
as is agreed by the Administrative Agent in its sole discretion), (b) has all
requisite power and authority, and the legal right, (x) to carry on its business
as now conducted and as proposed to be conducted, (y) to execute, deliver and
perform its obligations under this Agreement and each other Loan Document and
each other agreement or instrument delivered pursuant thereto to which it is a
party and (z) to effect the Transactions and (c) is qualified to do business in,
and, to the extent that such concept is applicable in the relevant jurisdiction,
is in good standing in, every jurisdiction where such qualification is required,
except in each case referred to in clauses (b)(x) and (c), where the failure to
do so, individually or in the aggregate, would not reasonably be expected to
result in a Material Adverse Effect.

SECTION 3.02.  Authorization; Due Execution and Delivery; Enforceability

.  The Transactions to be consummated by each Loan Party on the Effective Date
have been, and the Transactions to be consummated by each Loan Party after the
Effective Date will be, duly authorized by all necessary corporate or other
organizational action and, if required, action by the holders of such Loan
Party’s Equity Interests. This Agreement has been duly executed and delivered by
the Borrower and constitutes, and each other Loan Document to which any Loan
Party is to be a party, when executed and delivered by such Loan Party, will
constitute, a legal, valid and binding obligation of the Borrower or such Loan
Party, as applicable, enforceable against such Person in accordance with its
terms, subject to applicable bankruptcy, insolvency, reorganization, moratorium
or other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.

SECTION 3.03.  Governmental Approvals; No Conflicts

.  The Transactions (a) do not require any consent or approval of, registration
or filing with, or any other action by, any Governmental Authority, except such
as have been obtained or made and are in full force and effect (or, in the case
of the Transactions that occur after the Effective Date, will have been obtained
or made prior to such occurrence and will be in full force and effect) and
except filings necessary to perfect Liens created under the Loan Documents,
(b) will not violate any material Requirement of Law applicable to the Borrower
or any Restricted Subsidiary, (c) will not violate or result (alone or with
notice or lapse of time or both) in a default under any material indenture,
agreement or other instrument binding upon the Borrower or any Subsidiary or
their respective assets, or give rise to a right thereunder to require any
payment, repurchase or redemption to be

 

 

 

 

--------------------------------------------------------------------------------

111

made by the Borrower or any Restricted Subsidiary or give rise to a right of, or
result in, termination, cancelation or acceleration of any obligation thereunder
and (d) will not result in the creation or imposition of any Lien on any asset
now owned or hereafter acquired by the Borrower or any Restricted Subsidiary,
except Liens created under the Loan Documents.

SECTION 3.04.  Financial Condition; No Material Adverse Change

.  (a)  The Borrower has heretofore furnished to the Lenders its consolidated
balance sheet and consolidated statements of operations and comprehensive
income, stockholders’ equity and cash flows as of and for the fiscal year ended
December 31, 2017, audited by and accompanied by an opinion of
PricewaterhouseCoopers LLP, independent public accountants (without a “going
concern” or like qualification or exception and without any qualification or
exception as to the scope of such audit).  Such financial statements present
fairly, in all material respects, the financial position and results of
operations and cash flows of the Borrower and the Subsidiaries on a consolidated
basis as of such dates and for such periods in accordance with GAAP consistently
applied.

(b)  [Reserved]

(c)  Except as disclosed in the financial statements referred to above or the
notes thereto, after giving effect to the Transactions, none of the Borrower or
any Restricted Subsidiary has, as of the Effective Date, any material direct or
contingent liabilities, unusual long-term commitments or unrealized losses.

(d)  Since December 31, 2017, no event, change or condition has occurred that
has had, or would reasonably be expected to result in, a Material Adverse
Effect.

SECTION 3.05.  Properties

.  (a)  Each of the Borrower and each Restricted Subsidiary has good title to,
or valid leasehold interests in, all its real and personal property material to
its business (including the Mortgaged Properties), except for defects in title
that, individually or in the aggregate, would not reasonably be expected to
result in a Material Adverse Effect.  All such property is free and clear of
Liens, other than Liens expressly permitted by Section 6.02.

(b)  Each of the Borrower and each Restricted Subsidiary owns, or is licensed to
use, all trademarks, tradenames, copyrights, patents and other intellectual
property material to its business as currently conducted, and, to the knowledge
of the Borrower, the use thereof by the Borrower and each Restricted Subsidiary
does not infringe upon the rights of any other Person, except for any such
infringements that, individually or in the aggregate, would not reasonably be
expected to result in a Material Adverse Effect.  No claim or litigation
regarding any trademarks, tradenames, copyrights, patents or other intellectual
property owned or used by the Borrower or any Restricted Subsidiary is pending
or, to the knowledge of Borrower or any Restricted Subsidiary, threatened in
writing against the Borrower or any Restricted Subsidiary that, individually or
in the aggregate, would reasonably be expected to result in, a Material Adverse
Effect.

 

 

 

 

--------------------------------------------------------------------------------

112

(c)  Schedule 3.05 sets forth the address of each real property located in the
United States that is owned by the Borrower or any Restricted Subsidiary as of
the Effective Date.

(d)  As of the Effective Date, except as otherwise specified in Schedule 3.05 or
disclosed in the most recent annual report on Form 10-K or any quarterly or
periodic report of the Borrower, in each case filed with the SEC at least five
Business Days prior to the date hereof, none of the Borrower or any Restricted
Subsidiary has received written notice of, or has knowledge of, the occurrence
(and still pending as of the Effective Date) or pendency or contemplation of any
condemnation or other casualty event affecting all or any portion of a Mortgaged
Property, except as would not reasonably be expected to have a Material Adverse
Effect.

SECTION 3.06.  Litigation and Environmental Matters

.  (a)  Except as otherwise specified in Schedule 3.06 or described in the most
recent annual report on Form 10-K or any quarterly or periodic report of the
Borrower, in each case filed with the SEC at least five Business Days prior to
the date hereof, there are no actions, suits, investigations or proceedings at
law or in equity or by or before any arbitrator or Governmental Authority
pending against or, solely for purposes of the representations and warranties to
be made by the Borrower on the Effective Date and to the knowledge of the
Borrower or any Restricted Subsidiary, threatened in writing against or
affecting the Borrower or any Restricted Subsidiary or any business, property or
rights of any such Person (i) as to which there is a reasonable possibility of
an adverse determination and that, if adversely determined, would reasonably be
expected, individually or in the aggregate, to result in a Material Adverse
Effect or (ii) that involve any of the Loan Documents or the Transactions.

(b)  Except as otherwise specified in Schedule 3.06 or described in the most
recent annual report on Form 10-K or any quarterly or periodic report of the
Borrower, in each case filed with the SEC at least five Business Days prior to
the date hereof, or with respect to any matters that, individually or in the
aggregate, would not reasonably be expected to result in a Material Adverse
Effect, none of the Borrower or any Restricted Subsidiary (i) has failed to
comply with any applicable Environmental Law or to obtain, maintain or comply
with any permit, license or other approval required under any applicable
Environmental Law, (ii) has become subject to any Environmental Liability,
(iii) has received notice of any claim with respect to any Environmental
Liability with respect to the Borrower or any Restricted Subsidiary or any
property or other asset of any of the foregoing or (iv) knows of any basis for
any Environmental Liability with respect to the Borrower or any Restricted
Subsidiary or any property or other asset of any of the foregoing.

SECTION 3.07.  Compliance with Laws and Agreements

.  Each of the Borrower and each Restricted Subsidiary is in compliance with
(a) all Requirements of Law and (b) all indentures, agreements and other
instruments binding upon it or its property, except, in each case, where the
failure to do so, individually or in the aggregate, would not reasonably be
expected to result in a Material Adverse Effect.

 

 

 

 

--------------------------------------------------------------------------------

113

SECTION 3.08.  Anti-Terrorism Laws; Anti-Corruption Laws

.  The Borrower has implemented and maintains in effect policies and procedures
designed to ensure compliance by the Borrower, the Subsidiaries and their
respective directors, officers, employees and, to the knowledge of the Borrower
and to the extent commercially reasonable, agents with Anti-Corruption Laws and
applicable Sanctions. The Borrower, the Subsidiaries and their respective
officers and employees, and, to the knowledge of the Borrower, their respective
directors and agents, are in compliance with Anti-Corruption Laws and applicable
Sanctions in all material respects.  None of (a) the Borrower, any Subsidiary
or, to the knowledge of the Borrower or such Subsidiary, any of their respective
directors, officers or employees or (b) to the knowledge of the Borrower, any
agent of the Borrower or any Subsidiary that will act in any capacity in
connection with or benefit from the credit facility established hereby, is a
Sanctioned Person.  The Transactions will not violate Anti-Corruption Laws or
applicable Sanctions.

SECTION 3.09.  Investment Company Status

.  None of the Borrower or any Subsidiary is an “investment company” as defined
in, or subject to regulation under, the Investment Company Act.  

SECTION 3.10.  Federal Reserve Regulations

.  None of the Borrower or any Restricted Subsidiary is engaged or will engage,
principally or as one of its important activities, in the business of purchasing
or carrying margin stock (within the meaning of Regulation U of the Board of
Governors) or extending credit for the purpose of purchasing or carrying margin
stock.  No part of the proceeds of the Loans will be used, directly or
indirectly, for any purpose that entails a violation (including on the part of
any Lender) of any of the regulations of the Board of Governors, including
Regulations U and X.  

SECTION 3.11.  Taxes

.  Each of the Borrower and each Restricted Subsidiary (a) has timely filed or
caused to be filed all Tax returns and reports required to have been filed by
it, except to the extent that failure to do so would not reasonably be expected
to result in a Material Adverse Effect, and (b) has paid or caused to be paid
all material Taxes required to have been paid by it, except where (i) such Taxes
have not become delinquent or in default or (ii) the validity or amount thereof
is being contested in good faith by appropriate proceedings; provided that, with
respect only to the immediately preceding clause (ii), (A) the Borrower or such
Restricted Subsidiary, as applicable, has set aside on its books adequate
reserves therefor in conformity with GAAP and (B) such contest effectively
suspends collection of the contested obligation and, solely with respect to any
Lien on assets of the Borrower or any Restricted Subsidiary constituting
Collateral, the enforcement of such Lien securing such obligation.

SECTION 3.12.  ERISA

.  (a)  No ERISA Event has occurred or is reasonably expected to occur that,
when taken together with all other such ERISA Events for which liability is
reasonably expected to occur, would reasonably be expected to result, in a
Material Adverse Effect.  As of the date that is 30 days following the date of
the most recent financial statements reflecting such amounts, (i) the present
value of all accumulated benefit obligations under each Plan sponsored by the
Borrower or any Subsidiary (based on the assumptions used for purposes of
Accounting Standards Codification Topic 715) did not exceed by more than
$150,000,000 the fair market value of the assets of such Plan, and (ii) the
present value of all accumulated benefit obligations of all underfunded Plans
sponsored by the Borrower or any Subsidiary (based on the assumptions used for
purposes of Accounting Standards Codification Topic 715) did not exceed

 

 

 

 

--------------------------------------------------------------------------------

114

by more than $150,000,000 the fair market value of the assets of all such
underfunded Plans.  As of the date of the most recent financial statements
reflecting such amounts, the amount of unfunded liabilities, individually with
respect to any Plan or in the aggregate for all unfunded Plans, would not
reasonably be expected to have a Material Adverse Effect.

(b)  Each Foreign Pension Plan is in compliance with all material Requirements
of Law applicable thereto and the respective requirements of the governing
documents for such plan except to the extent any non-compliance would not
reasonably be expected to have a Material Adverse Effect. With respect to each
Foreign Pension Plan, none of the Borrower, its Affiliates or any of their
respective directors, officers, employees or agents has engaged in a transaction
that could subject the Borrower or any Restricted Subsidiary, directly or
indirectly, to a tax or civil penalty that would not reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect. With
respect to each Foreign Pension Plan, reserves have been established in the
financial statements furnished to Lenders in respect of any unfunded liabilities
in accordance with all Requirements of Law or, where required, in accordance
with the applicable ordinary accounting practices in the jurisdiction in which
such Foreign Pension Plan is maintained.  The aggregate unfunded liabilities
with respect to such Foreign Pension Plans would not reasonably be expected to
result in a Material Adverse Effect.  The excess of the present value of all
accumulated benefit obligations under each underfunded Foreign Pension Plan
(based on those assumptions used to fund each such Foreign Pension Plan) over
the fair value of the assets of such Foreign Pension Plan, as of the date of the
most recent financial statements reflecting such amounts, did not exceed
$150,000,000.  Except as would not reasonably be expected to result in a
Material Adverse Effect, the present value of the aggregate accumulated benefit
obligations of all underfunded Foreign Pension Plans (based on those assumptions
used to fund each such Foreign Pension Plan) did not, as of the date of the most
recent financial statements reflecting such amounts, exceed the fair market
value of the assets of all such Foreign Pension Plans.

(c)  None of the Borrower or any of its Subsidiaries is an entity deemed to hold
“plan assets” (within the meaning of 29 CFR § 2510.3-101, as modified by Section
3(42) of ERISA).

SECTION 3.13.  Disclosure

.  None of the reports, financial statements, certificates or other written
information furnished by or on behalf of the Borrower or any Restricted
Subsidiary to any Arranger, the Administrative Agent, any Issuing Bank or any
Lender in connection with the negotiation of this Agreement or any other Loan
Document, included herein or therein or furnished hereunder or thereunder (as
modified or supplemented by other information so furnished), taken as a whole,
contains any material misstatement of fact or omits to state any material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading; provided that, with respect to
projected financial information, the Borrower represents only that such
information was prepared in good faith based upon assumptions believed by it to
be reasonable at the time so furnished and, if such projected financial
information was furnished prior to the Effective Date, as of the Effective Date
(it being understood and agreed that any such projected financial information
may vary from actual results and that such variations may be material).

 

 

 

 

--------------------------------------------------------------------------------

115

SECTION 3.14.  Subsidiaries

.  Schedule 3.14 sets forth the name of, and the ownership interest of the
Borrower and each Subsidiary in, each Subsidiary and identifies each Subsidiary
that is a Subsidiary Loan Party, in each case as of the Effective Date.  As of
the Effective Date, the Equity Interests in each Subsidiary Loan Party (and each
other Restricted Subsidiary that is a Domestic Subsidiary directly held by a
Loan Party) have been duly authorized and validly issued and are fully paid and
nonassessable, and such Equity Interests are owned by the Borrower, directly or
indirectly, free and clear of all Liens (other than Liens created under the Loan
Documents).  Except as set forth in Schedule 3.14, as of the Effective Date,
there is no existing option, warrant, call, right, commitment or other agreement
to which any Loan Party (or any other Restricted Subsidiary that is a Domestic
Subsidiary directly held by a Loan Party) is a party requiring, and there are no
Equity Interests in any Subsidiary Loan Party (or any other Restricted
Subsidiary that is a Domestic Subsidiary directly held by a Loan Party)
outstanding that upon exercise, conversion or exchange would require, the
issuance by any Subsidiary Loan Party (or any other Restricted Subsidiary that
is a Domestic Subsidiary directly held by a Loan Party) of any additional Equity
Interests or other securities exercisable for, convertible into, exchangeable
for or evidencing the right to subscribe for or purchase any Equity Interests in
any Subsidiary Loan Party (or any other Restricted Subsidiary that is a Domestic
Subsidiary that is directly held by a Loan Party).

SECTION 3.15.  Labor Matters

.  As of the Effective Date, except as would not, individually or in the
aggregate, reasonably be expected to result in a Material Adverse Effect, there
are no strikes, lockouts or slowdowns or any other labor disputes against the
Borrower or any Restricted Subsidiary pending or, to the knowledge of the
Borrower or any Restricted Subsidiary, threatened in writing.  The hours worked
by and payments made to employees of each of the Borrower and each Restricted
Subsidiary have not been in material violation of the Fair Labor Standards Act
or any other applicable Federal, state, local or foreign law dealing with such
matters.  All material payments due from the Borrower or any Restricted
Subsidiary, or for which any claim may be made against the Borrower or any
Restricted Subsidiary, on account of wages and employee health and welfare
insurance and other benefits have been paid or accrued as a liability on the
books of the Borrower or such Restricted Subsidiary.

SECTION 3.16.  Solvency

.  Immediately after the consummation of the Transactions to occur on the
Effective Date and immediately following the making of each Loan and the
application of the proceeds thereof, in each case on the Effective Date, and
giving effect to the rights of indemnification, subrogation and contribution
under the Collateral Agreement, (a) the fair value of the assets of the Borrower
and its Subsidiaries, on a consolidated basis, exceeds, on a consolidated basis,
their debts and liabilities, subordinated, contingent or otherwise, (b) the
present fair saleable value of the property of the Borrower and its
Subsidiaries, on a consolidated basis, is greater than the amount that will be
required to pay the probable liability, on a consolidated basis, of their debts
and other liabilities, subordinated, contingent or otherwise, as such debts and
other liabilities become absolute and matured, (c) the Borrower and its
Subsidiaries, on a consolidated basis, are able to pay their debts and
liabilities, subordinated, contingent or otherwise, as such liabilities become
absolute and matured and (d) the Borrower and its Subsidiaries, on a
consolidated basis, are not engaged in, and are not about to engage in, business
for which they have unreasonably small capital.  For purposes of this Section,
the

 

 

 

 

--------------------------------------------------------------------------------

116

amount of any contingent liability at any time shall be computed as the amount
that would reasonably be expected to become an actual and matured liability.

SECTION 3.17.  Collateral Matters

.  (a)  The Collateral Agreement, upon execution and delivery thereof by the
parties thereto, will create in favor of the Administrative Agent, for the
benefit of the Secured Parties, a valid and enforceable security interest in the
Collateral (as defined therein) and (i) when the Collateral (as defined therein)
constituting certificated securities (as defined in the Uniform Commercial Code)
is delivered to the Administrative Agent, together with instruments of transfer
duly endorsed in blank, the security interest created under the Collateral
Agreement will constitute a fully perfected security interest in all right,
title and interest of the pledgors thereunder in such Collateral, prior and
superior in right to any other Person, and (ii) when financing statements in
appropriate form are filed in the applicable filing offices, the security
interest created under the Collateral Agreement will constitute a fully
perfected security interest in all right, title and interest of the Loan Parties
in the remaining Collateral (as defined therein) to the extent perfection can be
obtained by filing Uniform Commercial Code financing statements, prior and
superior to the rights of any other Person, except for rights secured by Liens
permitted under Section 6.02.

(b)  Each Mortgage, upon execution and delivery thereof by the parties thereto,
will create in favor of the Administrative Agent, for the benefit of the Secured
Parties, a legal, valid and enforceable security interest in all the applicable
mortgagor’s right, title and interest in and to the Mortgaged Properties subject
thereto and the proceeds thereof, and when the Mortgages have been filed in the
jurisdictions specified therein, the Mortgages will constitute a fully perfected
security interest in all right, title and interest of the mortgagors in the
Mortgaged Properties and the proceeds thereof, prior and superior in right to
any other Person, but subject to Liens permitted under Section 6.02.

(c)  Upon the recordation of the Collateral Agreement (or a short-form security
agreement in form and substance reasonably satisfactory to the Borrower and the
Administrative Agent) with the United States Patent and Trademark Office or the
United States Copyright Office, as applicable, and the filing of the financing
statements referred to in paragraph (a) of this Section, the security interest
created under the Collateral Agreement will constitute a fully perfected
security interest in all right, title and interest of the Loan Parties in the
Intellectual Property (as defined in the Collateral Agreement) in which a
security interest may be perfected by filing in the United States of America, in
each case prior and superior in right to any other Person, but subject to Liens
permitted under Section 6.02 (it being understood and agreed that subsequent
recordings in the United States Patent and Trademark Office or the United States
Copyright Office may be necessary to perfect a security interest in such
Intellectual Property acquired by the Loan Parties after the Effective Date).

(d)  Each Security Document, other than any Security Document referred to in the
preceding paragraphs of this Section, upon execution and delivery thereof by the
parties thereto and the making of the filings and taking of the other actions
provided for therein, will be effective under applicable law to create in favor
of the Administrative Agent, for the benefit of the Secured Parties, a valid and
enforceable security interest in the Collateral subject thereto, and will
constitute a fully perfected security interest in all right,

 

 

 

 

--------------------------------------------------------------------------------

117

title and interest of the Loan Parties in the Collateral subject thereto, prior
and superior to the rights of any other Person, except for rights secured by
Liens permitted under Section 6.02; provided that notwithstanding anything to
the contrary in any Security Document, no Loan Party shall be required to make
any filings or take any other action to record or perfect the Administrative
Agent’s Lien on any Intellectual Property (as defined in the Collateral
Agreement) in any jurisdiction other than the United States, any State thereof
or the District of Columbia.

SECTION 3.18.  EEA Financial Institution.  No Loan Party is an EEA Financial
Institution.

ARTICLE IV

Conditions

SECTION 4.01.  Effective Date

.  The obligations of the Lenders to make Loans and of the Issuing Banks to
issue Letters of Credit hereunder shall not become effective until the date on
which each of the following conditions is satisfied (or waived in accordance
with Section 9.02):

(a)  The Administrative Agent shall have received from each party hereto either
(i) a counterpart of this Agreement signed on behalf of such party or
(ii) written evidence satisfactory to the Administrative Agent (which may
include facsimile transmission or other electronic imaging of a signed signature
page of this Agreement) that such party has signed a counterpart of this
Agreement.

(b)  The Administrative Agent shall have received a favorable written opinion
(addressed to the Administrative Agent, the Issuing Banks and the Lenders) of
each of (i) Morrison & Foerster LLP, counsel for the Borrower and the Restricted
Subsidiaries, and (ii) local counsel in each jurisdiction where a Loan Party is
organized, and the laws of which are not covered by the opinion letter referred
to in clause (i) of this paragraph, in each case (A) dated as of the Effective
Date, (B) covering such other matters relating to the Loan Parties, the Loan
Documents or the Transactions as the Administrative Agent shall reasonably
request, and (C) in form and substance reasonably satisfactory to the
Administrative Agent.  The Borrower hereby requests such counsel to deliver such
opinions.

(c)  The Administrative Agent shall have received such documents and
certificates as the Administrative Agent or its counsel may reasonably request
relating to the organization, existence and (except in the case of FT Chemical,
Inc., a Texas corporation) good standing of each Loan Party, the authorization
of the Transactions and any other legal matters relating to the Loan Parties,
the Loan Documents or the Transactions, all in form and substance reasonably
satisfactory to the Administrative Agent and its counsel.

(d)  The Administrative Agent shall have received a certificate, dated the
Effective Date and signed by a Financial Officer or the President or a Vice
President

 

 

 

 

--------------------------------------------------------------------------------

118

of the Borrower, confirming compliance with the conditions set forth in
paragraphs (a) and (b) of Section 4.02.

(e)  The Administrative Agent shall have received all fees and other amounts due
and payable on or prior to the Effective Date, including, to the extent invoiced
at least two Business Days prior to the Effective Date, reimbursement or payment
of all reasonable documented out-of-pocket expenses (including fees, charges and
disbursements of counsel) required to be reimbursed or paid by any Loan Party
hereunder, under any other Loan Document or under any other agreement entered
into by any of the Arrangers, the Administrative Agent and the Lenders, on the
one hand, and any of the Loan Parties, on the other hand.

(f)  The Administrative Agent shall have received a completed Perfection
Certificate dated the Effective Date and signed by a Financial Officer or legal
officer of each of the Borrower, together with all attachments contemplated
thereby, including the results of a search of the Uniform Commercial Code (or
equivalent) filings made with respect to the Loan Parties in the jurisdictions
contemplated by the Perfection Certificate and copies of the financing
statements (or similar documents) disclosed by such search and evidence
reasonably satisfactory to the Administrative Agent that the Liens indicated by
such financing statements (or similar documents) are permitted by Section 6.02
or have been or will contemporaneously with the initial funding of Loans on the
Effective Date be released or terminated.

(g)  The Administrative Agent shall have received evidence that the insurance
required by Section 5.07 is in effect; provided that, if the Borrower is unable
to deliver such evidence on or prior to the Effective Date, after using
commercially reasonable efforts to do so, such receipt shall not be a condition
precedent to the obligations of the Lenders to make Loans and of the Issuing
Banks to issue Letters of Credit hereunder on the Effective Date, but shall be
required to be satisfied in accordance with Section 5.16.  The Borrower shall
also provide a standard flood hazard determination on the form required under
the Flood Laws for each Mortgaged Property, and, with respect to each Mortgaged
Property that is located in a Special Flood Hazard Area (as determined by the
Federal Emergency Management Agency) evidence of flood insurance in such amounts
and upon such terms as are in compliance with all Flood Laws, as well as any
related documents, materials or information requested by the Administrative
Agent or any Lender.

(h)  The Lenders shall have received the financial statements referred to in
Sections 3.04(a).

(i)  The Lenders shall have received a certificate from a Financial Officer of
the Borrower, in the form attached hereto as Exhibit J, certifying as to the
solvency of the Borrower and its Restricted Subsidiaries on a consolidated basis
after giving effect to the Transactions.

 

 

 

 

--------------------------------------------------------------------------------

119

(j)  The Lenders shall have received a detailed business plan of the Borrower
and the Subsidiaries for the fiscal years 2018 through 2020 (including quarterly
projections for the fiscal year of the Borrower ending December 31, 2018).

(k)  The Administrative Agent shall have received, at least three Business Days
prior to the Effective Date, all documentation and other information required by
bank regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including the USA PATRIOT Act, that has been
requested at least ten Business Days prior to the Effective Date.

(l)  The Borrower shall have delivered to the Administrative Agent the notice
required by Section 2.03.

(m)  The Borrower shall have delivered, or caused to be delivered, (i) the
necessary Uniform Commercial Code financing statements to the Administrative
Agent or its legal counsel, and have irrevocably authorized and caused the
applicable obligor to irrevocably authorize the Administrative Agent to file
such Uniform Commercial Code financing statements, (ii) the Stock Certificates
together with undated stock powers executed in blank, (iii) the Promissory Notes
together with undated note powers executed in blank and (iv) the applicable
short-form security agreements listing the registrations and applications of the
Loan Parties in such Collateral on a schedule thereto in a form reasonably
acceptable to the Administrative Agent.  Solely for purposes of this paragraph,
(1) “Stock Certificates” means Collateral consisting of certificates
representing Equity Interests of the Subsidiary Loan Parties and their
respective subsidiaries to the extent required to be Collateral pursuant to the
definition of the term “Collateral and Guarantee Requirement”, (2) “Promissory
Notes” means Collateral consisting of promissory notes representing indebtedness
or other obligations owed to any Loan Party to the extent required to be
Collateral pursuant to the definition of the term “Collateral and Guarantee
Requirement” and (3) “Intellectual Property” means Collateral consisting of
copyrights, trademarks, patents, licenses with respect to each of the foregoing
and similar property held by any Loan Party.

(n)  Prior to or substantially concurrently with the initial funding of the
Loans on the Effective Date, (i) all commitments under the Existing Credit
Agreement shall have been terminated, (ii) all loans, interest and other amounts
accrued or owing thereunder shall have been repaid in full (except that the
Existing Letters of Credit shall remain outstanding) and (iii) all Guarantees
and Liens granted in respect thereof shall have been released and the terms and
conditions of any such release shall be reasonably satisfactory to the
Administrative Agent; provided that the mortgage releases with respect to
mortgages under the Existing Credit Agreement will not be required to be
released until the Mortgages have become effective.  The Administrative Agent
shall have received a payoff and release letter with respect to the Existing
Credit Agreement in form and substance reasonably satisfactory to the
Administrative Agent.

The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and
binding.  Notwithstanding the foregoing, the obligations of the Lenders to make
Loans and of the Issuing Banks to issue Letters of Credit

 

 

 

 

--------------------------------------------------------------------------------

120

hereunder shall not become effective unless each of the foregoing conditions is
satisfied (or waived pursuant to Section 9.02) at or prior to 5:00 p.m., New
York City time, on April 3, 2018 (and, in the event such conditions are not so
satisfied or waived, the Commitments shall terminate at such time).

SECTION 4.02.  Each Credit Event

.  The obligation of each Lender to make a Loan on the occasion of any
Borrowing, and of the Issuing Banks to issue, amend, renew or extend any Letter
of Credit, is subject to receipt of the request therefor in accordance herewith
and to the satisfaction of the following conditions:

(a)  The representations and warranties of each Loan Party set forth in the Loan
Documents shall be true and correct in all material respects (or, in the case of
representations and warranties qualified as to materiality, in all respects) on
and as of the date of such Borrowing or the date of issuance, amendment, renewal
or extension of such Letter of Credit, as applicable, except in the case of any
such representation and warranty that expressly relates to a prior date, in
which case such representation and warranty shall be true and correct in all
material respects (or in all respects, as applicable) as of such earlier date.

(b)  At the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default shall have occurred and be continuing.

Each Borrowing (provided that a conversion or a continuation of a Borrowing
shall not constitute a “Borrowing” for purposes of this Section) and each
issuance, amendment, renewal or extension of a Letter of Credit shall be deemed
to constitute a representation and warranty by the Borrower on the date thereof
as to the matters specified in paragraphs (a) and (b) of this Section.

ARTICLE V

Affirmative Covenants

Until the Commitments shall have expired or been terminated and the principal of
and interest on each Loan and all fees, expenses and other amounts (other than
contingent amounts not yet due) payable under this Agreement or any other Loan
Document shall have been paid in full and all Letters of Credit shall have
expired or terminated or shall have been backstopped or cash collateralized (in
each case, in a manner reasonably satisfactory to the applicable Issuing Bank)
and all LC Disbursements shall have been reimbursed, the Borrower covenants and
agrees with the Lenders that:

SECTION 5.01.  Financial Statements and Other Information

.  The Borrower will furnish to the Administrative Agent, which shall furnish to
each Issuing Bank and each Lender, the following:

(a)  within 90 days after the end of each fiscal year of the Borrower, its
audited consolidated balance sheet and audited consolidated statements of
operations and comprehensive income, stockholders’ equity and cash flows as of
the end of and for such

 

 

 

 

--------------------------------------------------------------------------------

121

fiscal year, and related notes thereto, setting forth in each case in
comparative form the figures for the previous fiscal year and accompanied by a
report of PricewaterhouseCoopers LLP or other independent public accountants of
recognized national standing (without a “going concern” statement or like
statement, qualification or exception and without any qualification or exception
as to the scope of such audit (other than solely as a result of a maturity date
in respect of any Term Loans or Revolving Commitments or Revolving Loans)) to
the effect that such financial statements present fairly in all material
respects the financial condition, results of operations and cash flow of the
Borrower and the Subsidiaries on a consolidated basis as of the end of and for
such fiscal year in accordance with GAAP consistently applied (except as
otherwise disclosed in such financial statements);

(b)  within 45 days after the end of each of the first three fiscal quarters of
each fiscal year of the Borrower, its unaudited consolidated balance sheet and
unaudited consolidated statements of operations and comprehensive income,
stockholders’ equity and cash flows as of the end of and for such fiscal quarter
and the then elapsed portion of the fiscal year, setting forth in each case in
comparative form the figures for the corresponding period or periods of (or, in
the case of the balance sheet, as of the end of) the previous fiscal year;

(c)  within the time period required in clause (a) or (b) of this Section 5.01,
as applicable, a certificate of a Financial Officer (i) certifying as to whether
a Default has occurred and, if a Default has occurred, specifying the details
thereof and any action taken or proposed to be taken with respect thereto,
(ii) setting forth reasonably detailed calculations (A) demonstrating
compliance, solely in respect of periods for which compliance is required, with
the financial maintenance covenant contained in Section 6.13, (B) in the case of
financial statements delivered under clause (a) above, of Excess Cash Flow, and
(C) at any time when there is one or more Unrestricted Subsidiaries, of the
aggregate Consolidated EBITDA of the Unrestricted Subsidiaries for the four
fiscal quarter period of the Borrower ended on the last day of the fiscal
quarter covered by financial statements delivered for such period and (D) of the
Senior Secured Net Leverage Ratio (calculated without giving effect to any
adjustment or other term that is applicable to the calculation of such ratio
solely for the purpose of calculating the financial maintenance covenant set
forth in Section 6.13) and of the Total Net Leverage Ratio, in each case as of
the last day of the fiscal year or fiscal quarter of the Borrower, as
applicable, covered by the financial statements delivered pursuant to such
clause (a) or clause (b), as applicable, together with such certificate,
(iii) stating whether any change in GAAP or in the application thereof has
occurred since the later of the date of the Borrower’s audited financial
statements referred to in Section 3.04 and the date of the prior certificate
delivered pursuant to this clause (c) indicating such a change and, if any such
change has occurred, specifying the effect of such change on the financial
statements accompanying such certificate and (iv) solely with respect to the
delivery of financial statements under clause (b) above, certifying that such
financial statements present fairly in all material respects the financial
condition, results of operations and cash flows of the Borrower and the
Subsidiaries on a consolidated basis as of the end of and for such fiscal
quarter and such portion of the fiscal year in accordance with GAAP

 

 

 

 

--------------------------------------------------------------------------------

122

consistently applied (except as otherwise disclosed in such financial
statements), subject to normal year-end audit adjustments and the absence of
footnotes;

(d)  [Reserved]

(e)  within the time period required in clause (a) above, a detailed
consolidated budget for such fiscal year (including a projected consolidated
balance sheet and consolidated statements of projected operations, comprehensive
income and cash flows as of the end of and for such fiscal year and setting
forth the assumptions used for purposes of preparing such budget); provided,
however, that the requirements of this clause (e) shall not apply to any fiscal
year of the Borrower for which the Borrower has filed with the SEC or otherwise
made publicly available, consistent with past practice, annual financial
guidance;

(f)  promptly after the request by any Lender, all documentation and other
information that such Lender reasonably requests in order to comply with its
ongoing obligations under applicable “know your customer” and anti-money
laundering rules and regulations, including the USA PATRIOT Act;

(g)  promptly after the request by the Administrative Agent or any Lender,
copies of (i) any documents described in Section 101(k)(1) of ERISA that the
Borrower or any of its ERISA Affiliates may request with respect to any
Multiemployer Plan and (ii) any notices described in Section 101(l)(1) of ERISA
that the Borrower or any of its ERISA Affiliates may request with respect to any
Multiemployer Plan; provided that if the Borrower or any of its ERISA Affiliates
has not requested such documents or notices from the administrator or sponsor of
the applicable Multiemployer Plan, the Borrower or the applicable ERISA
Affiliate shall promptly make a request for such documents or notices from such
administrator or sponsor and shall provide copies of such documents and notices
promptly after receipt thereof;

(h)  promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by the Borrower or
any Restricted Subsidiary with the SEC or with any national securities exchange,
or distributed by the Borrower to the holders of its Equity Interests generally,
as applicable;

(i)  promptly following any request therefor, such other information regarding
the operations, business affairs, assets, liabilities (including contingent
liabilities) and financial condition of the Borrower or any Restricted
Subsidiary, or compliance with the terms of this Agreement or any other Loan
Document, as the Administrative Agent, any Issuing Bank or any Lender may
reasonably request; and

(j)  at any time when the aggregate Consolidated EBITDA of the Unrestricted
Subsidiaries for the four fiscal quarter period of the Borrower most recently
ended exceeds 10% of the Consolidated EBITDA of the Borrower and the
Subsidiaries for the four fiscal quarter period of the Borrower most recently
ended, within the time period required in clause (a) or (b) of this Section
5.01, as applicable, the Borrower shall provide to the Administrative Agent for
distribution to the Lenders a certificate of a

 

 

 

 

--------------------------------------------------------------------------------

123

Financial Officer specifying (i) the Consolidated Total Assets, the Total
Assets, the Consolidated Net Income and the Consolidated EBITDA of the Borrower
and the Restricted Subsidiaries and (ii) the Consolidated Total Assets, the
Total Assets, the Consolidated Net Income and the Consolidated EBITDA of the
Unrestricted Subsidiaries (in the aggregate for all such Unrestricted
Subsidiaries).

Information required to be furnished pursuant to clause (a), (b) or (h) of this
Section shall be deemed to have been furnished if such information, or one or
more annual or quarterly reports containing such information, shall have been
posted by the Administrative Agent on the Platform or shall be available on the
website of the SEC at http://www.sec.gov.  Information required to be furnished
pursuant to this Section may also be furnished by electronic communications
pursuant to procedures approved by the Administrative Agent.

The Borrower will hold quarterly conference calls for the Lenders to discuss
financial information for the previous quarter.  The conference call shall be
held at a time mutually agreed with the Administrative Agent that is promptly
following delivery of the financial statements required under Sections 5.01(a)
and 5.01(b). The requirements of this paragraph shall be satisfied by the
Borrower providing the Lenders with reasonably advance notice of, and access to,
the quarterly earnings call with the holders of the Borrower’s Equity Interests.

SECTION 5.02.  Notices of Material Events

.  The Borrower will furnish to the Administrative Agent, which shall furnish to
each Issuing Bank and each Lender, prompt written notice, after obtaining
knowledge thereof, of the following:

(a)  the occurrence of any Default;

(b)  the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or, to the knowledge of a
Financial Officer or another executive officer of the Borrower or any Restricted
Subsidiary, affecting the Borrower or any Affiliate thereof, or any adverse
development in any such pending action, suit or proceeding not previously
disclosed in writing by the Borrower to the Administrative Agent, that in each
case would reasonably be expected to result in a Material Adverse Effect or that
in any manner questions the validity of this Agreement or any other Loan
Document;

(c)  the occurrence of any ERISA Event that alone or together with any other
ERISA Events that have occurred would reasonably be expected to result in a
Material Adverse Effect; and

(d)  any other development (including notice of any Environmental Liability)
that has resulted, or would reasonably be expected to result, in a Material
Adverse Effect.

Each notice delivered under this Section shall be accompanied by a written
statement of a Financial Officer or other executive officer of the Borrower
setting forth the details of the event

 

 

 

 

--------------------------------------------------------------------------------

124

or development requiring such notice and any action taken or proposed to be
taken with respect thereto.

SECTION 5.03.  Information Regarding Collateral

.  (a)  Subject to Section 9.14, the Borrower will furnish to the Administrative
Agent prompt (and, in any event, within twenty Business Days after the
occurrence thereof) written notice of any change (i) in any Loan Party’s legal
name, as set forth in such Loan Party’s organizational documents, (ii) in the
jurisdiction of incorporation or organization of any Loan Party, (iii) in the
form of organization of any Loan Party or (iv) in any Loan Party’s
organizational identification number, if any, or, with respect to a Loan Party
organized under the laws of a jurisdiction that requires such information to be
set forth on the face of a Uniform Commercial Code financing statement, the
Federal Taxpayer Identification Number of such Loan Party.  

(b)  Subject to Section 9.14, at the time of delivery of financial statements
pursuant to Section 5.01(a), the Borrower shall deliver to the Administrative
Agent a completed Supplemental Perfection Certificate, signed by a Financial
Officer of the Borrower, (i) setting forth the information required pursuant to
the Supplemental Perfection Certificate and indicating any changes in such
information from the most recent Supplemental Perfection Certificate delivered
pursuant to this Section (or, prior to the first delivery of a Supplemental
Perfection Certificate, from the Perfection Certificate delivered on the
Effective Date) or (ii) certifying that there has been no change in such
information from the most recent Supplemental Perfection Certificate delivered
pursuant to this Section (or, prior to the first delivery of a Supplemental
Perfection Certificate, from the Perfection Certificate delivered on the
Effective Date).

SECTION 5.04.  Existence; Conduct of Business

.  The Borrower will, and will cause each Restricted Subsidiary to, do or cause
to be done all things necessary to preserve, renew and keep in full force and
effect its legal existence and the rights, licenses, permits, privileges,
franchises, patents, copyrights, trademarks and trade names material to the
conduct of its business; provided that the foregoing shall not prohibit any (x)
Fundamental Change Transaction permitted under Section 6.03 and (y) sale,
transfer, lease or other disposition permitted under Section 6.05; provided,
further, that neither the Borrower (other than with respect to its existence)
nor any Restricted Subsidiary shall be required to preserve any such existence,
rights, licenses, permits, privileges, franchises, patents, copyrights,
trademarks or trade names if such Person’s board of directors (or similar
governing body) shall determine that the preservation thereof is no longer
desirable in the conduct of the business of such Person, and that the loss
thereof is not disadvantageous in any material respect to such Person or to the
Lenders.  The Borrower shall cause FT Chemical, Inc., a Texas corporation, to be
in good standing under the laws of the State of Texas not later than the date
that is 10 Business Days after the Closing Date (or such later date as is agreed
by the Administrative Agent in its sole discretion).

SECTION 5.05.  Payment of Taxes

.  The Borrower will, and will cause each Restricted Subsidiary to, pay its
material Tax liabilities, before the same shall become delinquent or in default,
except where (a) the validity or amount thereof is being contested in good faith
by appropriate proceedings, (b) the Borrower or such Restricted Subsidiary, as
applicable, has set aside on its books adequate reserves therefor in conformity
with GAAP, (c) such contest effectively suspends collection of the contested Tax
liabilities and, solely in the case of a Lien on assets of the Borrower or any
Restricted Subsidiary constituting Collateral, the enforcement of

 

 

 

 

--------------------------------------------------------------------------------

125

any Lien securing such obligation and (d) the failure to make payment pending
such contest would not reasonably be expected to result in a Material Adverse
Effect.

SECTION 5.06.  Maintenance of Properties

.  The Borrower will, and will cause each Restricted Subsidiary to, maintain all
property in good working order and condition, ordinary wear and tear excepted,
except where the failure to so maintain such properties would not reasonably be
expected to result, in a Material Adverse Effect.

SECTION 5.07.  Insurance

. The Borrower will, and will cause each Restricted Subsidiary to, maintain (in
each case with financially sound and reputable insurance companies),
(a) insurance in such amounts (with no greater risk retention) and against such
risks as is (i) customarily maintained by companies of established repute
engaged in the same or similar businesses operating in the same or similar
locations and (ii) considered adequate by the Borrower and (b) all other
insurance as may be required by applicable law or any other Loan Document.  Each
such policy of liability or casualty insurance maintained by or on behalf of the
Loan Parties will (1) in the case of each liability insurance policy (other than
workers’ compensation, director and officer liability or other policies in which
such endorsements are not customary), name the Administrative Agent, on behalf
of the Secured Parties, as an additional insured thereunder, (2) in the case of
each casualty insurance policy, contain a “standard” or “New York” lender’s loss
payable clause or endorsement that names the Administrative Agent, on behalf of
the Secured Parties, as the lender’s loss payee thereunder and (3) except as
required with respect to flood insurance as provided below, to the extent
available from the applicable insurance provider, provide for at least 30 days’
(or such shorter number of days as may be agreed to by the Administrative Agent)
prior written notice to the Administrative Agent of any cancellation of such
policy.  With respect to each Mortgaged Property that is located in an area
determined by the Federal Emergency Management Agency to have special flood
hazards, the applicable Loan Party will obtain (in the case of each Mortgaged
Property listed on Schedule 1.03, not later than the date occurring 30 days
prior to the date on which a Mortgage for such Mortgaged Property is executed
and delivered to the Administrative Agent), and will maintain, with financially
sound and reputable insurance companies, such flood insurance as is required
under the Flood Insurance Laws, including Regulation H of the Board of
Governors.  The Borrower will furnish to the Lenders, upon reasonable request of
the Administrative Agent, information in reasonable detail as to the insurance
so maintained and related matters.

SECTION 5.08.  Books and Records; Inspection and Audit Rights

.  The Borrower will, and will cause each Restricted Subsidiary to, keep proper
books of record and account in which full, true and correct entries in
conformity in all material respects with GAAP are made of all dealings and
transactions in relation to its business and activities.  The Borrower will, and
will cause each Restricted Subsidiary to, permit any representatives designated
by the Administrative Agent or any Lender, upon reasonable prior notice and
during normal business hours, to visit and inspect its properties, to examine
and make extracts from its books and records, and to discuss its affairs,
finances and condition with its officers and independent accountants, all at
such reasonable times and as often as reasonably requested; provided, however,
that, excluding any such visits and inspections during the continuation of an
Event of Default, (a) only the Administrative Agent, acting individually or on
behalf of the Lenders, may exercise rights under this Section and (b) the
Administrative Agent shall not exercise the rights under this Section more often
than one time during any calendar year.

 

 

 

 

--------------------------------------------------------------------------------

126

SECTION 5.09.  Compliance with Laws

.  The Borrower will, and will cause each Restricted Subsidiary to, comply with
all Requirements of Law (including applicable Environmental Laws) with respect
to it or its property, except where the failure to do so, individually or in the
aggregate, would not reasonably be expected to result in a Material Adverse
Effect.  The Borrower will maintain in effect and enforce policies and
procedures designed to ensure compliance by the Borrower, the Restricted
Subsidiaries and the respective directors, officers, employees and, to the
knowledge of the Borrower and to the extent commercially reasonable, agents of
the foregoing with Anti-Corruption Laws and applicable Sanctions.

SECTION 5.10.  Use of Proceeds and Letters of Credit

.  (a)   The proceeds of the Tranche B-2 US$ Term Loans and the Tranche B-2 Euro
Term Loans will be used (i) to prepay the payment obligations under the Existing
Credit Agreement, (ii) to pay fees and expenses in connection therewith and with
the other Transactions and (iii) for working capital and other general corporate
purposes (including Permitted Acquisitions) of the Borrower and the Restricted
Subsidiaries.  The proceeds of the Revolving Loans after the Effective Date and
of the Swingline Loans will be used solely for working capital and other general
corporate purposes (including Permitted Acquisitions) of the Borrower and the
Restricted Subsidiaries and other transactions not prohibited by this
Agreement.  No part of the proceeds of any Loan will be used in violation of the
representation set forth in Section 3.10.  Letters of Credit will be used for
general corporate purposes.

(b)  The Borrower will not request any Borrowing or Letter of Credit, and the
Borrower shall not use, and shall procure that its Subsidiaries and its or their
respective directors, officers, employees and, to the knowledge of the Borrower
and to the extent commercially reasonable, agents shall not use, the proceeds of
any Borrowing or any Letter of Credit (i) in furtherance of an offer, payment,
promise to pay, or authorization of the payment or giving of money, or anything
else of value, to any Person in violation of any Anti-Corruption Laws, (ii) for
the purpose of funding, financing or facilitating any activities, business or
transaction of or with any Sanctioned Person, or in any Sanctioned Country
unless otherwise permissible under Sanctions, (iii) to the extent such
activities, businesses or transaction would be prohibited by Sanctions if
conducted by a corporation incorporated in the United States or (iv) in any
manner that would result in the violation of any Sanctions applicable to any
party hereto.

SECTION 5.11.  Additional Subsidiaries

.  (a) If any additional Restricted Subsidiary is formed or acquired (or
otherwise becomes a Designated Subsidiary, including as a result of a
redesignation in accordance with Section 5.13) after the Effective Date, then
the Borrower will, as promptly as practicable thereafter and, in any event,
within 45 days (or such longer period as the Administrative Agent may, in its
sole discretion, agree to in writing) after such Restricted Subsidiary is formed
or acquired (or otherwise becomes a Designated Subsidiary), notify the
Administrative Agent thereof and cause the Collateral and Guarantee Requirement
to be satisfied with respect to such Restricted Subsidiary (if it is a
Designated Subsidiary) and with respect to any Equity Interest in or
Indebtedness of such Restricted Subsidiary owned by or on behalf of any Loan
Party, in each case subject to Section 9.14.

 

 

 

 

--------------------------------------------------------------------------------

127

(b)  The Borrower may designate any Restricted Subsidiary that is not a CFC
meeting the criteria set forth in clause (b) of the definition of the term
“Designated Subsidiary” as a Designated Subsidiary; provided that the Collateral
and Guarantee Requirement shall have been satisfied with respect to such
Restricted Subsidiary as if such Restricted Subsidiary is a Person that becomes
a Designated Subsidiary after the Effective Date.

SECTION 5.12.  Further Assurances

.  (a)  Subject to Section 9.14, the Borrower will, and will cause each
Subsidiary Loan Party to, execute any and all further documents, financing
statements, agreements and instruments, and take all such further actions
(including the filing and recording of financing statements, fixture filings,
mortgages, deeds of trust and other documents), that are required under
applicable law, or that the Administrative Agent or the Required Lenders may
reasonably request in writing to cause the Collateral and Guarantee Requirement
to be and remain satisfied, all at the expense of the Loan Parties.  The
Borrower also agrees to provide to the Administrative Agent, from time to time
upon written request, evidence reasonably satisfactory to the Administrative
Agent as to the perfection and priority of the Liens created or intended to be
created by the Security Documents.

(b)  Subject to Section 9.14, if any Loan Party acquires any real property
(other than any leasehold interest in real property) with a fair market value in
excess of $25,000,000 after the Effective Date, the Borrower will (i) notify the
Administrative Agent and the Lenders thereof and (ii) prior to the later of (x)
forty-five (45) days after the receipt of such notice and (y) within ninety (90)
days after such acquisition of such real property (or such longer period as the
Administrative Agent may agree in its reasonable discretion) cause such real
property to be subjected to a Lien to the extent required by the Collateral and
Guarantee Requirement and will take, or cause the relevant Loan Party to take,
such actions as shall be necessary or reasonably requested by the Administrative
Agent to grant and perfect or record such Lien, including, as applicable, the
actions referred to in clause (e) of the definition of “Collateral and Guarantee
Requirement” and shall deliver to the Administrative Agent signed copies of
opinions, addressed to the Administrative Agent and the other Secured Parties
regarding the due execution and delivery and enforceability of each such
Mortgage, the corporate formation, existence and good standing of the applicable
mortgagor, and such other matters as may be reasonably requested by the
Administrative Agent, and each such opinion shall be in form and substance
reasonably acceptable to the Administrative Agent; provided that the Borrower
shall provide written notice to the Secured Parties that such real property
shall become subject to a Lien at least 45 days prior to the granting of the
Lien over such real property.  Notwithstanding anything contained in this
Agreement to the contrary, no Mortgage shall be executed and delivered (and no
Loan Party shall be required to so execute and deliver a Mortgage) with respect
to any real property unless and until each Lender has received, at least  20
Business Days prior to such execution and delivery, a life of loan flood zone
determination and such other documents as it may reasonably request to complete
its flood insurance due diligence and has confirmed to the Administrative Agent
that flood insurance due diligence and flood insurance compliance  has
been  completed to its satisfaction.  If any Lender determines, acting
reasonably, that any applicable law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for such Lender to hold
or benefit from a Lien

 

 

 

 

--------------------------------------------------------------------------------

128

over real property pursuant to any law of the United States or any State
thereof, then such Lender may notify the Administrative Agent and disclaim any
benefit of such Lien to the extent of such illegality; provided that (x) such
determination or disclaimer shall not invalidate or render unenforceable such
Lien for the benefit of any other Secured Party and (y) if any such
determination or disclaimer shall reduce any recovery, or deemed amount of
recovery, from any such Lien, then notwithstanding any sharing of payment or
similar provision of this Agreement to the contrary, including any provision of
Section 2.18 and/or Article VIII, such reduction shall be borne solely by the
Lender or Lenders making such determination or disclaimer, and, if requested by
the Administrative Agent, the Borrower will cause such real property to be
subjected to a Lien securing the Obligations and will take, and cause the
Subsidiary Loan Parties to take, such actions as shall be required by applicable
law or reasonably requested by the Administrative Agent in writing to grant and
perfect such Liens, including actions described in paragraph (a) of this
Section, all at the expense of the Loan Parties.

SECTION 5.13.   Designation of Subsidiaries

.  The Borrower may at any time designate any Restricted Subsidiary as an
Unrestricted Subsidiary or any Unrestricted Subsidiary as a Restricted
Subsidiary; provided that (a) immediately before and after such designation, no
Event of Default shall have occurred and be continuing or would result from such
designation, (b) immediately after giving effect to such designation, the Total
Net Leverage Ratio, calculated on a Pro Forma Basis as of the last day of the
most recently ended fiscal quarter of the Borrower, does not exceed the
Applicable Total Net Leverage Ratio as of such day, and the Borrower shall have
delivered to the Administrative Agent a certificate of a Financial Officer
setting forth reasonably detailed calculations demonstrating compliance with
this clause (b), and (c) no Subsidiary may be designated as an Unrestricted
Subsidiary if it is a “restricted subsidiary” or a “guarantor” (or any similar
designation) for any Material Indebtedness.  The designation of any Subsidiary
as an Unrestricted Subsidiary shall constitute an Investment by the parent
company of such Subsidiary therein under Section 6.04(u) at the date of
designation in an amount equal to the net book value of such parent company’s
Investment therein.  The designation of any Unrestricted Subsidiary as a
Restricted Subsidiary shall constitute the incurrence at the time of designation
of any Indebtedness or Liens of such Subsidiary, and the making of an Investment
by such Subsidiary in any Investments of such Subsidiary, in each case existing
at such time.

SECTION 5.14.  [Reserved]

SECTION 5.15.  Rated Credit Facilities

.  The Borrower will use commercially reasonable efforts to cause the Tranche
B-2 US$ Term Loans and the Tranche B-2 Euro Term Loans to be continuously rated
by S&P and Moody’s.

SECTION 5.16.  Post-Closing Matters

.  As promptly as practicable, and in any event within 90 days (or such longer
period as the Administrative Agent, acting reasonably, may agree to in writing),
after the Effective Date, the Borrower shall, and shall cause each other Loan
Party to, deliver all applicable documents described in clause (e) of the
definition of “Collateral and Guarantee Requirement”, except to the extent
otherwise agreed by the Administrative Agent.

 

 

 

 

--------------------------------------------------------------------------------

129

ARTICLE VI

Negative Covenants

Until the Commitments shall have expired or been terminated and the principal of
and interest on each Loan and all fees, expenses and other amounts (other than
contingent amounts not yet due) payable under this Agreement or any other Loan
Document have been paid in full and all Letters of Credit shall have expired or
terminated or shall have been backstopped or cash collateralized (in each case,
in a manner reasonably satisfactory to the applicable Issuing Bank) and all LC
Disbursements shall have been reimbursed, the Borrower covenants and agrees with
the Lenders that:

SECTION 6.01.  Indebtedness; Certain Equity Securities

.  The Borrower will not, nor will it permit any Restricted Subsidiary to,
create, incur, assume or permit to exist any Indebtedness, except:

(a)  Indebtedness created hereunder and under the other Loan Documents;

(b)  (i) the Senior Unsecured Notes in an aggregate principal amount not to
exceed $3,000,000,000 and (ii) Refinancing Indebtedness in respect of Senior
Unsecured Notes issued pursuant to clause (i) above or Refinancing Indebtedness
incurred pursuant to this clause (ii) (it being understood and agreed that, for
purposes of this Section, any Indebtedness that is incurred for the purpose of
repurchasing or redeeming any Senior Unsecured Notes (or any Refinancing
Indebtedness in respect thereof) shall, if otherwise meeting the requirements
set forth above and in the definition of the term “Refinancing Indebtedness”, be
deemed to be Refinancing Indebtedness in respect of the Senior Unsecured Notes
(or such Refinancing Indebtedness), and shall be permitted to be incurred and be
in existence, notwithstanding that the proceeds of such Refinancing Indebtedness
shall not be applied to make such repurchase or redemption of the Senior
Unsecured Notes (or such Refinancing Indebtedness) promptly following the
incurrence thereof, if (A) the proceeds of such Refinancing Indebtedness are
applied to make such repurchase or redemption no later than 90 days following
the date of the incurrence thereof and (B) at all times pending such application
all the proceeds of such Refinancing Indebtedness are held in an account with
the Administrative Agent, subject to its exclusive dominion and control,
including the exclusive right of withdrawal, as collateral for the payment and
performance of the obligations of the Borrower under this Agreement (with the
Administrative Agent hereby agreeing that it shall permit the Borrower to
withdraw funds from such account upon request if (x) at the time thereof, no
Event of Default shall have occurred and be continuing, (y) immediately
following such withdrawal, such funds shall be applied to make any such
repurchase or redemption of the Senior Unsecured Notes or to repay any such
Refinancing Indebtedness and (z) the Borrower shall have delivered to the
Administrative Agent a certificate of a Financial Officer of the Borrower as to
the matters set forth in the preceding clauses (x) and (y));

(c)  Indebtedness existing on the date hereof and set forth in Schedule 6.01 and
any Refinancing Indebtedness in respect thereof;

 

 

 

 

--------------------------------------------------------------------------------

130

(d)  Indebtedness of the Borrower to any Restricted Subsidiary and of any
Restricted Subsidiary to the Borrower or any other Restricted Subsidiary;
provided that (i) Indebtedness of any Restricted Subsidiary that is not a Loan
Party to the Borrower or any Restricted Subsidiary that is a Loan Party shall be
subject to Section 6.04 and (ii) Indebtedness of the Borrower to any Restricted
Subsidiary and Indebtedness of any Restricted Subsidiary that is a Loan Party to
any Restricted Subsidiary that is not a Subsidiary Loan Party shall be
subordinated to the Obligations on the terms set forth in the Intercompany
Indebtedness Subordination Agreement;

(e)  Guarantees by the Borrower of Indebtedness of any Restricted Subsidiary and
by any Restricted Subsidiary of Indebtedness of the Borrower or any other
Restricted Subsidiary; provided that (i) the Indebtedness so Guaranteed is
permitted by this Section 6.01, (ii) Guarantees of Indebtedness of any
Restricted Subsidiary that is not a Subsidiary Loan Party by the Borrower or any
Subsidiary Loan Party shall be subject to Section 6.04, (iii) Guarantees
permitted under this clause (e) shall be subordinated to the Obligations of the
applicable Restricted Subsidiary to the same extent and on the same terms as the
Indebtedness so Guaranteed is subordinated to the Obligations and (iv) none of
the Senior Unsecured Notes shall be Guaranteed by any Restricted Subsidiary
unless such Restricted Subsidiary is a Loan Party that has Guaranteed the
Obligations pursuant to the Collateral Agreement;

(f)  (i) Indebtedness of the Borrower or any Restricted Subsidiary incurred to
finance the acquisition, construction or improvement of any fixed or capital
assets, including Capital Lease Obligations and any Indebtedness assumed by the
Borrower or any Restricted Subsidiary in connection with the acquisition of any
such assets or secured by a Lien on any such assets prior to the acquisition
thereof; provided that such Indebtedness is incurred prior to or within 365 days
after such acquisition or the completion of such construction or improvement,
and (ii) Refinancing Indebtedness in respect of Indebtedness incurred or assumed
pursuant to clause (i) above or Refinancing Indebtedness incurred pursuant to
this clause (ii); provided, further, that, immediately after giving effect to
any incurrence of Indebtedness in accordance with this clause (f), the aggregate
outstanding principal amount of Indebtedness incurred in accordance with this
clause (f), together with, without duplication, the aggregate outstanding
principal amount of Indebtedness incurred in accordance with clause (v) of this
Section 6.01, shall not exceed the greater of (x) $450,000,000 and (y) 5.50% of
Consolidated Total Assets as of the last day of the fiscal quarter of the
Borrower most recently ended (as adjusted to give pro forma effect to any assets
purchased with the proceeds of the Indebtedness to be incurred; provided that
such assets are acquired substantially concurrently with the incurrence of such
Indebtedness);

(g)  (i) Indebtedness of any Person that becomes a Subsidiary (or of any Person
not previously a Restricted Subsidiary that is merged or consolidated with or
into the Borrower or a Restricted Subsidiary in a transaction permitted
hereunder) after the date hereof, or Indebtedness of any Person that is assumed
by the Borrower or any Restricted Subsidiary in connection with an acquisition
of assets by the Borrower or such Restricted Subsidiary in a Permitted
Acquisition; provided that such Indebtedness exists at the time such Person
becomes a Restricted Subsidiary (or is so merged or consolidated) or such

 

 

 

 

--------------------------------------------------------------------------------

131

assets are acquired and is not created in contemplation of or in connection with
such Person becoming a Restricted Subsidiary (or such merger or consolidation)
or such assets being acquired, and (ii) Refinancing Indebtedness in respect of
Indebtedness assumed pursuant to clause (i) above or Refinancing Indebtedness
incurred pursuant to this clause (ii); provided, further, that, immediately
after giving effect to any incurrence of Indebtedness in accordance with this
clause (g), the Total Net Leverage Ratio, calculated on a Pro Forma Basis after
giving effect to such incurrence as of the last day of the most recently ended
fiscal quarter of the Borrower, does not exceed the Applicable Total Net
Leverage Ratio as of such day (or, if the Revolving Commitments have been
terminated and the Revolving Exposure has been reduced to zero, the Total Net
Leverage Ratio, calculated on a Pro Forma Basis after giving effect to such
incurrence as of the last day of the most recently ended fiscal quarter of the
Borrower, is less than 4.50 to 1.00);

(h)  other unsecured Indebtedness of any Loan Party if, immediately after giving
effect to the incurrence thereof and the application of the proceeds thereof,
the aggregate outstanding principal amount of Indebtedness incurred in
accordance with this clause (h) shall not exceed the greater of (i) $300,000,000
or (ii) 4.00% of Consolidated Total Assets as of the last day of the fiscal
quarter of the Borrower most recently ended;

(i)  Indebtedness owed to any Person (including obligations in respect of
letters of credit for the benefit of such Person) providing workers’
compensation, health, disability or other employee benefits or property,
casualty or liability insurance, pursuant to reimbursement or indemnification
obligations to such Person, in each case incurred in the ordinary course of
business;

(j)  Indebtedness in respect of performance bonds, stay bonds, bid bonds, appeal
bonds, surety bonds, customs bonds, replevin bonds, performance and completion
guarantees and similar obligations (other than in respect of other
Indebtedness), in each case provided in the ordinary course of business;

(k)  Indebtedness in respect of Hedging Agreements permitted by Section 6.07;

(l)  Indebtedness owed in respect of any (i) credit card obligations incurred in
the ordinary course of business and (ii) overdrafts and related liabilities
arising from treasury, depositary and cash management services or in connection
with any automated clearinghouse transfers of funds incurred in the ordinary
course of business; provided that, in the case of clause (ii), (x) such
Indebtedness of the Borrower or any Restricted Subsidiary that is not a Foreign
Subsidiary shall be repaid in full within 15 Business Days of the incurrence
thereof and (y) the aggregate amount of such Indebtedness of all Foreign
Subsidiaries which is outstanding more than ten Business Days after the
incurrence thereof shall not exceed the greater of (x) $100,000,000 and (y)
1.25% of Consolidated Total Assets as of the last day of the fiscal quarter of
the Borrower most recently ended;

(m)  Indebtedness in the form of purchase price adjustments, earnouts,
indemnification obligations, non-competition agreements or other arrangements

 

 

 

 

--------------------------------------------------------------------------------

132

representing acquisition consideration or deferred payments of a similar nature
incurred in connection with any Permitted Acquisition or other Investment not
prohibited by Section 6.04 and any dispositions not prohibited by Section 6.05;

(n)  Refinancing Term Loan Indebtedness; provided that the Net Proceeds from
such Indebtedness are applied to make the prepayment required under clause
(a)(iii) of Section 2.23;

(o)  Alternative Incremental Facility Debt; provided that the aggregate
principal amount of such Alternative Incremental Facility Debt issued in
accordance with this clause (o) shall not exceed the amount permitted
under Section 2.21;

(p)  other Indebtedness if, immediately after giving effect to the incurrence
thereof and the application of the proceeds thereof, (i) no Event of Default has
occurred and is continuing or would result therefrom and (ii) the Total Net
Leverage Ratio, calculated on a Pro Forma Basis after giving effect to such
incurrence as of the last day of the most recently ended fiscal quarter of the
Borrower, does not exceed the Applicable Total Net Leverage Ratio as of such day
(or, if the Revolving Commitments have been terminated and the Revolving
Exposure has been reduced to zero, the Total Net Leverage Ratio, calculated on a
Pro Forma Basis after giving effect to such incurrence as of the last day of the
most recently ended fiscal quarter of the Borrower, is less than 4.50 to 1.00);
provided that, immediately after giving effect to any incurrence of Indebtedness
in accordance with this clause (p), the aggregate outstanding principal amount
of Indebtedness of the Restricted Subsidiaries that are not Subsidiary Loan
Parties incurred in accordance with this clause (p), together with, without
duplication, the aggregate outstanding principal amount of Indebtedness incurred
in accordance with clauses (s) and (x) of this Section 6.01, shall not exceed
the greater of (x) $500,000,000 and (y) 8.50% of Consolidated Total Assets as of
the last day of the fiscal quarter of the Borrower most recently ended;

(q)  Secured Customer Financing Obligations if, immediately after giving effect
to the incurrence thereof, and the application of the proceeds thereof, the
aggregate outstanding amount of Secured Customer Financing Obligations shall not
exceed the greater of (i) $150,000,000 and (ii) 2.00% of Consolidated Total
Assets as of the last day of the fiscal quarter of the Borrower most recently
ended;

(r)  Foreign Jurisdiction Deposits;

(s)  Indebtedness of Restricted Subsidiaries that are not Loan Parties; provided
that, immediately after giving effect to any incurrence of Indebtedness in
accordance with this clause (s), (i) the aggregate outstanding principal amount
of Indebtedness incurred in accordance with this clause (s) shall not exceed the
greater of (x) $350,000,000 and (y) 4.50% of Consolidated Total Assets as of the
last day of the fiscal quarter of the Borrower most recently ended and (ii) the
aggregate outstanding principal amount of Indebtedness incurred in accordance
with this clause (s), together with, without duplication, the aggregate
outstanding principal amount of (A) Indebtedness of the Restricted Subsidiaries
that are not Subsidiary Loan Parties incurred in accordance with

 

 

 

 

--------------------------------------------------------------------------------

133

clause (p) of this Section 6.01 and (B) Indebtedness incurred in accordance with
clause (x) of this Section 6.01, shall not exceed the greater of (x)
$500,000,000 and (y) 8.50% of Consolidated Total Assets as of the last day of
the fiscal quarter of the Borrower most recently ended;

(t)  (i) Indebtedness in the form of (x) Guarantees of loans and advances
permitted by Section 6.04(g) and (y) reimbursements owed to officers, directors,
consultants and employees in the ordinary course of business and (ii)
Indebtedness owed to current or former officers, managers, consultants,
directors and employees, their respective estates, spouses or former spouses to
finance the purchase or redemption of Equity Interests to the extent permitted
by Section 6.08; provided that the aggregate principal amount of any
Indebtedness outstanding under this clause (ii) shall reduce, on a
dollar-for-dollar basis, the applicable basket under Section 6.08;

(u)  Indebtedness in respect of judgments, decrees, attachments or awards that
do not constitute an Event of Default under clause (k) of Article VII;

(v)  Attributable Indebtedness arising out of sale-leaseback transactions
permitted by Section 6.05 and any Refinancing Indebtedness in respect thereof;
provided that, immediately after giving effect to any incurrence of Indebtedness
in accordance with this clause (v), the aggregate outstanding principal amount
of Indebtedness incurred in accordance with this clause (v), together with,
without duplication, the aggregate outstanding principal amount of Indebtedness
incurred in accordance with clause (f) of this Section 6.01, shall not exceed
the greater of (x) $450,000,000 and (y) 5.50% of Consolidated Total Assets as of
the last day of the fiscal quarter of the Borrower most recently ended (as
adjusted to give pro forma effect to any assets purchased with the proceeds of
the Indebtedness to be incurred; provided that such assets are acquired
substantially concurrently with the incurrence of such Indebtedness);

(w)  Indebtedness incurred pursuant to Permitted Receivables Facilities;
provided that the Attributable Receivables Indebtedness thereunder shall not
exceed $400,000,000;

(x)  Guarantees of Indebtedness of joint ventures of the Borrower or any
Restricted Subsidiary; provided that, immediately after giving effect to any
incurrence of Indebtedness so Guaranteed under this clause (x), (i) the
aggregate outstanding principal amount of Indebtedness so Guaranteed in
accordance with this clause (x) would not exceed the greater of (a) $200,000,000
and (y) 2.75% of Consolidated Total Assets as of the last day of the fiscal
quarter of the Borrower most recently ended) and (ii) the aggregate outstanding
principal amount of Indebtedness so Guaranteed in accordance with this clause
(x), together with, without duplication, the aggregate outstanding principal
amount of Indebtedness of the Restricted Subsidiaries that are not Subsidiary
Loan Parties incurred in accordance with clause (p) of this Section 6.01 and the
aggregate outstanding principal amount of Indebtedness incurred in accordance
with clause (s), shall not exceed the greater of (x) $500,000,000 and (y) 8.50%
of Consolidated Total Assets as of the last day of the fiscal quarter of the
Borrower most recently ended;

 

 

 

 

--------------------------------------------------------------------------------

134

(y)  [reserved];

(z)  Indebtedness consisting of (A) the financing of insurance premiums or (B)
take-or-pay obligations contained in supply arrangements, in each case arising
in the ordinary course of business;

(aa)  Indebtedness representing deferred compensation to employees of the
Borrower and Restricted Subsidiaries incurred in the ordinary course of
business;

(bb)  Indebtedness in the form of Guarantees permitted under Section 6.04(u) or
Section 6.04(v);

(cc)  Indebtedness of the Borrower or any Restricted Subsidiary supported by a
letter of credit, in a principal amount not to exceed the face amount of such
letter of credit, so long as such letter of credit is otherwise permitted to be
incurred in accordance with this Section 6.01;

(dd)  [reserved];

(ee)  Indebtedness of any Restricted Subsidiary (other than any Subsidiary Loan
Party) to the Borrower or any other Restricted Subsidiary so long as the
proceeds of such Indebtedness are applied (i) to current requirements in respect
of working capital, maintenance capital expenditures, operation or payroll in
the ordinary course of business of such Restricted Subsidiary incurring such
Indebtedness or (ii) to make lease payments of such Restricted Subsidiary, in
each case to the extent that the obligor with respect to such debt service or
lease payments is required to make such payments; provided that the aggregate
outstanding principal amount of Indebtedness incurred in accordance with this
clause (ee) shall not exceed $100,000,000;

(ff)  Indebtedness in an amount equal to 100% of the aggregate net cash proceeds
received by the Borrower since the Effective Date from the issuance or sale of
Equity Interests of the Borrower or cash contributed to the capital of the
Borrower (in each case, other than the proceeds from the issuance or sale of
Disqualified Equity Interests or the issuance or sale of Equity Interests to the
Borrower or any Restricted Subsidiary) to the extent that such net cash proceeds
or cash have not otherwise been applied to make any Investment, disposition or
Restricted Payment permitted by Section 6.04, Section 6.05 or Section 6.08 or
otherwise applied;

(gg)  Indebtedness of any Restricted Subsidiary reflecting non-cash intercompany
allocations of overhead and other parent-level costs in accordance with the
Borrower’s customary allocation practices;

(hh)  Indebtedness arising in connection with endorsement of instruments for
deposit in the ordinary course of business;

(ii)  Indebtedness of any Restricted Subsidiary that is not a Subsidiary Loan
Party that is owing to any Loan Party, so long as the proceeds of such
Indebtedness are used solely to fund Investments by such Restricted Subsidiary
but only to the extent the

 

 

 

 

--------------------------------------------------------------------------------

135

proceeds of such Investment are used by the Restricted Subsidiary ultimately
receiving the proceeds of such Investments to make further Investments which are
permitted under Section 6.04; and

(jj)  all premiums (if any), interest (including post-petition interest), fees,
expenses, charges and additional or contingent interest on obligations described
in clauses (a) through (ii) above.

For purposes of determining compliance with this covenant, (A) except as
otherwise provided in the proviso to this paragraph, Indebtedness need not be
permitted solely by reference to one category of permitted Indebtedness (or any
portion thereof) described in the above clauses of this Section 6.01 but may be
permitted in part under any combination thereof and (B) except as otherwise
provided in the proviso to this paragraph, in the event that an item of
Indebtedness (or any portion thereof) meets the criteria of one or more of the
categories of permitted Indebtedness (or any portion thereof) described in the
above clauses of this Section 6.01, the Borrower may, in its sole discretion,
classify or reclassify, or later divide, classify or reclassify (as if incurred
at such later time), such item of Indebtedness (or any portion thereof) in any
manner that complies with this Section 6.01, and at the time of such incurrence,
classification or reclassification, the Borrower will be entitled to only
include the amount and type of such item of Indebtedness (or any portion
thereof) in any of the above clauses of this Section 6.01 in a manner that
complies with this Section 6.01 and such item of Indebtedness (or any portion
thereof) shall be treated as having been incurred or existing pursuant to only
such clause or clauses without giving pro forma effect to such item (or portion
thereof) when calculating the amount of Indebtedness that may be incurred,
classified or reclassified pursuant to any other clause (or portion thereof) at
such time; provided that (x) all Indebtedness outstanding under this Agreement
shall at all times be deemed to have been incurred pursuant to clause (a) of
this Section 6.01 and (y) all Indebtedness outstanding under the Senior
Unsecured Notes shall at all times be deemed to have been incurred pursuant to
clause (b) of this Section 6.01.

SECTION 6.02.  Liens

.  The Borrower will not, nor will it permit any Restricted Subsidiary to,
create, incur, assume or permit to exist any Lien on any asset now owned or
hereafter acquired by it, including any income or revenues (including accounts
receivable) or rights in respect of any thereof, except:

(a)  Liens created under the Loan Documents (including, for avoidance of doubt,
Liens securing Secured Cash Management Obligations, Secured Customer Financing
Obligations and Secured Hedging Obligations) and any Liens on cash or deposits
granted in favor of any Swingline Lender or any Issuing Bank to cash
collateralize any Defaulting Lender’s participation in Swingline Loans or
Letters of Credit, respectively, as contemplated by this Agreement;

(b)  Permitted Encumbrances;

(c)  any Lien on any asset of the Borrower or any Restricted Subsidiary existing
on the date hereof and set forth in Schedule 6.02; provided that (i) such Lien
shall not apply to any other asset of the Borrower or any Restricted Subsidiary
(other than assets

 

 

 

 

--------------------------------------------------------------------------------

136

financed by the same financing source in the ordinary course of business) and
(ii) such Lien shall secure only those obligations that it secures on the date
hereof and extensions, renewals, replacements and refinancings thereof so long
as the principal amount of such extensions, renewals, replacements and
refinancings does not exceed the principal amount of the obligations being
extended, renewed, replaced or refinanced or, in the case of any such
obligations constituting Indebtedness, that are permitted under Section 6.01(c)
as Refinancing Indebtedness in respect thereof;

(d)  any Lien existing on any asset prior to the acquisition thereof by the
Borrower or any Restricted Subsidiary or existing on any asset of any Person
that becomes a Restricted Subsidiary (or of any Person not previously a
Restricted Subsidiary that is merged or consolidated with or into the Borrower
or a Restricted Subsidiary in a transaction permitted hereunder) after the date
hereof prior to the time such Person becomes a Restricted Subsidiary (or is so
merged or consolidated); provided that (i) such Lien is not created in
contemplation of or in connection with such acquisition or such Person becoming
a Restricted Subsidiary (or such merger or consolidation), (ii) such Lien shall
not apply to any other asset of the Borrower or any Restricted Subsidiary (other
than (x) assets financed by the same financing source in the ordinary course of
business and (y) in the case of any such merger or consolidation, the assets of
any special purpose merger Subsidiary that is a party thereto) and (iii) such
Lien shall secure only those obligations that it secures on the date of such
acquisition or the date such Person becomes a Restricted Subsidiary (or is so
merged or consolidated) and extensions, renewals, replacements and refinancings
thereof so long as the principal amount of such extensions, renewals and
replacements does not exceed the principal amount of the obligations being
extended, renewed or replaced or, in the case of any such obligations
constituting Indebtedness, that are permitted under Section 6.01(g) as
Refinancing Indebtedness in respect thereof;

(e)  Liens on fixed or capital assets acquired, constructed or improved
(including any such assets made the subject of a Capital Lease Obligation
incurred) by the Borrower or any Restricted Subsidiary; provided that (i) such
Liens secure Indebtedness incurred to finance such acquisition, construction or
improvement and permitted by clause (f)(i) of Section 6.01 or any Refinancing
Indebtedness in respect thereof permitted by clause (f)(ii) of Section 6.01,
(ii) such Liens and the Indebtedness secured thereby are incurred prior to or
within 365 days after such acquisition or the completion of such construction or
improvement (provided that this clause (ii) shall not apply to any Refinancing
Indebtedness permitted by clause (f)(ii) of Section 6.01 or any Lien securing
such Refinancing Indebtedness), (iii) the Indebtedness secured thereby does not
exceed the lesser of the cost of acquiring, constructing or improving such fixed
or capital asset or, in the case of Indebtedness permitted by clause (f)(i) of
Section 6.01, its fair market value at the time such security interest attaches,
and in any event, immediately after giving effect to the incurrence of any Lien
in accordance with this clause (e), the aggregate outstanding principal amount
of such Indebtedness, together with, without duplication, the aggregate
principal amount of Indebtedness secured by Liens incurred in accordance with
clause (m) of this Section 6.02, does not exceed the greater of (x) $450,000,000
and (y) 5.50% of Total Assets (as adjusted to give pro forma effect to any
assets purchased with the proceeds of the Indebtedness to be incurred; provided
that such assets are acquired substantially

 

 

 

 

--------------------------------------------------------------------------------

137

concurrently with the incurrence of such Indebtedness) and (iv) such Liens shall
not apply to any other property or assets of the Borrower or any Subsidiary
(except assets financed by the same financing source in the ordinary course of
business);

(f)  in connection with the sale or transfer of any Equity Interests or other
assets in a transaction permitted under Section 6.05, customary rights and
restrictions contained in agreements relating to such sale or transfer pending
the completion thereof, including back-up grants of security interest in such
Equity Interests or such other assets;

(g)  in the case of (i) any Restricted Subsidiary that is not a wholly owned
Restricted Subsidiary or (ii) the Equity Interests in any Person that is not a
Restricted Subsidiary, any encumbrance or restriction, including any put and
call arrangements, related to Equity Interests in such Restricted Subsidiary or
such other Person set forth in the organizational documents of such Restricted
Subsidiary or such other Person or any related joint venture, shareholders’ or
similar agreement;

(h)  Liens solely on any cash earnest money deposits, escrow arrangements or
similar arrangements made by the Borrower or any Restricted Subsidiary in
connection with any letter of intent or purchase agreement for a Permitted
Acquisition or other transaction permitted hereunder;

(i)  Liens on Collateral securing any Permitted Pari Passu Refinancing Debt,
Permitted Second Priority Refinancing Debt or Alternative Incremental Facility
Debt; provided that such Liens are subject to customary intercreditor agreements
reasonably satisfactory to the Administrative Agent;

(j)  Liens granted by a Subsidiary that is not a Loan Party in respect of
Indebtedness permitted to be incurred by such Subsidiary under Section 6.01;

(k)  Liens securing Indebtedness of any Restricted Subsidiaries that are not
Loan Parties permitted under Section 6.01(s);

(l)  Liens on any property of (i) any Loan Party in favor of any other Loan
Party, (ii) any Foreign Subsidiary in favor of any Loan Party and (iii) any
Restricted Subsidiary that is not a Loan Party in favor of the Borrower or any
other Restricted Subsidiary;

(m)  Liens securing Indebtedness permitted under Section 6.01(v); provided that
the aggregate outstanding principal amount of such Indebtedness, together with,
without duplication, the aggregate principal amount of Indebtedness secured by
Liens incurred in accordance with clause (e) of this Section 6.02, does not
exceed the greater of (x) $450,000,000 and (y) 5.50% of Total Assets (as
adjusted to give pro forma effect to any assets purchased with the proceeds of
the Indebtedness to be incurred; provided that such assets are acquired
substantially concurrently with the incurrence of such Indebtedness);

(n)  Liens on Permitted Receivables Facility Assets securing Indebtedness
arising under Permitted Receivables Facilities;

 

 

 

 

--------------------------------------------------------------------------------

138

(o)  Liens not otherwise permitted by this Section to the extent that,
immediately after giving effect to the incurrence thereof, the aggregate
outstanding amount of the obligations secured thereby does not exceed the
greater of (i) $300,000,000 and (ii) 4.00% of Consolidated Total Assets as of
the last day of the fiscal quarter of the Borrower most recently ended;

(p)  Liens on cash advances in favor of the seller of any property to be
acquired in connection with an Investment permitted by Section 6.04 or, to the
extent related to any of the foregoing, to be applied against the purchase price
for such Investment, or consisting of an agreement to dispose of any property in
a disposition permitted by Section 6.05, in each case, solely to the extent such
Investment or disposition, as applicable, would have been permitted on the date
of the creation of such Lien;

(q)  Liens deemed to exist in connection with Investments in repurchase
agreements permitted under Section 6.04;

(r)  [reserved];

(s)  Liens on cash and Cash Equivalents deposited to discharge, redeem or
defease Indebtedness and on any cash and Cash Equivalents held by a trustee
under any indenture or other debt agreement issued in escrow pursuant to
customary escrow arrangements pending the release thereof; and

(t)  possessory Liens in favor of brokers and dealers arising in connection with
the acquisition or disposition of Investments; provided that such Liens (i)
attach only to such Investments and (ii) secure only obligations incurred in the
ordinary course and arising in connection with the acquisition or disposition of
such Investments.

For purposes of determining compliance with this covenant (A) a Lien securing an
item of Indebtedness need not be permitted solely by reference to one category
of permitted Liens (or any portion thereof) described in the above clauses of
this Section 6.02 but may be permitted in part under any combination thereof and
(B) in the event that a Lien securing an item of Indebtedness (or any portion
thereof) meets the criteria of one or more of the categories of permitted Liens
(or any portion thereof) described in the above clauses of this Section 6.02 the
Borrower may, in its sole discretion, classify or reclassify, or later divide,
classify or reclassify (as if incurred at such later time), such Lien securing
such item of Indebtedness (or any portion thereof) in any manner that complies
with this Section 6.02, and at the time of such incurrence, classification or
reclassification, the Borrower will be entitled to only include the amount and
type of such Lien or such item of Indebtedness secured by such Lien (or any
portion thereof) in any of the above clauses of this Section 6.02 in a manner
that complies with this Section 6.02 and such Lien securing such item of
Indebtedness (or any portion thereof) will be treated as being incurred or
existing pursuant to only such clause or clauses without giving pro forma effect
to such item (or any portion thereof) when calculating the amount of Liens or
Indebtedness that may be incurred, classified or reclassified pursuant to any
other clause (or any portion thereof) at such time. In addition, with respect to
any Lien securing Indebtedness that was permitted to secure such Indebtedness at
the time of the incurrence of such Indebtedness, such Lien shall also be
permitted to secure any increase in the amount of such Indebtedness in
connection with any

 

 

 

 

--------------------------------------------------------------------------------

139

accrual of interest, the accretion of accreted value, the amortization of
original issue discount, the payment of interest in the form of additional
Indebtedness or in the form of Qualified Equity Interests of the Borrower, the
accretion of original issue discount or liquidation preference and increases in
the amount of Indebtedness outstanding solely as a result of fluctuations in the
exchange rate of currencies of such Indebtedness.

SECTION 6.03.  Fundamental Changes

.  (a)  The Borrower will not, nor will it permit any Restricted Subsidiary to,
merge into or consolidate with any other Person, or permit any other Person to
merge into or consolidate with it, or liquidate or dissolve or sell, transfer,
lease or otherwise dispose of all or substantially all of the assets of the
Borrower and the Restricted Subsidiaries, taken as a whole (any of the
foregoing, a “Fundamental Change Transaction”), except that, if at the time
thereof and immediately after giving effect thereto, no Event of Default shall
have occurred and be continuing, (i) any Person may merge into or consolidate
with the Borrower in a transaction in which the Borrower is the surviving entity
or the surviving entity (the “Successor Borrower”) (A) is organized under the
laws of the United States, any State thereof or the District of Columbia, (B)
expressly assumes the Borrower’s obligations under this Agreement and the other
Loan Documents to which the Borrower is a party pursuant to a supplement hereto
or thereto, as applicable, in form and substance reasonably satisfactory to the
Administrative Agent, (C) each Subsidiary Loan Party, unless it is the other
party to such merger or consolidation, shall have by a supplement to the
Collateral Agreement and, if reasonably requested by the Administrative Agent,
each other Security Document to which such Subsidiary Loan Party is a party
confirmed that its obligations thereunder shall apply to the Successor
Borrower’s obligations under this Agreement, (D) each mortgagor of a Mortgaged
Property, unless it is the other party to such merger of consolidation, shall
have by an amendment to or restatement of the applicable Mortgage confirmed that
its obligations thereunder shall apply to the Successor Borrower’s obligations
under this Agreement, (E) such Successor Borrower shall have delivered all
information requested pursuant to Section 5.01(f), (F) the Administrative Agent
shall have received such customary certificates and opinions relating to the
Successor Borrower becoming the Borrower under this Agreement as it shall have
reasonably requested and (G) the conditions set forth in Section 4.02(b) shall
have been satisfied as of the time of such merger or consolidation (it being
agreed that the representations and warranties referred to in Section 4.02(b)
shall be made by such Successor Borrower after giving effect to such merger or
consolidation) (it being understood that, if the foregoing conditions in clauses
(A) through (G) are satisfied, then the Successor Borrower will automatically
succeed to, and be substituted for, the Borrower under this Agreement), (ii) any
Person (other than the Borrower) may merge into or consolidate with any
Restricted Subsidiary in a transaction in which the surviving entity is a
Restricted Subsidiary and, if any party to such merger or consolidation is a
Subsidiary Loan Party, is a Subsidiary Loan Party, (iii) any Restricted
Subsidiary may merge into or consolidate with any Person (other than the
Borrower) in a transaction permitted under Section 6.05 (other than clause
(b)(y) of such Section) in which, after giving effect to such transaction, the
surviving entity is not a Restricted Subsidiary, (iv) (A) any Restricted
Subsidiary may liquidate or dissolve if the Borrower determines in good faith
that such liquidation or dissolution is in the best interests of the Borrower
and is not materially disadvantageous to the Lenders and (B) any Restricted
Subsidiary may liquidate or dissolve into, or sell, transfer, lease or otherwise
dispose of all or substantially all of its assets to, the Borrower or any other
Restricted Subsidiary; provided that if the Restricted Subsidiary that is so

 

 

 

 

--------------------------------------------------------------------------------

140

liquidating or dissolving, or selling, transferring, leasing or otherwise
disposing all or substantially all of its assets, is a Loan Party, then the
Person into which such Restricted Subsidiary is so liquidating or dissolving, or
to which such Restricted Subsidiary is selling, transferring, leasing or
otherwise disposing all or substantially all of its assets, shall also be a Loan
Party, and (v) the Borrower and Restricted Subsidiaries may make sales,
transfers, leases or other dispositions permitted by Section 6.05 (other than
clause (b)(y) of such Section); provided that any such merger or consolidation
described in clause (i), (ii) or (iii) of this Section 6.03(a) involving a
Person that is not a wholly owned Restricted Subsidiary immediately prior to
such merger or consolidation shall not be permitted unless it is also permitted
by Section 6.04.

(b)  The Borrower will not, and the Borrower will not permit any Restricted
Subsidiary to, engage to any material extent in any business other than
businesses of the type conducted by the Borrower and the Restricted Subsidiaries
on the Effective Date and businesses reasonably related, incidental,
complementary or ancillary thereto.

SECTION 6.04.  Investments, Loans, Advances, Guarantees and Acquisitions

.  The Borrower will not, nor will it permit any Restricted Subsidiary to,
purchase, hold or acquire (including pursuant to any merger or consolidation
with any Person that was not a wholly owned Restricted Subsidiary prior to such
merger or consolidation) any Equity Interests in or evidences of Indebtedness or
other securities (including any option, warrant or other right to acquire any of
the foregoing) of, make or permit to exist any loans or advances to, Guarantee
any obligations of, or make or permit to exist any investment or any other
interest in, any other Person, or purchase or otherwise acquire (in one
transaction or a series of transactions) any assets of any other Person
constituting a business unit (any of the foregoing, an “Investment”), except:

(a)  cash and Cash Equivalents;

(b)  Permitted Acquisitions; provided that the aggregate amount of cash
consideration paid in respect of any Investment pursuant to this clause (b) that
is an Investment in the Equity Interests of any Person that does not become a
Loan Party, or that is an Investment in assets by a Restricted Subsidiary that
is not a Subsidiary Loan Party, shall not exceed, at the time such Investment is
made and after giving effect thereto, (x) the greater of (1) $400,000,000 and
(2) 5.25% of Consolidated Total Assets as of the last day of the fiscal quarter
of the Borrower most recently ended, plus (y) an additional amount, if, subject,
in the case of a Limited Condition Transaction, to Section 1.07, (A) immediately
before and after giving effect thereto, no Event of Default has occurred and is
continuing and (B) the Total Net Leverage Ratio, calculated on a Pro Forma Basis
as of the last day of the most recently ended fiscal quarter of the Borrower,
does not exceed 4.00 to 1.00 as of such day;

(c)  (i) Investments existing on the date hereof in the Restricted Subsidiaries
and (ii) other Investments existing on the date hereof and set forth on Schedule
6.04(c) and, in the case of each of the foregoing clauses (i) and (ii), any
modification, replacement, renewal, reinvestment or extension thereof; provided
that (x) the amount of the original Investment is not increased except by the
terms of such Investment or as otherwise permitted by this Section 6.04 and (y)
the terms of any such

 

 

 

 

--------------------------------------------------------------------------------

141

Investment are not otherwise modified from the terms that are in effect as of
the date hereof in a manner that is materially adverse to the Lenders, unless
otherwise permitted by this Section 6.04;

(d)  (x) Investment by the Borrower and the Restricted Subsidiaries in Equity
Interests of any other Restricted Subsidiary; provided that (i) any such Equity
Interests held by a Loan Party shall be pledged in accordance with the
requirements of the definition of the term “Collateral and Guarantee
Requirement” and (ii) the aggregate outstanding amount of such Investment made
by Loan Parties in Restricted Subsidiaries that are not Loan Parties (together
with, without duplication, outstanding intercompany loans and advances permitted
under subclause (ii) of the proviso to clause (e) of this Section and
outstanding Guarantees permitted under the proviso to clause (f) of this
Section) shall not exceed, as of the date that any such Investment is made, the
greater of (A) $500,000,000 and (B) 6.50% of Consolidated Total Assets
determined as of the last day of the fiscal year quarter of the Borrower most
recently ended (in each case determined without regard to any write-downs or
write-offs), (y) Investments among the Borrower and the Restricted Subsidiaries
for purposes of funding payments under the Loan Documents in respect of
scheduled interest and amortization payments and prepayments pursuant to Section
2.11(c) or (d) and (z) Investments set forth on Schedule 6.04(d);

(e)  loans or advances made by the Borrower to any Restricted Subsidiary and
made by any Restricted Subsidiary to the Borrower or any other Restricted
Subsidiary; provided that (i) any such loans and advances made by a Loan Party
shall be evidenced by a promissory note pledged pursuant to the Collateral
Agreement and (ii) the aggregate outstanding amount of such loans and advances
made by Loan Parties to Restricted Subsidiaries that are not Loan Parties
(together with, without duplication, outstanding Investments permitted under
subclause (ii) of the proviso to clause (d) of this Section and outstanding
Guarantees permitted under the proviso to clause (f) of this Section) shall not
exceed, as of the date that such loan or advance is made, the greater of (A)
$500,000,000 and (B) 6.50% of Consolidated Total Assets determined as of the
last day of the fiscal quarter of the Borrower most recently ended (in each case
determined without regard to any write-downs or write-offs);

(f)  Guarantees of Indebtedness that is permitted under Section 6.01, in each
case of the Borrower or any Restricted Subsidiary; provided that the total of
the aggregate principal amount of Indebtedness and the aggregate amount of other
obligations, in each case of Restricted Subsidiaries that are not Loan Parties
that is Guaranteed by any Loan Party (together with, without duplication,
outstanding Investments permitted under subclause (ii) of the proviso to
clause (d) of this Section and outstanding intercompany loans and advances
permitted under subclause (ii) to the proviso to clause (e) of this Section)
shall not exceed, as of the date that such loan or advance is made, the greater
of (A) $500,000,000 and (B) 6.50% of Consolidated Total Assets determined as of
the last day of the fiscal quarter of the Borrower most recently ended (in each
case determined without regard to any write-downs or write-offs);

 

 

 

 

--------------------------------------------------------------------------------

142

(g)  loans or advances to officers, directors, consultants or employees of the
Borrower or any Restricted Subsidiary not exceeding $15,000,000 in the aggregate
outstanding at any time (determined without regard to any write-downs or
write-offs of such loans or advances);

(h)  payroll, travel and similar advances to cover matters that are expected at
the time of such advances ultimately to be treated as expenses of the Borrower
or any Restricted Subsidiary for accounting purposes and that are made in the
ordinary course of business;

(i)  Investments received in connection with the bankruptcy or reorganization
of, or settlement of delinquent accounts and disputes with, customers and
suppliers, or in exchange for any other Investment or accounts receivable held
by the Borrower or any Restricted Subsidiary, or as a result of foreclosure,
perfection or enforcement of any Lien, or in satisfaction of judgements or
pursuant to any plan of reorganization or similar arrangement, including upon
the bankruptcy or insolvency of a debtor or otherwise with respect to any
secured Investment or other transfer of title with respect to any secured
Investment in default, in each case in the ordinary course of business;

(j)  Investments in the form of Hedging Agreements permitted by Section 6.07;

(k)  Investments of any Person existing at the time such Person becomes a
Restricted Subsidiary or consolidates or merges with the Borrower or any
Restricted Subsidiary so long as such Investments were not made in contemplation
of such Person becoming a Restricted Subsidiary or of such consolidation or
merger;

(l)  Investments resulting from pledges or deposits described in clause (c), (d)
or (n) of the definition of the term “Permitted Encumbrance”;

(m)  Investments made as a result of the receipt of noncash consideration from a
sale, transfer, lease or other disposition of any asset in compliance with
Section 6.05;

(n)  Investments that result solely from the receipt by the Borrower or any
Restricted Subsidiary from any of its subsidiaries of a dividend or other
Restricted Payment in the form of Equity Interests, evidences of Indebtedness or
other securities (but not any additions thereto made after the date of the
receipt thereof);

(o)  receivables, advances, loans, extensions of credit or other trade payables
owing to the Borrower or a Restricted Subsidiary if created or acquired in the
ordinary course of business and payable or dischargeable in accordance with
customary trade terms; provided that such trade terms may include such
concessionary trade terms as the Borrower or any Restricted Subsidiary deems
reasonable under the circumstances;

 

 

 

 

--------------------------------------------------------------------------------

143

(p)  (i) Fundamental Change Transactions permitted under Section 6.03 that do
not involve any Person other than the Borrower and Restricted Subsidiaries that
are wholly owned Restricted Subsidiaries and (ii) to the extent constituting an
Investment, transactions otherwise permitted by Sections 6.01 (other than
clauses (d) and (e) of such Section), 6.02 and 6.08;

(q)  Guarantees to insurers required in connection with worker’s compensation
and other insurance coverage arranged in the ordinary course of business;

(r)  Investments to the extent that payment for such Investments is made solely
with Qualified Equity Interests or from the proceeds of the issuance of
Qualified Equity Interests;

(s)  loans or advances to any Restricted Subsidiary reflecting non-cash
intercompany allocations of overhead and other parent-level costs in accordance
with the Borrower’s customary allocation practices;

(t)  customary Investments in connection with Permitted Receivables Facilities;

(u)  so long as no Event of Default has occurred and is continuing or would
result therefrom, other Investments by the Borrower or any Restricted Subsidiary
in an aggregate amount, including all related commitments for future Investments
(and the principal amount of any Indebtedness that is assumed or otherwise
incurred in connection with such Investments), not exceeding, at the time such
Investments are made and immediately after giving effect thereto, the sum of (i)
$500,000,000 and (ii) the Available Amount at such time, for all such
Investments made or committed to be made from and after the Effective Date plus
an amount equal to any returns of capital or sale proceeds actually received in
cash in respect of any such Investments (which amount shall not exceed the
amount of such Investment valued at cost at the time such Investment was made);

(v)  other Investments by the Borrower or any Restricted Subsidiary not
otherwise permitted by this Section so long as at the time of the making of any
such Investment made pursuant to this clause (v) and after giving effect
thereto, (i) the Total Net Leverage Ratio, calculated on a Pro Forma Basis as of
the last day of the fiscal quarter of the Borrower most recently ended, is less
than or equal to 3.50 to 1.00 and (ii) no Event of Default shall have occurred
and be continuing or would result therefrom;

(w)  (x) Investments in prepaid expenses and negotiable instruments held for
collection and other similar deposits and Investments with respect to leases,
utility, workers compensation, purchase agreements and other performance
obligations, in each case, arising in the ordinary course of business, and (y)
Guarantees of the foregoing; and

 

 

 

 

--------------------------------------------------------------------------------

144

(x)  Investments consisting of the indorsement by the Borrower or any Restricted
Subsidiary of negotiable instruments payable to such Person for deposit or
collection in the ordinary course of business;

(y)  non-cash Investments in connection with tax planning and reorganization
activities; provided that after giving effect to any such activities, the
security interests of the Lenders in the Collateral, taken as a whole, would not
be materially impaired;

(z)  Investments in any joint venture (in its Equity Interests or otherwise) and
Unrestricted Subsidiaries not exceeding $50,000,000 in the aggregate outstanding
at any time;

(aa)  [reserved];

(bb)  [reserved];

(cc)  [reserved];

(dd)  Investments consisting of licensing of intellectual property pursuant to a
joint marketing arrangement with other Persons;

(ee)  [reserved]; and

(ff)  Investments arising in the ordinary course of business consisting of
Uniform Commercial Code Article 3 endorsements for collection or deposit and
Article 4 customary trade arrangements with customers.

Any Investment in any Person other than a Loan Party that is otherwise permitted
by this Section 6.04 may be made through intermediate Investments in
Subsidiaries that are not Loan Parties and such intermediate Investments shall
be disregarded for purposes of determining the outstanding amount of Investments
pursuant to the applicable clause or clauses of this Section 6.04 set forth
above.

The amount, as of any date of determination, of (i) any Investment in the form
of a loan or an advance shall be the principal amount thereof outstanding on
such date, minus any cash payments actually received by the applicable investor
representing a payment or prepayment of principal of such Investment, but
without any adjustment for write-downs or write-offs (including as a result of
forgiveness of any portion thereof) with respect to such loan or advance after
the date thereof, (ii) any investment in the form of a Guarantee shall be equal
to the stated or determinable amount of the related primary obligation, or
portion thereof, in respect of which such Guarantee is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof,
as determined in good faith by the Borrower, (iii) any investment in Equity
Interests, including any capital contribution, shall be the fair market value
(as determined in good faith by the Borrower) of such Equity Interests, minus
any payments actually received by the applicable investor representing a return
of capital of such Investment, but without any other adjustment for increases or
decreases in value of, or write-ups, write-downs or write-offs with respect to,
such Investment after the date of such Investment, and (iv)

 

 

 

 

--------------------------------------------------------------------------------

145

any other Investment (other than any Investment referred to in clause (i), (ii)
or (iii) above) by the applicable investor shall be the original cost of such
Investment (including any Indebtedness assumed in connection therewith), minus
the amount of any portion of such Investment that has been repaid to such
investor in cash or Cash Equivalents as a repayment of principal or a return of
capital, but without any other adjustment for increases or decreases in value
of, or write-ups, write-downs or write-offs with respect to such Investment
after the date of such Investment.  For purposes of this Section 6.04, if an
Investment involves the acquisition of more than one Person, the amount of such
Investment shall be allocated among the acquired Persons in accordance with
GAAP; provided that pending the final determination of the amounts to be so
allocated in accordance with GAAP, such allocation shall be as reasonably
determined by the Borrower.

For purposes of determining compliance with this covenant, (A) an Investment
need not be permitted solely by reference to one category of permitted
Investments (or portion thereof) described in the above clauses of this Section
6.04 but may be permitted in part under any combination thereof and (B) in the
event that an Investment (or any portion thereof) meets the criteria of one or
more of the categories of permitted Investments described in the above clauses
of this Section 6.04, the Borrower may, in its sole discretion, classify (but,
for the avoidance of doubt, not subsequently reclassify) such permitted
Investment (or any portion thereof) in any manner that complies with this
Section 6.04, and at the time of such classification will be entitled to only
include the amount and type of such Investment (or any portion thereof) in any
of the categories of permitted Investments described in the above clauses of
this Section 6.04 in a manner that complies with this Section 6.04.

SECTION 6.05.  Asset Sales

.  The Borrower will not, nor will it permit any Restricted Subsidiary to, sell,
transfer, lease or otherwise dispose of any asset, including any Equity Interest
owned by it, nor will the Borrower permit any Subsidiary Loan Party to issue any
additional Equity Interest in such Subsidiary Loan Party (other than issuing
directors’ qualifying shares and other than issuing Equity Interests to the
Borrower or another Subsidiary Loan Party in compliance with Section 6.04(d))
except:

(a)  sales, transfers, leases and other dispositions of (i) inventory,
(ii) used, obsolete or surplus equipment, (iii) property no longer used or
useful in the conduct of the business of the Borrower and the Restricted
Subsidiaries and (iv) cash and Cash Equivalents, in each case in the ordinary
course of business;

(b)  (x) sales, transfers, leases and other dispositions to the Borrower or any
Restricted Subsidiary; provided that any such sales, transfers, leases or other
dispositions involving a Restricted Subsidiary that is not a Loan Party shall be
made in compliance with Sections 6.04 and 6.09, and (y) to the extent
constituting a disposition, Liens permitted by Section 6.02, transactions
permitted by Section 6.03 (other than clauses (iii) and (v) of Section 6.03(a)),
Investments permitted by Section 6.04 and Restricted Payments permitted by
Section 6.08;

(c)  sales, transfers and other dispositions of, and discounts with respect to,
accounts receivable in connection with the compromise, settlement or collection
thereof in the ordinary course of business consistent with past practice and not
as part of any accounts receivables financing transaction;

 

 

 

 

--------------------------------------------------------------------------------

146

(d)  leases or subleases entered into in the ordinary course of business, to the
extent that they do not materially interfere with the business of the Borrower
and the Restricted Subsidiaries, taken as a whole;

(e)  licenses or sublicenses of intellectual property in the ordinary course of
business, to the extent that they do not materially interfere with the business
of the Borrower or any Restricted Subsidiary;

(f)  dispositions resulting from any casualty or other insured damage to, or any
taking under power of eminent domain or by condemnation or similar proceeding
of, any asset of any of the Borrower or any Restricted Subsidiary;

(g)  dispositions of assets to the extent that (i) such assets are exchanged for
credit against the purchase price of similar replacement assets or (ii) the
proceeds of such disposition are promptly applied to the purchase price of such
replacement assets;

(h)  sales, transfers, leases and other dispositions of assets (other than
Equity Interests in a Subsidiary Loan Party unless all Equity Interests in such
Subsidiary Loan Party (other than directors’ qualifying shares) are sold) that
are not permitted by any other clause of this Section; provided that no Event of
Default has occurred and is continuing or would result therefrom;

(i)  [reserved];

(j)  any disposition of Permitted Receivables Facility Assets in connection with
a Permitted Receivables Facility;

(k)  the unwinding of any Hedging Agreement;

(l)  dispositions of Investments in joint ventures to the extent required by, or
made pursuant to customary buy or sell arrangements between, the joint venture
parties set forth in joint venture arrangements and similar binding
arrangements;

(m)  dispositions of assets listed on Schedule 6.05;

(n)  dispositions of non-core assets acquired in a Permitted Acquisition;
provided that (i) such assets were identified to the Administrative Agent in
writing as non-core assets within 30 days of the time that the applicable
Permitted Acquisition was consummated, (ii) such disposition is consummated
within one year after the date on which the applicable Permitted Acquisition was
consummated and (iii) with respect to any such Permitted Acquisition, the
aggregate fair market value of the assets disposed of in reliance on this clause
(n) shall not exceed 25% of the aggregate consideration paid by the Borrower and
its Restricted Subsidiaries in respect of such Permitted Acquisition;

(o)  dedications of, or the granting of easements, rights of way, rights of
access and/or similar rights, to any Governmental Authority, utility providers,
cable or other communication providers and/or other parties that would not
reasonably be

 

 

 

 

--------------------------------------------------------------------------------

147

expected to interfere in any material respect with the operations of the
Borrower and the Restricted Subsidiaries, taken as a whole; provided that upon
reasonable request by the Borrower, the Administrative Agent shall subordinate
its Mortgage on such real property to such easement, right of way, right of
access or similar agreement in such form as is reasonably satisfactory to the
Administrative Agent and the Borrower;

(p)  [reserved];

(q)  with respect to any leased real property, dispositions to the landlord with
respect to such leased real property of improvements made to such leased real
property pursuant to customary terms in the ordinary course of business;

(r)  any exchange of assets for services or other assets of comparable or
greater value or usefulness to the business of the Borrower or any Restricted
Subsidiary in the ordinary course of business; and

(s)  the disposition, abandonment, cancellation or lapse of intellectual
property which, in the reasonable determination of the Borrower, are not
material to the conduct of the business of the Borrower and Restricted
Subsidiaries, taken as a whole, or are no longer economical to maintain in light
of their respective use, in the ordinary course of business;

provided that (x) all sales, transfers, leases and other dispositions permitted
by clause (h) shall be made for fair value (provided, that the Borrower and the
Restricted Subsidiaries may sell, transfer, lease or otherwise dispose of assets
having an aggregate fair value, for any calendar year, of $1,000,000 or less
without being subject to the requirements of this clause (x)) and (y) all sales,
transfers, leases and other dispositions permitted by clause (h) shall be for at
least 75% cash consideration payable at the time of such sale, transfer or other
disposition; provided, further, that (i) any consideration in the form of Cash
Equivalents that are disposed of for cash consideration within 30 Business Days
after such sale, transfer or other disposition shall be deemed to be cash
consideration in an amount equal to the amount of such cash consideration for
purposes of this proviso, (ii) any liabilities (as shown on the Borrower’s or
such Restricted Subsidiary’s most recent balance sheet provided hereunder or in
the footnotes thereto) of the Borrower or such Restricted Subsidiary, other than
liabilities that are by their terms subordinated to the payment in cash of the
Obligations, that are assumed by the transferee with respect to the applicable
sale, transfer, lease or other disposition and for which the Borrower and all
the Restricted Subsidiaries shall have been validly released by all applicable
creditors in writing shall be deemed to be cash consideration in an amount equal
to the liabilities so assumed and (iii) any Designated Non-Cash Consideration
received by the Borrower or such Restricted Subsidiary in respect of such sale,
transfer, lease or other disposition having an aggregate fair market value,
taken together with all other Designated Non-Cash Consideration received
pursuant to this clause (iii) that is at that time outstanding, not in excess of
the greater of (x) $200,000,000 and (y) 2.50% of Consolidated Total Assets as of
the last day of the fiscal quarter of the Borrower most recently ended at the
time of the receipt of such Designated Non-Cash Consideration, with the fair
market value of each item of Designated Non-Cash Consideration being measured at
the time received and without giving effect to subsequent changes in value,
shall be deemed to be cash consideration.

 

 

 

 

--------------------------------------------------------------------------------

148

For purposes of determining compliance with this covenant, (A) a disposition
need not be permitted solely by reference to one category of permitted
disposition (or any portion thereof) described in the above clauses of this
Section 6.05 but may be permitted in part under any combination thereof and (B)
in the event that a disposition (or any portion thereof) meets the criteria of
one or more of the categories of permitted disposition (or any portion thereof)
described in the above clauses of this Section 6.05, the Borrower may, in its
sole discretion, classify (but, for the avoidance of doubt, not subsequently
reclassify) such permitted disposition (or any portion thereof) in any manner
that complies with this Section 6.05, and at the time of such classification the
Borrower will be entitled to only include the amount and type of such
disposition (or any portion thereof) in any of the categories of permitted
disposition (or any portion thereof) described in the above clauses of this
Section 6.05 in a manner that complies with this Section 6.05.

SECTION 6.06.  [Reserved]

SECTION 6.07.  Hedging Agreements

.  The Borrower will not, nor will it permit any Restricted Subsidiary to, enter
into any Hedging Agreement, except (a) Hedging Agreements entered into to hedge
or mitigate risks to which the Borrower or any Restricted Subsidiary has actual
exposure (other than those in respect of the Equity Interests or Indebtedness of
the Borrower or any Restricted Subsidiary) and (b) Hedging Agreements entered
into in order to effectively cap, collar or exchange interest rates (from fixed
to floating rates, from one floating rate to another floating rate or otherwise)
with respect to any interest-bearing liability or Investment of the Borrower or
any Restricted Subsidiary.

SECTION 6.08.  Restricted Payments

.  The Borrower will not, nor will it permit any Restricted Subsidiary to,
declare or make, or agree to pay or make, directly or indirectly, any Restricted
Payment, or incur any obligation (contingent or otherwise) to do so, except
that:  

(a)  any Restricted Subsidiary may declare and pay dividends or make other
distributions with respect to its Equity Interests, or make other Restricted
Payments in respect of its Equity Interests, in each case ratably to the holders
of such Equity Interests;

(b)  the Borrower may declare and pay dividends with respect to its Equity
Interests payable solely in shares of Qualified Equity Interests or Disqualified
Equity Interests permitted hereunder;

(c)  the Borrower may make Restricted Payments, not exceeding $50,000,000 during
any fiscal year (with any unused amount of such base amount from any fiscal year
available for use in the next succeeding two fiscal years following the use of
the base amount permitted by this clause (c) in such succeeding fiscal year),
pursuant to and in accordance with stock option plans or other benefit plans
approved by the Borrower’s board of directors for directors, officers or
employees of the Borrower and the Restricted Subsidiaries;

(d)  (x) the Borrower and any Restricted Subsidiary may make cash payments in
lieu of the issuance of fractional shares upon the exercise of warrants, options
or other securities convertible into or exchangeable for Equity Interests in the
Borrower or

 

 

 

 

--------------------------------------------------------------------------------

149

any Restricted Subsidiary or upon conversation or exchange into Equity Interests
in the Borrower or any Restricted Subsidiary, and (y) the Borrower and any
Restricted Subsidiary may make cash payments to dissenting stockholders pursuant
to applicable law;

(e)  the Borrower may repurchase Equity Interests upon the exercise of stock
options, warrants or equity-based awards if such Equity Interests represent a
portion of the exercise price of such stock options, warrants or equity-based
awards;

(f)  concurrently with any issuance of Qualified Equity Interests, the Borrower
may redeem, purchase or retire any Equity Interests of the Borrower using the
proceeds of, or convert or exchange any Equity Interests of the Borrower for,
such Qualified Equity Interests;

(g)  so long as no Event of Default has occurred and is continuing or would
result therefrom, the Borrower and any Restricted Subsidiary may make Restricted
Payments not otherwise permitted by this Section in an aggregate amount not to
exceed $200,000,000;

(h)  so long as no Event of Default has occurred and is continuing or would
result therefrom, the Borrower and any Restricted Subsidiary may make Restricted
Payments not otherwise permitted by this Section in an aggregate amount not to
exceed, at any time, the Available Amount at such time; provided that, after
giving effect to any such Restricted Payment, the Total Net Leverage Ratio,
recomputed on a Pro Forma Basis as of the last day of the fiscal quarter of the
Borrower most recently ended shall not be greater than 4.00 to 1.00;

(i)  [reserved]

(j)  [reserved]

(k)  the Borrower may make annual ordinary dividends in an aggregate amount not
to exceed $200,000,000 during any fiscal year (with any unused amount of such
base amount from any fiscal year available for use in the next succeeding fiscal
year following the use of the base amount permitted by this clause (k) in such
succeeding fiscal year);

(l)  the Borrower may make additional Restricted Payments not otherwise
permitted by this Section so long as at the time of the making of any such
Restricted Payment pursuant to this clause (l) and after giving effect thereto,
(i) the Total Net Leverage Ratio, calculated on a Pro Forma Basis as of the last
day of the fiscal quarter of the Borrower most recently ended, is less than or
equal to 3.50 to 1.00 and (ii) no Event of Default shall have occurred and be
continuing or would result therefrom;

(m)  the Borrower and each Restricted Subsidiary may pay withholding or similar
Taxes payable by any future, present or former employee, director or officer (or
any spouse, former spouse, successor, executor, administrator, heir, legatee or
distributee of

 

 

 

 

--------------------------------------------------------------------------------

150

any of the foregoing) in connection with any repurchases of Equity Interests or
the exercise of stock options, warrants or equity-based awards;

(n)  [reserved];

(o)  to the extent constituting Restricted Payments, the Borrower and Restricted
Subsidiaries may make payments to counterparties under Hedging Agreements
entered into in connection with the issuance of convertible or exchangeable
debt; and

(p)  to the extent constituting Restricted Payments, transactions permitted by
Sections 6.03 and 6.09.

For purposes of determining compliance with this covenant, (A) a Restricted
Payment need not be permitted solely by reference to one category of permitted
Restricted Payments (or any portion thereof) described in the above clauses of
this Section 6.08 but may be permitted in part under any combination thereof and
(B) in the event that a Restricted Payment (or any portion thereof) meets the
criteria of one or more of the categories of permitted Restricted Payments
described in the above clauses of this Section 6.08, the Borrower may, in its
sole discretion, classify (but, for the avoidance of doubt, not subsequently
reclassify) such permitted Restricted Payment (or any portion thereof) in any
manner that complies with this Section 6.08, and at the time of such
classification the Borrower will be entitled to only include the amount and type
of such Restricted Payment (or any portion thereof) in any of the categories of
permitted Restricted Payments described in the above clauses of this Section
6.08 in a manner that complies with this Section 6.08.

SECTION 6.09.  Transactions with Affiliates

.  The Borrower will not, nor will it permit any Restricted Subsidiary to enter
into any transactions with, any of its Affiliates, except (a) transactions that
are at prices and on terms and conditions not less favorable to the Borrower or
such Restricted Subsidiary than could be obtained on an arm’s-length basis from
unrelated third parties, (b) transactions between or among (i) the Borrower and
the Subsidiary Loan Parties (or any Restricted Subsidiary that, upon
consummation of such transaction, will become a Subsidiary Loan Party) not
involving any other Affiliate or (ii) Subsidiaries that are not Subsidiary Loan
Parties, (c) loans or advances to employees permitted under Section 6.04(g), (d)
payroll, travel and similar advances to cover matters permitted under Section
6.04(h), (e) the payment of reasonable fees to directors of the Borrower or any
Restricted Subsidiary who are not employees of the Borrower or any Restricted
Subsidiary, and compensation and employee benefit arrangements paid to, and
indemnities provided for the benefit of, directors, officers or employees of the
Borrower or the Restricted Subsidiaries in the ordinary course of business,
(f) any issuances of securities or other payments, awards or grants in cash,
securities or otherwise pursuant to, or the funding of, employment agreements,
stock options and stock ownership plans approved by the Borrower’s board of
directors, (g) employment and severance arrangements entered into in the
ordinary course of business between the Borrower or any Restricted Subsidiary
and any employee thereof and approved by the Borrower’s board of directors,
(h) any Restricted Payment permitted by Section 6.08, (i) transactions described
in Schedule 6.09 and (j) transactions effected as part of a Permitted
Receivables Facility.

 

 

 

 

--------------------------------------------------------------------------------

151

SECTION 6.10.  Restrictive Agreements

.  The Borrower will not, nor will it permit any Restricted Subsidiary to,
directly or indirectly, enter into, incur or permit to exist any agreement or
other arrangement that prohibits, restricts or imposes any condition upon
(a) the ability of the Borrower or any Restricted Subsidiary to create, incur or
permit to exist any Lien upon any of its assets to secure the Obligations or
(b) the ability of any Restricted Subsidiary to pay dividends or other
distributions with respect to any of its Equity Interests or to make or repay
loans or advances to the Borrower or any other Restricted Subsidiary or to
Guarantee Indebtedness of the Borrower or any other Restricted Subsidiary;
provided that (i) the foregoing shall not apply to (A) restrictions and
conditions imposed by law or by this Agreement or any other Loan Document, any
Permitted Pari Passu Refinancing Debt, any Permitted Second Priority Refinancing
Debt, any Permitted Unsecured Refinancing Debt, any Alternative Incremental
Facility Debt, any Customer Financing Guarantee, the obligations under which
constitute Secured Customer Financing Obligations, and any Refinancing
Indebtedness in respect of any of the foregoing, (B) restrictions and conditions
imposed by the Senior Unsecured Notes Documents as in effect on the date hereof
or any agreement or document evidencing Refinancing Indebtedness permitted under
clause (b) of Section 6.01; provided that the restrictions and conditions
contained in any such agreement or document, taken as a whole, are not less
favorable in any material respect to the Lenders than the restrictions and
conditions imposed by the Senior Unsecured Notes Documents, (C) in the case of
any Restricted Subsidiary that is not a wholly owned Restricted Subsidiary,
restrictions and conditions imposed by its organizational documents or any
related joint venture or similar agreements; provided that such restrictions and
conditions apply only to such Restricted Subsidiary and to the Equity Interests
of such Restricted Subsidiary, (D) customary restrictions and conditions
contained in agreements relating to the sale of a Restricted Subsidiary or any
assets of the Borrower or any Restricted Subsidiary, in each case pending such
sale; provided that such restrictions and conditions apply only to such
Restricted Subsidiary or the assets that are to be sold and, in each case, such
sale is permitted hereunder, (E) restrictions and conditions existing on the
date hereof and identified on Schedule 6.10 (or to any extension or renewal of,
or any amendment, modification or replacement not expanding the scope of, any
such restriction or condition), (F) restrictions and conditions imposed by the
documents governing any Indebtedness of any Foreign Subsidiary permitted by
Section 6.01(s); provided that such restrictions and conditions apply only to
such Foreign Subsidiary and its Affiliates that are Foreign Subsidiaries and
(G) customary prohibitions, restrictions and conditions contained in agreements
relating to a Permitted Receivables Facility; (ii) clause (a) of the foregoing
shall not apply to (A) restrictions and conditions imposed by any agreement
relating to secured Indebtedness permitted by clause (f) or (g) of Section 6.01
if such restrictions and conditions apply only to the assets securing such
Indebtedness and (B) customary provisions in leases and other agreements
restricting the assignment thereof; and (iii) clause (b) of the foregoing shall
not apply to restrictions and conditions imposed by any agreement relating to
Indebtedness of any Restricted Subsidiary in existence at the time such
Restricted Subsidiary became a Restricted Subsidiary and otherwise permitted by
Section 6.01 if such restrictions and conditions apply only to such Restricted
Subsidiary.  

SECTION 6.11.  Amendment of Material Documents

.  The Borrower will not, nor will it permit any Restricted Subsidiary to,
amend, modify, waive, terminate or release its certificate of incorporation,
bylaws or other organizational documents if the effect of such

 

 

 

 

--------------------------------------------------------------------------------

152

amendment, modification, waiver, termination or release would be adverse in any
material respect to the Lenders.

SECTION 6.12.  [Reserved].

SECTION 6.13.  Senior Secured Net Leverage Ratio

.  Solely with respect to the Revolving Commitments and the Revolving Exposure,
the Borrower will not permit the Senior Secured Net Leverage Ratio as at the
last day of any period of four consecutive fiscal quarters ending with any
fiscal quarter set forth below to exceed the ratio set forth below opposite such
fiscal quarter:

Period

Ratio

January 1, 2018, through June 30, 2018

2.50 to 1.00

July 1, 2018, through December 31, 2018

2.25 to 1.00

January 1, 2019, and thereafter

2.00 to 1.00

 

SECTION 6.14.  Changes in Fiscal Periods

.  The Borrower will neither (a) permit its fiscal year or the fiscal year of
any Restricted Subsidiary to end on a day other than December 31, nor (b) change
its method of determining fiscal quarters.

Notwithstanding anything in this Article VI or otherwise in this Agreement to
the contrary, during the continuance of an Investment Grade Ratings Period, the
limitations set forth in Sections 6.04, 6.05 and 6.08 shall cease to apply to
the Borrower and the Restricted Subsidiaries; provided that (a) no Default or
Event of Default has occurred and is continuing, (b) no Term Loans are
outstanding and (c) no Alternative Incremental Facility Debt or Refinancing Term
Loan Indebtedness, in each that is secured by a Lien on any assets of the
Borrower or any Subsidiary Loan Party is outstanding (unless such Lien is
contemporaneously released and remains released during the continuance of such
Investment Grade Ratings Period).

ARTICLE VII

Events of Default

If any of the following events (each such event, an “Event of Default”) shall
occur:

(a)  the Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement (unless such LC
Disbursement is financed with an ABR Borrowing or Swingline Loan as permitted by
Section 2.05(e)) when and as the same shall become due and payable, whether at
the due date thereof or at a date fixed for prepayment thereof or otherwise;

 

 

 

 

--------------------------------------------------------------------------------

153

(b)  the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under this Agreement or any other Loan Document, when and as the same
shall become due and payable, and such failure shall continue unremedied for a
period of three Business Days;

(c)  any representation, warranty or written statement made or deemed made by
the Borrower or any Restricted Subsidiary in or in connection with this
Agreement or any other Loan Document or any amendment or modification hereof or
thereof or waiver hereunder or thereunder, or in any written report,
certificate, financial statement or other information furnished pursuant to or
in connection with this Agreement or any other Loan Document or any amendment or
modification hereof or thereof or waiver hereunder or thereunder, shall prove to
have been incorrect in any material respect when made or deemed made;

(d)  the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in Section 5.02(a), 5.04 (with respect to the existence of
the Borrower), 5.10 or in Article VI; provided that any failure to observe or
perform any covenant set forth in Section 6.13 shall not constitute an Event of
Default with respect to the Term Loans, and the Term Loans may not be
accelerated as a result of such failure, until the date on which the Revolving
Commitments have been terminated and the Revolving Loans (if any) have been
accelerated, in each case, by a Majority in Interest of the Revolving Lenders;

(e)  any Loan Party shall fail to observe or perform any covenant, condition or
agreement contained in this Agreement or any other Loan Document (other than
those specified in clause (a), (b) or (d) of this Article), and such failure
shall continue unremedied for a period of 30 days after written notice thereof
from the Administrative Agent or any Lender to the Borrower;

(f)  the Borrower or any Restricted Subsidiary shall fail to make any payment
(whether of principal, interest, premium or otherwise and regardless of amount)
in respect of any Material Indebtedness, when and as the same shall become due
and payable (after giving effect to any applicable grace period in respect of
such failure under the documentation representing such Material Indebtedness);

(g)  any event or condition occurs that results in any Material Indebtedness
becoming due or being terminated or required to be prepaid, repurchased,
redeemed or defeased prior to its scheduled maturity or that enables or permits
(with all applicable grace periods in respect of such event or condition under
the documentation representing such Material Indebtedness having expired) the
holder or holders of any Material Indebtedness or any trustee or agent on its or
their behalf, or, in the case of any Hedging Agreement the applicable
counterparty, to cause any Material Indebtedness to become due, or to terminate
or require the prepayment, repurchase, redemption or defeasance thereof, prior
to its scheduled maturity; provided that this clause (g) shall not apply to (i)
any secured Indebtedness that becomes due as a result of the voluntary sale,
transfer or other disposition of the assets securing such Indebtedness (to the
extent such

 

 

 

 

--------------------------------------------------------------------------------

154

sale, transfer or other disposition is not prohibited under this Agreement) or
(ii) any Indebtedness that becomes due as a result of a voluntary refinancing
thereof permitted under Section 6.01;

(h)  an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Borrower or any Material Subsidiary or its debts, or of a
substantial part of its assets, under any Federal, State or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect or (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Borrower or any Material Subsidiary or for a
substantial part of its assets, and, in any such case, such proceeding or
petition shall continue undismissed for 60 days or an order or decree approving
or ordering any of the foregoing shall be entered;

(i)  the Borrower or any Material Subsidiary shall (i) voluntarily commence any
proceeding or file any petition seeking liquidation (other than any liquidation
permitted under Section 6.03(a)(iv)), reorganization or other relief under any
Federal, State or foreign bankruptcy, insolvency, receivership or similar law
now or hereafter in effect, (ii) consent to the institution of, or fail to
contest in a timely and appropriate manner, any proceeding or petition described
in clause (h) of this Article, (iii) apply for or consent to the appointment of
a receiver, trustee, custodian, sequestrator, conservator or similar official
for the Borrower or any Material Subsidiary or for a substantial part of its
assets, (iv) file an answer admitting the material allegations of a petition
filed against it in any such proceeding or (v) make a general assignment for the
benefit of creditors, or the board of directors (or similar governing body) of
the Borrower or any Material Subsidiary (or any committee thereof) shall adopt
any resolution or otherwise authorize any action to approve any of the actions
referred to above in this clause (i) or in clause (h) of this Article;

(j)  the Borrower or any Material Subsidiary shall become unable, admit in
writing its inability or fail generally to pay its debts as they become due;

(k)  one or more judgments for the payment of money in an aggregate amount in
excess of $100,000,000 (other than any such judgment covered by insurance (other
than under a self-insurance program) to the extent a claim therefor has been
made in writing and liability therefor has not been denied by the insurer, so
long as, in the reasonable opinion of the Administrative Agent, such insurer is
financially sound) shall be rendered against the Borrower, any Restricted
Subsidiary or any combination thereof and the same shall remain undischarged for
a period of 60 consecutive days during which execution shall not be effectively
stayed, or any action shall be legally taken by a judgment creditor to attach or
levy upon any assets of the Borrower or any Restricted Subsidiary to enforce any
such judgment;

(l)  an ERISA Event shall have occurred that, alone or together with any other
ERISA Events that have occurred, would reasonably be expected to result in, a
Material Adverse Effect;

 

 

 

 

--------------------------------------------------------------------------------

155

(m)  any Lien purported to be created under any Security Document shall cease to
be, or shall be asserted by any Loan Party not to be, a valid and perfected Lien
on any material portion of the Collateral, with the priority required by the
applicable Security Document, except as a result of (i) the sale or other
disposition of the applicable Collateral in a transaction permitted under the
Loan Documents, (ii) the release thereof as provided in Section 9.14 or (iii) as
a result of the Administrative Agent’s failure to (A) maintain possession of any
stock certificate, promissory note or other instrument delivered to it under the
Collateral Agreement or (B) file Uniform Commercial Code continuation
statements;

(n)  any Guarantee purported to be created under any Loan Document shall cease
to be, or shall be asserted by any Loan Party not to be, in full force and
effect, except as a result of the release thereof as provided in the applicable
Loan Document or Section 9.14;

(o)  a Change in Control shall occur; or

(p)  any material Security Document shall cease to be, or shall be asserted by
any Loan Party not to be, in full force and effect, except as a result of the
release thereof as provided in the applicable Loan Document or Section 9.14;

then, and in every such event (other than (x) an event with respect to the
Borrower described in clause (h) or (i) of this Article and (y) an event
described in clause (d) of this Article with respect to any failure to observe
or perform any covenant set forth in Section 6.13 prior to the termination of
the Revolving Commitments and the acceleration of the Revolving Loans, as
described below), and at any time thereafter during the continuance of such
event, the Administrative Agent may, and at the request of the Required Lenders
shall, by notice to the Borrower, take any or all of the following actions, at
the same or different times:  (i) terminate the Commitments, and thereupon the
Commitments shall terminate immediately, (ii) declare the Loans then outstanding
to be due and payable in whole (or in part (but ratably as among the Classes of
Loans and the Loans of each Class at such time outstanding), in which case any
principal not so declared to be due and payable may thereafter be declared to be
due and payable), and thereupon the principal of the Loans so declared to be due
and payable, together with accrued interest thereon and all fees and other
obligations of the Borrower hereunder, shall become due and payable immediately
and (iii) require the deposit of cash collateral in respect of LC Exposure as
provided in Section 2.05(i), in each case without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Borrower; in
the case of any event with respect to the Borrower described in clause (h) or
(i) of this Article, the Commitments shall automatically terminate and the
principal of the Loans then outstanding, together with accrued interest thereon
and all fees and other obligations of the Borrower hereunder, shall immediately
and automatically become due and payable and the deposit of such cash collateral
in respect of LC Exposure shall immediately and automatically become due, in
each case, without presentment, demand, protest or other notice of any kind, all
of which are hereby waived by the Borrower; and in the case of any event
described in clause (d) of this Article with respect to any failure to observe
or perform any covenant set forth in Section 6.13, the Administrative Agent
shall, at the request of the Majority of Interest of the Revolving Lenders, by
notice to the Borrower, take any or all of the following actions, at the same or
different times:  (A) terminate

 

 

 

 

--------------------------------------------------------------------------------

156

the Revolving Commitments, and thereupon the Revolving Commitments shall
terminate immediately, (B) declare the Revolving Loans then outstanding to be
due and payable in whole (or in part, in which case any principal not so
declared to be due and payable may thereafter be declared to be due and
payable), and thereupon the principal of the Revolving Loans so declared to be
due and payable, together with accrued interest thereon and all fees and other
obligations of the Borrower owing to the Revolving Lenders hereunder, shall
become due and payable immediately and (C) require the deposit of cash
collateral in respect of LC Exposure as provided in Section 2.05(i), in each
case without presentment, demand, protest or other notice of any kind, all of
which are hereby waived by the Borrower.

ARTICLE VIII

The Administrative Agent

Each of the Lenders and the Issuing Banks hereby irrevocably appoints the entity
named as Administrative Agent in the heading of this Agreement and its
successors to serve as administrative agent and collateral agent under the Loan
Documents and authorizes the Administrative Agent to take such actions and to
exercise such powers as are delegated to the Administrative Agent by the terms
of the Loan Documents, together with such actions and powers as are reasonably
incidental thereto.  In addition, to the extent required under the laws of any
jurisdiction other than the United States of America, each of the Lenders and
the Issuing Banks hereby grants to the Administrative Agent any required powers
of attorney to execute any Security Document governed by the laws of such
jurisdiction on such Lender’s or such Issuing Bank’s behalf.  It is understood
and agreed that the use of the term “agent” (or any similar term) herein or in
any other Loan Document with reference to the Administrative Agent is not
intended to connote any fiduciary duty or other implied (or express) obligations
arising under agency doctrine of any applicable law.  Instead, such term is used
as a matter of market custom and is intended to create or reflect only an
administrative relationship between contracting parties.  Without limiting the
generality of the foregoing, the Lenders and the Issuing Banks hereby expressly
authorize the Administrative Agent to execute any and all documents (including
releases and intercreditor agreements) with respect to the Collateral (including
any amendment, supplement, modification or joinder with respect thereto) and the
rights of the Secured Parties with respect thereto, as contemplated by and in
accordance with the provisions of this Agreement and the Collateral Documents
and acknowledge and agree that any such action by the Administrative Agent shall
bind the Lenders.

The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender or an Issuing Bank as any other
Lender or Issuing Bank and may exercise the same as though it were not the
Administrative Agent, and such Person and its Affiliates may accept deposits
from, lend money to, own securities of, act as the financial advisor or in any
other advisory capacity for and generally engage in any kind of business with
the Borrower or any Subsidiary or other Affiliate thereof as if such Person were
not the Administrative Agent hereunder and without any duty to account therefor
to the Lenders or the Issuing Banks.

The Administrative Agent shall not have any duties or obligations except those
expressly set forth in the Loan Documents, and its duties hereunder shall be
administrative in

 

 

 

 

--------------------------------------------------------------------------------

157

nature.  Without limiting the generality of the foregoing, (a) the
Administrative Agent shall not be subject to any fiduciary or other implied
duties, regardless of whether a Default has occurred and is continuing, (b) the
Administrative Agent shall not have any duty to take any discretionary action or
to exercise any discretionary power, except discretionary rights and powers
expressly contemplated by the Loan Documents that the Administrative Agent is
required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith to be necessary, under the
circumstances as provided in the Loan Documents); provided that the
Administrative Agent shall not be required to take any action that, in its
opinion, could expose the Administrative Agent to liability or be contrary to
this Agreement or any other Loan Document or applicable law, and (c) except as
expressly set forth in the Loan Documents, the Administrative Agent shall not
have any duty to disclose, and shall not be liable for the failure to disclose,
any information relating to the Borrower, any Subsidiary or any other Affiliate
of any of the foregoing that is communicated to or obtained by the Person
serving as Administrative Agent or any of its Affiliates in any capacity.  The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary, or as the Administrative
Agent shall believe in good faith to be necessary, under the circumstances as
provided in the Loan Documents) or in the absence of its own gross negligence or
willful misconduct (such absence to be presumed unless otherwise determined by a
court of competent jurisdiction by a final and nonappealable judgment).  The
Administrative Agent shall be deemed not to have knowledge of any Default unless
and until written notice thereof (stating that it is a “notice of default”) is
given to the Administrative Agent by the Borrower, a Lender or an Issuing Bank,
and the Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth in this Agreement or any other Loan Document or the occurrence of any
Default, (iv) the sufficiency, validity, enforceability, effectiveness or
genuineness of this Agreement or any other Loan Document or any other agreement,
instrument or document or (v) the satisfaction of any condition set forth in
Article IV or elsewhere in this Agreement or any other Loan Document, other than
to confirm receipt of items expressly required to be delivered to the
Administrative Agent or satisfaction of any condition that expressly refers to
the matters described therein being acceptable or satisfactory to the
Administrative Agent.  Notwithstanding anything herein to the contrary, the
Administrative Agent shall not be liable for, or be responsible for any loss,
cost or expense suffered by the Borrower or any Lender as a result of, any
determination of the Revolving Exposure or the component amounts thereof or of
the Weighted Average Yield.

The Administrative Agent shall not be responsible or have any liability for, or
have any duty to ascertain, inquire into, monitor or enforce, compliance with
the provisions hereof relating to Disqualified Institutions.  Without limiting
the generality of the foregoing, the Administrative Agent shall not ‎(x) be
obligated to ascertain, monitor or inquire as to whether any Lender or
Participant or prospective Lender or Participant is a Disqualified ‎Institution
or (y) have any liability with respect to or arising out of any assignment or
participation of Loans, or disclosure of confidential information, to any
‎Disqualified Institution.

 

 

 

 

--------------------------------------------------------------------------------

158

The Administrative Agent shall be entitled to rely, and shall not incur any
liability for relying, upon any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed or sent or otherwise authenticated by
the proper Person (whether or not such Person in fact meets the requirements set
forth in the Loan Documents for being the signatory, sender or authenticator
thereof).  The Administrative Agent also shall be entitled to rely, and shall
not incur any liability for relying, upon any statement made to it orally or by
telephone and believed by it to be made by the proper Person (whether or not
such Person in fact meets the requirements set forth in the Loan Documents for
being the signatory, sender or authenticator thereof), and may act upon any such
statement prior to receipt of written confirmation thereof.  In determining
compliance with any condition hereunder to the making of a Loan, or the
issuance, extension, renewal or increase of a Letter of Credit, that by its
terms must be fulfilled to the satisfaction of a Lender or an Issuing Bank, the
Administrative Agent may presume that such condition is satisfactory to such
Lender or such Issuing Bank unless the Administrative Agent shall have received
notice to the contrary from such Lender or such Issuing Bank prior to the making
of such Loan or the issuance of such Letter of Credit.  The Administrative Agent
may consult with legal counsel (who may be counsel for the Borrower),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.

The Administrative Agent may perform any of and all its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents appointed by the Administrative Agent.  The
Administrative Agent and any such sub-agent may perform any of and all their
duties and exercise their rights and powers by or through their respective
Related Parties.  The exculpatory provisions of this Article shall apply to any
such sub-agent and to the Related Parties of the Administrative Agent and any
such sub-agent and shall apply to their respective activities in connection with
the syndication of the credit facilities provided for herein as well as
activities as Administrative Agent.  The Administrative Agent shall not be
responsible for the negligence or misconduct of any sub-agents except to the
extent that a court of competent jurisdiction determines in a final and
nonappealable judgment that the Administrative Agent acted with gross negligence
or willful misconduct in the selection of such sub-agents.

Subject to the terms of this paragraph, the Administrative Agent may resign at
any time from its capacity as such.  In connection with such resignation, the
Administrative Agent shall give notice of its intent to resign to the Lenders,
the Issuing Banks and the Borrower.  Upon receipt of any such notice of
resignation, the Required Lenders shall have the right, with the prior written
consent (such consent not to be unreasonably withheld, conditioned or delayed)
of the Borrower (provided that no consent of the Borrower shall be required if
an Event of Default under clause (a), (b), (h) (solely with respect to the
Borrower) or (i) (solely with respect to the Borrower) of Article VII has
occurred and is continuing), to appoint a successor.  If no successor shall have
been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of its intent to resign, then the retiring Administrative Agent may, on behalf
of the Lenders and the Issuing Banks, appoint a successor Administrative Agent,
which shall be a bank with an office in New York, New York,

 

 

 

 

--------------------------------------------------------------------------------

159

or an Affiliate of any such bank.  Upon the acceptance of its appointment as
Administrative Agent hereunder by a successor, such successor shall succeed to
and become vested with all the rights, powers, privileges and duties of the
retiring Administrative Agent, and the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents.  The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed by
the Borrower and such successor.  Notwithstanding the foregoing, in the event no
successor Administrative Agent shall have been so appointed and shall have
accepted such appointment within 30 days after the retiring Administrative Agent
gives notice of its intent to resign, the retiring Administrative Agent may give
notice of the effectiveness of its resignation to the Lenders, the Issuing Banks
and the Borrower, whereupon, on the date of effectiveness of such resignation
stated in such notice, (a) the retiring Administrative Agent shall be discharged
from its duties and obligations hereunder and under the other Loan Documents;
provided that, solely for purposes of maintaining any security interest granted
to the Administrative Agent under any Security Document for the benefit of the
Secured Parties, the retiring Administrative Agent shall continue to be vested
with such security interest as collateral agent for the benefit of the Secured
Parties and, in the case of any Collateral in the possession of the
Administrative Agent, shall continue to hold such Collateral, in each case until
such time as a successor Administrative Agent is appointed and accepts such
appointment in accordance with this paragraph (it being understood and agreed
that the retiring Administrative Agent shall have no duty or obligation to take
any further action under any Security Document, including any action required to
maintain the perfection of any such security interest), and (b) the Required
Lenders shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent; provided that (i)
all payments required to be made hereunder or under any other Loan Document to
the Administrative Agent for the account of any Person other than the
Administrative Agent shall be made directly to such Person and (ii) all notices
and other communications required or contemplated to be given or made to the
Administrative Agent shall also directly be given or made to each Lender and
each Issuing Bank.  Following the effectiveness of the Administrative Agent’s
resignation from its capacity as such, the provisions of this Article and
Section 9.03, as well as any exculpatory, reimbursement and indemnification
provisions set forth in any other Loan Document, shall continue in effect for
the benefit of such retiring Administrative Agent, its sub‑agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while it was acting as Administrative Agent and in respect
of the matters referred to in the proviso under clause (a) above.

Each Lender and each Issuing Bank acknowledges that it has, independently and
without reliance upon the Administrative Agent, the Arrangers or any other
Lender or Issuing Bank, or any of the Related Parties of any of the foregoing,
and based on such documents and information as it has deemed appropriate, made
its own credit analysis and decision to enter into this Agreement.  Each Lender
and each Issuing Bank also acknowledges that it will, independently and without
reliance upon the Administrative Agent, the Arrangers or any other Lender or
Issuing Bank, or any of the Related Parties of any of the foregoing, and based
on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.

 

 

 

 

--------------------------------------------------------------------------------

160

Each Lender, by delivering its signature page to this Agreement and funding its
Loans on the Effective Date, or delivering its signature page to an Assignment
and Assumption or any other Loan Document pursuant to which it shall become a
Lender hereunder, shall be deemed to have acknowledged receipt of, and consented
to and approved, this Agreement and each other Loan Document and each other
document required to be delivered to, or be approved by or satisfactory to, the
Administrative Agent or the Lenders on the Effective Date.

Except with respect to the exercise of setoff rights of any Lender in accordance
with Section 9.08 or with respect to a Lender’s right to file a proof of claim
in an insolvency proceeding, no Secured Party shall have any right individually
to realize upon any of the Collateral or to enforce any Guarantee of the
Obligations, it being understood and agreed that all powers, rights and remedies
under the Loan Documents may be exercised solely by the Administrative Agent on
behalf of the Secured Parties in accordance with the terms thereof.  In the
event of a foreclosure by the Administrative Agent on any of the Collateral
pursuant to a public or private sale or other disposition, the Administrative
Agent or any Lender may be the purchaser or licensor of any or all of such
Collateral at any such sale or other disposition, and the Administrative Agent,
as agent for and representative of the Secured Parties (but not any Lender or
Lenders in its or their respective individual capacities unless the Required
Lenders shall otherwise agree in writing) shall be entitled, for the purpose of
bidding and making settlement or payment of the purchase price for all or any
portion of the Collateral sold at any such public sale, to use and apply any of
the Loan Document Obligations as a credit on account of the purchase price for
any collateral payable by the Administrative Agent on behalf of the Secured
Parties at such sale or other disposition.

In furtherance of the foregoing and not in limitation thereof, no Hedging
Agreement the obligations under which constitute Secured Hedging Obligations no
arrangements in respect of Cash Management Services the obligations under which
constitute Secured Cash Management Obligations, and no Customer Financing
Guarantee, the obligation under which constitute Secured Customer Financing
Obligations, will create (or be deemed to create) in favor of any Secured Party
that is a party thereto any rights in connection with the management or release
of any Collateral or of the obligations of any Loan Party under this Agreement
or any other Loan Document.  By accepting the benefits of the Collateral, each
Secured Party that is a party to any such Hedging Agreement, arrangement in
respect of Cash Management Services or Customer Financing Guarantee, as
applicable, shall be deemed to have appointed the Administrative Agent to serve
as administrative agent and collateral agent under the Loan Documents and agreed
to be bound by the Loan Documents as a Secured Party thereunder, subject to the
limitations set forth in this paragraph.

The Secured Parties irrevocably authorize the Administrative Agent, at its
option and in its discretion, to subordinate any Lien on any property granted to
or held by the Administrative Agent under any Loan Document to the holder of any
Lien on such property that is permitted by Section 6.02(e).  The Administrative
Agent shall not be responsible for or have a duty to ascertain or inquire into
any representation or warranty regarding the existence, value or collectability
of the Collateral, the existence, priority or perfection of the Administrative
Agent’s Lien thereon or any certificate prepared by any Loan Party in connection
therewith, nor shall the Administrative Agent be responsible or liable to the
Lenders for any failure to monitor or maintain any portion of the Collateral.

 

 

 

 

--------------------------------------------------------------------------------

161

In case of the pendency of any proceeding with respect to any Loan Party under
any Federal, State or foreign bankruptcy, insolvency, receivership or similar
law now or hereafter in effect, the Administrative Agent (irrespective of
whether the principal of any Loan or any LC Disbursement shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Borrower)
shall be entitled and empowered (but not obligated) by intervention in such
proceeding or otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, LC Exposure and all other Obligations
that are owing and unpaid and to file such other documents as may be necessary
or advisable in order to have the claims of the Lenders, the Issuing Banks and
the Administrative Agent (including any claim under Sections 2.12, 2.13, 2.15,
2.16, 2.17 and 9.03) allowed in such judicial proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such proceeding is hereby authorized by each
Lender, each Issuing Bank and each other Secured Party to make such payments to
the Administrative Agent and, in the event that the Administrative Agent shall
consent to the making of such payments directly to the Lenders, the Issuing
Banks or the other Secured Parties, to pay to the Administrative Agent any
amount due to it, in its capacity as the Administrative Agent, under the Loan
Documents (including under Section 9.03).

Notwithstanding anything herein to the contrary, neither the Arrangers nor any
Person named on the cover page of this Agreement as a Syndication Agent, a
Documentation Agent, a Senior Managing Agent or a Co-Agent shall have any duties
or obligations under this Agreement or any other Loan Document (except in its
capacity, as applicable, as a Lender or an Issuing Bank), but all such Persons
shall have the benefit of the indemnities provided for hereunder.

The provisions of this Article are solely for the benefit of the Administrative
Agent, the Lenders and the Issuing Banks, and, except solely to the extent of
the Borrower’s rights to consent pursuant to and subject to the conditions set
forth in this Article, none of the Borrower or any Subsidiary shall have any
rights as a third party beneficiary of any such provisions.  Each Secured Party,
whether or not a party hereto, will be deemed, by its acceptance of the benefits
of the Collateral and the Guarantees of the Obligations provided under the Loan
Documents, to have agreed to the provisions of this Article.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.

 

 

 

 

--------------------------------------------------------------------------------

162

Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent and the Arrangers and their
respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of the Borrower or any other Loan Party, that at least one of the
following is and will be true:  (a) in connection with the Loans, the Letters of
Credit or the Commitments, such Lender is not using “plan assets” (within the
meaning of 29 CFR § 2510.3-101, as modified by Section 3(42) of ERISA) of (i) an
“employee benefit plan” (as defined in ERISA) that is subject to Title I of
ERISA, (ii) a “plan” as defined in Section 4975 of the Code or (iii) any Person
whose assets include (for purposes of ERISA Section 3(42) or otherwise for
purposes of Title I of ERISA or Section 4975 of the Code) the assets of any such
“employee benefit plan” or “plan”; (b) the transaction exemption set forth in
one or more PTEs, such as PTE 84-14 (a class exemption for certain transactions
determined by independent qualified professional asset managers), PTE 95-60 (a
class exemption for certain transactions involving insurance company general
accounts), PTE 90-1 (a class exemption for certain transactions involving
insurance company pooled separate accounts), PTE 91-38 (a class exemption for
certain transactions involving bank collective investment funds) or PTE 96-23 (a
class exemption for certain transactions determined by in-house asset managers),
is applicable with respect to such Lender’s entrance into, participation in,
administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement, (c) (i) such Lender is an investment fund
managed by a “Qualified Professional Asset Manager” (within the meaning of Part
VI of PTE 84-14), (ii) such Qualified Professional Asset Manager made the
investment decision on behalf of such Lender to enter into, participate in,
administer and perform the Loans, the Letters of Credit, the Commitments and
this Agreement, (iii) the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement satisfies the requirements of sub-sections (b) through (g) of Part I
of PTE 84-14 and (iv) to the best knowledge of such Lender, the requirements of
subsection (a) of Part I of PTE 84-14 are satisfied with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Letters of Credit, the Commitments and this Agreement; or (d)
such other representation, warranty and covenant as may be agreed in writing
between the Administrative Agent, in its sole discretion, and such Lender.

In addition, unless sub-clause (a) in the immediately preceding paragraph is
true with respect to a Lender or such Lender has not provided another
representation, warranty and covenant as provided in sub-clause (d) in the
immediately preceding paragraph, such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and the Arrangers and their respective Affiliates, and not,
for the avoidance of doubt, to or for the benefit of the Borrower or any other
Loan Party, that:  (a) none of the Administrative Agent and the Arrangers and
their respective Affiliates is a fiduciary with respect to the assets of such
Lender (including in connection with the reservation or exercise of any rights
by the Administrative Agent under this Agreement, any Loan Document or any
documents related to hereto or thereto), (b) the Person making the investment
decision on behalf of such Lender with respect to the entrance into,
participation in, administration of and performance of the Loans, the Letters of
Credit, the Commitments and this Agreement is independent (within the meaning of
29 CFR §

 

 

 

 

--------------------------------------------------------------------------------

163

2510.3-21) and is a bank, an insurance carrier, an investment adviser, a
broker-dealer or other person that holds, or has under management or control,
total assets of at least $50 million, in each case as described in 29 CFR §
2510.3-21(c)(1)(i)(A)-(E), (c) the Person making the investment decision on
behalf of such Lender with respect to the entrance into, participation in,
administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement is capable of evaluating investment risks
independently, both in general and with regard to particular transactions and
investment strategies (including in respect of the Obligations), (d) the Person
making the investment decision on behalf of such Lender with respect to the
entrance into, participation in, administration of and performance of the Loans,
the Letters of Credit, the Commitments and this Agreement is a fiduciary under
ERISA or the Code, or both, with respect to the Loans, the Letters of Credit,
the Commitments and this Agreement and is responsible for exercising independent
judgment in evaluating the transactions hereunder, and (e) no fee or other
compensation is being paid directly to the Administrative Agent and the
Arrangers and their respective Affiliates for investment advice (as opposed to
other services) in connection with the Loans, the Letters of Credit, the
Commitments or this Agreement.

The Administrative Agent and the Arrangers hereby informs the Lenders that each
such Person is not undertaking to provide impartial investment advice, or to
give advice in a fiduciary capacity, in connection with the transactions
contemplated hereby, and that such Person has a financial interest in the
transactions contemplated hereby in that such Person or an Affiliate thereof (a)
may receive interest or other payments with respect to the Loans, the Letters of
Credit, the Commitments and this Agreement, (b) may recognize a gain if it
extended the Loans, the Letters of Credit or the Commitments for an amount less
than the amount being paid for an interest in the Loans, the Letters of Credit
or the Commitments by such Lender or (c) may receive fees or other payments in
connection with the transactions contemplated hereby, the Loan Documents or
otherwise, including structuring fees, commitment fees, arrangement fees,
facility fees, upfront fees, underwriting fees, ticking fees, agency fees,
administrative agent or collateral agent fees, utilization fees, minimum usage
fees, letter of credit fees, fronting fees, deal-away or alternate transaction
fees, amendment fees, processing fees, term out premiums, banker’s acceptance
fees, breakage or other early termination fees or fees similar to the foregoing.

ARTICLE IX

Miscellaneous

SECTION 9.01.  Notices

.  (a)  General.  Except in the case of notices and other communications
expressly permitted to be given by telephone (and subject to paragraph (b) of
this Section), all notices and other communications provided for herein shall be
in writing and shall be delivered by hand or overnight courier service, mailed
by certified or registered mail or sent by fax, as follows:

(i) if to the Borrower, to it at 1007 Market Street, Wilmington, Delaware 19899,
Attention of Alisha Bellezza (Fax No. 302-773-4405; email:
alisha.bellezza@chemours.com);

 

 

 

 

--------------------------------------------------------------------------------

164

(ii) if to the Administrative Agent, to JPMorgan Chase Bank, N.A., 500 Stanton
Christiana Road, Ops 2, Floor 3, Newark, Delaware 19713, Attention of Siyana
Custis (Fax No.: (302) 634-1417; email: siyana.c.custis@jpmorgan.com), with a
copy to JPMorgan Chase Bank, N.A., 383 Madison Avenue, New York, New York 10179,
Attention of Peter Predun (Fax No. (212) 270-5100; email:
peter.predun@jpmorgan.com);

(iii) if to any Issuing Bank, to it at its address or email (or fax number) most
recently specified by it in a notice delivered to the Administrative Agent and
the Borrower (or, in the absence of any such notice, to the address or email (or
fax number) set forth in the Administrative Questionnaire of the Lender that is
serving as such Issuing Bank or is an Affiliate thereof);

(iv) if to any Swingline Lender, to it at (A) in the case of JPMorgan Chase
Bank, N.A., 500 Stanton Christiana Road, Ops 2, Floor 3, Newark, Delaware 19713,
Attention of Siyana Custis (Fax No.: (302) 634-1417; email:
siyana.c.custis@jpmorgan.com), and (B) in the case of any other Swingline
Lender, to it at its address or email (or fax number) set forth in the
applicable joinder agreement contemplated by the definition of “Swingline
Lender”; and

(v) if to any other Lender, to it at its address or email (or fax number) set
forth in its Administrative Questionnaire.

Notices and communications sent by hand or overnight courier service, or mailed
by certified or registered mail, shall be deemed to have been given when
received; notices sent by fax shall be deemed to have been given when sent
(except that, if not given during normal business hours for the recipient, shall
be deemed to have been given at the opening of business on the next Business Day
for the recipient).  Notices delivered through electronic communications, to the
extent provided in paragraph (b) of this Section, shall be effective as provided
in such paragraph.

(b)  Electronic Communications.  Notices and other communications to the Lenders
and the Issuing Banks hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet and intranet websites) pursuant to
procedures approved by the Administrative Agent.  Any notices or other
communications to the Administrative Agent or the Borrower may be delivered or
furnished by electronic communications pursuant to procedures approved by it;
provided that approval of such procedures may be limited to particular notices
or communications or may be rescinded by any such Person by notice to each other
such Person.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgment from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgment) and (ii) notices and other communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its e-mail address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii) above, if such notice or other

 

 

 

 

--------------------------------------------------------------------------------

165

communication is not sent during the normal business hours of the recipient,
such notice or communication shall be deemed to have been sent at the opening of
business on the next Business Day for the recipient.

(c)  Change of Address, etc.  Any party hereto may change its address or fax
number for notices and other communications hereunder by notice to the other
parties hereto.

(d)  Platform.  The Borrower agrees that the Administrative Agent may, but shall
not be obligated to, make any Communications by posting such Communication on
Debt Domain, IntraLinks, SyndTrak or a substantially similar electronic
transmission system (the “Platform”).  The Platform is provided “as is” and “as
available”.  Neither the Administrative Agent nor any of its Related Parties
warrants, or shall be deemed to warrant, as to the adequacy of the Platform and
each such Person expressly disclaims any liability for errors or omissions in
the Communications.  No warranty of any kind, express, implied or statutory,
including any warranty of merchantability, fitness for a particular purpose,
non-infringement of third-party rights or freedom from viruses or other code
defects, is made, or shall be deemed to be made, by the Administrative Agent or
any of its Related Parties in connection with the Communications or the
Platform.  In no event shall the Administrative Agent or any of its Related
Parties have any liability to the Loan Parties, any Lender, any Issuing Bank or
any other Person for damages of any kind, including direct or indirect, special,
incidental or consequential damages, losses or expenses (whether in tort,
contract or otherwise), arising out of any Loan Party’s or the Administrative
Agent’s transmission of Communications through the Platform, except to the
extent such damages are found in a final and non-appealable judgment of a court
of competent jurisdiction to have resulted from the bad faith, willful
misconduct or gross negligence of the Administrative Agent or any of its Related
Parties.

(e)  Disqualified Institutions.  Notwithstanding Section 9.01(a), the Borrower
agrees to notify the Administrative Agent of any update to the list of
Disqualified Institutions in writing at the following
address:  JPMDQ_Contact@jpmorgan.com.

SECTION 9.02.  Waivers; Amendments

.  (a)  No failure or delay by the Administrative Agent, any Issuing Bank or any
Lender in exercising any right or power hereunder or under any other Loan
Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power.  The rights and remedies of
the Administrative Agent, the Issuing Banks and the Lenders hereunder and under
the other Loan Documents are cumulative and are not exclusive of any rights or
remedies that they would otherwise have.  No waiver of any provision of this
Agreement or any other Loan Document or consent to any departure by any Loan
Party therefrom shall in any event be effective unless the same shall be
permitted by paragraph (b) of this Section, and then such waiver or consent
shall be effective only in the specific instance and for the specific purpose
for which given.  Without limiting the generality of the foregoing, the
execution and delivery of this Agreement, the making of a Loan or the issuance,
amendment, renewal or extension of a Letter of Credit shall not be construed as
a waiver of any Default, regardless of whether the Administrative Agent, any
Lender or any

 

 

 

 

--------------------------------------------------------------------------------

166

Issuing Bank may have had notice or knowledge of such Default at the time.  No
notice or demand on the Borrower in any case shall entitle the Borrower to any
other or further notice or demand in similar or other circumstances.

(b)  Except as provided in Sections 2.21, 2.22, 2.23 and 9.02(c), none of this
Agreement, any other Loan Document or any provision hereof or thereof may be
waived, amended or modified except, in the case of this Agreement, pursuant to
an agreement or agreements in writing entered into by the Borrower, the
Administrative Agent and the Required Lenders and, in the case of any other Loan
Document, pursuant to an agreement or agreements in writing entered into by the
Administrative Agent and the Loan Party or Loan Parties that are parties
thereto, in each case with the consent of the Required Lenders; provided that no
such agreement shall (i) increase the Commitment of any Lender without the
written consent of such Lender, (ii) reduce the principal amount of any Loan or
LC Disbursement or reduce the rate of interest thereon (other than any waiver of
any increase in the interest rate applicable to any Loan pursuant to Section
2.13(c), which shall only require the consent of the Required Lenders), or
reduce any fees payable hereunder, in each case without the written consent of
each Lender affected thereby, (iii) postpone the scheduled maturity date of any
Loan, or the date of any scheduled payment of the principal amount of any Term
Loan under Section 2.10 or the applicable Incremental Facility Amendment, or the
required date of reimbursement of any LC Disbursement, or any scheduled date for
the payment of any interest or fees payable hereunder, or reduce the amount of,
waive or excuse any such payment, or postpone the scheduled date of expiration
of any Commitment, without the written consent of each Lender affected thereby,
(iv) change Section 2.18(b) or 2.18(c) in a manner that would alter the pro rata
sharing of payments required thereby without the written consent of each Lender
adversely affected thereby, (v) change any of the provisions of this Section or
the percentage set forth in the definition of the term “Required Lenders” or any
other provision of this Agreement or any other Loan Document specifying the
number or percentage of Lenders (or Lenders of any Class) required to waive,
amend or otherwise modify any rights thereunder or make any determination or
grant any consent thereunder, without the written consent of each Lender (or
each Lender of such Class, as applicable); provided that, with the consent of
the Required Lenders, the provisions of this Section and the definition of the
term “Required Lenders” may be amended to include references to any new class of
loans created under this Agreement (or to lenders extending such loans) on
substantially the same basis as the corresponding references relating to the
existing Classes of Loans or Lenders, (vi) release or otherwise limit all or
substantially all of the value of the Guarantees provided by the Subsidiary Loan
Parties (including, in each case, by limiting liability in respect thereof)
under the Collateral Agreement, in each case without the written consent of each
Lender (except as expressly provided in Section 9.14 or the Collateral Agreement
(including any such release by the Administrative Agent in connection with any
sale or other disposition of any Subsidiary upon the exercise of remedies under
the Security Documents), it being understood and agreed that an amendment or
other modification of the type of obligations guaranteed under the Collateral
Agreement shall not be deemed to be a release or limitation of any Guarantee),
(vii) release all or substantially all the Collateral from the Liens of the
Security Documents without the written consent of each Lender (except as
expressly provided in Section 9.14 or the applicable Security Document
(including any such release

 

 

 

 

--------------------------------------------------------------------------------

167

by the Administrative Agent in connection with any sale or other disposition of
the Collateral upon the exercise of remedies under the Security Documents), it
being understood and agreed that an amendment or other modification of the type
of obligations secured by the Security Documents shall not be deemed to be a
release of the Collateral from the Liens of the Security Documents),
(viii) change any provisions of this Agreement or any other Loan Document in a
manner that by its terms adversely affects the rights in respect of payments due
to, or the Collateral of, Lenders holding Loans of any Class differently than
those holding Loans of any other Class, without the written consent of Lenders
representing a Majority in Interest of each affected Class, (ix) modify the
protections afforded to an SPV pursuant to the provisions of Section 9.04(e)
without the written consent of such SPV, (x) change the rights of the Tranche
B-2 US$ Term Lenders or the Tranche B-2 Euro Term Lenders to decline mandatory
prepayments as provided in Section 2.11 or the rights of any Additional Lenders
of any Class to decline mandatory prepayments of Term Loans of such Class as
provided in the applicable Incremental Facility Amendment, without the written
consent of Tranche B-2 US$ Term Lenders, Tranche B-2 Euro Term Lenders or
Additional Lenders of such Class, as applicable, holding a majority of the
outstanding Tranche B-2 US$ Term Loans, Tranche B-2 Euro Term Loans or
Incremental Term Loans of such Class, as applicable, or (xi) amend, modify or
waive the provisions of Section 6.13 (including, in each case, any definition
component thereof, but only as such definitions are used for purposes of Section
6.13, as applicable), Article VII (solely as it relates to any failure to
observe or perform any covenant set forth in Section 6.13) or this clause (xi)
without the written consent of the Majority in Interest of the Revolving Lenders
(it being understood that any amendment, modification or waiver of this clause
(xi) shall not require the consent of the Required Lenders); provided, further,
that (A) no such agreement shall amend, modify, extend or otherwise affect the
rights or obligations of the Administrative Agent, any Issuing Bank or any
Swingline Lender without the prior written consent of the Administrative Agent,
such Issuing Bank or such Swingline Lender, as applicable, (B) any waiver,
amendment or other modification of this Agreement that by its terms affects the
rights or duties under this Agreement of the Lenders of one or more Classes (but
not the Lenders of any other Class) may be effected by an agreement or
agreements in writing entered into by the Borrower and the requisite number or
percentage in interest of each affected Class of Lenders that would be required
to consent thereto under this Section if such Class of Lenders were the only
Class of Lenders hereunder at the time and (C) if the terms of any waiver,
amendment or other modification of this Agreement or any other Loan Document
provide that any Class of Loans (together with all accrued interest thereon and
all accrued fees payable with respect to the Commitments of such Class) will be
repaid or paid in full, and the Commitments of such Class (if any) terminated,
as a condition to the effectiveness of such waiver, amendment or other
modification, then so long as the Loans of such Class (together with such
accrued interest and fees) are in fact repaid or paid in full and such
Commitments are in fact terminated, in each case prior to or substantially
simultaneously with the effectiveness of such amendment, then such Loans and
Commitments shall not be included in the determination of the Required Lenders
with respect to such amendment.  Notwithstanding any of the foregoing, (1) no
consent with respect to any waiver, amendment or other modification of this
Agreement or any other Loan Document shall be required of any Defaulting Lender,
except with respect to any waiver, amendment or other modification

 

 

 

 

--------------------------------------------------------------------------------

168

referred to in clause (i), (ii) or (iii) of the first proviso of this paragraph
and then only in the event such Defaulting Lender shall be affected by such
waiver, amendment or other modification, (2) any provision of this Agreement or
any other Loan Document may be amended by an agreement in writing entered into
by the Borrower and the Administrative Agent to cure any ambiguity, omission,
mistake, defect or inconsistency so long as, in each case, the Lenders shall
have received at least five Business Days prior written notice thereof and the
Administrative Agent shall not have received, within five Business Days of the
date of such notice to the Lenders, a written notice from (x) the Required
Lenders stating that the Required Lenders object to such amendment or (y) if
affected by such amendment, any Swingline Lender or any Issuing Bank stating
that it objects to such amendment, (3) this Agreement may be amended to provide
for Incremental Extensions of Credit in the manner contemplated by Section 2.21,
the extension of the Maturity Date as provided in Section 2.22 and the
incurrence of Refinancing Revolving Commitments and Refinancing Term Loans as
provided in Section 2.23, in each case without any additional consents and (4)
no agreement referred to in the immediately preceding sentence shall waive any
condition set forth in Section 4.02 without the written consent of the Majority
in Interest of the Revolving Lenders (it being understood and agreed that any
amendment or waiver of, or any consent with respect to, any provision of this
Agreement (other than any waiver expressly relating to Section 4.02) or any
other Loan Document, including any amendment of an affirmative or negative
covenant set forth herein or in any other Loan Document or any waiver of a
Default or an Event of Default, shall not be deemed to be a waiver of any
condition set forth in Section 4.02).

(c)  In connection with any proposed amendment, modification, waiver or
termination (a “Proposed Change”) requiring the consent of all Lenders or all
affected Lenders, if the consent of the Required Lenders (and, to the extent any
Proposed Change requires the consent of Lenders holding Loans of any Class
pursuant to clause (v) or (viii) of paragraph (b) of this Section, the consent
of a majority in interest of the outstanding Loans and unused Commitments of
such Class) to such Proposed Change is obtained, but the consent to such
Proposed Change of other Lenders whose consent is required is not obtained (any
such Lender whose consent is not obtained as described in paragraph (b) of this
Section being referred to as a “Non-Consenting Lender”), then, so long as the
Lender that is acting as Administrative Agent is not a Non-Consenting Lender,
the Borrower may, at its sole expense and effort, upon notice to such
Non-Consenting Lender and the Administrative Agent, require such Non-Consenting
Lender to assign and delegate, without recourse (in accordance with and subject
to the restrictions contained in Section 9.04), all its interests, rights and
obligations under this Agreement to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) the Borrower shall have received the prior
written consent of the Administrative Agent (and, if a Revolving Commitment is
being assigned, each Issuing Bank and each Swingline Lender), which consent
shall not unreasonably be withheld, conditioned or delayed, (ii) such
Non-Consenting Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in LC Disbursements and
Swingline Loans, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder (including, if applicable, the prepayment fee pursuant
to Section 2.11(g) (with such assignment being deemed to be an optional
prepayment for

 

 

 

 

--------------------------------------------------------------------------------

169

purposes of determining the applicability of such Section)) from the assignee
(in the case of such principal and accrued interest and fees (other than any fee
payable pursuant to Section 2.11(g))) or the Borrower (in the case of all other
amounts (including any amount payable pursuant to Section 2.11(g))), (iii) the
Borrower or such assignee shall have paid to the Administrative Agent the
processing and recordation fee specified in Section 9.04(b), (iv) such
assignment does not conflict with applicable law and (v) the assignee shall have
given its consent to such Proposed Change and, as a result of such assignment
and delegation and any contemporaneous assignments and delegations and consents,
such Proposed Change can be effected.

(d)  Notwithstanding anything herein to the contrary, the Administrative Agent
may, without the consent of any Secured Party, consent to a departure by any
Loan Party from any covenant of such Loan Party set forth in this Agreement, the
Collateral Agreement or any other Security Document to the extent such departure
is consistent with the authority of the Administrative Agent set forth in the
definition of the term “Collateral and Guarantee Requirement”.

(e)  The Administrative Agent may, but shall have no obligation to, with the
concurrence of any Lender, execute waivers, amendments or other modifications on
behalf of such Lender.  Any waiver, amendment or other modification effected in
accordance with this Section, shall be binding upon each Person that is at the
time thereof a Lender and each Person that subsequently becomes a Lender.

SECTION 9.03.  Expenses; Indemnity; Damage Waiver

.  (a)  The Borrower shall pay (i) all reasonable and documented out‑of‑pocket
expenses incurred by the Administrative Agent (and any sub-agent thereof), each
Arranger and their respective Affiliates, including the reasonable and
documented fees, charges and disbursements of single firm of counsel for the
foregoing (and, if reasonably necessary, of a single firm of local counsel in
each relevant jurisdiction (which may include a single firm of special counsel
acting in multiple jurisdictions) for the foregoing), in connection with the
structuring, arrangement and syndication of the credit facilities provided for
herein, as well as the preparation, negotiation, execution, delivery and
administration of this Agreement, the other Loan Documents or any waiver,
amendments or modifications of the provisions hereof or thereof (whether or not
the transactions contemplated hereby or thereby shall be consummated), (ii) all
reasonable and documented out‑of-pocket expenses incurred by any Issuing Bank in
connection with the issuance, amendment, renewal or extension of any Letter of
Credit or any demand for payment thereunder and (iii) all reasonable and
documented out-of-pocket expenses incurred by the Administrative Agent, any
Arranger, any Issuing Bank or any Lender, including the reasonable and
documented fees, charges and disbursements of a single firm of counsel for the
foregoing (and, if reasonably necessary, of a single firm of local counsel in
each relevant jurisdiction (which may include a single firm of special counsel
acting in multiple jurisdictions) for the foregoing) and, in the case of an
actual or perceived conflict of interest where any such Person affected by such
conflict informs the Borrower of such conflict and thereafter retains its own
counsel, of another firm of counsel for such affected Person (and, if reasonably
necessary, of a single firm of local counsel in each relevant jurisdiction
(which may be include a single firm of special counsel acting in multiple
jurisdictions) for such affected Person), in connection with the enforcement or
protection of its rights in connection with the Loan Documents, including its
rights under this Section, or in

 

 

 

 

--------------------------------------------------------------------------------

170

connection with the Loans made or Letters of Credit issued hereunder, including
all such out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.

(b)  The Borrower shall indemnify the Administrative Agent (and any sub-agent
thereof), each Arranger, each Lender and each Issuing Bank, and each Related
Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”), against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, penalties, liabilities and related expenses, including
the reasonable and documented fees, charges and disbursements of a single firm
of counsel for all Indemnitees (and, if reasonably necessary, of a single firm
of local counsel in each relevant jurisdiction (which may include a single firm
of special counsel acting in multiple jurisdictions) for the foregoing) and, in
the case of an actual or perceived conflict of interest where any such Person
affected by such conflict informs the Borrower of such conflict and thereafter
retains its own counsel, of another firm of counsel for such affected Person
(and, if reasonably necessary, of a single firm of local counsel in each
relevant jurisdiction (which may be include a single firm of special counsel
acting in multiple jurisdictions) for such affected Person), incurred by or
asserted against any Indemnitee arising out of, in connection with or as a
result of (i) the structuring, arrangement and syndication of the credit
facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement, the other Loan Documents or any
other agreement or instrument contemplated hereby or thereby, the performance by
the parties to this Agreement or the other Loan Documents of their respective
obligations hereunder or thereunder or the consummation of the Transactions or
any other transactions contemplated hereby or thereby, (ii) any Loan or Letter
of Credit or the use of the proceeds therefrom (including any refusal by any
Issuing Bank to honor a demand for payment under a Letter of Credit if the
documents presented in connection with such demand do not strictly comply with
the terms of such Letter of Credit), (iii) any actual or alleged presence or
Release of Hazardous Materials on, at, to or from any Mortgaged Property or any
other property currently or formerly owned or operated by the Borrower or any
Subsidiary, or any other Environmental Liability related in any way to the
Borrower or any Subsidiary or (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory and whether initiated against or by any party
to this Agreement or any other Loan Document, any Affiliate of any of the
foregoing or any third party (and regardless of whether any Indemnitee is a
party thereto); provided that the foregoing indemnity shall not, as to any
Indemnitee, apply to any losses, claims, damages, liabilities or related
expenses to the extent they (A) are found in a final and non-appealable judgment
of a court of competent jurisdiction to have resulted from the bad faith,
willful misconduct or gross negligence of such Indemnitee, (B) result from a
claim brought by the Borrower or any Subsidiary of the Borrower against such
Indemnitee for material breach of such Indemnitee’s obligations under this
Agreement or any other Loan Document if the Borrower or such Subsidiary has
obtained a final and non-appealable judgment in its favor on such claim as
determined by a court of competent jurisdiction or (C) result from a proceeding
that does not involve an act or omission by the Borrower or any of their
respective Affiliates and that is brought by an Indemnitee against any other
Indemnitee (other than a proceeding that is brought against the Administrative

 

 

 

 

--------------------------------------------------------------------------------

171

Agent or any Arranger in its capacity or in fulfilling its roles as an agent or
arranger hereunder or any similar role with respect to the Indebtedness incurred
or to be incurred hereunder).  This paragraph shall not apply with respect to
Taxes other than any Taxes that represent losses, claims or damages arising from
any non-Tax claim.

(c)  To the extent that the Borrower fails to indefeasibly pay any amount
required to be paid by it under paragraph (a) or (b) of this Section to the
Administrative Agent (or any sub-agent thereof), any Issuing Bank, any Swingline
Lender or any Related Party of any of the foregoing (and without limiting their
obligation to do so), each Lender severally agrees to pay to the Administrative
Agent (or any such sub-agent), such Issuing Bank, such Swingline Lender or such
Related Party, as applicable, such Lender’s pro rata share (determined as of the
time that the applicable unreimbursed expense or indemnity payment is sought) of
such unpaid amount (it being understood and agreed that the Borrower’s failure
to pay any such amount shall not relieve the Borrower of any default in the
payment thereof); provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as applicable, was incurred by or
asserted against the Administrative Agent (or such sub-agent), such Issuing Bank
or such Swingline Lender in its capacity as such, or against any Related Party
of any of the foregoing acting for the Administrative Agent (or any such
sub-agent), any Issuing Bank, or any Swingline Lender in connection with such
capacity; provided, further, that, with respect to such unpaid amounts owed to
any Issuing Bank or any Swingline Lender in its capacity as such, or to any
Related Party of any of the foregoing acting for any Issuing Bank or any
Swingline Lender in connection with such capacity, only the Revolving Lenders
shall be required to pay such unpaid amounts.  For purposes of this Section, a
Lender’s “pro rata share” shall be determined based upon its share of the sum of
the total Revolving Exposures, unused Revolving Commitments and, except for
purposes of the second proviso of the immediately preceding sentence, the
outstanding Term Loans and unused Term Commitments, in each case at that
time.  The obligations of the Lenders under this paragraph are subject to the
last sentence of Section 2.02(a) (which shall apply mutatis mutandis to the
Lenders’ obligations under this paragraph).

(d)  To the fullest extent permitted by applicable law, (i) the Borrower shall
not assert, or permit any of its Affiliates or Related Parties to assert, and
the Borrower hereby waives, any claim against any Indemnitee for any damages
arising from the use by others of information or other materials obtained
through telecommunications, electronic or other information transmission systems
(including the Internet), except to the extent such damages are found in a final
and non-appealable judgment of a court of competent jurisdiction to have
resulted from the bad faith, willful misconduct or gross negligence of such
Indemnitee and (ii) no party to the Loan Documents shall assert, or permit any
of its Affiliates or Related Parties to assert, and each such party hereby
waives, any claim against any other party, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the Transactions, any Loan or Letter of Credit or the use of
the proceeds thereof; provided that nothing contained in this sentence shall
limit the Borrower’s indemnification obligations under Section 9.03(b) to the
extent that such

 

 

 

 

--------------------------------------------------------------------------------

172

special, indirect, consequential and punitive damages are included in any third
party claim in connection with which any Indemnitee is entitled to
indemnification under such Section 9.03(b).

(e)  All amounts due under this Section shall be payable promptly after written
demand therefor.

SECTION 9.04.  Successors and Assigns

.  (a)  General.  The provisions of this Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns permitted hereby (including any Affiliate of any Issuing Bank that
issues any Letter of Credit), except that (i) the Borrower may not assign,
delegate or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of the Administrative Agent and each Lender
(and any attempted assignment, delegation or transfer by the Borrower without
such consent shall be null and void) and (ii) no Lender may assign, delegate or
otherwise transfer its rights or obligations hereunder except in accordance with
this Section.  Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby (including any Affiliate of
any Issuing Bank that issues any Letter of Credit), Participants (to the extent
provided in paragraph (c) of this Section), the Arrangers and, to the extent
expressly contemplated hereby, the sub-agents of the Administrative Agent and
the Related Parties of any of the Administrative Agent, the Arrangers, any
Issuing Bank and any Lender) any legal or equitable right, remedy or claim under
or by reason of this Agreement.

(b)  Assignments by Lenders.  (i) Subject to the conditions set forth in
paragraph (b)(ii) below, any Lender may assign and delegate to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans at the
time owing to it) with the prior written consent (such consent not to be
unreasonably withheld, conditioned or delayed) of (A) the Borrower; provided
that no consent of the Borrower shall be required (1) for an assignment and
delegation (x) of a Term Commitment or a Term Loan to a Lender, an Affiliate of
a Lender or an Approved Fund or (y) of a Revolving Commitment or a Revolving
Loan to a Revolving Lender, an Affiliate of a Revolving Lender or an Approved
Fund in respect of a Revolving Lender and (2) if an Event of Default under
clause (a), (b), (h) (solely with respect to the Borrower) or (i) (solely with
respect to the Borrower) of Article VII has occurred and is continuing, for any
other assignment and delegation; provided, further, that the Borrower shall be
deemed to have consented to any such assignment and delegation unless it shall
object thereto by written notice to the Administrative Agent within ten Business
Days after having received notice thereof, (B) the Administrative Agent;
provided that no consent of the Administrative Agent shall be required for an
assignment and delegation of all or any portion of a Term Loan to a Lender, an
Affiliate of a Lender or an Approved Fund, (C) each Issuing Bank, in the case of
any assignment and delegation of all or a portion of a Revolving Commitment or
any Lender’s obligations in respect of its LC Exposure and (D) each Swingline
Lender, in the case of any assignment and delegation of all or a portion of a
Revolving Commitment or any Lender’s obligations in respect of its Swingline
Exposure.

 

 

 

 

--------------------------------------------------------------------------------

173

(ii)  Assignments and delegations shall be subject to the following additional
conditions: (A) except in the case of an assignment and delegation to a Lender,
an Affiliate of a Lender or an Approved Fund or an assignment and delegation of
the entire remaining amount of the assigning Lender’s Commitment or Loans of any
Class, the amount of the Commitment or Loans of the assigning Lender subject to
each such assignment and delegation (determined as of the trade date specified
in the Assignment and Assumption with respect to such assignment and delegation
or, if no trade date is so specified, as of the date the Assignment and
Assumption with respect to such assignment and delegation is delivered to the
Administrative Agent) shall not be less than $5,000,000 or, in the case of Term
Loans, $1,000,000 (or, if the applicable Term Loan is denominated in Euro,
€1,000,000), unless each of the Borrower and the Administrative Agent otherwise
consents (such consent not to be unreasonably withheld, conditioned or delayed);
provided that no such consent of the Borrower shall be required if an Event of
Default under clause (a), (b), (h) (solely with respect to the Borrower) or (i)
(solely with respect to the Borrower) of Article VII has occurred and is
continuing, (B) each partial assignment and delegation shall be made as an
assignment and delegation of a proportionate part of all the assigning Lender’s
rights and obligations under this Agreement; provided that this clause (B) shall
not be construed to prohibit the assignment and delegation of a proportionate
part of all the assigning Lender’s rights and obligations in respect of one
Class of Commitments or Loans, (C) the parties to each assignment and delegation
shall execute and deliver to the Administrative Agent an Assignment and
Assumption, together with a processing and recordation fee of $3,500; provided
that (1) no such processing and recordation fee shall be payable in connection
with the assignment or delegation of any Tranche B-2 US$ Term Loan or Tranche
B-2 Euro Term Loan occurring on or prior to the date that is 30 days after the
Effective Date in connection with the primary syndication of such Term Loans and
(2) with respect to any assignment and delegation pursuant to Section 2.19(b) or
9.02(c), the parties hereto agree that such assignment and delegation may be
effected pursuant to an Assignment and Assumption executed by the Borrower, the
Administrative Agent and the assignee and that the Lender required to make such
assignment and delegation need not be a party thereto, (D) the assignee, if it
shall not be a Lender, shall deliver to the Administrative Agent any tax forms
required by Section 2.17(f) and an Administrative Questionnaire in which the
assignee designates one or more credit contacts to whom all syndicate-level
information (which may contain MNPI) will be made available and who may receive
such information in accordance with the assignee’s compliance procedures and
applicable law, including Federal, State and foreign securities laws and (E)
immediately after giving effect to any assignment and delegation of (1)
Revolving Commitments of any Class pursuant to this Section 9.04 by any Lender,
the minimum amount of Revolving Commitments of such Class held by such Lender
(if such Lender continues to hold a Revolving Commitment of such Class
immediately after giving effect to such assignment and delegation) shall be
$1,000,000 and (2) Term Loans of any Class pursuant to this Section 9.04 by any
Lender, the minimum aggregate principal amount of Term Loans of such Class held
by such Lender (if such Lender continues to hold Term Loans of such Class
immediately after giving effect to such assignment and delegation) shall be
$1,000,000 (or, if the applicable Term Loan is denominated in Euro, €1,000,000).

(iii)  Subject to acceptance and recording thereof pursuant to paragraph (b)(v)
of this Section, from and after the effective date specified in each Assignment
and Assumption, the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned and

 

 

 

 

--------------------------------------------------------------------------------

174

delegated by such Assignment and Assumption, have the rights and obligations of
a Lender under this Agreement, and the assigning Lender thereunder shall, to the
extent of the interest assigned and delegated by such Assignment and Assumption,
be released from its obligations under this Agreement (and, in the case of an
Assignment and Assumption covering all the assigning Lender’s rights and
obligations under this Agreement, such Lender shall cease to be a party hereto
but shall continue to be entitled to the benefits of (and subject to the
obligations and limitations of) Sections 2.15, 2.16, 2.17 and 9.03 and to any
fees payable hereunder that have accrued for such Lender’s account but have not
yet been paid).  Any assignment, delegation or other transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
Section shall be treated for purposes of this Agreement as a sale by such Lender
of a participation in such rights and obligations in accordance with Section
9.04(c).

(iv)  The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrower, shall maintain at one of its offices a copy
of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitment of,
and principal amount (and stated interest) of the Loans and LC Disbursements
owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”).  The entries in the Register shall be conclusive absent manifest
error, and the Borrower, the Administrative Agent, the Issuing Banks and the
Lenders shall treat each Person whose name is recorded in the Register pursuant
to the terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary.  The Register shall be available for
inspection by the Borrower and, as to entries pertaining to it, any Issuing Bank
or any Lender, at any reasonable time and from time to time upon reasonable
prior notice.

(v)  Upon receipt by the Administrative Agent of a duly completed Assignment and
Assumption executed by an assigning Lender and an assignee, the assignee’s
completed Administrative Questionnaire and any tax forms required by
Section 2.17(f) (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment and delegation required by paragraph (b)
of this Section, the Administrative Agent shall accept such Assignment and
Assumption and record the information contained therein in the Register;
provided that the Administrative Agent shall not be required to accept such
Assignment and Assumption or so record the information contained therein if the
Administrative Agent reasonably believes that such Assignment and Assumption
lacks any written consent required by this Section or is otherwise not in proper
form, it being acknowledged that the Administrative Agent shall have no duty or
obligation (and shall incur no liability) with respect to obtaining (or
confirming the receipt) of any such written consent or with respect to the form
of (or any defect in) such Assignment and Assumption, any such duty and
obligation being solely with the assigning Lender and the assignee.  No
assignment or delegation shall be effective for purposes of this Agreement
unless it has been recorded in the Register as provided in this paragraph and,
following such recording, unless otherwise determined by the Administrative
Agent (such determination to be made in the sole discretion of the
Administrative Agent, which determination may be conditioned on the consent of
the assigning Lender and the assignee), shall be effective notwithstanding any
defect in the Assignment and Assumption relating thereto.  Each assigning Lender
and the assignee, by its execution and delivery of an Assignment and Assumption,
shall be deemed to have represented to the Administrative Agent that all written
consents required by

 

 

 

 

--------------------------------------------------------------------------------

175

this Section with respect thereto (other than the consent of the Administrative
Agent) have been obtained and that such Assignment and Assumption is otherwise
duly completed and in proper form, and each assignee, by its execution and
delivery of an Assignment and Assumption, shall be deemed to have represented to
the assigning Lender and the Administrative Agent that such assignee is an
Eligible Assignee.

(vi)  The words “execution”, “signed”, “signature” and words of like import in
any Assignment and Assumption shall be deemed to include electronic signatures
or the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature or the
use of a paper-based recordkeeping system, as applicable, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act or any other similar State laws based on the Uniform Electronic
Transactions Act.

(c)  Participations.  Any Lender may, without the consent of or notice to the
Borrower, the Administrative Agent, any Issuing Bank or any Swingline Lender,
sell participations to one or more Eligible Assignees (each, a “Participant”) in
all or a portion of such Lender’s rights and obligations under this Agreement
(including all or a portion of its Commitments and Loans of any Class); provided
that (A) such Lender’s obligations under this Agreement shall remain unchanged,
(B) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations and (C) the Borrower, the Administrative
Agent, the Issuing Banks and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.  Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement or any other Loan
Document; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
modification or waiver described in the first proviso to Section 9.02(b) that
affects such Participant or requires the approval of all the Lenders.  The
Borrower agrees that each Participant shall be entitled to the benefits of
Sections 2.15, 2.16 and 2.17 (subject to the requirements and limitations
therein, including the requirements under Section 2.17(f) (it being understood
and agreed that the documentation required under Section 2.17(f) shall be
delivered to the participating Lender)) to the same extent as if it were a
Lender and had acquired its interest by assignment and delegation pursuant to
paragraph (b) of this Section; provided that such Participant (A) agrees to be
subject to the provisions of Sections 2.18 and 2.19 as if it were an assignee
under paragraph (b) of this Section and (B) shall not be entitled to receive any
greater payment under Section 2.15 or 2.17, with respect to any participation,
than its participating Lender would have been entitled to receive, except to the
extent such entitlement to receive a greater payment results from a Change in
Law that occurs after the Participant acquired the applicable
participation.  Each Lender that sells a participation agrees, at the Borrower’s
request and expense, to use reasonable efforts to cooperate with the Borrower to
effectuate the provisions of Section 2.19(b) with respect to any
Participant.  To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 9.08 as though it were a Lender; provided
that such Participant agrees to be subject to Section 2.18(c) as though it were
a Lender.  Each Lender that sells a participation shall, acting

 

 

 

 

--------------------------------------------------------------------------------

176

solely for this purpose as a non-fiduciary agent of the Borrower, maintain a
register on which it enters the name and address of each Participant and the
principal amounts (and stated interest) of each Participant’s interest in the
Loans or other obligations under this Agreement or any other Loan Document (the
“Participant Register”); provided that no Lender shall have any obligation to
disclose all or any portion of the Participant Register (including the identity
of any Participant or any information relating to a Participant’s interest in
any Commitments, Loans, Letters of Credit or its other obligations under this
Agreement or any other Loan Document) to any Person except to the extent that
such disclosure is necessary to establish that such Commitment, Loan, Letter of
Credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations.  The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary.  For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.

(d)  Certain Pledges.  Any Lender may, without the consent of the Borrower, the
Administrative Agent, any Issuing Bank or any Swingline Lender, at any time
pledge or assign a security interest in all or any portion of its rights under
this Agreement to secure obligations of such Lender, including any pledge or
assignment to secure obligations to a Federal Reserve Bank, and this Section
shall not apply to any such pledge or assignment of a security interest;
provided that no such pledge or assignment of a security interest shall release
a Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.

(e)  Special Purpose Funding Vehicles.  Notwithstanding anything to the contrary
contained herein, any Lender (a “Granting Lender”) may grant to a special
purpose funding vehicle (an “SPV”), identified as such in writing from time to
time by the Granting Lender to the Administrative Agent and the Borrower, the
option to provide to the Borrower all or any part of any Loan that such Granting
Lender would otherwise be obligated to make to the Borrower pursuant to this
Agreement; provided that (i) nothing herein shall constitute a commitment by any
SPV to make any Loan and (ii) if an SPV elects not to exercise such option or
otherwise fails to provide all or any part of such Loan, the Granting Lender
shall be obligated to make such Loan pursuant to the terms hereof.  The making
of a Loan by an SPV hereunder shall utilize the Commitment of the Granting
Lender to the same extent, and as if, such Loan were made by such Granting
Lender.  Each party hereto hereby agrees that no SPV shall be liable for any
indemnity or similar payment obligation under this Agreement (all liability for
which shall remain with the Granting Lender).  In furtherance of the foregoing,
each party hereto hereby agrees (which agreement shall survive the termination
of this Agreement) that, prior to the date that is one year and one day after
the payment in full of all outstanding commercial paper or other senior
indebtedness of any SPV, such party will not institute against, or join any
other person in instituting against, such SPV any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceedings under the laws of the United
States or any State thereof.  In addition, notwithstanding anything to the
contrary contained in this Section, any SPV may (i) with notice to, but without
the prior written consent of, the Borrower and the Administrative Agent and
without paying any processing fee therefor, assign and delegate all or a portion
of its interests in any Loans to the Granting Lender or to any financial
institutions (consented to by the Borrower

 

 

 

 

--------------------------------------------------------------------------------

177

and Administrative Agent) providing liquidity or credit support to or for the
account of such SPV to support the funding or maintenance of Loans and
(ii) disclose on a confidential basis any non-public information relating to its
Loans to any rating agency, commercial paper dealer or provider of any surety,
guarantee or credit or liquidity enhancement to such SPV.

(f)  Purchasing Borrower Parties.  Notwithstanding anything else to the contrary
contained in this Agreement (including the definition of “Eligible Assignees”),
any Lender may assign and delegate all or a portion of its Term Loans to any
Purchasing Borrower Party (x) through open market purchases made by such
Purchasing Borrower Party on a non-pro rata basis (subject to clause (v) below)
or (y) otherwise pursuant to an Auction Purchase Offer in accordance with
clauses (i) through (vii) below; provided that in the case of assignments and
delegations made pursuant to the forgoing clause (y) (and, in the case of clause
(v) below, the foregoing clause (x)):

(i) no Default or Event of Default has occurred and is continuing or would
result therefrom;

(ii) each Auction Purchase Offer shall be conducted in accordance with the
procedures, terms and conditions set forth in this paragraph and the Auction
Procedures;

(iii) the assigning Lender and Purchasing Borrower Party purchasing such
Lender’s Term Loans, as applicable, shall execute and deliver to the
Administrative Agent an Affiliated Lender Assignment and Assumption in lieu of
an Assignment and Assumption;

(iv) for the avoidance of doubt, the Lenders shall not be permitted to assign or
delegate Revolving Commitments or Revolving Exposure to a Purchasing Borrower
Party;

(v) any Term Loans assigned and delegated to any Purchasing Borrower Party shall
be automatically and permanently cancelled upon the effectiveness of such
assignment and delegation and will thereafter no longer be outstanding for any
purpose hereunder (it being understood and agreed that (A) except as expressly
set forth in any such definition, any gains or losses by any Purchasing Borrower
Party upon purchase or acquisition and cancellation of such Term Loans shall not
be taken into account in the calculation of Excess Cash Flow, Consolidated Net
Income and Consolidated EBITDA and (B) any purchase of Term Loans pursuant to
this paragraph (f) shall not constitute a voluntary prepayment of Term Loans for
purposes of this Agreement);

(vi) each Lender participating in any Auction acknowledges and agrees that in
connection with such Auction, (1) the Borrower then may have, and later may come
into possession of, information regarding the Term Loans or the Loan Parties
hereunder that is not known to such Lender and that may be material to a
decision by such Lender to participate in such Auction (“Excluded Information”),
(2) such Lender has independently and, without reliance on the Borrower, any of
its Subsidiaries, the Administrative Agent, the Auction Manager or any of their
respective Affiliates, made its own analysis and determination to participate in
such Auction notwithstanding such Lender’s lack of

 

 

 

 

--------------------------------------------------------------------------------

178

knowledge of the Excluded Information and (3) none of the Borrower, its
Subsidiaries, the Administrative Agent, the Auction Manger or any of their
respective Affiliates shall have any liability to such Lender, and such Lender
hereby waives and releases, to the extent permitted by law, any claims such
Lender may have against the Borrower, its Subsidiaries, the Administrative
Agent, the Auction Manger and their respective Affiliates, under applicable laws
or otherwise, with respect to the nondisclosure of the Excluded Information. 
Each Lender participating in any Auction further acknowledges that the Excluded
Information may not be available to the Auction Manger or the other Lenders; and

(vii) no Purchasing Borrower Party may use the proceeds from Revolving Loans to
purchase any Term Loans.

(g)  Disqualified Institutions.

(i) No assignment or participation shall be made to any Person that was a
Disqualified Institution as of the date (the “Trade Date”) on which the
assigning or participating Lender entered into a binding agreement to sell and
assign or participate, as the case may be, all or a portion of its rights and
obligations under this Agreement to such Person (unless the Borrower has
consented to such assignment or participation in writing in its sole and
absolute discretion, in which case such Person will not be considered a
Disqualified Institution for the purpose of such assignment or
participation).  For the avoidance of doubt, with respect to any assignee or
participant that becomes a Disqualified Institution after the applicable Trade
Date (including as a result of the delivery of a notice pursuant to, and/or the
expiration of the notice period referred to in, the definition of “Disqualified
Institution”), (x) such assignee or participant shall not retroactively be
disqualified from becoming a Lender and (y) the execution by the Borrower of an
Assignment and Assumption with respect to such assignee shall not by itself
result in such assignee no longer being considered a Disqualified
Institution.  Any assignment in violation of this Section 9.04(g)(i) shall not
be void, but the other provisions of this Section 9.04(g) shall apply.

(ii) If any assignment or participation is made to any Disqualified Institution
without the Borrower’s prior written consent in violation of Section 9.04(g)(i),
or if any Person becomes a Disqualified Institution after the applicable Trade
Date, the Borrower may, at its sole expense and effort, upon notice to the
applicable Disqualified Institution and the Administrative Agent, (A) terminate
any Revolving Commitment of such Disqualified Institution and repay all
obligations of the Borrower owing to such Disqualified Institution in connection
with such Revolving Commitment, (B) in the case of outstanding Term Loans held
by Disqualified Institutions, purchase or prepay such Term Loan by paying the
lesser of (x) the principal amount thereof and (y) the amount that such
Disqualified Institution paid to acquire such Term Loans, in each case plus
accrued interest, accrued fees and all other amounts (other than principal
amounts) payable to it hereunder and/or (C) require such Disqualified
Institution to assign, without recourse (in accordance with and subject to the
restrictions contained in this Section 9.04), all of its interest, rights and
obligations under this Agreement to one or more Eligible Assignees at the lesser
of (x) the principal amount thereof and (y) the amount

 

 

 

 

--------------------------------------------------------------------------------

179

that such Disqualified Institution paid to acquire such interests, rights and
obligations, in each case plus accrued interest, accrued fees and all other
amounts (other than principal amounts) payable to it hereunder.

(iii) Notwithstanding anything to the contrary contained in this Agreement,
Disqualified Institutions (A) will not (x) have the right to receive
information, reports or other materials provided to the Lenders by the Borrower
or any of its Affiliates or by the Administrative Agent or any other Lender, (y)
attend or participate in meetings attended by the Lenders and the Administrative
Agent or (z) access any electronic site established for the Lenders or
confidential communications from counsel to or financial advisors of the
Administrative Agent or the Lenders and (B) (x) for purposes of any consent to
any amendment, waiver or modification of, or any action under, and for the
purpose of any direction to the Administrative Agent or any Lender to undertake
any action (or refrain from taking any action) under this Agreement or any other
Loan Document, each Disqualified Institution will be deemed to have consented in
the same proportion as the Lenders that are not Disqualified Institutions
consented to such matter and (y) for purposes of voting on any plan of
reorganization or plan of liquidation pursuant to any Debtor Relief Law, each
Disqualified Institution party hereto hereby agrees (1) not to vote on such
plan, (2) if such Disqualified Institution does vote on such plan
notwithstanding the restriction in the foregoing clause (1), such vote will be
deemed not to be in good faith and shall be “designated” pursuant to Section
1126(e) of the Bankruptcy Code (or any similar provision in any other Debtor
Relief Laws), and such vote shall not be counted in determining whether the
applicable class has accepted or rejected such plan in accordance with Section
1126(c) of the Bankruptcy Code (or any similar provision in any other Debtor
Relief Laws) and (3) not to contest any request by any party for a determination
by the Bankruptcy Court (or other applicable court of competent jurisdiction)
effectuating the foregoing clause (2).

(iv) The Administrative Agent shall have the right, and the Borrower hereby
expressly authorizes the Administrative Agent, to (A) post the list of
Disqualified Institutions provided by the Borrower and any updates thereto from
time to time (collectively, the “DQ List”) on the Platform, including that
portion  of the Platform that is designated for “public side” Lenders and/or (B)
provide the DQ List to each Lender requesting the same.

SECTION 9.05.  Survival

.  All covenants, agreements, representations and warranties made by the Loan
Parties in this Agreement and the other Loan Documents and in the certificates
or other instruments delivered in connection with or pursuant to this Agreement
or any other Loan Document shall be considered to have been relied upon by the
other parties hereto and shall survive the execution and delivery of this
Agreement and the other Loan Documents and the making of any Loans and issuance
of any Letters of Credit, regardless of any investigation made by any such other
party or on its behalf and notwithstanding that the Administrative Agent, any
Arrangers, any Issuing Bank, any Lender or any Affiliate of any of the foregoing
may have had notice or knowledge of any Default or incorrect representation or
warranty at the time this Agreement or any other Loan Document is executed and
delivered or any credit is extended hereunder, and shall continue in full force
and effect as long as the principal of or any accrued interest on any Loan or
any fee or any other amount (other than

 

 

 

 

--------------------------------------------------------------------------------

180

contingent amounts not yet due) payable under this Agreement is outstanding and
unpaid or any LC Exposure is outstanding and so long as the Commitments have not
expired or terminated.  Notwithstanding the foregoing or anything else to the
contrary set forth in this Agreement or any other Loan Document, in the event
that, in connection with the refinancing or repayment in full of the credit
facilities provided for herein, an Issuing Bank shall have provided to the
Administrative Agent a written consent to the release of the Revolving Lenders
from their obligations hereunder with respect to any Letter of Credit issued by
such Issuing Bank (whether as a result of the obligations of the Borrower (and
any other account party) in respect of such Letter of Credit having been
collateralized in full by a deposit of cash with such Issuing Bank, or being
supported by a letter of credit that names such Issuing Bank as the beneficiary
thereunder, or otherwise), then from and after such time such Letter of Credit
shall cease to be a “Letter of Credit” outstanding hereunder for all purposes of
this Agreement and the other Loan Documents, and the Revolving Lenders shall be
deemed to have no participations in such Letter of Credit, and no obligations
with respect thereto, under Section 2.05(d) or 2.05(e).  The provisions of
Sections 2.15, 2.16, 2.17, 2.18(e) and 9.03 and Article VIII shall survive and
remain in full force and effect regardless of the consummation of the
transactions contemplated hereby, the repayment or prepayment of the Loans, the
expiration or termination of the Letters of Credit and the Commitments or the
termination of this Agreement or any provision hereof.

SECTION 9.06.  Counterparts; Integration; Effectiveness

.  This Agreement may be executed in counterparts (and by different parties
hereto on different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract.  This
Agreement, the other Loan Documents and any separate letter agreements with
respect to fees payable to the Administrative Agent or the syndication of the
Loans and Commitments constitute the entire contract among the parties relating
to the subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof,
including the commitments of the Lenders and, if applicable, their Affiliates
under the commitment letter in respect of the credit facilities set forth herein
and any related commitment advices submitted by the Lenders (but do not
supersede any other provisions of such commitment letter or any related fee
letters that do not, by the terms of such documents, terminate upon the
effectiveness of this Agreement, all of which provisions shall remain in full
force and effect).  Except as provided in Section 4.01, this Agreement shall
become effective when it shall have been executed by the Administrative Agent
and the Administrative Agent shall have received counterparts hereof that, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns.  Delivery of an executed
counterpart of a signature page of this Agreement by facsimile transmission or
other electronic imaging shall be effective as delivery of a manually executed
counterpart of this Agreement.

SECTION 9.07.  Severability

.  Any provision of this Agreement held to be invalid, illegal or unenforceable
in any jurisdiction shall, as to such jurisdiction, be ineffective to the extent
of such invalidity, illegality or unenforceability without affecting the
validity, legality and enforceability of the remaining provisions hereof; and
the invalidity of a particular provision in a particular jurisdiction shall not
invalidate such provision in any other jurisdiction.

 

 

 

 

--------------------------------------------------------------------------------

181

SECTION 9.08.  Right of Setoff

.  If an Event of Default shall have occurred and be continuing, each Lender,
each Issuing Bank and each of their respective Affiliates is hereby authorized
at any time and from time to time, to the fullest extent permitted by applicable
law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final, in whatever currency) or other amounts at any time
held and other obligations (in whatever currency) at any time owing by such
Lender, such Issuing Bank or any such Affiliate to or for the credit or the
account of the Borrower against any of and all the obligations then due of the
Borrower now or hereafter existing under this Agreement held by such Lender,
such Issuing Bank or any such Affiliates, irrespective of whether or not such
Lender, such Issuing Bank or any such Affiliate shall have made any demand under
this Agreement and although such obligations of the Borrower are owed to a
branch or office of such Lender, such Issuing Bank or any such Affiliate
different from the branch or office holding such deposit or obligated on such
Indebtedness.  Each Lender and each Issuing Bank agrees to notify the Borrower
and the Administrative Agent promptly after any such setoff and application;
provided that the failure to give or any delay in giving such notice shall not
affect the validity of any such setoff and application under this Section.  The
rights of each Lender, each Issuing Bank and their respective Affiliates under
this Section are in addition to other rights and remedies (including other
rights of setoff) that such Lender, such Issuing Bank and any such Affiliate may
have.

SECTION 9.09.  Governing Law; Jurisdiction; Consent to Service of Process

.  (a)  This Agreement and any claim, controversy, dispute or cause of action
(whether in contract or tort or otherwise) based upon, arising out of or
relating to this Agreement and the transactions contemplated hereby shall be
governed by, and construed in accordance with, the law of the State of New York.

(b)  The Borrower irrevocably and unconditionally agrees that it will not
commence any action, litigation or proceeding of any kind or description,
whether in law or equity, whether in contract or in tort or otherwise, against
the Administrative Agent, any Arranger, any Lender, any Issuing Bank or any
Related Party of any of the foregoing in any way relating to this Agreement or
any other Loan Document or the transactions relating hereto or thereto, in any
forum other than the courts of the State of New York sitting in New York County
and of the United States District Court of the Southern District of New York,
and any appellate court from any thereof, and each of the parties hereto
irrevocably and unconditionally submits, for itself and its property, to the
jurisdiction of such courts and agrees that all claims in respect of any action,
litigation or proceeding may be heard and determined in such New York State
court or, to the fullest extent permitted by applicable law, in such Federal
court.  Each party hereto agrees that a final judgment in any such action,
litigation or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by
law.  Nothing in this Agreement shall affect any right that the Administrative
Agent, any Arranger, any Lender or any Issuing Bank may otherwise have to bring
any action, litigation or proceeding relating to this Agreement or any other
Loan Document against any Loan Party or any of its properties in the courts of
any jurisdiction.

(c)  The Borrower hereby irrevocably and unconditionally waives, to the fullest
extent permitted by applicable law, any objection that it may now or hereafter
have to the laying of venue of any action, litigation or proceeding arising out
of or relating to

 

 

 

 

--------------------------------------------------------------------------------

182

this Agreement or any other Loan Document in any court referred to in
paragraph (b) of this Section.  Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.

(d)  Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01.  Nothing in this Agreement or
any other Loan Document will affect the right of any party to this Agreement to
serve process in any other manner permitted by law.

SECTION 9.10.  WAIVER OF JURY TRIAL

.  EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL
PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY
(WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.

SECTION 9.11.  Headings

.  Article and Section headings and the Table of Contents used herein are for
convenience of reference only, are not part of this Agreement and shall not
affect the construction of, or be taken into consideration in interpreting, this
Agreement.

SECTION 9.12.  Confidentiality

.  Each of the Administrative Agent, the Lenders and the Issuing Banks agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its Related Parties, including accountants,
legal counsel and other agents and advisors, it being understood and agreed that
the Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information confidential,
(b) to the extent required or requested by any regulatory authority purporting
to have jurisdiction over such Person or its Related Parties (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners), (c) to the extent required by applicable laws or regulations or
by any subpoena or similar legal process, (d) to any other party to this
Agreement, (e) in connection with the exercise of any remedies under this
Agreement or any other Loan Document or any suit, action or proceeding relating
to this Agreement or any other Loan Document or the enforcement of rights
hereunder or thereunder, (f) subject to an agreement containing confidentiality
undertakings substantially similar to those of this Section, to (i) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights or obligations under this Agreement (it being understood that the
list of Disqualified Institutions may be disclosed to any assignee or
Participant, or prospective assignee or Participant, in reliance on this clause
(f)); provided that no disclosure of Information may be made under this clause
(f)(i) to any

 

 

 

 

--------------------------------------------------------------------------------

183

Disqualified Institution), (ii) any actual or prospective counterparty (or its
Related Parties) to any Hedging Agreement relating to the Borrower or any
Subsidiary and its obligations hereunder or under any other Loan Document or
(iii) any credit insurance provider relating to the Borrower and the
Obligations, (g) on a confidential basis to (i) any rating agency in connection
with rating the Borrower or its Subsidiaries or the credit facilities provided
for herein or (ii) the CUSIP Service Bureau or any similar agency in connection
with the issuance and monitoring of CUSIP numbers with respect to the credit
facilities provided for herein, (h) with the consent of the Borrower or (i) to
the extent such Information (i) becomes publicly available other than as a
result of a breach of this Section or (ii) becomes available to the
Administrative Agent, any Lender or any Issuing Bank or any Affiliate of any of
the foregoing on a nonconfidential basis from a source other than the Borrower
or any Subsidiary.  For purposes of this Section, “Information” means all
information received from the Borrower or any Subsidiary relating to the
Borrower or any Subsidiary or their businesses, other than any such information
that is available to the Administrative Agent, any Lender or any Issuing Bank on
a nonconfidential basis prior to disclosure by the Borrower or any Subsidiary
and other than information pertaining to this Agreement routinely provided by
arrangers to data service providers, including league table providers, that
serve the lending industry; provided that, in the case of information received
from the Borrower or any Subsidiary after the date hereof, such information is
clearly identified at the time of delivery as confidential.  Any Person required
to maintain the confidentiality of Information as provided in this Section shall
be considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

SECTION 9.13.  Interest Rate Limitation

.  Notwithstanding anything herein to the contrary, if at any time the interest
rate applicable to any Loan or participation in any LC Disbursement, together
with all fees, charges and other amounts that are treated as interest on such
Loan or LC Disbursement or participation therein under applicable law
(collectively the “Charges”), shall exceed the maximum lawful rate (the “Maximum
Rate”) that may be contracted for, charged, taken, received or reserved by the
Lender or Issuing Bank holding such Loan or LC Disbursement or participation
therein in accordance with applicable law, the rate of interest payable in
respect of such Loan hereunder, together with all Charges payable in respect
thereof, shall be limited to the Maximum Rate and, to the extent lawful, the
interest and Charges that would have been payable in respect of such Loan or LC
Disbursement or participation therein but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender or Issuing Bank in respect of other Loans or LC
Disbursement or participation therein or periods shall be increased (but not
above the Maximum Rate therefor) until such cumulated amount, together with
interest thereon at the NYFRB Rate to the date of repayment, shall have been
received by such Lender or Issuing Bank.

SECTION 9.14.  Release of Liens and Guarantees

.  Subject to the reinstatement provisions set forth in the Collateral
Agreement, a Subsidiary Loan Party shall automatically be released from its
obligations under the Loan Documents, and all security interests created by the
Security Documents in Collateral owned by such Subsidiary Loan Party shall be
automatically released, upon the consummation of any transaction permitted by
this Agreement as a result of which such Subsidiary Loan Party ceases to be a
Restricted Subsidiary; provided that, if so required by this Agreement, the
Required Lenders shall have consented to such transaction and

 

 

 

 

--------------------------------------------------------------------------------

184

the terms of such consent shall not have provided otherwise.  Upon any sale or
other transfer by any Loan Party (other than to the Borrower or any other Loan
Party) of any Collateral in a transaction permitted under this Agreement, or
upon the effectiveness of any written consent to the release of the security
interest created under any Security Document in any Collateral pursuant to
Section 9.02, the security interests in such Collateral created by the Security
Documents shall be automatically released.  In addition to the foregoing, during
the continuance of an Investment Grade Ratings Period, the Borrower may, by
notice to the Administrative Agent, require that the security interests in the
Collateral created by the Security Documents be released (and the requirements
of Sections 5.03, 5.11 and 5.12 with respect to the Collateral shall cease to
apply during such period); provided that (a) no Default or Event of Default has
occurred and is continuing, (b) no Term Loans are outstanding and (c) no
Alternative Incremental Facility Debt or Refinancing Term Loan Indebtedness, in
each that is secured by a Lien on any assets of the Borrower or any Subsidiary
Loan Party is outstanding (or are contemporaneously released); provided,
further, that after the termination of the applicable Investment Grade Ratings
Period, the security interests contemplated by the Security Documents shall be
required to be reinstated not later than 60 days after such termination (or such
longer period as agreed by the Administrative Agent in its sole discretion), and
the Borrower will, and will cause each Subsidiary Loan Party to, take all
actions that may be required under applicable law, or that the Administrative
Agent or the Required Lenders may reasonably request, to cause the Collateral
and Guarantee Requirement to thereafter be and remain satisfied, all at the
expense of the Loan Parties.  In connection with any termination or release
pursuant to this Section, the Administrative Agent shall execute and deliver to
any Loan Party, at such Loan Party’s expense, all documents that such Loan Party
shall reasonably request to evidence such termination or release.  Any execution
and delivery of documents pursuant to this Section shall be without recourse to
or warranty by the Administrative Agent.  Each of the Secured Parties
irrevocably authorize the Administrative Agent, at its option and in its
discretion, to effect the releases set forth in this Section.

SECTION 9.15.  USA PATRIOT Act Notice

.  Each Lender, each Issuing Bank and the Administrative Agent (for itself and
not on behalf of any Lender) hereby notifies each Loan Party that, pursuant to
the requirements of the USA PATRIOT Act, it is required to obtain, verify and
record information that identifies such Loan Party, which information includes
the name and address of such Loan Party and other information that will allow
such Lender, such Issuing Bank or the Administrative Agent, as applicable, to
identify such Loan Party in accordance with the USA PATRIOT Act, and each Loan
Party agrees to provide such information from time to time to such Lender, such
Issuing Bank and the Administrative Agent, as applicable.  This notice is given
in accordance with the requirements of the USA PATRIOT Act and is effective for
the each Lender, each Issuing Bank and the Administrative Agent.

SECTION 9.16.  No Fiduciary Relationship

.  The Borrower, on behalf of itself and the Subsidiaries, agrees that in
connection with all aspects of the transactions contemplated hereby and any
communications in connection therewith, the Borrower, the Subsidiaries and their
respective Affiliates, on the one hand, and the Administrative Agent, the
Arrangers, the Lenders, the Issuing Banks and their respective Affiliates, on
the other hand, will have a business relationship that does not create, by
implication or otherwise, any fiduciary duty on the part of the Administrative
Agent, the Arrangers, the Lenders, the Issuing Banks or their Affiliates, and

 

 

 

 

--------------------------------------------------------------------------------

185

no such duty will be deemed to have arisen in connection with any such
transactions or communications.  The Administrative Agent, the Arrangers, the
Lenders, the Issuing Banks and their respective Affiliates may be engaged, for
their own accounts or the accounts of customers, in a broad range of
transactions that involve interests that differ from those of the Borrower, the
Subsidiaries and their respective Affiliates, and none of the Administrative
Agent, the Arrangers, the Lenders, the Issuing Banks or any of their respective
Affiliates has any obligation to disclose any of such interests to the Borrower,
the Subsidiaries or any of their respective Affiliates.  To the fullest extent
permitted by law, the Borrower hereby waives and releases any claims that it or
any of its Affiliates may have against the Administrative Agent, the Arrangers,
the Lenders, the Issuing Banks or any of their respective Affiliates with
respect to any breach or alleged breach of agency or fiduciary duty in
connection with any aspect of any transaction contemplated hereby.

SECTION 9.17.  Non-Public Information

.  (a)  Each Lender acknowledges that all information, including requests for
waivers and amendments, furnished by the Borrower or the Administrative Agent
pursuant to or in connection with, or in the course of administering, this
Agreement will be syndicate-level information, which may contain MNPI.  Each
Lender represents to the Borrower and the Administrative Agent that (i) it has
developed compliance procedures regarding the use of MNPI and that it will
handle MNPI in accordance with such procedures and applicable law, including
Federal, State and foreign securities laws, and (ii) it has identified in its
Administrative Questionnaire a credit contact who may receive information that
may contain MNPI in accordance with its compliance procedures and applicable
law, including Federal, State and foreign securities laws.

(b)  The Borrower and each Lender acknowledge that, if information furnished by
the Borrower pursuant to or in connection with this Agreement is being
distributed by the Administrative Agent through the Platform, (i) the
Administrative Agent may post any information that the Borrower has indicated as
containing MNPI solely on that portion of the Platform as is designated for
Private Side Lender Representatives and (ii) if the Borrower has not indicated
whether any information furnished by it pursuant to or in connection with this
Agreement contains MNPI, the Administrative Agent reserves the right to post
such information solely on that portion of the Platform as is designated for
Private Side Lender Representatives.  The Borrower agrees to use commercially
reasonable efforts to clearly designate all information provided to the
Administrative Agent by or on behalf of the Borrower that is suitable to be made
available to Public Side Lender Representatives, and the Administrative Agent
shall be entitled to rely on any such designation by the Borrower without
liability or responsibility for the independent verification thereof.

SECTION 9.18.  Authorization to Distribute Certain Materials to Public-Siders;
Security Clearances

.  (a)  Notwithstanding anything in this Agreement or any Loan Document to the
contrary, no Loan Party or Restricted Subsidiary shall be required to provide or
deliver any information, give any notice or permit the Administrative Agent or
any Lender or any of their respective representatives to visit and inspect its
properties or to examine and make extracts from its books and records, if the
Borrower reasonably determines that providing or delivering such information,
giving such notice or granting such permission would reasonably be expected to
(x) result in the withdrawal, revocation, suspension or other compromise of any
security clearance of the Borrower or any of its Subsidiaries or any individual
employed by or otherwise working for

 

 

 

 

--------------------------------------------------------------------------------

186

the Borrower or any of its Subsidiaries or (y) result in a violation of any
Requirement of Law

(b)  The Borrower represents and warrants that each of Borrower and each
Subsidiary either (x) has no registered or publicly traded securities
outstanding or (y) files its financial statements with the SEC or makes its
financial statements available to potential holders of its 144A securities, and,
accordingly, the Borrower hereby (i) authorizes the Administrative Agent to make
the financial statements provided under Sections 5.01(a) and 5.01(b) available
to the Public Side Lender Representatives and (ii) agrees that at the time such
financial statements are provided hereunder, such financial statements shall
have already been made available to holders of its securities.  The Borrower
will not request that any other material be posted to Public Side Lender
Representatives without expressly representing and warranting to the
Administrative Agent in writing that such materials do not constitute MNPI or
that the Borrower has no outstanding publicly traded securities, including Rule
144A securities.  In no event shall the Administrative Agent post compliance
certificates or budgets delivered hereunder to Public Side Lender
Representatives.

SECTION 9.19.  Acknowledgment and Consent to Bail-In of EEA Financial
Institutions

.  Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among the parties hereto, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document, to the extent such liability is unsecured, may be
subject to the Write-Down and Conversion Powers of any EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:

(a)  the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

(b)  the effects of any Bail-In Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent entity or
a bridge institution that may be issued to it or otherwise conferred on it, and
that such shares or other instruments of ownership will be accepted by it in
lieu of any rights with respect to any such liability under this Agreement or
any other Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

 

 

 

 

--------------------------------------------------------------------------------

187

SECTION 9.20.  Restatement of Existing Credit Agreement.  As of the Effective
Date, the provisions of the Existing Credit Agreement shall be superseded by the
provisions hereof.

[Signature Pages Follow]

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

THE CHEMOURS COMPANY,

by
/s/ Mark E. Newman
Name:  Mark E. Newman
Title:    Senior Vice President and Chief Financial Officer

 

[Signature Page to Credit Agreement]

 

 

 

 

 

--------------------------------------------------------------------------------

 

JPMORGAN CHASE BANK, N.A., individually as a Lender and as Administrative Agent,
an Issuing Bank and a Swingline Lender,

by
/s/ Peter S. Predun
Name:  Peter S. Predun
Title:    Executive Director

 




[Signature Page to Credit Agreement]

 

 

--------------------------------------------------------------------------------

 

CITIBANK, N.A.

individually as a Lender and as an Issuing Bank,

by
/s/ Kirkwood Roland
Name:  Kirkwood Roland
Title:    Managing Director and Vice President




[Signature Page to Credit Agreement]

 

 

--------------------------------------------------------------------------------

 

BARCLAYS BANK PLC,

individually as a Lender and as an Issuing Bank,

by
/s/ Sydney G. Dennis
Name:  Sydney G. Dennis
Title:    Director




[Signature Page to Credit Agreement]

 

 

--------------------------------------------------------------------------------

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,

individually as a Lender and as an Issuing Bank,

by
/s/ William O’Daly
Name:  William O’Daly
Title:    Authorized Signatory

by
/s/ Brady Bingham
Name:  Brady Bingham
Title:    Authorized Signatory

 




[Signature Page to Credit Agreement]

 

 

--------------------------------------------------------------------------------

 

HSBC BANK USA, N.A.,

individually as a Lender and as an Issuing Bank,

by
/s/ James P. Kelly
Name:  James P. Kelly
Title:    Managing Director




[Signature Page to Credit Agreement]

 

 

--------------------------------------------------------------------------------

 

ROYAL BANK OF CANADA,

individually as a Lender and as an Issuing Bank,

by
/s/ Sinan Tarlan
Name:  Sinan Tarlan
Title:    Authorized Signatory




[Signature Page to Credit Agreement]

 

 

--------------------------------------------------------------------------------

 

BANK OF AMERICA, N.A.,

individually as a Lender and as an Issuing Bank,

by
/s/ Mukesh Singh
Name:  Mukesh Singh
Title:    Director




[Signature Page to Credit Agreement]

 

 

--------------------------------------------------------------------------------

 

DEUTSCHE BANK AG NEW YORK BRANCH

individually as a Lender and as an Issuing Bank,

by
/s/ Marguerite Sutton
Name:  Marguerite Sutton
Title:    Vice President

by
/s/ Alicia Schug
Name:  Alicia Schug
Title:    Vice President




[Signature Page to Credit Agreement]

 

 

--------------------------------------------------------------------------------

 

MIZUHO BANK, LTD.,

 

by
/s/ Donna DeMagistris
Name:  Donna DeMagistris
Title:    Authorized Signatory

 




[Signature Page to Credit Agreement]

 

 

--------------------------------------------------------------------------------

 

THE TORONTO-DOMINION BANK, NEW YORK BRANCH,

 

by
/s/ Annie Dorval
Name:  Annie Dorval
Title:    Authorized Signatory




[Signature Page to Credit Agreement]

 

 

--------------------------------------------------------------------------------

 

BNP PARIBAS,

 

by
/s/ Michael T. Hoffman
Name:  Michael T. Hoffman
Title:    Director

by
/s/ Todd Grossnickle
Name:  Todd Grossnickle
Title:    Director

 




[Signature Page to Credit Agreement]

 

 

--------------------------------------------------------------------------------

 

CITIZENS BANK OF PENNSYLVANIA,

 

by
/s/ David W. Dinella
Name:  David W. Dinella
Title:    Senior Vice President




[Signature Page to Credit Agreement]

 

 

--------------------------------------------------------------------------------

 

SUNTRUST BANK,

 

by
/s/ Johnetta Bush
Name:  Johnetta Bush
Title:    Director

 

 

 

[Signature Page to Credit Agreement]

 

 

--------------------------------------------------------------------------------

EXHIBIT A

[FORM OF] ASSIGNMENT AND ASSUMPTION

 

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between the
Assignor (as defined below) and the Assignee (as defined below).  Capitalized
terms used but not defined herein shall have the meanings given to them in the
Credit Agreement identified below (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), receipt of a copy
of which is hereby acknowledged by the Assignee.  The Standard Terms and
Conditions set forth in Annex I attached hereto are hereby agreed to and
incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions referred to below and the Credit Agreement, as of the Effective Date
inserted by the Administrative Agent as contemplated below, (a) all the
Assignor’s rights and obligations in its capacity as a Lender under the Credit
Agreement and any other documents or instruments delivered pursuant thereto to
the extent related to the amount and percentage interest identified below of all
of such outstanding rights and obligations of the Assignor under the respective
facilities identified below (including any Guarantees, Letters of Credit and
Swingline Loans included in such facilities) and (b) to the extent permitted to
be assigned under applicable law, all claims, suits, causes of action and any
other right of the Assignor (in its capacity as a Lender) against any Person,
whether known or unknown, arising under or in connection with the Credit
Agreement, any other documents or instruments delivered pursuant thereto or the
loan transactions governed thereby or in any way based on or related to any of
the foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned by the Assignor to the
Assignee pursuant to clause (a) above (the rights and obligations sold and
assigned pursuant to clauses (a) and (b) above being referred to herein
collectively as the “Assigned Interest”).  Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and Assumption, without representation or warranty by the Assignor.

 

1. Assignor:



 

2. Assignee:


[and is [a Lender] [an Affiliate/Approved Fund of [Identify Lender]]]1

3. Borrower: The Chemours Company, a Delaware corporation

4. Administrative Agent: JPMorgan Chase Bank, N.A., as the Administrative Agent
under the Credit Agreement

 

1

Select as applicable.

 

--------------------------------------------------------------------------------

 

5. Credit Agreement:  The Amended and Restated Credit Agreement dated as of
April 3, 2018, among The Chemours Company, a Delaware corporation, the Lenders
and Issuing Banks party thereto and JPMorgan Chase Bank, N.A., as Administrative
Agent.

6.  Assigned Interest:1

Facility Assigned

Aggregate Amount of Commitments/Loans of the applicable Class of all Lenders

Amount of the Commitments/Loans of the applicable Class Assigned

Percentage Assigned of Aggregate Amount of Commitments/Loans of the applicable
Class of all Lenders2

Revolving Commitments/Loans

$

$

%

Tranche B-2 Euro Term Commitments/Loans

€

€

%

Tranche B-2 US$ Term Commitments/Loans

$

$

%

[            ]3

$

$

%

 

7. Effective Date:                    , 20___ [TO BE INSERTED BY THE
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR]

The Assignee, if not already a Lender, agrees to deliver to the Administrative
Agent a completed Administrative Questionnaire in which the Assignee designates
one or more credit contacts to whom all syndicate-level information (which may
contain MNPI) will be made available and who may receive such information in
accordance with the Assignee’s compliance procedures and applicable law,
including Federal, State and foreign securities laws.

 

 

 

 

 

 

8.  Notice and Wire Instructions:

 

1

Must comply with the minimum assignment amounts set forth in Section
9.04(b)(ii)(A) of the Credit Agreement and the minimum commitment holds set
forth in Section 9.04(b)(ii)(E) of the Credit Agreement, to the extent such
minimum assignment amounts or minimum commitment holds are applicable.

2

Set forth, to at least 9 decimals, as a percentage of the Commitments/Loans of
all Lenders of any Class, as applicable.

3

In the event Incremental Term Loans or Incremental Revolving Commitments of any
Class are established under Section 2.21 of the Credit Agreement or any new
Class of Loans or Commitments is established pursuant to Section 2.22 or 2.23 of
the Credit Agreement, refer to the Class of such Loans assigned.

 

--------------------------------------------------------------------------------

 

 

[NAME OF ASSIGNOR]

Notices:

_________________________

_________________________

_________________________

Attention:

Facsimile:

with a copy to:

__________________________________________________

_________________________

Attention:

Facsimile:

Wire Instructions:

 

[NAME OF ASSIGNEE]

Notices:

_________________________

_________________________

_________________________

Attention:

Facsimile:

with a copy to:

_________________________

_________________________

_________________________

Attention:

Facsimile:

Wire Instructions:

 

 



 

--------------------------------------------------------------------------------

 



 

1

The Assignee must deliver to the Borrower all applicable Tax forms required to
be delivered by it under Section 2.17(f) of the Credit Agreement.

2

No consent of the Administrative Agent is required for an assignment of any Term
Commitment or Term Loan to a Lender, an Affiliate of a Lender or an Approved
Fund.

 

--------------------------------------------------------------------------------

 

The terms set forth above are hereby agreed to:

________________, as Assignor,

  by

      _____________________________

      Name:

      Title:


________________, as Assignee,1


  by

      _____________________________

      Name:

      Title:

 

[Consented to and]2 Accepted:

 

JPMORGAN CHASE BANK, N.A., as Administrative Agent,

by

      _____________________________
      Name:

      Title:

 

[Consented to:

THE CHEMOURS COMPANY,

  by

      _____________________________
      Name:

      Title:]1

 

[Consented to:2

 

[EACH ISSUING BANK/SWINGLINE LENDER

 

  by

      _____________________________
      Name:

      Title:]

 

1

No consent of the Borrower is required (x) with respect to Term Commitments or
Term Loans, for an assignment to a Lender, an Affiliate of a Lender or an
Approved Fund, (y) with respect to Revolving Commitments or Revolving Loans, for
an assignment to a Revolving Lender, an Affiliate of a Revolving Lender or an
Approved Fund in respect of a Revolving Lender or (z) if an Event of Default of
the type set forth in clause (a), (b), (h) (solely with respect to the Borrower)
or (i) (solely with respect to the Borrower) of Article VII has occurred and is
continuing, for any other assignment.  

2

To be added only if the consent of each Issuing Bank or each Swingline Lender is
required by Section 9.04(b)(i)(C) or (D) of the Credit Agreement.

 

--------------------------------------------------------------------------------

 

ANNEX 1 TO
ASSIGNMENT AND ASSUMPTION

 

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

 

1.Representations and Warranties.

 

1.1.Assignor.  The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim, (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and (iv) it is [not] a Defaulting Lender; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
other than statements made by it herein, (ii) the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Loan Documents or any
collateral thereunder, (iii) the financial condition of the Borrower, any
Subsidiary or any other Affiliate of the Borrower or any other Person obligated
in respect of any Loan Document or (iv) the performance or observance by the
Borrower, any Subsidiary or any other Affiliate of the Borrower or any other
Person of any of their respective obligations under any Loan Document.

 

1.2.Assignee.  The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption, to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it meets all the
requirements to be an Eligible Assignee under the Credit Agreement (subject to
such consents, if any, as may be required under the Credit Agreement), (iii)
from and after the Effective Date, it shall be bound by the provisions of the
Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and either it, or the Person exercising
discretion in making its decision to acquire the Assigned Interest, is
experienced in acquiring assets of such type, (v) it has received a copy of the
Credit Agreement, and has received or has been accorded the opportunity to
receive copies of the most recent financial statements delivered pursuant to
Section 5.01 thereof (or, prior to the first such delivery, the financial
statements referred to in Section 3.04 thereof), and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase the
Assigned Interest on the basis of which it has made such analysis and decision
independently and without reliance on the Administrative Agent, the Assignor or
any other Lender, (vi) if it is a Lender that is a U.S. Person, attached hereto
is an executed original of IRS Form W-9 certifying that such Lender is exempt
from U.S. Federal backup withholding tax, (vii) if it is a Foreign Lender,
attached hereto is any documentation required to be delivered by it pursuant to
the terms of the Credit Agreement (including Section 2.17(f) thereof), duly
completed and executed by the Assignee, and (viii) it is an Eligible Assignee,
and (b) agrees that (i) it will, independently and without reliance on the
Administrative Agent, the Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in

 

--------------------------------------------------------------------------------

 

taking or not taking action under the Loan Documents and (ii) it will perform in
accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.

 

2.Payments.  From and after the Effective Date referred to in this Assignment
and Assumption, the Administrative Agent shall make all payments in respect of
the Assigned Interest (including payments of principal, interest, fees and other
amounts) to the Assignee whether such amounts have accrued prior to or on or
after the Effective Date. The Assignor and the Assignee shall make all
appropriate adjustments in payments by the Administrative Agent for periods
prior to the Effective Date or with respect to the making of this assignment
directly between themselves.

 

3.General Provisions.  This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
permitted assigns.  This Assignment and Assumption may be executed in
counterparts (and by different parties hereto on different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract.  Delivery of an executed counterpart of a
signature page of this Assignment and Assumption by facsimile transmission or
other electronic imaging shall be effective as delivery of a manually executed
counterpart of this Assignment and Assumption.  This Assignment and Assumption
and any claim, controversy, dispute or cause of action (whether in contract or
tort or otherwise) based upon, arising out of or relating to this Assignment and
Assumption and the transactions contemplated hereby shall be governed by, and
construed in accordance with, the law of the State of New York.

 

 

--------------------------------------------------------------------------------

EXHIBIT B

 

GUARANTEE AND COLLATERAL AGREEMENT

dated as of

April 3, 2018,

among

THE CHEMOURS COMPANY,

THE SUBSIDIARIES OF THE CHEMOURS COMPANY
IDENTIFIED HEREIN

and

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

 

 

 

--------------------------------------------------------------------------------

Table of Contents

Article I

Definitions

Section 1.01

Defined Terms1

 

Section 1.02

Other Defined Terms1

 

Article II

Guarantee

Section 2.01

Guarantee6

 

Section 2.02

Guarantee of Payment; Continuing Guarantee7

 

Section 2.03

No Limitations7

 

Section 2.04

Reinstatement8

 

Section 2.05

Agreement to Pay; Subrogation8

 

Section 2.06

Information8

 

Section 2.07

Keepwell8

 

Article III

Pledge of Securities

Section 3.01

Pledge9

 

Section 3.02

Delivery of the Pledged Securities10

 

Section 3.03

Representations and Warranties11

 

Section 3.04

Registration in Nominee Name; Denominations12

 

Section 3.05

Voting Rights; Dividends and Interest12

 

Article IV

Security Interests in Personal Property

Section 4.01

Security Interest14

 

Section 4.02

Representations and Warranties16

 

Section 4.03

Covenants17

 

Section 4.04

Other Actions18

 

Article V

Remedies

Section 5.01

Remedies Upon Default19

 

Section 5.02

Application of Proceeds20

 

Section 5.03

Grant of License To Use Intellectual Property21

 

Section 5.04

Securities Act22

 

 

--------------------------------------------------------------------------------

 

Article VI

Subordination

Section 6.01

Subordination23

 

Article VII

Miscellaneous

Section 7.01

Notices23

 

Section 7.02

Waivers; Amendment23

 

Section 7.03

Administrative Agent’s Fees and Expenses; Indemnification24

 

Section 7.04

Survival24

 

Section 7.05

Counterparts; Effectiveness; Successors and Assigns25

 

Section 7.06

Severability25

 

Section 7.07

Governing Law; Jurisdiction; Consent to Service of Process25

 

Section 7.08

WAIVER OF JURY TRIAL26

 

Section 7.09

Headings26

 

Section 7.10

Security Interest Absolute26

 

Section 7.11

Termination or Release27

 

Section 7.12

Additional Subsidiaries27

 

Section 7.13

Administrative Agent Appointed Attorney-in-Fact28

 

 

 

--------------------------------------------------------------------------------

 

Schedules

Schedule ISubsidiary Loan Parties

Schedule IIPledged Equity Interests; Pledged Debt Securities

Schedule IIIIntellectual Property

Schedule IVCommercial Tort Claims

Exhibits

Exhibit IForm of Supplement

Exhibit II-AForm of Patent Security Agreement

Exhibit II-BForm of Trademark Security Agreement

Exhibit II-CForm of Copyright Security Agreement

 

 

 

--------------------------------------------------------------------------------

 

GUARANTEE AND COLLATERAL AGREEMENT dated as of April 3, 2018 (as amended,
restated, supplemented or otherwise modified from time to time, this
“Agreement”), among The Chemours Company, a Delaware corporation, the
Subsidiaries from time to time party hereto and JPMorgan Chase Bank, N.A.
(“JPMCB”), as Administrative Agent.

Reference is made to the Amended and Restated Credit Agreement dated as of April
3, 2018 (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among The Chemours Company, a Delaware
corporation (the “Borrower”), the Lenders and the Issuing Banks from time to
time party thereto and JPMCB, as administrative agent (the “Administrative
Agent”).  The Lenders and Issuing Banks have agreed to extend credit to the
Borrower on the terms and subject to the conditions set forth in the Credit
Agreement.

The obligations of the Lenders and the Issuing Banks to extend such credit are
conditioned upon, among other things, the execution and delivery of this
Agreement.  The Subsidiary Loan Parties are Affiliates of the Borrower, will
derive substantial benefits from the extension of credit to the Borrower
pursuant to the Credit Agreement and are willing to execute and deliver this
Agreement in order to induce the Lenders and the Issuing Banks to extend such
credit.

Accordingly, the parties hereto agree as follows:

Article I

Definitions

Defined Terms

.  (a) Each capitalized term used but not defined herein and defined in the
Credit Agreement shall have the meaning specified in the Credit Agreement.  Each
other term used but not defined herein that is defined in the Uniform Commercial
Code (as defined herein) shall have the meaning specified in the Uniform
Commercial Code.  The term “instrument” shall have the meaning specified in
Article 9 of the Uniform Commercial Code.

(b)The rules of construction specified in Section 1.03 of the Credit Agreement
also apply to this Agreement, mutatis mutandis.

Other Defined Terms

.  As used in this Agreement, the following terms have the meanings specified
below:

“Account Debtor” means any Person that is or may become obligated to any Grantor
under, with respect to or on account of an Account.

“Agreement” has the meaning assigned to such term in the Preamble hereto.

“Anti-Assignment Provisions” has the meaning assigned to such term in the
definition of “Excluded Assets” herein.

“Article 9 Collateral” has the meaning assigned to such term in Section 4.01(a).

 

--------------------------------------------------------------------------------

2

“Borrower” has the meaning assigned to such term in the Recitals hereto.

“Claiming Party” has the meaning assigned to such term in Section 6.02.

 

“Collateral” means, collectively, the Article 9 Collateral and the Pledged
Collateral.

“Contributing Party” has the meaning assigned to such term in Section 6.02.

 

“Copyright License” means any written agreement, now or hereafter in effect,
granting to any Person any right to use any Copyright owned by any Grantor or
that any Grantor otherwise has the right to license, or granting to any Grantor
any right to use any Copyright owned by any other Person or that any other
Person otherwise has the right to license, and all rights of any Grantor under
any such agreement.

“Copyrights” means, with respect to any Person, all the following now owned or
hereafter acquired by such Person: (a) all copyright rights in any work subject
to the copyright laws of the United States of America or any other country or
any political subdivision thereof, whether as author, assignee, transferee or
otherwise, (b) all registrations and applications for registration of any such
copyright in the United States of America or any other country, including
registrations, recordings, supplemental registrations, pending applications for
registration, and renewals in the United States Copyright Office (or any similar
office in any other country or any political subdivision thereof), including, in
the case of any Grantor, any of the foregoing set forth under its name on
Schedule III and (c) any other adjacent or other rights related or appurtenant
to the foregoing, including moral rights.

“Credit Agreement” has the meaning assigned to such term in the Recital hereto.

“Excluded Account” means (a) with respect to Deposit Accounts or Securities
Accounts, (i) any Deposit Account or Securities Account the funds in which are
used, in the ordinary course of business, solely for the payment of salaries and
wages, workers’ compensation and similar expenses, (ii) Deposit Accounts the
daily balance in which does not at any time exceed $5,000,000 for any such
account or $20,000,000 for all such accounts, (iii) any Deposit Account that is
a zero-balance disbursement account, (iv) any Deposit Account or Securities
Account funds in which are specifically and exclusively used or to be used to
pay Taxes required to be collected, remitted or withheld (including withholding
Taxes (including the employer’s share thereof)), (v) any Deposit Account or
Securities Account funds in which are held by the applicable Grantor as an
escrow or fiduciary for the benefit of another Person and (vi) any Deposit
Account the funds in which consist solely of (A) funds held by the Borrower or
any Restricted Subsidiary in trust for any director, officer or employee of the
Borrower or any Subsidiary or any employee benefit plan maintained by the
Borrower or any Subsidiary or (B) funds representing deferred compensation for
the directors and employees of the Borrower and the Restricted Subsidiaries, and
(b) with respect to Securities Accounts, (i) Securities Entitlements held by the
Borrower or any Subsidiary in trust for any director, officer or

 

--------------------------------------------------------------------------------

3

employee of the Borrower or any Subsidiary or any employee benefit plan
maintained by the Borrower or any Subsidiary or (ii) Securities Entitlements
representing deferred compensation for the directors and employees of the
Borrower and the Subsidiaries.

“Excluded Asset” means (a) the Excluded Equity Interests and Equity Interests in
Subsidiaries described in clauses (c) or (e) of the definition of Designated
Subsidiary; (b) the Excluded Accounts; (c) motor vehicles and other assets, in
each case subject to certificates of title (but only to the extent that a
security interest therein cannot be perfected by the filing of a Uniform
Commercial Code financing statement), (d) Letter-of-Credit Rights (except to the
extent such rights constitute Supporting Obligations with respect to other
Collateral that is perfected by filing a Uniform Commercial Code financing
statement) and Commercial Tort Claims with a value of less than $10,000,000; (e)
those assets in respect of which the granting of the Security Interest (i) would
be prohibited by applicable law, regulation or contract, so long as (A) any
contractual restriction is not incurred in contemplation of the owning entity’s
becoming a Subsidiary or the entry of such owning entity into the Loan Documents
and (B) such contract is permitted under the Credit Agreement (in each case,
after giving effect to Sections 9-406, 9-407, 9-408 and 9-409 of the Uniform
Commercial Code or any other applicable law or principle of equity (the “Anti-
Assignment Provisions”)); provided that, for purposes of this clause (e), the
Security Interest shall attach immediately on such assets at such time as the
condition causing such prohibition shall no longer exist and, to the extent
severable, shall attach immediately to any portion of such assets that does not
result in such prohibition or (ii) would result in material adverse tax
consequences to the Borrower and the Subsidiaries, taken as a whole, as
reasonably determined in good faith by the Borrower (it being understood that
neither the Borrower nor any Subsidiary shall be required to enter into any
security agreement or pledge agreement governed by foreign law); (f) those
assets as to which the Administrative Agent and the Borrower reasonably
determine that the costs of obtaining a security interest in such assets or
perfection thereof are excessive in relation to the benefit to the Lenders of
the security to be afforded thereby; (g) any intent-to-use trademark or service
mark application filed pursuant to Section 1(b) of the Lanham Act prior to the
filing and acceptance of a “Statement of Use” or “Amendment to Allege Use”
pursuant to Sections 1(c) and 1(d) of the Lanham Act with respect thereto; (h)
margin stock and, to the extent requiring the consent of one or more third
parties (other than the Borrower or any Subsidiary or any director, officer or
employee thereof) or prohibited by the terms of any applicable organizational
documents, joint venture agreement or shareholders’ agreement, equity interests
in any Person other than wholly-owned Material Subsidiaries that are Restricted
Subsidiaries; (i) any consent or approval of, registration or filing with, or
any other action by, any Governmental Authority (each, a “Governmental
Approval”), which by its terms or by operation of law would become void,
voidable, terminable or revocable if mortgaged, pledged or assigned hereunder or
if a security interest therein was granted hereunder, and any Governmental
Approval as to which the grant of a Lien or direct security interest is
prohibited by or cannot be recognized under applicable law to the extent
necessary so as to avoid such voidness, avoidability, terminability,
revocability or prohibition, in each case after giving effect to the applicable
Anti-Assignment Provisions, but the Collateral shall include, to the maximum
extent permitted by law, all rights of such Grantor incident or appurtenant to
such Governmental Approval and the right of such Grantor to receive all proceeds
derived from or in connection with the sale, assignment or transfer of such
Governmental Approval; (j) any leasehold interest in real property and any owned
real property with a fair market value of $25,000,000 or less; (k) any Permitted
Receivables Facility Assets in which an effective grant of

 

--------------------------------------------------------------------------------

4

security interest has been conveyed pursuant to any Permitted Receivables
Facility Document; and (l) any lease, license or other agreement to the extent
that a grant of a security interest therein would violate or invalidate such
lease, license or agreement or create a right of termination in favor of any
other party thereto (other than the Borrower or any Subsidiary) after giving
effect to the applicable Anti-Assignment Provisions; provided that, for purposes
of this clause (l), the Security Interest shall attach immediately on such
assets at such time as the condition causing such prohibition shall no longer
exist and, to the extent severable, shall attach immediately to any portion of
such asset that does not result in such prohibition), in each case other than
any Proceeds, substitutions or replacements of any of the assets described in
clauses (a) through (l) (unless any such Proceeds, substitution or replacement
would in itself constitute an asset described in clauses (a) through (l));
provided that the Security Interest shall immediately attach to, and the
Collateral shall immediately include, any asset (or portion thereof) upon such
asset (or such portion) ceasing to be an Excluded Asset.

“Excluded Equity Interests” has the meaning assigned to such term in
Section 3.01.

“Federal Securities Laws” has the meaning assigned to such term in Section 5.04.

“Governmental Approval” has the meaning assigned to such term in the definition
of “Excluded Assets” herein.

“Grantors” means, collectively, the Borrower and each Subsidiary Loan Party.

“Guarantors” means, collectively, the Borrower and each Subsidiary Loan Party
(in each case, except with respect to the Obligations of such Person).

“Indemnified Amount” has the meaning assigned to such term in Section 6.02.

“Intellectual Property” means all intellectual property of every kind and
nature, including rights in inventions, designs, utility models, Patents,
Copyrights, Licenses, Trademarks, trade secrets, domain names, confidential or
proprietary technical and business information, know-how, show-how, software and
databases and all embodiments or fixations thereof and applications therefor,
and related documentation, registrations and franchises, and all additions,
improvements and accessions to, and books and records describing or used in
connection with, any of the foregoing.

“IP Security Agreements” means, collectively, a Patent Security Agreement in the
form of Exhibit II-A hereto, a Trademark Security Agreement in the form of
Exhibit II-B hereto and a Copyright Security Agreement in the form of Exhibit
II-C hereto.

“JPMCB” has the meaning assigned to such term in the Preamble hereto.

“License” means any Patent License, Trademark License, Copyright License or
other license or sublicense agreement to which any Grantor is a party,
including, in the case of any Grantor, any of the foregoing set forth under its
name on Schedule III.

 

--------------------------------------------------------------------------------

5

“Patent License” means any written agreement, now or hereafter in effect,
granting to any Person any right to make, use or sell any invention on which a
Patent has been granted to any Grantor or that any Grantor otherwise has the
right to license, or granting to any Grantor any right to make, use or sell any
invention on which a Patent has been granted to any other Person or that any
other Person otherwise has the right to license, and all rights of any Grantor
under any such agreement.

“Patents” mean, with respect to any Person, all the following now owned or
hereafter acquired by such Person: (a) all letters patent of the United States
of America or the equivalent thereof in any other country, all registrations and
recordings thereof and all applications for letters patent of the United States
of America or the equivalent thereof in any other country or any political
subdivision thereof, including registrations, recordings and pending
applications in the United States Patent and Trademark Office or any similar
offices in any other country or any political subdivision thereof, including, in
the case of any Grantor, any of the foregoing set forth under its name on
Schedule III, and (b) all reissues, continuations, divisionals,
continuations-in-part, reexaminations, supplemental examinations, inter partes
reviews, renewals, adjustments or extensions thereof, and the inventions
disclosed or claimed therein, including the right to make, have made, use, sell,
offer to sell, import or export the inventions disclosed or claimed therein.

“Pledged Collateral” has the meaning assigned to such term in Section 3.01.

“Pledged Debt Securities” has the meaning assigned to such term in Section 3.01.

“Pledged Equity Interests” has the meaning assigned to such term in Section
3.01.

“Pledged Securities” means any promissory notes, stock certificates, unit
certificates, limited liability membership interest certificates and other
certificated securities now or hereafter included in the Pledged Collateral,
including all certificates, instruments or other documents representing or
evidencing any Pledged Collateral.

“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each
Guarantor that has total assets exceeding $10,000,000 at the time the relevant
Guarantee or grant of the relevant security interest becomes or would become
effective with respect to such Swap Obligation and each other Guarantor that
constitutes an “eligible contract participant” under the Commodity Exchange Act
or any regulations promulgated thereunder and can cause another person to
qualify as an “eligible contract participant” at such time by guaranteeing or
entering into a keepwell in respect of obligations of such other person under
Section la(18)(A)(v)(II) of the Commodity Exchange Act.

“Security Interest” has the meaning assigned to such term in Section 4.01(a).

“Subsidiary Loan Parties” means, collectively, (a) the entities identified on
Schedule I and (b) each Restricted Subsidiary that becomes a party to this
Agreement after the Effective Date.

 

--------------------------------------------------------------------------------

6

”Supplement” means an instrument substantially in the form of Exhibit I hereto,
or any other form approved by the Administrative Agent, and in each case
reasonably satisfactory to the Administrative Agent.

“Trademark License” means any written agreement, now or hereafter in effect,
granting to any Person any right to use any Trademark owned by any Grantor or
that any Grantor otherwise has the right to license, or granting to any Grantor
any right to use any Trademark owned by any other Person or that any other
Person otherwise has the right to license, and all rights of any Grantor under
any such agreement.

“Trademarks” means, with respect to any Person, all of the following now owned
or hereafter acquired by such Person: (a) all trademarks, service marks, trade
names, corporate names, company names, business names, fictitious business
names, trade styles, trade dress, logos, domain names, global top level domain
names, other source or business identifiers, designs and general intangibles of
like nature, all registrations and recordings thereof, and all registration and
recording applications filed in connection therewith, including registrations
and registration applications in the United States Patent and Trademark Office
or any similar office in any State of the United States of America or any other
country or any political subdivision thereof, all extensions or renewals
thereof, and all common law rights related thereto, including, in the case of
any Grantor, any of the foregoing set forth under its name on Schedule III and
(b) all goodwill associated therewith or symbolized thereby.

“Uniform Commercial Code” means the Uniform Commercial Code enacted in the State
of New York, as amended from time to time; provided that, if by reason of
mandatory provisions of law, the perfection, the effect of perfection or
non-perfection or priority of a security interest is governed by the personal
property security laws of any jurisdiction other than New York, “Uniform
Commercial Code” shall mean those personal property security laws as in effect
in such other jurisdiction for the purposes of the provisions hereof relating to
such perfection or priority and for the definitions related to such provisions.

Article II

Guarantee

Guarantee

.  Each Guarantor irrevocably and unconditionally guarantees, jointly with the
other Guarantors and severally, as a primary obligor and not merely as a surety,
the due and punctual payment and performance of the Obligations.  Each Guarantor
further agrees that the Obligations may be extended or renewed, in whole or in
part, or amended or modified, without notice to or further assent from it
(except as otherwise provided for in the Credit Agreement), and that it will
remain bound upon its guarantee hereunder notwithstanding any extension,
renewal, amendment or modification of any Obligation.  Each Guarantor waives
presentment to, demand of payment from and protest to the Borrower or any other
Loan Party of any of the Obligations, and also waives notice of acceptance of
its guarantee hereunder and notice of protest for nonpayment.

Guarantee of Payment; Continuing Guarantee

.  Each Guarantor further agrees that its guarantee hereunder constitutes a
guarantee of payment when

 

--------------------------------------------------------------------------------

7

due (whether or not any bankruptcy, insolvency, receivership or other similar
proceeding shall have stayed the accrual or collection of any of the Obligations
or operated as a discharge thereof) and not merely of collection, and waives any
right to require that any resort be had by the Administrative Agent or any other
Secured Party to any security held for the payment of the Obligations or to any
balance of any deposit account or credit on the books of the Administrative
Agent or any other Secured Party in favor of the Borrower, any other Loan Party
or any other Person.  Each Guarantor agrees that its guarantee hereunder is
continuing in nature and applies to all Obligations, whether currently existing
or hereafter incurred.

No Limitations

.  (a) Except for the termination or release of a Guarantor’s obligations
hereunder as expressly provided in Section 7.11, the obligations of each
Guarantor hereunder shall not be subject to any reduction, limitation,
impairment or termination for any reason, including any claim of waiver,
release, surrender, alteration or compromise, and shall not be subject to any
defense or set-off, counterclaim, recoupment or termination whatsoever by reason
of the invalidity, illegality or unenforceability of the Obligations, any
impossibility in the performance of the Obligations or otherwise.  Without
limiting the generality of the foregoing, the obligations of each Guarantor
hereunder shall not be discharged or impaired or otherwise affected by (i) the
failure of the Administrative Agent or any other Secured Party to assert any
claim or demand or to enforce any right or remedy under the provisions of any
Loan Document or otherwise; (ii) any rescission, waiver, amendment or
modification of, or any release from any of the terms or provisions of, any Loan
Document or any other agreement, including with respect to any other Guarantor
under this Agreement; (iii) the release of, or any impairment of or failure to
perfect any Lien on or security interest in, any security held by the
Administrative Agent or any other Secured Party for any of the Obligations; (iv)
any default, failure or delay, willful or otherwise, in the performance of any
of the Obligations; or (v) any other act or omission that may or might in any
manner or to any extent vary the risk of any Guarantor or otherwise operate as a
discharge of any Guarantor as a matter of law or equity (other than the payment
in full in cash of all the Obligations).  Each Guarantor expressly authorizes
the Secured Parties to take and hold security for the payment and performance of
the Obligations, to exchange, waive or release any or all such security (with or
without consideration), to enforce or apply such security and direct the order
and manner of any sale thereof in their sole discretion or to release or
substitute any one or more other guarantors or obligors upon or in respect of
the Obligations, all without affecting the obligations of any Guarantor
hereunder.

(a)To the fullest extent permitted by applicable law, each Guarantor waives any
defense based on or arising out of any defense of the Borrower or any other Loan
Party or the unenforceability of the Obligations or any part thereof from any
cause, or the cessation from any cause of the liability of the Borrower or any
other Loan Party, other than the payment in full in cash of all the
Obligations.  The Administrative Agent and the other Secured Parties may, at
their election, foreclose on any security held by one or more of them by one or
more judicial or nonjudicial sales, accept an assignment of any such security in
lieu of foreclosure, compromise or adjust any part of the Obligations, make any
other accommodation with the Borrower or any other Loan Party or exercise any
other right or remedy available to them against the Borrower or any other Loan
Party, without affecting or impairing in any way the liability of any Guarantor
hereunder except to the extent the Obligations have been fully and indefeasibly
paid in full in cash.  To the fullest extent permitted by applicable law, each
Guarantor waives any defense

 

--------------------------------------------------------------------------------

8

arising out of any such election even though such election operates, pursuant to
applicable law, to impair or to extinguish any right of reimbursement or
subrogation or other right or remedy of such Guarantor against the Borrower or
any other Loan Party, as the case may be, or any security.

Reinstatement

.  Each Guarantor agrees that this Agreement and its guarantee hereunder shall
continue to be effective or be reinstated, as the case may be, if at any time
payment, or any part thereof, of any Obligation is rescinded or must otherwise
be restored by the Administrative Agent or any other Secured Party upon the
bankruptcy, insolvency, dissolution, liquidation or reorganization of the
Borrower, any other Loan Party or otherwise.

Agreement to Pay; Subrogation

.  In furtherance of the foregoing and not in limitation of any other right that
the Administrative Agent or any other Secured Party has at law or in equity
against any Guarantor by virtue hereof, upon the failure of the Borrower or any
other Loan Party to pay any Obligation when and as the same shall become due,
whether at maturity, by acceleration, after notice of prepayment or otherwise,
each Guarantor hereby promises to and will forthwith pay, or cause to be paid,
to the Administrative Agent for distribution to the applicable Secured Parties
in cash the amount of such unpaid Obligation.  Upon payment by any Guarantor of
any sums to the Administrative Agent as provided above, all rights of such
Guarantor against the Borrower or any other Loan Party arising as a result
thereof by way of right of subrogation, contribution, reimbursement, indemnity
or otherwise shall in all respects be subject to Article VI.    

Information

.  Each Guarantor (a) assumes all responsibility for being and keeping itself
informed of the Borrower’s and each other Loan Party’s financial condition and
assets, and of all other circumstances bearing upon the risk of nonpayment of
the Obligations and the nature, scope and extent of the risks that such
Guarantor assumes and incurs hereunder, and (b) agrees that none of the
Administrative Agent or the other Secured Parties will have any duty to advise
such Guarantor of information known to it or any of them regarding such
circumstances or risks.

Keepwell

.  Each Qualified ECP Guarantor hereby jointly and severally absolutely,
unconditionally and irrevocably undertakes to provide such funds or other
support as may be needed from time to time by each other Guarantor that would
otherwise not be an “eligible contract participant” as defined in the Commodity
Exchange Act and the regulations thereunder to honor all of its obligations
under this Agreement in respect of Swap Obligations (provided, however, that
each Qualified ECP Guarantor shall only be liable under this Section 2.07 for
the maximum amount of such liability that can be hereby incurred without
rendering its obligations under this Section 2.07 or otherwise under this
Agreement voidable under applicable law relating to fraudulent conveyance or
fraudulent transfer, and not for any greater amount).  The obligations of each
Qualified ECP Guarantor under this Section 2.07 shall remain in full force and
effect until the payment in full in cash of all the Obligations.  Each Qualified
ECP Guarantor intends that this Section 2.07 constitute, and this Section 2.07
shall be deemed to constitute, a “keepwell, support, or other agreement” for the
benefit of each other Loan Party for all purposes of Section la(18)(A)(v)(II) of
the Commodity Exchange Act.

 

--------------------------------------------------------------------------------

9

Article III

Pledge of Securities

Pledge

.  (a) As security for the payment and performance in full of the Obligations,
each Grantor hereby pledges and assigns (or, with respect to Intellectual
Property and General Intangibles, collaterally assigns) to the Administrative
Agent, its successors and assigns, for the benefit of the Secured Parties, and
hereby grants to the Administrative Agent, its successors and assigns, for the
benefit of the Secured Parties, a security interest in, all such Grantor’s
right, title and interest in, to and under: (i)(A) the Equity Interests of each
direct, wholly-owned Material Subsidiary that is a Restricted Subsidiary now or
at any time hereafter owned by or on behalf of such Grantor, including those set
forth opposite the name of such Grantor on Schedule II, and (B) all certificates
and other instruments representing all such Equity Interests ((A) and (B)
collectively, the “Pledged Equity Interests”); provided that this Agreement
shall not constitute a grant of security interest in, and the Pledged Equity
Interests shall not include, (x) more than 65% of the issued and outstanding
voting Equity Interests of any CFC or any Foreign Subsidiary Holding Company or
(y) any Equity Interests in which the grant of a security interest therein is
prohibited by any law, rule or regulation applicable to such Equity Interests or
the applicable Grantor or would constitute a breach or default under or results
in the termination of, or require any consent (other than the consent of the
Borrower or any Subsidiary) not obtained under, any lease, license or agreement
(in each case, after giving effect to the Anti- Assignment Provisions) (the
Equity Interests so excluded pursuant to this proviso being collectively
referred to herein as the “Excluded Equity Interests”); provided that, for
purposes of the immediately preceding clause (y), the Equity Interests so
excluded shall cease to constitute Excluded Equity Interests and shall be
immediately pledged pursuant to this Section 3.01 at such time as the condition
causing such prohibition shall no longer exist and, to the extent severable,
shall attach immediately to any portion of such Equity Interests that does not
result in such prohibition; (ii)(A) the debt securities required to be delivered
pursuant to Section 3.02(c) now owned or at any time hereafter acquired by such
Grantor, including those listed opposite the name of such Grantor on Schedule
II, and (B) all promissory notes and other instruments evidencing such debt
securities ((A) and (B) collectively, the “Pledged Debt Securities”); (iii)
subject to Section 3.05, all payments of principal, and all interest, dividends
or other distributions, whether paid or payable in cash, instruments or other
property from time to time received, receivable or otherwise distributed in
respect of, in exchange for or upon the conversion of, and all other Proceeds
received in respect of, the Pledged Equity Interests and Pledged Debt
Securities; (iv) subject to Section 3.05, all rights and privileges of such
Grantor with respect to the securities, instruments and other property referred
to in clauses (i), (ii) and (iii) above; and (v) all Proceeds of any of the
foregoing (the items referred to in clauses (i) through (iv) above being
collectively referred to as the “Pledged Collateral”).

(b)Notwithstanding anything herein to the contrary, to the extent and for so
long as any asset is an Excluded Asset, the security interest granted under this
Section 3.01 shall not attach to, and none of the Pledged Equity Interests,
Pledged Debt Securities or other Pledged Collateral shall include, such asset;
provided, however, that the security interest granted under this Section 3.01
shall immediately attach to, and the Pledged Equity Interests or the Pledged

 

--------------------------------------------------------------------------------

10

Debt Securities, as applicable, and the Pledged Collateral shall immediately
include, any such asset (or portion thereof) upon such asset (or such portion)
ceasing to be an Excluded Asset.

Delivery of the Pledged Securities

.  (a) Each Grantor agrees to deliver or cause to be delivered to the
Administrative Agent any and all Pledged Equity Interests (x) on the date hereof
(or on such later date as the Administrative Agent may, in its sole discretion,
agree to in writing), in the case of any such Pledged Equity Interests owned by
such Grantor on the date hereof, and (y) promptly after the acquisition thereof
(and, in any event, as required under the Credit Agreement, or on such later
date as the Administrative Agent may, in its sole discretion, agree to in
writing), in the case of any such Pledged Equity Interests acquired by such
Grantor after the date hereof.

(b)Subject to applicable local laws in the case of Equity Interests in any
Foreign Subsidiary, each interest in any limited liability company or limited
partnership controlled by any Grantor (or by such Grantor and one or more other
Loan Parties) and required to be pledged hereunder shall be represented by a
certificate, shall be a “security” within the meaning of Article 8 of the
Uniform Commercial Code, and shall be governed by Article 8 of the Uniform
Commercial Code; and such certificate shall be delivered to the Administrative
Agent in accordance with Section 3.02(a).

(c)Each Grantor (i) will cause (A) all Indebtedness for borrowed money owed to
such Grantor by the Borrower or any Restricted Subsidiary and (B) all
Indebtedness for borrowed money in a principal amount of $10,000,000 or more
owed to such Grantor by any other Person, in each case to be evidenced by a duly
executed promissory note (x) on the date hereof (or on such later date as the
Administrative Agent may, in its sole discretion, agree in writing), in the case
of any such Indebtedness existing on the date hereof or (y) promptly following
the incurrence thereof (or on such later date as the Administrative Agent may,
in its sole discretion, agree to in writing) in the case of Indebtedness
incurred after the date hereof, and (ii) agrees to deliver or cause to be
delivered to the Administrative Agent any and all Pledged Debt Securities (other
than promissory notes and other evidences of Indebtedness  owing by a Person
other than the Borrower or any Restricted Subsidiary in a principal amount of
less than $10,000,000), (A) on the date hereof (and, in any event, as required
under the Credit Agreement, or on such later date as the Administrative Agent
may, in its sole discretion, agree to in writing), in the case of any such
Pledged Debt Securities owned by such Grantor on the date hereof (including
pursuant to clause (i)) and (B) promptly after the acquisition thereof (and, in
any event as required under the Credit Agreement, or on such later date as the
Administrative Agent may, in its sole discretion, agree to in writing) in the
case of any such Pledged Debt Securities acquired after the date hereof.

(d)Upon delivery to the Administrative Agent, any Pledged Securities shall be
accompanied by undated stock powers or such other proper instruments of
assignment duly executed by the applicable Grantor in blank or other undated
instruments of transfer satisfactory to the Administrative Agent and such other
instruments and documents as the Administrative Agent may reasonably
request.  Each delivery of Pledged Securities after the date hereof shall be
accompanied by a schedule providing the information required by Schedule II with
respect to such Pledged Securities; provided that failure to attach any such
schedule hereto shall not affect the validity of such pledge of such Pledged
Securities.  Each schedule so delivered after the date

 

--------------------------------------------------------------------------------

11

hereof shall be deemed attached hereto and made a part hereof as a supplement to
Schedule II and any prior schedules so delivered.

Representations and Warranties

.  The Grantors jointly and severally represent and warrant to the
Administrative Agent, for the benefit of the Secured Parties, that:

(a)Schedule II sets forth, as of the Effective Date, a true and complete list,
with respect to each Grantor, of (i) all the Pledged Equity Interests owned by
such Grantor and the percentage of the issued and outstanding units of each
class of the Equity Interests of the issuer thereof represented by the Pledged
Equity Interests owned by such Grantor and (ii) all the Pledged Debt Securities
owned by such Grantor (other than any Pledged Equity Interests or Pledged Debt
Securities that are not yet required to have been delivered to the
Administrative Agent under the terms of this Agreement or the Credit Agreement);

(b)the Pledged Equity Interests and Pledged Debt Securities issued by the
Borrower and any Subsidiary have been duly and validly authorized and issued by
the issuers thereof and (i) in the case of Pledged Equity Interests, are fully
paid and nonassessable (to the extent applicable) and (ii) in the case of
Pledged Debt Securities, are legal, valid and binding obligations of the issuers
thereof, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other laws affecting creditors’ rights generally and to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law;

(c)except for the security interests granted hereunder, each of the Grantors
(i) is and, subject to any transfers made in compliance with the Credit
Agreement, will continue to be the direct owner, beneficially and of record, of
the Pledged Equity Interests and Pledged Debt Securities indicated on Schedule
II as owned by such Grantor, (ii) holds the same free and clear of all Liens,
other than Liens created by the Security Documents, Permitted Encumbrances and
other Liens permitted under Section 6.02 of the Credit Agreement, (iii) will
make no assignment, pledge, hypothecation or transfer of, or create or permit to
exist any security interest in or other Lien on, the Pledged Collateral, other
than Liens created by the Security Documents, Permitted Encumbrances, other
Liens permitted under Section 6.02 of the Credit Agreement and transfers made in
compliance with the Credit Agreement, and (iv) will defend its title or interest
thereto or therein against any and all Liens (other than the Liens created by
the Security Documents, Permitted Encumbrances and other Liens permitted under
Section 6.02 of the Credit Agreement), however arising, of all Persons
whomsoever;

(d)except as disclosed on Schedule II and except for restrictions and
limitations imposed or expressly permitted by the Loan Documents or securities
laws generally or applicable laws in the jurisdiction of organization of the
issuing Subsidiary, and except for limitations existing as of the Effective Date
or as of the date on which the Equity Interests are acquired by the applicable
Grantor (so long as such limitations are not incurred in anticipation of the
acquisition of such Equity Interests by such Grantor) in the articles or
certificate of incorporation, bylaws or other organizational documents of any
Subsidiary, (i) the Pledged Collateral is freely transferable and assignable and
(ii) none of the Pledged Collateral is subject to any option, right of first
refusal, shareholders agreement, charter or by-law provisions or contractual
restriction of any nature that might prohibit, impair, delay or otherwise affect
the

 

--------------------------------------------------------------------------------

12

pledge of such Pledged Collateral hereunder, the sale or disposition thereof
pursuant hereto or the exercise by the Administrative Agent of rights and
remedies hereunder;

(e)each of the Grantors has the power and authority to pledge the Pledged
Collateral pledged by it hereunder in the manner hereby done or contemplated;
and

(f)subject to applicable local laws in the case of Equity Interests in any
Foreign Subsidiary, by virtue of the execution and delivery by the Grantors of
this Agreement, when any Pledged Securities are delivered to the Administrative
Agent in accordance with this Agreement, the Administrative Agent will obtain a
legal, valid and perfected Lien upon and security interest in such Pledged
Securities as security for the payment and performance of the Obligations and
such Lien is and shall be prior to any other Lien on such Pledged Securities,
other than Permitted Encumbrances and other Liens permitted under Section 6.02
of the Credit Agreement that have priority as a matter of law.

Registration in Nominee Name; Denominations

.  The Administrative Agent, on behalf of the Secured Parties, shall have the
right (in its sole and absolute discretion) to hold the Pledged Securities in
its own name as pledgee, in the name of its nominee (as pledgee or as sub-agent)
or in the name of the applicable Grantor, endorsed or assigned in blank or in
favor of the Administrative Agent.  Upon the occurrence of an Event of Default
that is continuing, each Grantor will promptly give to the Administrative Agent
copies of any notices or other communications received by it with respect to
Pledged Securities registered in the name of such Grantor.  Upon the occurrence
of an Event of Default that is continuing, the Administrative Agent shall have
the right to exchange the certificates representing Pledged Securities for
certificates of smaller or larger denominations for any purpose consistent with
this Agreement.

Voting Rights; Dividends and Interest

.  (a) Unless and until (x) an Event of Default shall have occurred and be
continuing and (y) other than in the case of an Event of Default under paragraph
(h) or (i) of Article VII of the Credit Agreement (in each case, solely with
respect to the Borrower), the Administrative Agent shall have notified the
Grantors that the Grantors’ rights, in whole or in part, under this Section 3.05
are being suspended:

(i)each Grantor shall be entitled to exercise any and all voting and/or other
consensual rights and powers inuring to an owner of Pledged Collateral or any
part thereof for any purpose consistent with the terms of this Agreement and the
other Loan Documents; provided that such rights and powers shall not be
exercised in any manner that could reasonably be expected to materially and
adversely affect the rights and remedies of any of the Administrative Agent or
any other Secured Party under this Agreement or any other Loan Document or the
ability of the Secured Parties to exercise the same;

(ii)the Administrative Agent shall execute and deliver to each Grantor, or cause
to be executed and delivered to such Grantor, all such proxies, powers of
attorney and other instruments as such Grantor may reasonably request for the
purpose of enabling such Grantor to exercise the voting and/or consensual rights
and powers it is entitled to exercise pursuant to Section 3.05(a)(i); and

 

--------------------------------------------------------------------------------

13

(iii)each Grantor shall be entitled to receive and retain any and all dividends,
interest, principal and other distributions paid on or distributed in respect of
the Pledged Collateral, but only to the extent that such dividends, interest,
principal and other distributions are permitted by, and are otherwise paid or
distributed in accordance with, the terms and conditions of the Credit
Agreement, the other Loan Documents and applicable law; provided that any
noncash dividends, interest, principal or other distributions that would
constitute Pledged Equity Interests or Pledged Debt Securities, whether
resulting from a subdivision, combination or reclassification of the outstanding
Equity Interests of the issuer of any Pledged Securities or received in exchange
for Pledged Securities or any part thereof, or in redemption thereof, or as a
result of any merger, consolidation, acquisition or other exchange of assets to
which such issuer may be a party or otherwise, shall be and become part of the
Pledged Collateral and, if received by any Grantor, and required to be delivered
to the Administrative Agent hereunder, shall not be commingled by such Grantor
with any of its other funds or property (but shall be held separate and apart
therefrom), shall be held in trust for the benefit of the Administrative Agent
and the other Secured Parties and shall be forthwith delivered to the
Administrative Agent in the form in which they shall have been received (with
any endorsements, stock or note powers and other instruments of transfer
reasonably requested by the Administrative Agent).

(b)Upon the occurrence of an Event of Default that is continuing, and, other
than in the case of an Event of Default under paragraph (h) or (i) of Article
VII of the Credit Agreement (in each case, solely with respect to the Borrower),
after the Administrative Agent shall have notified the Grantors of the
suspension of the Grantors’ rights under Section 3.05(a)(iii), all rights of any
Grantor to dividends, interest, principal or other distributions that such
Grantor is authorized to receive pursuant to Section 3.05(a)(iii), shall cease,
and all such rights shall thereupon become vested in the Administrative Agent,
which shall have the sole and exclusive right and authority to receive and
retain such dividends, interest, principal or other distributions.  All
dividends, interest, principal and other distributions received by any Grantor
contrary to the provisions of this Section 3.05 shall be held in trust for the
benefit of the Administrative Agent and the other Secured Parties, shall be
segregated from other property or funds of such Grantor and shall be forthwith
delivered to the Administrative Agent upon demand in the form in which they
shall have been received (with any necessary endorsements, stock powers or other
instruments of transfer).  Any and all money and other property paid over to or
received by the Administrative Agent pursuant to the provisions of this Section
3.05(b) shall be retained by the Administrative Agent in an account to be
established by the Administrative Agent upon receipt of such money or other
property, shall be held as security for the payment and performance of the
Obligations and shall be applied in accordance with the provisions of Section
5.02.  After all Events of Default have been cured or waived and the
Administrative Agent has received from the Borrower reasonably satisfactory
evidence relating to any such cure, the Administrative Agent shall promptly
repay to each Grantor (without interest) all dividends, interest, principal or
other distributions that such Grantor would otherwise have been permitted to
retain pursuant to the terms of Section 3.05(a)(iii) and that remain in such
account.

(c)Upon the occurrence of an Event of Default that is continuing, and, other
than in the case of an Event of Default under paragraph (h) or (i) of Article
VII of the Credit

 

--------------------------------------------------------------------------------

14

Agreement (in each case, solely with respect to the Borrower), after the
Administrative Agent shall have notified the Grantors of the suspension of the
Grantors’ rights under Section 3.05(a)(i), all rights of any Grantor to exercise
the voting and consensual rights and powers it is entitled to exercise pursuant
to Section 3.05(a)(i), and the obligations of the Administrative Agent under
Section 3.05(a)(ii), shall cease, and all such rights shall thereupon become
vested in the Administrative Agent, which shall have the sole and exclusive
right and authority to exercise such voting and consensual rights and powers;
provided that, unless otherwise directed by the Required Lenders, the
Administrative Agent shall have the right from time to time following the
occurrence of an Event of Default that is continuing to permit the Grantors to
exercise such rights.  After all Events of Default have been cured or waived and
the Administrative Agent has received from the Borrower reasonably satisfactory
evidence relating to any such cure, all rights vested in the Administrative
Agent pursuant to this paragraph (c) shall cease, and the Grantors shall have
the exclusive right to exercise the voting and consensual rights and powers they
would otherwise be entitled to under paragraph (a)(i) of this Section.

(d)Any notice given by the Administrative Agent to the Grantors suspending the
Grantors’ rights under Section 3.05(a): (i) may be given by telephone if
promptly confirmed in writing, (ii) may be given to one or more of the Grantors
at the same or different times and (iii) may suspend the rights and powers of
the Grantors under Section 3.05(a)(i) or Section 3.05(a)(iii) in part without
suspending all such rights or powers (as specified by the Administrative Agent
in its sole and absolute discretion) and without waiving or otherwise affecting
the Administrative Agent’s right to give additional notices from time to time
suspending other rights and powers so long as an Event of Default has occurred
and is continuing.

Article IV

Security Interests in Personal Property

Security Interest

.  (a) As security for the payment or performance, as the case may be, in full
of the Obligations each Grantor hereby grants to the Administrative Agent, its
successors and assigns, for the benefit of the Secured Parties, a security
interest (the “Security Interest”) in all right, title and interest in, to and
under any and all of the following assets now owned or at any time hereafter
acquired by such Grantor or in, to or under which such Grantor now has or at any
time hereafter may acquire any right, title or interest (collectively, after
giving effect to Section 4.01(d), the “Article 9 Collateral”):

(i)all Accounts;

(ii)all Chattel Paper;

(iii)all cash, cash equivalents and Deposit Accounts;

(iv)all Documents;

(v)all Equipment;

(vi)all General Intangibles, including all Intellectual Property;

 

--------------------------------------------------------------------------------

15

(vii)all Instruments;

(viii)all Inventory;

(ix)all other Goods;

(x)all Investment Property;

(xi)all Letter-of-Credit Rights;

(xii)all Commercial Tort Claims described on Schedule IV, as such schedule may
be supplemented from time to time pursuant to Section 4.02(d);

(xiii)all Fixtures;

(xiv)all books and records pertaining to the Article 9 Collateral; and

(xv)to the extent not otherwise included, all Proceeds and products of any and
all of the foregoing and all collateral security and guarantees given by any
Person with respect to any of the foregoing.

(b)Each Grantor hereby irrevocably authorizes the Administrative Agent (or its
designee) at any time and from time to time to file in any relevant jurisdiction
any financing statements (including fixture filings) with respect to the Article
9 Collateral or any part thereof and amendments thereto that (i) indicate the
Collateral as “all assets, whether now owned or hereafter acquired” of such
Grantor or words of similar effect or of a lesser scope or with greater detail
and (ii) contain the information required by Article 9 of the Uniform Commercial
Code of each applicable jurisdiction for the filing of any financing statement
or amendment, including, in the case of a financing statement filed as a fixture
filing or covering Article 9 Collateral constituting minerals or the like to be
extracted or timber to be cut, a sufficient description of the real property to
which such Article 9 Collateral relates.  Each Grantor agrees to provide the
information required for any such filing to the Administrative Agent promptly
upon request.

Each Grantor also ratifies its authorization for the Administrative Agent (or
its designee) to file in any relevant jurisdiction any initial financing
statements or amendments thereto if filed prior to the date hereof.

The Administrative Agent (or its designee) is further authorized by each Grantor
to file with the United States Patent and Trademark Office or the United States
Copyright Office (or any successor office or any similar office in any other
country) such documents as may be necessary or advisable (as reasonably
determined by the Administrative Agent) for the purpose of perfecting,
confirming, continuing, enforcing or protecting the Security Interest granted by
such Grantor, without the signature of any Grantor, and naming any Grantor or
the Grantors as debtors and the Administrative Agent as secured party.

(c)The Security Interest and the security interest granted pursuant to
Article III are granted as security only and shall not subject the
Administrative Agent or any

 

--------------------------------------------------------------------------------

16

other Secured Party to, or in any way alter or modify, any obligation or
liability of any Grantor with respect to or arising out of the Collateral.

(d)Notwithstanding anything herein to the contrary, to the extent and for so
long as any asset is an Excluded Asset, the Security Interest granted under this
Section 4.01 shall not attach to, and the Article 9 Collateral shall not
include, such asset; provided, however that the Security Interest shall
immediately attach to, and the Article 9 Collateral shall immediately include,
any such asset (or portion thereof) upon such asset (or such portion) ceasing to
be an Excluded Asset.

Representations and Warranties

.  The Grantors jointly and severally represent and warrant to the
Administrative Agent for the benefit of the Secured Parties that:

(a)Each Grantor has good and valid rights in and title to the Article 9
Collateral with respect to which it has purported to grant the Security Interest
(except for minor defects in title that do not interfere with its ability to (i)
conduct its business as currently conducted or as proposed to be conducted or to
utilize such properties for their intended purposes or (ii) grant the Security
Interest) and has full power and authority to grant to the Administrative Agent
the Security Interest in such Article 9 Collateral pursuant hereto and to
execute, deliver and perform its obligations in accordance with the terms of
this Agreement, without the consent or approval of any other Person other than
any consent or approval that has been obtained.

(b)The Security Interest constitutes (i) a legal and valid security interest in
all the Article 9 Collateral securing the payment and performance of the
Obligations, (ii) upon (A) the filing of a UCC-1 financing statement delivered
to the Administrative Agent for filing in the appropriate jurisdictions set
forth on Schedule 2(a) of the Perfection Certificate or, after the date hereof,
as notified to the Administrative Agent pursuant to Section 5.03 of the Credit
Agreement and (B) the payment of all applicable fees, a perfected security
interest in all Article 9 Collateral in which a security interest may be
perfected by filing, recording or registering a financing statement or analogous
document in the United States of America (or any political subdivision thereof)
and its territories and possessions pursuant to the Uniform Commercial Code or
other applicable law in such jurisdictions and (iii) a security interest that
shall be perfected in all Article 9 Collateral in which a security interest may
be perfected upon the receipt and recording of the IP Security Agreements with
the United States Patent and Trademark Office and the United States Copyright
Office, as applicable.  The Security Interest is and shall be prior to any other
Lien on any of the Article 9 Collateral, other than Permitted Encumbrances and
other Liens permitted under Section 6.02 of the Credit Agreement that have
priority as a matter of law.

(c)Schedule III sets forth, as of the Effective Date, a true and complete list,
with respect to each Grantor, of (i) all Patents that have been granted by the
United States Patent and Trademark Office and all Patents for which United
States applications are pending, (ii) all Copyrights that have been registered
with the United States Copyright Office and all Copyrights for which United
States registration applications are pending, (iii) all Trademarks that have
been registered with the United States Patent and Trademark Office and all
Trademarks for which United States registration applications are pending and
(iv) all material, inbound, exclusive

 

--------------------------------------------------------------------------------

17

Copyright Licenses under which such Grantor is a licensee, in each case truly
and completely specifying the name of the registered owner, title, type of mark,
registration or application number, expiration date (if already registered) or
filing date, a brief description thereof and, if applicable, the licensee,
licensor and date of license agreement.  In the event any Supplemental
Perfection Certificate or any Supplement shall set forth any Intellectual
Property, Schedule III shall be deemed to be supplemented to include the
reference to such Intellectual Property, in the same form as such reference is
set forth on such Supplemental Perfection Certificate or Supplement.

(d)Schedule IV sets forth, as of the Effective Date, a true and complete list,
with respect to each Grantor, of each Commercial Tort Claim in respect of which
a complaint or a counterclaim has been filed by such Grantor, seeking damages in
an amount reasonably estimated to exceed $10,000,000, including a summary
description of such claim.  In the event any Supplemental Perfection Certificate
or any Supplement shall set forth any Commercial Tort Claim, Schedule IV shall
be deemed to be supplemented to include the reference to such Commercial Tort
Claim (and the description thereof), in the same form as such reference and
description are set forth on such Supplemental Perfection Certificate or
Supplement.

(e)No Grantor has filed or consented to the filing of (i) any financing
statement or analogous document under the Uniform Commercial Code or any other
applicable laws covering any Article 9 Collateral, (ii) any assignment in which
any Grantor assigns any Collateral or any security agreement or similar
instrument covering any Article 9 Collateral with the United States Patent and
Trademark Office or the United States Copyright Office, (iii) any notice under
the Assignment of Claims Act, or (iv) any assignment in which any Grantor
assigns any Article 9 Collateral or any security agreement or similar instrument
covering any Article 9 Collateral with any foreign governmental, municipal or
other office, which financing statement or analogous document, assignment,
security agreement or similar instrument is still in effect, except, in each
case, for any of the foregoing related solely to Liens expressly permitted
pursuant to Section 6.02 of the Credit Agreement.

Covenants

.  (a) Each Grantor agrees (i) to be bound by the provisions of Section 5.03 of
the Credit Agreement with the same force and effect, and to the same extent, as
if each reference therein to the Borrower were a reference to such Grantor,
(ii) promptly to provide the Administrative Agent with certified organizational
documents reflecting any of the changes described in Section 5.03(a) of the
Credit Agreement and (iii) to be bound by the provisions of Sections 2.17, 5.04,
5.05, 5.06, 5.07, 5.08, 5.09, 5.10, 5.12 and 5.16 of the Credit Agreement with
the same force and effect, and to the same extent, as if such Grantor were a
party to the Credit Agreement.

(b)Each Grantor shall, at its own expense, take any and all actions reasonably
necessary to defend title to any material portion of the Article 9 Collateral
against all Persons and to defend the Security Interest of the Administrative
Agent in such portion of the Article 9 Collateral and the priority thereof
against any Lien other than Permitted Encumbrances and other Liens permitted
pursuant to Section 6.02 of the Credit Agreement.

(c)[Reserved]

 

--------------------------------------------------------------------------------

18

(d)[Reserved]

(e)At its option, the Administrative Agent may discharge past due Taxes,
assessments, charges, fees and Liens at any time levied or placed on the Article
9 Collateral that are not permitted by the Credit Agreement, and may pay for the
maintenance and preservation of the Article 9 Collateral to the extent any
Grantor fails to do so as required by this Agreement or the other Loan
Documents, and each Grantor jointly and severally agrees to reimburse the
Administrative Agent within 10 Business Days of demand therefor for any payment
made or any expense incurred by the Administrative Agent pursuant to the
foregoing authorization (and any such payment made or expense incurred shall be
an additional Obligation secured hereby); provided, however that nothing in this
Section 4.03(e) shall be interpreted as excusing any Grantor from the
performance of, or imposing any obligation on the Administrative Agent or any
Secured Party to cure or perform, any covenants or other promises of any Grantor
with respect to Taxes, assessments, charges, fees and Liens and maintenance as
set forth herein or in the other Loan Documents.

(f)Each Grantor shall remain liable to observe and perform all the conditions
and obligations to be observed and performed by it under each contract,
agreement or instrument relating to the Article 9 Collateral, all in accordance
with the terms and conditions thereof, and each Grantor jointly and severally
agrees to indemnify and hold harmless the Administrative Agent and the Secured
Parties from and against any and all liability for such performance.

(g)[Reserved]

(h)[Reserved]

(i)Each Grantor irrevocably makes, constitutes and appoints the Administrative
Agent (and its designees) as such Grantor’s true and lawful agent (and
attorney‑in-fact) for the purpose, upon the occurrence of an Event of Default
that is continuing, of making, settling and adjusting claims in respect of
Article 9 Collateral under policies of insurance, endorsing the name of such
Grantor on any check, draft, instrument or other item of payment for the
Proceeds of such policies of insurance and for making all determinations and
decisions with respect thereto.  In the event that any Grantor at any time or
times shall fail to obtain or maintain any of the policies of insurance required
pursuant to Section 5.07 of the Credit Agreement, or to pay any premium in whole
or part relating thereto, the Administrative Agent may, upon written notice to
the relevant Grantor and without waiving or releasing any obligation or
liability of the Grantors hereunder or any Event of Default, in its sole
discretion, obtain and maintain such policies of insurance and pay such premium
and take any other actions with respect thereto as the Administrative Agent
deems advisable.  All sums disbursed by the Administrative Agent in connection
with this paragraph, including reasonable attorneys’ fees, court costs, expenses
and other charges relating thereto, shall be payable within 10 Business Days of
demand thereof by the Grantors to the Administrative Agent and shall be
additional Obligations secured hereby.

Other Actions

.  In order to further ensure the attachment, perfection and priority of, and
the ability of the Administrative Agent to enforce, the Security

 

--------------------------------------------------------------------------------

19

Interest, each Grantor agrees, in each case at such Grantor’s own expense, to
take the following actions with respect to the following Article 9 Collateral:

(a)Instruments and Tangible Chattel Paper.  Without limiting each Grantor’s
obligations under Article III, if any Grantor shall at any time hold or acquire
any Instruments (other than any instrument with a face amount of less than
$5,000,000) or Tangible Chattel Paper, such Grantor shall promptly after the
acquisition thereof (or on such later date as the Administrative Agent may, in
its sole discretion, agree to in writing) forthwith endorse, assign and deliver
the same to the Administrative Agent, accompanied by such instruments of
transfer or assignment duly executed in blank as the Administrative Agent may
from time to time reasonably request.

(b)Commercial Tort Claims.  If any Grantor determines at any time that it holds
or has acquired a Commercial Tort Claim in an amount reasonably estimated to
exceed $10,000,000, the Grantor shall, promptly after making such determination,
notify the Administrative Agent thereof in a writing signed by such Grantor,
including a summary description of such claim, and grant to the Administrative
Agent in such writing a security interest therein and in the Proceeds thereof,
all upon the terms of this Agreement, with such writing to be in form and
substance reasonably satisfactory to the Administrative Agent.

Section 4.05Covenants Regarding Patent, Trademark and Copyright Collateral.  (a)
In each case, except where the failure to take such action or omit to take such
action would not reasonably be expected to result in a Material Adverse Effect,
each Grantor agrees that it will not take any action or omit to take any action
(and will exercise commercially reasonable efforts to prevent its licensees from
taking any action or omitting to take any action) whereby any Patent of the
Borrower and the Subsidiaries may become invalidated or dedicated to the public
(except as a result of expiration of such Patent at the end of its statutory
term).

(b)In each case, except where the failure to do so would not reasonably be
expected to result in a Material Adverse Effect, each Grantor (either itself or
through its licensees or its sublicensees) will, for each Trademark of the
Borrower and the Subsidiaries, (i) maintain such Trademark in full force, free
from any valid claim of abandonment or invalidity for non‑use and (ii) not
knowingly use or knowingly permit the use of such Trademark in violation of any
third-party rights.

(c)Each Grantor shall notify the Administrative Agent promptly if it knows that
any Patent, Trademark or Copyright of the Borrower and the Subsidiaries may
become abandoned, lost or dedicated to the public, or of any adverse
determination or development (including the institution of, or any such
determination or development in, any proceeding in the United States Patent and
Trademark Office, United States Copyright Office or any court or similar office
of any country) regarding such Grantor’s ownership of any such Patent, Trademark
or Copyright, its right to register the same, or its right to keep and maintain
the same (other than office actions or other determinations in the ordinary
course of prosecution before the United States Patent and Trademark Office or
the United States Copyright Office or any court or similar office of any
country), in each case that would reasonably be expected to result in a Material
Adverse Effect.

 

--------------------------------------------------------------------------------

20

(d)In each case, except where the failure to do so would not reasonably be
expected to result in a Material Adverse Effect, each Grantor will take all
necessary steps that are consistent with its current practice or commercially
reasonable business judgment (i) in any proceeding before the United States
Patent and Trademark Office, United States Copyright Office or any office or
agency in any political subdivision of the United States of America or in any
other country or any political subdivision thereof, to maintain and pursue each
application relating to the Patents, Trademarks and/or Copyrights (and to obtain
the relevant grant or registration) and (ii) to maintain each issued Patent and
each registration of the Trademarks and Copyrights, including timely filings of
applications for renewal, affidavits of use, affidavits of incontestability and
payment of maintenance fees, and, if consistent with good business judgment, to
initiate opposition, interference and cancelation proceedings against third
parties.

(e)Upon the occurrence and during the continuance of an Event of Default, each
Grantor shall, upon request of the Administrative Agent, use its commercially
reasonable efforts to obtain all requisite consents or approvals by the licensor
of each material Copyright License, Patent License or Trademark License under
which such Grantor is a licensee to effect the assignment of all such Grantor’s
right, title and interest thereunder to the Administrative Agent or its
designee.

Section 4.06Notwithstanding anything to the contrary herein, in no event shall
any Grantor be required to complete any filings or take any other action with
respect to the perfection or creation of security interests in any jurisdiction
outside of the United States of America (or any State thereof or the District of
Columbia) (or otherwise enter into any security agreements, mortgages or pledge
agreements governed by the laws of any jurisdiction outside of the United States
of America (or any State thereof or the District of Columbia)), including any
filing or other action required in any jurisdiction outside the United States of
America (or any State thereof or the District of Columbia) with respect to
Intellectual Property.

Article V

Remedies

Remedies Upon Default

.  Upon the occurrence of an Event of Default that is continuing, each Grantor
agrees to deliver each item of Collateral to the Administrative Agent on demand,
and it is agreed that the Administrative Agent shall have the right to take any
of or all the following actions at the same or different times: (a) with respect
to any Article 9 Collateral consisting of Intellectual Property, on demand, to
cause the Security Interest to become an assignment, transfer and conveyance of
any of or all such Article 9 Collateral by the applicable Grantors to the
Administrative Agent, or to license or sublicense, whether general, special or
otherwise, and whether on an exclusive or nonexclusive basis, any such Article 9
Collateral throughout the world on such terms and conditions and in such manner
as the Administrative Agent shall determine (other than in violation of any
then-existing licensing arrangements to the extent that waivers cannot be
obtained), and (b) with or without legal process and with or without prior
notice or demand for performance, to take possession of the Article 9 Collateral
and without liability for trespass to enter any premises where the Article 9
Collateral may be located for the purpose of taking possession of or removing
the Article 9 Collateral and, generally, to exercise any and all rights afforded
to a secured party

 

--------------------------------------------------------------------------------

21

under the Uniform Commercial Code or other applicable law.  Without limiting the
generality of the foregoing, each Grantor agrees that the Administrative Agent
shall have the right, subject to the mandatory requirements of applicable law,
to sell or otherwise dispose of all or any part of the Collateral at a public or
private sale or at any broker’s board or on any securities exchange, for cash,
upon credit or for future delivery as the Administrative Agent shall deem
appropriate.  The Administrative Agent shall be authorized to take the actions
set forth in Sections 5.03 and 5.04.  Each such purchaser at any sale of
Collateral shall hold the property sold absolutely free from any claim or right
on the part of any Grantor, and each Grantor hereby waives (to the extent
permitted by law) all rights of redemption, stay and appraisal that such Grantor
now has or may at any time in the future have under any rule of law or statute
now existing or hereafter enacted.

The Administrative Agent shall give the applicable Grantors 10 days’ prior
written notice (which each Grantor agrees is reasonable notice within the
meaning of Section 9‑611 of the Uniform Commercial Code or its equivalent in
other jurisdictions) of the Administrative Agent’s intention to make any sale of
Collateral.  Such notice, in the case of a public sale, shall state the time and
place for such sale and, in the case of a sale at a broker’s board or on a
securities exchange, shall state the board or exchange at which such sale is to
be made and the day on which the Collateral, or portion thereof, will first be
offered for sale at such board or exchange.  Any such public sale shall be held
at such time or times within ordinary business hours and at such place or places
as the Administrative Agent may fix and state in the notice (if any) of such
sale.  At any such sale, the Collateral, or portion thereof, to be sold may be
sold in one lot as an entirety or in separate parcels, as the Administrative
Agent may (in its sole and absolute discretion) determine.  The Administrative
Agent shall not be obligated to make any sale of any Collateral if it shall
determine not to do so, regardless of the fact that notice of sale of such
Collateral shall have been given.  The Administrative Agent may, without notice
or publication, adjourn any public or private sale or cause the same to be
adjourned from time to time by announcement at the time and place fixed for
sale, and such sale may, without further notice, be made at the time and place
to which the same was so adjourned.  In case any sale of all or any part of the
Collateral is made on credit or for future delivery, the Collateral so sold may
be retained by the Administrative Agent until the sale price is paid by the
purchaser or purchasers thereof, but the Administrative Agent and the other
Secured Parties shall not incur any liability in case any such purchaser or
purchasers shall fail to take up and pay for the Collateral so sold and, in case
of any such failure, such Collateral may be sold again upon like notice.  In the
event of a foreclosure by the Administrative Agent on any of the Collateral
pursuant to a public or private sale or other disposition, the Administrative
Agent or any Lender, to the maximum extent permitted by applicable law, may be
the purchaser or licensor of any or all of such Collateral at any such sale or
other disposition, and the Administrative Agent, at the direction of the
Required Lenders, as agent for and representative of the Secured Parties (but
not any Lender or Lenders in its or their respective individual capacities
unless the Required Lenders shall otherwise agree in writing) shall be entitled,
for the purpose of bidding and making settlement or payment of the purchase
price for all or any portion of the Collateral sold at any such public sale, to
use and apply any of the Loan Document Obligations as a credit on account of the
purchase price for any Collateral payable by the Administrative Agent on behalf
of the Secured Parties at such sale or other disposition.  For purposes hereof,
a written agreement to purchase the Collateral or any portion thereof shall be
treated as a sale thereof; the Administrative Agent shall be free to carry out
such sale pursuant to such agreement and no Grantor shall be entitled to the
return of the Collateral or any portion thereof subject thereto, notwithstanding
the fact that after the

 

--------------------------------------------------------------------------------

22

Administrative Agent shall have entered into such an agreement all Events of
Default shall have been remedied and the Obligations paid in full.  As an
alternative to exercising the power of sale herein conferred upon it, the
Administrative Agent may proceed by a suit or suits at law or in equity to
foreclose this Agreement and to sell the Collateral or any portion thereof
pursuant to a judgment or decree of a court or courts having competent
jurisdiction or pursuant to a proceeding by a court-appointed receiver.  Any
sale pursuant to the provisions of this Section 5.01 shall be deemed to conform
to commercially reasonable standards as provided in Section 9-610(b) of the
Uniform Commercial Code or its equivalent in other jurisdictions.

Application of Proceeds

.  The Administrative Agent shall apply the Proceeds of any collection, sale,
foreclosure or other realization upon any Collateral, including any Collateral
consisting of cash, as follows:

FIRST, to the payment of all costs and expenses incurred by the Administrative
Agent in connection with such collection, sale, foreclosure or realization or
otherwise in connection with this Agreement, any other Loan Document or any of
the Obligations, including all court costs and the reasonable fees and expenses
of its agents and legal counsel, the repayment of all advances made by the
Administrative Agent hereunder or under any other Loan Document on behalf of any
Grantor and any other costs or expenses incurred in connection with the exercise
of any right or remedy hereunder or under any other Loan Document;

SECOND, to the payment in full of the Obligations (the amounts so applied to be
distributed among the Secured Parties pro rata in accordance with the amounts of
the Obligations owed to them on the date of any such distribution); and

THIRD, to the Grantors, their successors or assigns, or as a court of competent
jurisdiction may otherwise direct.

The Administrative Agent shall have absolute discretion as to the time of
application of any such Proceeds, moneys or balances in accordance with this
Agreement.  Upon any sale of Collateral by the Administrative Agent (including
pursuant to a power of sale granted by statute or under a judicial proceeding),
the receipt of the Administrative Agent or of the officer making the sale shall
be a sufficient discharge to the purchaser or purchasers of the Collateral so
sold and such purchaser or purchasers shall not be obligated to see to the
application of any part of the purchase money paid over to the Administrative
Agent or such officer or be answerable in any way for the misapplication
thereof.  The Grantors shall remain liable for any deficiency if the Proceeds of
any sale or disposition of the Collateral are insufficient to pay all
Obligations, including any attorneys’ fees and other expenses incurred by
Administrative Agent or any Lender to collect such deficiency.  Notwithstanding
the foregoing, the Proceeds of any collection, sale, foreclosure or realization
upon any Collateral of any Grantor, including any collateral consisting of cash,
shall not be applied to any Excluded Swap Obligation of such Grantor and shall
instead be applied to other secured obligations.

Grant of License To Use Intellectual Property

.  Solely for the purpose of enabling the Administrative Agent to exercise
rights and remedies under this Agreement at such time as the Administrative
Agent shall be lawfully entitled to exercise such

 

--------------------------------------------------------------------------------

23

rights and remedies, each Grantor hereby grants to the Administrative Agent an
irrevocable, nonexclusive license (exercisable without payment of royalty or
other compensation to the Grantors) to use, license or sublicense any of the
Article 9 Collateral consisting of Intellectual Property now owned or hereafter
acquired by such Grantor, and wherever the same may be located, and including in
such license reasonable access to all media in which any of the licensed items
may be recorded or stored and to all computer software and programs used for the
compilation or printout thereof, and, to the extent permitted by applicable law,
the right to prosecute and maintain all Intellectual Property and the right to
sue for infringement of the Intellectual Property; provided that (i) such
license shall be subject to the rights of any licensee under any exclusive
license granted prior to such Event of Default, (ii) such license shall be
irrevocable until the termination of this Agreement, (iii) to the extent such
license is a sublicense of a Grantor’s rights as licensee under any third party
license, the license to the Administrative Agent shall be in accordance with any
limitations in such third party license, including prohibitions on further
sublicensing, and (iv) such licenses to be granted hereunder with respect to
material Trademarks shall be subject to the maintenance of quality standards
with respect to the products and services in connection with which any such
Trademarks are used sufficient to preserve the validity of such
Trademarks.  Each Grantor further agrees to cooperate with the Administrative
Agent in any attempt to prosecute or maintain the Intellectual Property or sue
for infringement of the Intellectual Property.  The use of such license by the
Administrative Agent may be exercised, at the option of the Administrative
Agent, only upon the occurrence of an Event of Default that is continuing;
provided that any license, sublicense or other transaction entered into by the
Administrative Agent in accordance herewith shall be binding upon the Grantors
notwithstanding any subsequent cure of an Event of Default.  Each Grantor
irrevocably agrees that the Administrative Agent may sell any of such Grantor’s
Inventory directly to any Person, including Persons who have previously
purchased the Grantor’s Inventory from such Grantor and in connection with any
such sale or other enforcement of the Administrative Agent’s rights under this
Agreement, may sell Inventory which bears any Trademark owned by or licensed to
such Grantor and any Inventory that is covered by any Copyright owned by or
licensed to such Grantor and the Administrative Agent may finish any work in
process and affix any Trademark owned by or licensed to such Grantor and sell
such Inventory as provided herein.

Securities Act

.  In view of the position of the Grantors in relation to the Pledged
Collateral, or because of other current or future circumstances, a question may
arise under the Securities Act as now or hereafter in effect or any similar
statute hereafter enacted analogous in purpose or effect (such Act and any such
similar statute as from time to time in effect being called the “Federal
Securities Laws”) with respect to any disposition of the Pledged Collateral
permitted hereunder.  Each Grantor understands that compliance with the Federal
Securities Laws might very strictly limit the course of conduct of the
Administrative Agent if the Administrative Agent were to attempt to dispose of
all or any part of the Pledged Collateral, and might also limit the extent to
which or the manner in which any subsequent transferee of any Pledged Collateral
could dispose of the same.  Similarly, there may be other legal restrictions or
limitations affecting the Administrative Agent in any attempt to dispose of all
or part of the Pledged Collateral under applicable “blue sky” or other state
securities laws or similar laws analogous in purpose or effect.  Each Grantor
recognizes that in light of such restrictions and limitations the Administrative
Agent may, with respect to any sale of the Pledged Collateral, and shall be
authorized to, limit the purchasers to those who will agree, among other things,
to acquire such Pledged Collateral for their own account for investment, and not
with a

 

--------------------------------------------------------------------------------

24

view to the distribution or resale thereof, and upon consummation of any such
sale may assign, transfer and deliver to the purchaser or purchasers thereof the
Pledged Collateral so sold.  Each Grantor acknowledges and agrees that in light
of such restrictions and limitations, the Administrative Agent, in its sole and
absolute discretion, (a) may proceed to make such a sale whether or not a
registration statement for the purpose of registering such Pledged Collateral or
part thereof shall have been filed under the Federal Securities Laws or, to the
extent applicable, “blue sky” or other state securities laws and (b) may
approach and negotiate with a limited number of potential purchasers (including
a single potential purchaser) to effect such sale.  Each Grantor acknowledges
and agrees that any such sale might result in prices and other terms less
favorable to the seller than if such sale were a public sale without such
restrictions.  In the event of any such sale, the Administrative Agent shall
incur no responsibility or liability for selling all or any part of the Pledged
Collateral at a price that the Administrative Agent, in its sole and absolute
discretion, may in good faith deem reasonable under the circumstances,
notwithstanding the possibility that a substantially higher price might have
been realized if the sale were deferred until after registration as aforesaid or
if more than a limited number of potential purchasers (or a single purchaser)
were approached.  The provisions of this Section 5.04 will apply notwithstanding
the existence of a public or private market upon which the quotations or sales
prices may exceed substantially the price at which the Administrative Agent
sells.

Article VI

Indemnity, Subrogation, Contribution and Subordination

Section 6.01Indemnity and Subrogation.  In addition to all such rights of
indemnity and subrogation as the Guarantors may have under applicable law (but
subject to Section 6.03), the Borrower agrees that (a) in the event a payment in
respect of any Obligation shall be made by any Guarantor (other than the
Borrower) under this Agreement, the Borrower shall indemnify such Guarantor for
the full amount of such payment and such Guarantor shall be subrogated to the
rights of the Person to whom such payment shall have been made to the extent of
such payment and (b) in the event any assets of any Grantor (other than the
Borrower) shall be sold pursuant to this Agreement or any other Security
Document to satisfy in whole or in part any Obligation, the Borrower shall
indemnify such Grantor in an amount equal to the greater of the book value or
the fair market value of the assets so sold.

Section 6.02Contribution and Subrogation.  Each Guarantor and Grantor other than
the Borrower (each such Guarantor or Grantor being called a “Contributing
Party”) agrees (subject to Section 6.03) that, in the event a payment shall be
made by any other Guarantor other than the Borrower hereunder in respect of any
Obligation or assets of any other Grantor other than the Borrower shall be sold
pursuant to any Security Document to satisfy any Obligation and such other
Guarantor or Grantor (the “Claiming Party”) shall not have been fully
indemnified by the Borrower as provided in Section 6.01, such Contributing Party
shall indemnify the Claiming Party in an amount equal to the amount of such
payment or the greater of the book value or the fair market value of such assets
(the “Indemnified Amount”), as the case may be, in each case multiplied by a
fraction of which the numerator shall be the net worth of such Contributing
Party on the date hereof and the denominator shall be the aggregate net worth of
all the Contributing Parties on the date hereof (or, in the case of any
Contributing Party becoming a party hereto pursuant to Section 7.12, the date of
the supplement hereto executed and

 

--------------------------------------------------------------------------------

25

delivered by such Contributing Party).  Any Contributing Party making any
payment to a Claiming Party pursuant to this Section 6.02 shall (subject to
Section 6.03) be subrogated to the rights of such Claiming Party under
Section 6.01 to the extent of such payment.  Notwithstanding the foregoing, to
the extent that any Claiming Party’s right to indemnification hereunder arises
from a payment or sale of Collateral made to satisfy Obligations constituting
Specified Swap Obligations, only those Contributing Parties for whom such
Specified Swap Obligations do not constitute Excluded Swap Obligations shall
indemnify such Claiming Party, with the fraction set forth in the second
preceding sentence being modified as appropriate to provide for indemnification
of the entire Indemnified Amount.

Section 6.03Subordination.  (a)Notwithstanding any provision of this Agreement
to the contrary, all rights of the Guarantors and Grantors under Sections 6.01
and 6.02 and all other rights of the Guarantors and Grantors of indemnity,
contribution or subrogation under applicable law or otherwise shall be fully
subordinated to the indefeasible payment in full in cash of the Obligations.  No
failure on the part of the Borrower or any other Guarantor or Grantor to make
the payments required by Sections 6.01 and 6.02 (or any other payments required
under applicable law or otherwise) shall in any respect limit the obligations
and liabilities of any Guarantor or Grantor with respect to its obligations
hereunder, and each Guarantor and Grantor shall remain liable for the full
amount of the obligations of such Guarantor or Grantor hereunder.

(b)Each Guarantor and Grantor hereby agrees that all Indebtedness and other
monetary obligations owed by it to, or to it by, any other Guarantor, Grantor or
any other Subsidiary shall be fully subordinated to the indefeasible payment in
full in cash of the Obligations.

Article VII

Miscellaneous

Notices

.  All communications and notices hereunder shall (except as otherwise expressly
permitted herein) be in writing and given in the manner provided in Section 9.01
of the Credit Agreement.  All communications and notices hereunder to any
Subsidiary Loan Party shall be given to it in care of the Borrower in the manner
provided in Section 9.01 of the Credit Agreement.

Waivers; Amendment

.  (a) No failure or delay by the Administrative Agent, any Issuing Bank or any
Lender in exercising any right or power hereunder or under any other Loan
Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power.  The rights and remedies of
the Administrative Agent, the Issuing Banks and the Lenders hereunder and under
the other Loan Documents are cumulative and are not exclusive of any rights or
remedies that they would otherwise have.  No waiver of any provision of this
Agreement or consent to any departure by any Loan Party therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b) of this
Section 7.02, and then such waiver or consent shall be effective only in the
specific instance and for the

 

--------------------------------------------------------------------------------

26

purpose for which given.  Without limiting the generality of the foregoing, the
execution and delivery of this Agreement, the making of a Loan or issuance,
amendment, renewal or extension of a Letter of Credit shall not be construed as
a waiver of any Default, regardless of whether the Administrative Agent, any
Lender or any Issuing Bank may have had notice or knowledge of such Default at
the time.  No notice or demand on any Loan Party in any case shall entitle any
Loan Party to any other or further notice or demand in similar or other
circumstances.

(b)Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Administrative Agent and the Loan Party or Loan Parties with respect to
which such waiver, amendment or modification is to apply, subject to any consent
required in accordance with Section 9.02 of the Credit Agreement; provided that
the Administrative Agent may, without the consent of any Secured Party, consent
to a departure by any Loan Party from any covenant of such Loan Party set forth
herein or in any other Security Document to the extent such departure is not
inconsistent with the Collateral and Guarantee Requirement or with any other
limitation on the authority of the Administrative Agent set forth in the Credit
Agreement.

(c)This Agreement shall be construed as a separate agreement with respect to
each Loan Party and may be amended, modified, supplemented, waived or released
with respect to any Loan Party without the approval of any other Loan Party and
without affecting the obligations of any other Loan Party hereunder.

Administrative Agent’s Fees and Expenses; Indemnification

.  (a) The Guarantors and the Grantors jointly and severally agree to reimburse
the Administrative Agent for its fees and expenses incurred hereunder as
provided in Section 9.03(a) of the Credit Agreement as if each reference therein
to the Borrower were a reference to the Guarantors and Grantors.

(b)The Guarantors and Grantors jointly and severally agree to indemnify and hold
harmless each Indemnitee as provided in Section 9.03(b) of the Credit Agreement
as if each reference to the Borrower therein were a reference to the Guarantors
and Grantors.

(c)Any amounts payable hereunder, including as provided in Section 7.03(a) or
7.03(b), shall be additional Obligations secured hereby and by the other
Security Documents.  All amounts due under Section 7.03(a) or 7.03(b) shall be
payable promptly after written demand therefor.

(d)To the extent permitted by applicable law, no Grantor shall assert, or permit
any of its subsidiaries to assert, and each Grantor hereby waives, any claim
against any Indemnitee (i) for any damages arising from the use by others of
information or other materials obtained through telecommunications, electronic
or other information transmission systems (including the Internet), unless
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the bad faith, gross negligence or willful
misconduct of such Indemnitee, or (ii) on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of this Agreement,
any other Loan Document or any agreement or

 

--------------------------------------------------------------------------------

27

instrument contemplated hereby or thereby, the Transactions, any Loan or Letter
of Credit or the use of the Proceeds thereof.

(e)BY ACCEPTING THE BENEFITS OF THIS AGREEMENT AND THE GUARANTEES AND SECURITY
INTERESTS CREATED HEREBY, EACH SECURED PARTY ACKNOWLEDGES THE PROVISIONS OF
ARTICLE VIII OF THE CREDIT AGREEMENT AND AGREES TO BE BOUND BY SUCH PROVISIONS
AS FULLY AS IF THEY WERE SET FORTH HEREIN.

Survival

.  All covenants, agreements, representations and warranties made by the Loan
Parties in this Agreement and the other Loan Documents and in the certificates
or other instruments delivered in connection with or pursuant to this Agreement
or any other Loan Document shall be considered to have been relied upon by the
Administrative Agent, the Arrangers, the Lenders and the Issuing Banks and shall
survive the execution and delivery of this Agreement and the other Loan
Documents and the making of any Loans and issuance of any Letters of Credit,
regardless of any investigation made by or on its behalf of the Administrative
Agent, any Arranger, any Lender, any issuing Bank or any other Person and
notwithstanding that the Administrative Agent, any Arranger, any Lender, any
Issuing Bank or any other Person may have had notice or knowledge of any Default
or incorrect representation or warranty at the time this Agreement or any other
Loan Document is executed and delivered or any credit is extended under the
Credit Agreement, and shall continue in full force and effect as long as the
principal of or any accrued interest on any Loan or any fee or any other amount
payable under this Agreement is outstanding and unpaid or any LC Exposure is
outstanding and so long as the Commitments have not expired or terminated.  The
provisions of Section 7.03 shall survive and remain in full force and effect
regardless of the consummation of the transactions contemplated by the Loan
Documents, the repayment or prepayment of the Loans, the expiration or
termination of the Letters of Credit and the Commitments or the termination of
this Agreement or any provision hereof.

Counterparts; Effectiveness; Successors and Assigns

.  This Agreement may be executed in counterparts (and by different parties
hereto on different counterparts), each of which shall constitute an original
but all of which when taken together shall constitute a single contract.  This
Agreement shall become effective as to any Loan Party when a counterpart hereof
executed on behalf of such Loan Party shall have been delivered to the
Administrative Agent and a counterpart hereof shall have been executed on behalf
of the Administrative Agent, and thereafter shall be binding upon such Loan
Party and the Administrative Agent and their respective successors and assigns,
and shall inure to the benefit of such Loan Party, the Administrative Agent and
the other Secured Parties and their respective successors and assigns, except
that no Loan Party may assign or otherwise transfer any of its rights or
obligations hereunder or any interest herein or in the Collateral (and any
attempted assignment or transfer by any Loan Party shall be null and void),
except as expressly contemplated by this Agreement or the Credit
Agreement.  Delivery of an executed counterpart of a signature page of this
Agreement by facsimile transmission or other electronic imaging shall be
effective as delivery of a manually executed counterpart of this Agreement.

Severability

.  Any provision of this Agreement held to be invalid, illegal or unenforceable
in any jurisdiction shall, as to such jurisdiction, be ineffective to

 

--------------------------------------------------------------------------------

28

the extent of such invalidity, illegality or unenforceability without affecting
the validity, legality and enforceability of the remaining provisions hereof;
and the invalidity of a particular provision in a particular jurisdiction shall
not invalidate such provision in any other jurisdiction.

Governing Law; Jurisdiction; Consent to Service of Process

.  (a) This Agreement and any claim, controversy, dispute or cause of action
(whether in contract or tort or otherwise) based upon, arising out of or
relating to this Agreement and the transactions contemplated hereby shall be
governed by, and construed in accordance with, the law of the State of New York.

(b)Each Grantor irrevocably and unconditionally agrees that it will not commence
any action, litigation or proceeding of any kind or description, whether in law
or equity, whether in contract or in tort or otherwise, against the
Administrative Agent, any Arranger, any Lender, any Issuing Bank or any Related
Party of any of the foregoing in any way relating to this Agreement or any other
Loan Document or the transactions relating hereto or thereto, in any forum other
than the courts of the State of New York sitting in New York County and of the
United States District Court of the Southern District of New York, and any
appellate court from any thereof, and each of the parties hereto irrevocably and
unconditionally submits, for itself and its property, to the jurisdiction of
such courts and agrees that all claims in respect of any action, litigation or
proceeding may be heard and determined in such New York State court or, to the
fullest extent permitted by applicable law, in such Federal court.  Each party
hereto agrees that a final judgment in any such action, litigation or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law.  Nothing in this Agreement
shall affect any right that the Administrative Agent, any Arranger, any Lender
or any Issuing Bank may otherwise have to bring any action, litigation or
proceeding relating to this Agreement or any other Loan Document against any
Loan Party or any of its properties in the courts of any jurisdiction.

(c)Each of the Grantors hereby irrevocably and unconditionally waives, to the
fullest extent permitted by applicable law, any objection that it may now or
hereafter have to the laying of venue of any action, litigation or proceeding
arising out of or relating to this Agreement or any other Loan Document in any
court referred to in paragraph (b) of this Section 7.07.  Each of the Grantors
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.

(d)Each party hereto irrevocably consents to service of process in the manner
provided for notices in Section 7.01.  Nothing in this Agreement or any other
Loan Document will affect the right of any party to this Agreement to serve
process in any other manner permitted by law.

WAIVER OF JURY TRIAL

.  EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL
PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY
(WHETHER BASED ON CONTRACT, TORT

 

--------------------------------------------------------------------------------

29

OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE,
AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 7.08.

Headings

.  Article and Section headings and the Table of Contents used herein are for
convenience of reference only, are not part of this Agreement and shall not
affect the construction of, or be taken into consideration in interpreting, this
Agreement.

Security Interest Absolute

.  All rights of the Administrative Agent hereunder, the Security Interest, the
grant of the security interest in the Pledged Collateral and all obligations of
each Loan Party hereunder shall be absolute and unconditional irrespective of
(a) any lack of validity or enforceability of the Credit Agreement, any other
Loan Document, any agreement with respect to any of the Obligations or any other
agreement or instrument relating to any of the foregoing, (b) any change in the
time, manner or place of payment of, or in any other term of, all or any of the
Obligations, or any other amendment to or waiver of, or any consent to any
departure from, the Credit Agreement, any other Loan Document, any agreement
with respect to any of the Obligations or any other agreement or instrument
relating to any of the foregoing, (c) any exchange, release or non-perfection of
any Lien on other collateral securing, or any release or amendment to or waiver
of, or any consent to any departure from, any guarantee of, all or any of the
Obligations, or (d) any other circumstance that might otherwise constitute a
defense available to, or a discharge of, any Loan Party in respect of the
Obligations or this Agreement.

Termination or Release

.  (a) This Agreement, the Guarantees made herein, the Security Interest and all
other security interests granted hereby shall, subject to Section 2.04,
terminate and be released when all the Loan Document Obligations (other than
contingent obligations for indemnification, expense reimbursement, tax gross up
or yield protection as to which no claim has been made (and, for purposes of
clarity, other than Secured Cash Management Obligations, Secured Hedging
Obligations or Secured Customer Financing Obligations)) have been paid in full
in cash, the Lenders have no further commitment to lend under the Credit
Agreement, all Letters of Credit have expired, terminated or been backstopped or
cash collateralized (in each case, in a manner reasonably satisfactory to the
applicable Issuing Bank) (including as a result of obtaining consents of the
applicable Issuing Banks as described in Section 9.05 of the Credit Agreement)
and the Issuing Banks have no further obligations to issue, amend or extend
Letters of Credit under the Credit Agreement.

(b)The Guarantees made herein, the Security Interest and the other security
interests granted hereby shall also terminate and be released (in whole or in
part) at the time or times and in the manner set forth in Section 9.14 of the
Credit Agreement.  In the event of any such termination or release, Schedules
II, III and IV to this Agreement shall be deemed to be modified to remove the
Collateral with respect to which the Security Interest and the other security
interests granted hereby have been so released.

 

--------------------------------------------------------------------------------

30

(c)In connection with any termination or release pursuant to this Section 7.11,
the Administrative Agent shall execute and deliver to any Loan Party, at such
Loan Party’s expense, all documents that such Loan Party shall reasonably
request to evidence such termination or release.  Any execution and delivery of
documents by the Administrative Agent pursuant to this Section 7.11 shall be
without recourse to or warranty by the Administrative Agent.

Additional Subsidiaries

.  Pursuant to the Credit Agreement, certain Restricted Subsidiaries not party
hereto on the Effective Date are required to enter in this Agreement.  Upon the
execution and delivery by the Administrative Agent and any such Restricted
Subsidiary of a Supplement, such Restricted Subsidiary shall become a Subsidiary
Loan Party, a Guarantor and a Grantor hereunder, with the same force and effect
as if originally named as such herein.  The execution and delivery of any
Supplement shall not require the consent of any other Loan Party.  The rights
and obligations of each Loan Party hereunder shall remain in full force and
effect notwithstanding the addition of any new Subsidiary Loan Party as a party
to this Agreement.

Administrative Agent Appointed Attorney-in-Fact

.  Each Grantor hereby appoints the Administrative Agent the attorney-in-fact of
such Grantor for the purpose of carrying out the provisions of this Agreement
and taking any action and executing any instrument that the Administrative Agent
may deem necessary to accomplish the purposes hereof, which appointment is
irrevocable and coupled with an interest.  Without limiting the generality of
the foregoing, the Administrative Agent shall have the right, upon the
occurrence and during the continuance of an Event of Default, with full power of
substitution either in the Administrative Agent’s name or in the name of such
Grantor (a) to receive, endorse, assign and/or deliver any and all notes,
acceptances, checks, drafts, money orders or other evidences of payment relating
to the Collateral or any part thereof; (b) to demand, collect, receive payment
of, give receipt for and give discharges and releases of all or any of the
Collateral; (c) to sign the name of any Grantor on any invoice or bill of lading
relating to any of the Collateral; (d) to send verifications of Accounts to any
Account Debtor; (e) to commence and prosecute any and all suits, actions or
proceedings at law or in equity in any court of competent jurisdiction to
collect or otherwise realize on all or any of the Collateral or to enforce any
rights in respect of any Collateral; (f) to settle, compromise, compound, adjust
or defend any actions, suits or proceedings relating to all or any of the
Collateral; (g) to notify, or to require any Grantor to notify, Account Debtors
to make payment directly to the Administrative Agent; and (h) to use, sell,
assign, transfer, pledge, make any agreement with respect to or otherwise deal
with all or any of the Collateral, and to do all other acts and things necessary
to carry out the purposes of this Agreement, as fully and completely as though
the Administrative Agent were the absolute owner of the Collateral for all
purposes; provided that nothing herein contained shall be construed as requiring
or obligating the Administrative Agent to make any commitment or to make any
inquiry as to the nature or sufficiency of any payment received by the
Administrative Agent, or to present or file any claim or notice, or to take any
action with respect to the Collateral or any part thereof or the moneys due or
to become due in respect thereof or any property covered thereby.  The
Administrative Agent and the other Secured Parties shall be accountable only for
amounts actually received as a result of the exercise of the powers granted to
them herein, and neither they nor their Related Parties shall be responsible to
any Grantor for

 

--------------------------------------------------------------------------------

31

any act or failure to act hereunder, except for their own gross negligence or
willful misconduct (as determined by a court of competent jurisdiction in a
final and non-appealable judgment).

[Signature Pages Follow]

 

 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF , the parties hereto have duly executed this Agreement as of
the day and year first above written.

THE CHEMOURS COMPANY

by

_________________________

Name:

Title:

THE CHEMOURS COMPANY FC, LLC

by

_________________________

Name:

Title:

CHEMFIRST INC.

by

_________________________

Name:

Title:

FIRST CHEMICAL CORPORATION

by

_________________________

Name:

Title:

FT CHEMICAL, INC.

by

_________________________

Name:

Title:




 

 

--------------------------------------------------------------------------------

 

FIRST CHEMICAL HOLDINGS, LLC

by

_________________________

Name:

Title:

FIRST CHEMICAL TEXAS, L.P.

by FT Chemical, Inc., its general partner

by

_________________________

Name:

Title:

 

 

 

--------------------------------------------------------------------------------

 

JPMORGAN CHASE BANK, N.A.,
as Administrative Agent

by

_________________________

Name:

Title:

 

 

 

 

 

--------------------------------------------------------------------------------

Exhibit I to the

Guarantee and

Collateral Agreement

 

SUPPLEMENT NO. __ dated as of [  ] (this “Supplement”), to the Guarantee and
Collateral Agreement dated as of April 3, 2018 (as amended, restated,
supplemented or otherwise modified from time to time, the “Collateral
Agreement”), among THE CHEMOURS COMPANY, a Delaware corporation (the
“Borrower”), each subsidiary of the Borrower listed on Schedule I thereto (each
such subsidiary individually a “Subsidiary Guarantor” and, collectively, the
“Subsidiary Guarantors”; the Subsidiary Guarantors and the Borrower are referred
to collectively herein as the “Grantors”) and JPMORGAN CHASE BANK, N.A., a
national banking association (“JPMCB”), as Administrative Agent (in such
capacity, the “Administrative Agent”).

A.  Reference is made to the Amended and Restated Credit Agreement dated as of
April 3, 2018 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among the Borrower, the Lenders and
Issuing Banks from time to time party thereto and JPMCB, as Administrative
Agent.

B.  Capitalized terms used herein and not otherwise defined herein shall have
the meanings assigned to such terms in the Collateral Agreement and the Credit
Agreement referred to therein, as applicable.

C.  The Guarantors and Grantors have entered into the Collateral Agreement in
order to induce the Lenders and the Issuing Banks to make extensions of credit
to the Borrower under the Credit Agreement.  Section 7.12 of the Collateral
Agreement provides that additional Restricted Subsidiaries may become Subsidiary
Loan Parties under the Collateral Agreement by execution and delivery of an
instrument in the form of this Supplement.  The undersigned Restricted
Subsidiary (the “New Subsidiary”) is executing this Supplement in accordance
with the requirements of the Credit Agreement to become a Subsidiary Loan Party
under the Collateral Agreement in order to induce the Lenders and the Issuing
Banks to make additional extensions of credit under the Credit Agreement and as
consideration for such extensions of credit previously made.

Accordingly, the Administrative Agent and the New Subsidiary agree as follows:

SECTION 1.  In accordance with Section 7.12 of the Collateral Agreement, the New
Subsidiary by its signature below becomes a Loan Party, a Subsidiary Loan Party,
a Guarantor and a Grantor under the Collateral Agreement with the same force and
effect as if originally named therein as such, and the New Subsidiary hereby
(a) agrees to all the terms and provisions of the Collateral Agreement
applicable to it in such capacities and (b) represents and warrants that the
representations and warranties made by it in such capacities thereunder are true
and correct on and as of the date hereof.  In furtherance of the foregoing, the
New Subsidiary, as security for the payment and performance in full of the
Obligations (as defined in the Credit Agreement), does hereby create and grant
to the Administrative Agent, its successors and assigns, for the benefit of the
Secured Parties, their successors and assigns, a security interest in and lien
on all of the New Subsidiary’s right, title and interest in, to and under the
Collateral (as

 

 

--------------------------------------------------------------------------------

 

defined in the Collateral Agreement) of the New Subsidiary.  Each reference to a
“Loan Party,” “Subsidiary Loan Party,” “Guarantor” or “Grantor” in the
Collateral Agreement shall be deemed to include the New Subsidiary.  The
Collateral Agreement is hereby incorporated herein by reference.

SECTION 2.  The New Subsidiary represents and warrants to the Administrative
Agent and the other Secured Parties that this Supplement has been duly
authorized, executed and delivered by it and constitutes its legal, valid and
binding obligation, enforceable against it in accordance with its terms, subject
to applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and to general principles of equity,
regardless of whether considered in a proceeding in equity or at law.

SECTION 3.  This Supplement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract. This Supplement shall become effective when a counterpart hereof
executed on behalf of the New Subsidiary shall have been delivered to the
Administrative Agent and a counterpart hereof shall have been executed on behalf
of the Administrative Agent.  Delivery of an executed counterpart of a signature
page of this Supplement by facsimile or other electronic imaging shall be
effective as delivery of a manually executed counterpart of this Supplement.

SECTION 4.  The New Subsidiary hereby represents and warrants that
(a) Schedule I sets forth, as of the date hereof, the true and correct legal
name of the New Subsidiary, its jurisdiction of organization and the location of
its chief executive office; (b) Schedule II sets forth, as of the date hereof, a
true and complete list of (i) all the Pledged Equity Interests owned by the New
Subsidiary and the percentage of the issued and outstanding units of each class
of the Equity Interests of the issuer thereof represented by the Pledged Equity
Interests owned by the New Subsidiary and (ii) all the Pledged Debt Securities
owned by the New Subsidiary; (c) Schedule III sets forth, as of the date hereof,
a true and complete list of (i) all Patents that have been granted by the United
States Patent and Trademark Office and all Patents for which United States
applications are pending, (ii) all Copyrights that have been registered with the
United States Copyright Office and all Copyrights for which United States
registration applications are pending, (iii) all Trademarks that have been
registered with the United States Patent and Trademark Office and all Trademarks
for which United States registration applications are pending and (iv) all
material, inbound, exclusive Copyright Licenses under which such Grantor is a
licensee and that, in the case of clauses (i), (ii) and (iii) are owned by the
New Subsidiary, in each case truly and completely specifying the name of the
registered owner, title, type or mark, registration or application number,
expiration date (if already registered) or filing date, a brief description
thereof and, if applicable, the licensee and licensor; and (d) Schedule IV sets
forth, as of the date hereof, each Commercial Tort Claim in respect of which a
complaint or counterclaim has been filed by the New Subsidiary seeking damages
in an reasonably estimated to exceed $10,000,000, including a summary
description of such claim.

SECTION 5.  Except as expressly supplemented hereby, the Collateral Agreement
shall remain in full force and effect.

 

 

 

--------------------------------------------------------------------------------

 

SECTION 6.  THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.

SECTION 7.  Any provision of this Supplement held to be invalid, illegal or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such invalidity, illegality or unenforceability without
affecting the validity, legality and enforceability of the remaining provisions
hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction

SECTION 8.  All communications and notices hereunder shall be in writing and
given as provided in Section 7.01 of the Collateral Agreement.

SECTION 9.  The New Subsidiary agrees to reimburse the Administrative Agent for
its reasonable out-of-pocket expenses, including the reasonable fees, charges
and disbursements of counsel, incurred by it in connection with this Supplement,
including the preparation, execution and delivery thereof.

IN WITNESS WHEREOF, the New Subsidiary and the Administrative Agent have duly
executed this Supplement to the Collateral Agreement as of the day and year
first above written.

[Name Of New Subsidiary],

by

 

 

 

Name:

 

Title:

 

 

JPMORGAN CHASE BANK, N.A.,
as Administrative Agent

by

 

 

 

Name:

 

Title:

 

 

 

 

--------------------------------------------------------------------------------

Schedule I

to Supplement No. [●] to the

Guarantee and

Collateral Agreement

 

SCHEDULE I

New Subsidiary Information

Name

Jurisdiction of Organization

Chief Executive Office

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

Schedule II

to Supplement No. [●] to the

Guarantee and

Collateral Agreement

 

SCHEDULE II

Pledged Equity Interests

Loan Party

Issuer

Certificate Number

Number and

Class of

Equity Interests

Percentage

of Equity Interests

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Pledged Debt Securities

Loan Party Creditor

Debtor

Type

Amount

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

Schedule III

to Supplement No. [●] to the

Guarantee and

Collateral Agreement

 

SCHEDULE III

Intellectual Property

 

 

--------------------------------------------------------------------------------

Schedule IV

to Supplement No. [●] to the

Guarantee and

Collateral Agreement

 

SCHEDULE IV

Commercial Tort Claims

 

 

 

 

--------------------------------------------------------------------------------

Exhibit II-A to

Guarantee and Collateral Agreement

 

[FORM OF] PATENT SECURITY AGREEMENT dated as of [      ] (this “Agreement”),
among THE CHEMOURS COMPANY, a Delaware corporation (the “Borrower”), the other
Subsidiary Loan Parties from time to time party hereto and JPMorgan Chase Bank,
N.A. (“JPMCB”), as Administrative Agent.

Reference is made to (a) the Amended and Restated Credit Agreement dated as of
April 3, 2018 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among the Borrower, the Lenders and
Issuing Banks from time to time party thereto and JPMCB, as Administrative
Agent, and (b) the Guarantee and Collateral Agreement dated as of April 3, 2018
(as amended, restated, supplemented or otherwise modified from time to time, the
“Collateral Agreement”), among the Borrower, the Subsidiary Loan Parties from
time to time party thereto and JPMCB, as Administrative Agent.  The Lenders and
the Issuing Banks have agreed to extend credit to the Borrower subject to the
terms and conditions set forth in the Credit Agreement.  The obligations of the
Lenders and the Issuing Banks to extend such credit are conditioned upon, among
other things, the execution and delivery of this Agreement. The Subsidiary Loan
Parties party hereto (other than the Borrower) are Affiliates of the Borrower,
will derive substantial benefits from the extension of credit to the Borrower
pursuant to the Credit Agreement and are willing to execute and deliver this
Agreement in order to induce the Lenders and the Issuing Banks to extend such
credit.  Accordingly, the parties hereto agree as follows:    

SECTION 1.  Terms.  Each capitalized term used but not otherwise defined herein
shall have the meaning specified in the Credit Agreement or the Collateral
Agreement, as applicable.  The rules of construction specified in Section 1.03
of the Credit Agreement also apply to this Agreement, mutatis mutandis.

SECTION 2.  Grant of Security Interest.  As security for the payment or
performance in full of the Obligations, each Grantor pursuant to the Collateral
Agreement did, and hereby does, pledge and collaterally assign to the
Administrative Agent, its successors and assigns, for the benefit of the Secured
Parties, and hereby grants to the Administrative Agent, its successors and
assigns, for the benefit of the Secured Parties, a security interest in all of
such Grantor’s right, title and interest in, to and under any and all of the
following assets now owned or at any time hereafter acquired by such Grantor or
in, to or under which such Grantor now has or at any time hereafter may acquire
any right title or interest (collectively, the “Patent Collateral”):

(a) all letters patent of the United States of America or the equivalent thereof
in any other country, all registrations and recordings thereof, and all
applications for letters patent of the United States of America or the
equivalent thereof in any other country or any political subdivision thereof,
including registrations, recordings and pending applications in the United
States Patent and Trademark Office or any similar office in any other country or
any political subdivision thereof, including, in the case of such Grantor, any
of the United States patents and patent applications set forth under its name on
Schedule I; and

 

 

 

--------------------------------------------------------------------------------

2

(b) all reissues, continuations, divisionals, continuations-in-part,
reexaminations, supplemental examinations, inter partes reviews, renewals,
adjustments or extensions thereof, and the inventions disclosed or claimed
therein, including the right to make, have made, use, sell, offer to sell,
import or export the inventions disclosed or claimed therein.

SECTION 3. Collateral Agreement.  The security interests granted to the
Administrative Agent herein are granted in furtherance, and not in limitation
of, the security interests granted to the Administrative Agent pursuant to the
Collateral Agreement.  Each Grantor hereby acknowledges and affirms that the
rights and remedies of the Administrative Agent with respect to the Patent
Collateral are more fully set forth in the Collateral Agreement, the terms and
provisions of which are hereby incorporated herein by reference as if fully set
forth herein.  In the event of any conflict between the terms of this Agreement
and the Collateral Agreement, the terms of the Collateral Agreement shall
govern.

SECTION 4. Counterparts.  This Agreement may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract.  Delivery of an executed counterpart of a signature page of
this Agreement by facsimile or other electronic imaging shall be effective as
delivery of a manually executed counterpart of this Agreement.

SECTION 5. Governing Law.  This Agreement and any claim, controversy, dispute or
cause of action (whether in contract or tort or otherwise) based upon, arising
out of or relating to this Agreement and the transactions contemplated hereby
shall be governed by, and construed in accordance with, the law of the State of
New York.  

[Signature Pages Follow]

 

 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

 

[BORROWERS],

by

 

 

 

Name:

 

Title:

 

 

[NAME OF GRANTOR],

by

 

 

 

Name:

 

Title:

 

 

JPMORGAN CHASE BANK, N.A., as
Administrative Agent,

by

 

 

 

Name:

 

Title:

 

 

[OTHER GRANTORS],

by

 

 

 

Name:

 

Title:

 

 

 




 

--------------------------------------------------------------------------------

 

SCHEDULE I

U.S. Patent Registrations1

Registered Owner

Title

Registration No.

Issue Date

 

 

 

 

 

 

 

 

 

 

 

 

 

U.S. Patent Applications2

Registered Owner

Title

Application No.

Application Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1 

List in numerical order by Registration No.

2 

List in numerical order by Application No.

 

--------------------------------------------------------------------------------

Exhibit II-B to

Guarantee and Collateral Agreement

 

[FORM OF] TRADEMARK SECURITY AGREEMENT dated as of [      ] (this “Agreement”),
THE CHEMOURS COMPANY, a Delaware corporation (the “Borrower”), the other
Subsidiary Loan Parties from time to time party hereto and JPMorgan Chase Bank,
N.A. (“JPMCB”), as Administrative Agent.

Reference is made to (a) the Amended and Restated Credit Agreement dated as of
April 3, 2018 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among the Borrower, the Lenders and
Issuing Banks from time to time party thereto and JPMCB, as Administrative
Agent, and (b) the Guarantee and Collateral Agreement dated as of April 3, 2018
(as amended, restated, supplemented or otherwise modified from time to time, the
“Collateral Agreement”), among the Borrower, the Subsidiary Loan Parties from
time to time party thereto and JPMCB, as Administrative Agent.  The Lenders and
the Issuing Banks have agreed to extend credit to the Borrower subject to the
terms and conditions set forth in the Credit Agreement.  The obligations of the
Lenders and the Issuing Banks to extend such credit are conditioned upon, among
other things, the execution and delivery of this Agreement. The Subsidiary Loan
Parties party hereto (other than the Borrower) are Affiliates of the Borrower,
will derive substantial benefits from the extension of credit to the Borrower
pursuant to the Credit Agreement and are willing to execute and deliver this
Agreement in order to induce the Lenders and the Issuing Banks to extend such
credit.  Accordingly, the parties hereto agree as follows:    

SECTION 1.  Terms.  Each capitalized term used but not otherwise defined herein
shall have the meaning specified in the Credit Agreement or the Collateral
Agreement, as applicable.  The rules of construction specified in Section 1.03
of the Credit Agreement also apply to this Agreement, mutatis mutandis.

SECTION 2.  Grant of Security Interest.  As security for the payment or
performance in full of the Obligations, each Grantor pursuant to the Collateral
Agreement did, and hereby does, pledge and collaterally assign to the
Administrative Agent, its successors and assigns, for the benefit of the Secured
Parties, and hereby grants to the Administrative Agent, its successors and
assigns, for the benefit of the Secured Parties, a security interest in all of
such Grantor’s right, title and interest in, to and under any and all of the
following assets now owned or at any time hereafter acquired by such Grantor or
in, to or under which such Grantor now has or at any time hereafter may acquire
any right title or interest (collectively, the “Trademark Collateral”):

(a) all trademarks, service marks, trade names, corporate names, company names,
business names, fictitious business names, trade styles, trade dress, logos,
domain names, global top level domain names, other source or business
identifiers, designs and general intangibles of like nature, all registrations
and recordings thereof, and all registration and recording applications filed in
connection therewith, including registrations and registration applications in
the United States Patent and Trademark Office or any similar offices in any
State of the United States of America or any other country or any political
subdivision thereof, all extensions or renewals thereof, and all common law
rights related thereto, including, in the case of such

 

--------------------------------------------------------------------------------

2

Grantor, the United States trademark registrations and applications set forth
under its name on Schedule I; and

(b) all goodwill associated therewith or symbolized thereby.

Notwithstanding anything to the contrary contained in clauses (a) and (b) above,
the security interest created by this Agreement shall not extend to any
intent-to-use trademark or service mark application filed pursuant to Section
1(b) of the Lanham Act prior to the filing and acceptance of a “Statement of
Use” or “Amendment to Allege Use” pursuant to Sections 1(c) and 1(d) of the
Lanham Act with respect thereto.

SECTION 3. Collateral Agreement.  The security interests granted to the
Administrative Agent herein are granted in furtherance, and not in limitation
of, the security interests granted to the Administrative Agent pursuant to the
Collateral Agreement.  Each Grantor hereby acknowledges and affirms that the
rights and remedies of the Administrative Agent with respect to the Trademark
Collateral are more fully set forth in the Collateral Agreement, the terms and
provisions of which are hereby incorporated herein by reference as if fully set
forth herein.  In the event of any conflict between the terms of this Agreement
and the Collateral Agreement, the terms of the Collateral Agreement shall
govern.

SECTION 4. Counterparts.  This Agreement may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract.  Delivery of an executed counterpart of a signature page of
this Agreement by facsimile or other electronic imaging shall be effective as
delivery of a manually executed counterpart of this Agreement.

SECTION 5. Governing Law.  This Agreement and any claim, controversy, dispute or
cause of action (whether in contract or tort or otherwise) based upon, arising
out of or relating to this Agreement and the transactions contemplated hereby
shall be governed by, and construed in accordance with, the law of the State of
New York.

[Signature Pages Follow]

 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

[BORROWERS],

by

 

 

 

Name:

 

Title:

 

 

[NAME OF GRANTOR],

by

 

 

 

Name:

 

Title:

 

 

JPMORGAN CHASE BANK, N.A., as
Administrative Agent,

by

 

 

 

Name:

 

Title:

 

 

[OTHER GRANTORS],

by

 

 

 

Name:

 

Title:

 

 

 




 

--------------------------------------------------------------------------------

 

SCHEDULE I

U.S. Trademark Registrations1

Registered Owner

Mark

Registration No.

Registration Date

 

 

 

 

 

 

 

 

 

U.S. Trademark Applications

Registered Owner

Mark

Application No.

Filing Date

 

 

 

 

 

 

 

 

 

State Trademark Registrations2

State

Mark

Registration No.

Expiration Date

 

 

 

 

 

 

 

 

 

 

 

1 

List in numerical order by Registration No.

2 

List in alphabetical order by state and numerical order by Registration No.
within each state.

 

--------------------------------------------------------------------------------

Exhibit II-C to

Guarantee and Collateral Agreement

[FORM OF] COPYRIGHT SECURITY AGREEMENT dated as of [      ] (this “Agreement”),
among THE CHEMOURS COMPANY, a Delaware corporation (the “Borrower”), the other
Subsidiary Loan Parties from time to time party hereto and JPMorgan Chase Bank,
N.A. (“JPMCB”), as Administrative Agent.

Reference is made to (a) the Amended and Restated Credit Agreement dated as of
April 3, 2018 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among the Borrower, the Lenders and
Issuing Banks from time to time party thereto and JPMCB, as Administrative
Agent, and (b) the Guarantee and Collateral Agreement dated as of April 3, 2018
(as amended, restated, supplemented or otherwise modified from time to time, the
“Collateral Agreement”), among the Borrower, the Subsidiary Loan Parties from
time to time party thereto and JPMCB, as Administrative Agent.  The Lenders and
the Issuing Banks have agreed to extend credit to the Borrower subject to the
terms and conditions set forth in the Credit Agreement.  The obligations of the
Lenders and the Issuing Banks to extend such credit are conditioned upon, among
other things, the execution and delivery of this Agreement.  The Subsidiary Loan
Parties party hereto (other than the Borrower) are Affiliates of the Borrower,
will derive substantial benefits from the extension of credit to the Borrower
pursuant to the Credit Agreement and are willing to execute and deliver this
Agreement in order to induce the Lenders and the Issuing Banks to extend such
credit.  Accordingly, the parties hereto agree as follows:    

SECTION 1.  Terms.  Each capitalized term used but not otherwise defined herein
shall have the meaning specified in the Credit Agreement or the Collateral
Agreement, as applicable.  The rules of construction specified in Section 1.03
of the Credit Agreement also apply to this Agreement, mutatis mutandis.

SECTION 2.  Grant of Security Interest.  As security for the payment or
performance in full of the Obligations, each Grantor pursuant to the Collateral
Agreement did, and hereby does, pledge and collaterally assign to the
Administrative Agent, its successors and assigns, for the benefit of the Secured
Parties, and hereby grants to the Administrative Agent, its successors and
assigns, for the benefit of the Secured Parties, a security interest in all of
such Grantor’s right, title and interest in, to and under any and all of the
following assets now owned or at any time hereafter acquired by such Grantor or
in, to or under which such Grantor now has or at any time hereafter may acquire
any right title or interest (collectively, the “Copyright Collateral”):

(a) all copyright rights in any work subject to the copyright laws of the United
States of America or any other country or any political subdivision thereof,
whether as author, assignee, transferee or otherwise;

(b) all registrations and applications for registration of any such copyright in
the United States of America or any other country, including registrations,
recordings, supplemental registrations, pending applications for registration
and renewals in the United States Copyright Office (or any similar office in any
other country or any political

 

 

--------------------------------------------------------------------------------

2

subdivision thereof), including, in the case of any Grantor, any United States
copyright registrations and applications set forth under its name on Schedule I;

(c) any other adjacent or other rights related or appurtenant to the foregoing,
including moral rights; and

(d) all material, inbound, exclusive United States Copyright Licenses under
which any Grantor is a licensee, including those listed on Schedule I.

SECTION 3. Collateral Agreement.  The security interests granted to the
Administrative Agent herein are granted in furtherance, and not in limitation
of, the security interests granted to the Administrative Agent pursuant to the
Collateral Agreement.  Each Grantor hereby acknowledges and affirms that the
rights and remedies of the Administrative Agent with respect to the Copyright
Collateral are more fully set forth in the Collateral Agreement, the terms and
provisions of which are hereby incorporated herein by reference as if fully set
forth herein.  In the event of any conflict between the terms of this Agreement
and the Collateral Agreement, the terms of the Collateral Agreement shall
govern.

SECTION 4. Counterparts.  This Agreement may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract.  Delivery of an executed counterpart of a signature page of
this Agreement by facsimile or other electronic imaging shall be effective as
delivery of a manually executed counterpart of this Agreement.

SECTION 5. Governing Law.  This Agreement and any claim, controversy, dispute or
cause of action (whether in contract or tort or otherwise) based upon, arising
out of or relating to this Agreement and the transactions contemplated hereby
shall be governed by, and construed in accordance with, the law of the State of
New York.

[Signature Pages Follow]

 

 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

[BORROWERS],

by

 

 

 

Name:

 

Title:

 

 

[NAME OF GRANTOR],

by

 

 

 

Name:

 

Title:

 

 

JPMORGAN CHASE BANK, N.A., as
Administrative Agent,

by

 

 

 

Name:

 

Title:

 

[other grantors],

by

 

 

 

Name:

 

Title:

 

 




 

--------------------------------------------------------------------------------

 

SCHEDULE I

 

Copyright Registrations

 

Registered Owner

Title

Copyright Number

Registration Date

 

 

 

 

 

 

 

 

 

 

 

 

 

Copyright Applications

 

Registered Owner

Title

Application Number

Filing Date

 

 

 

 

 

 

 

 

 

 

 

 

 

Exclusive Copyright Licenses

Licensee

Licensor

Title

Copyright Number

Expiration Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

EXHIBIT C

[FORM OF] PERFECTION CERTIFICATE

[●], 2018

Reference is made to the Amended and Restated Credit Agreement dated as of April
3, 2018, (as amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”) among The Chemours Company (the “Borrower” and, together
with the Subsidiary Loan Parties, the “Grantors”), the Lenders and Issuing Banks
from time to time party thereto and JPMorgan Chase Bank, N.A., as administrative
agent (in such capacity, the “Administrative Agent”). Capitalized terms used but
not defined herein have the meanings set forth in either the Credit Agreement or
the Collateral Agreement referred to therein, as applicable.

The undersigned, a Financial Officer of the Borrower, hereby certifies to the
Administrative Agent and each other Secured Party as follows:

1.Names.  A.The exact legal name of each Grantor, as such name appears in its
respective certificate of formation or other organizational document is as
follows:

Exact Legal Name of Each Grantor

 

 

 

 

 

 

B.Set forth below is each other legal name each Grantor has had in the past five
years, together with the date of the relevant change:

Grantor

Other Legal Name

 

 

 

 

 

 

 

 

 

 

 

C.Except as set forth in Schedule 1 hereto, no Grantor has changed its identity
or corporate structure in any way within the past five years.  Changes in
identity or corporate structure would include mergers, consolidations and
acquisitions, as well as any change in the form, nature or jurisdiction of
organization.  If any such change has occurred, include in Schedule 1 the
information required by Sections 1 and 2 of this certificate as to each acquiree
or constituent party to a merger or consolidation.

 

 

 

--------------------------------------------------------------------------------

 

D.Set forth below is (i) the Organizational Identification Number, if any,
issued by the jurisdiction of formation of each Grantor that is a registered
organization and (ii) the Federal Taxpayer Identification Number of each
Grantor, in each case where such information is required to be included in
financing statements by the Uniform Commercial Code filing office in the
jurisdiction in which such Grantor is located:

Grantor

Organizational Identification Number

Federal Taxpayer Identification Number

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2.Current Locations.  A.The chief executive office of each Grantor is located at
the address set forth opposite its name below:

Grantor

Mailing Address

County

State

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

B.The jurisdiction of formation of each Grantor that is a registered
organization is set forth opposite its name below:

Grantor

Jurisdiction

 

 

 

 

 

 

 

 

 

 

 

C.Set forth below is a list of all owned real property (fair market value
greater than $25,000,000) located in the United States held by each Grantor, the
name of the Grantor that owns said property and the fair market value of said
property:

Grantor

Site

Address

Estimated Fair Market Value

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

D.Set forth below opposite the name of each Grantor are the names and addresses
of all Persons other than such Grantor that have possession of a material amount
of Collateral (fair market value greater than $10,000,000) of such Grantor:

Grantor

Person’s Name

Person’s Address

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

E.Set forth below opposite the name of each Grantor are all locations where such
Grantor maintains any books or records relating to any Accounts Receivable,
having a fair market value in excess of $5,000,000 (with each location at which
chattel paper, if any, is kept being indicated by an “*”):

Grantor

Mailing Address

County

State

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

F.Set forth below opposite the name of each Grantor are all locations not
identified  above where such Grantor maintains any Equipment or other Collateral
(fair market value greater than $10,000,000):

Grantor

Property Type

Primary Use

Mailing Address

County

State

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3.File Search Reports.  File search reports have been obtained from each Uniform
Commercial Code filing office identified with respect to such Grantor in Section
2 hereof, and such search reports reflect no liens against any of the Collateral
other than those permitted under the Credit Agreement or those which have been
or will contemporaneously with the initial funding of Loans on the Effective
Date be released or terminated.

4.UCC Filings.  Financing statements in substantially the form of Schedule 4
hereto have been prepared for filing in the proper Uniform Commercial Code
filing office in the jurisdiction in which each Grantor is located and, to the
extent any of the collateral is comprised of fixtures,

 

--------------------------------------------------------------------------------

 

timber to be cut or as extracted collateral from the wellhead or minehead, in
the proper local jurisdiction, in each case as set forth with respect to such
Grantor in Section 2 hereof.

5.Stock Ownership and other Equity Interests.  Attached hereto as Schedule 5 is
a true and correct list of all the issued and outstanding stock, partnership
interests, limited liability company membership interests or other Equity
Interests of each Subsidiary held directly by a Grantor and the record and
beneficial owners of such stock, partnership interests, membership interests or
other Equity Interests.  Also set forth on Schedule 5 is each equity investment
held directly by a Grantor that represents 50% or less of the Equity Interests
of the Person in which such investment was made.

6.Debt Instruments.  Attached hereto as Schedule 6 is a true and correct list of
all promissory notes and other evidence of Indebtedness with a principal amount
in excess of $10,000,000 held by each Grantor that are required to be pledged
under the Collateral Agreement, including all intercompany notes between (a) the
Borrower and each Subsidiary and (b) each Subsidiary and each other such
Subsidiary.

7.Assignment of Claims Act.  Attached hereto as Schedule 7 is a true and correct
list of all written contracts between a Grantor and the United States government
or any department or agency thereof that have a remaining value of at least
$10,000,000, setting forth the contract number, name and address of contracting
officer (or other party to whom a notice of assignment under the Assignment of
Claims Act should be sent), contract start date and end date, agency with which
the contract was entered into, and a description of the contract type.

8.Advances.  Attached hereto as Schedule 8 is a true and correct list of all
advances made by the Borrower to any Subsidiary or made by any Subsidiary to the
Borrower or to any other Subsidiary (other than those identified on Schedule 6).

9.Mortgage Filings.  Attached hereto as Schedule 9 is a schedule setting forth,
with respect to each Mortgaged Property, (a) the exact name of the Person that
owns such property as such name appears in its certificate of incorporation or
other organizational document, (b) if different from the name identified
pursuant to clause (a), the exact name of the current record owner of such
property reflected in the records of the filing office for such property
identified pursuant to the following clause and (c) the filing office in which a
Mortgage with respect to such property must be filed or recorded in order for
the Administrative Agent to obtain a perfected security interest therein.

10.Intellectual Property.  Attached hereto as Schedule 10A is a schedule setting
forth all of each Grantor’s Patents, including the name of the registered owner,
the issue or registration number (as applicable) and the issue or registration
date (as applicable) of each Patent owned by any Grantor and registered or for
which registration applications are pending in the United States. Attached
hereto as Schedule 10B is a schedule setting forth all of each Grantor’s
Trademarks, including the name of the registered owner, the issue or
registration number (as applicable) and the issue or registration date (as
applicable) of each Trademark owned by any Grantor and registered or for which
registration applications are pending in the United States.  Attached hereto as
Schedule 10C is a schedule setting forth all of each Grantor’s Copyrights and
material United States exclusive inbound Copyright Licenses, including the name
of the registered owner, the

 

--------------------------------------------------------------------------------

 

registration number and the registration date of each Copyright or material
United States exclusive inbound Copyright License owned by any Grantor and
registered or for which registration applications are pending in the United
States.

11.Commercial Tort Claims.  Attached hereto as Schedule 11 is a true and correct
list of commercial tort claims held by any Grantor in which it reasonably
expects to recover an amount greater than $10,000,000, including a brief
description thereof

[Remainder of page intentionally left blank]




 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned have duly executed this certificate as of
the date first set forth above.

THE CHEMOURS COMPANY,
as the Borrower,

by

                                            

Name:  

Title:    

1.  

 

--------------------------------------------------------------------------------

EXHIBIT D

 

[FORM OF] SUPPLEMENTAL PERFECTION CERTIFICATE

[●], 2018

Reference is made to the Amended and Restated Credit Agreement dated as of April
3, 2018, (as amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”) among The Chemours Company (the “Borrower” and, together
with the Subsidiary Loan Parties, the “Grantors”), the Lenders and Issuing Banks
from time to time party thereto and JPMorgan Chase Bank, N.A., as administrative
agent (in such capacity, the “Administrative Agent”). Capitalized terms used but
not defined herein have the meanings set forth in either the Credit Agreement or
the Collateral Agreement referred to therein, as applicable.

This Certificate is dated as of [●], 20[●], and is delivered pursuant to Section
5.03(b) of the Credit Agreement (this Certificate and each other Certificate
heretofore delivered pursuant to Section 5.03(b) of the Credit Agreement being
referred to as a “Supplemental Perfection Certificate”) and supplements the
information set forth in the Perfection Certificate delivered on the Effective
Date (as supplemented from time to time by the Supplemental Perfection
Certificates delivered after the Effective Date and prior to the date hereof,
the “Prior Perfection Certificate”).

The undersigned, a Financial Officer of the Borrower, hereby certifies to the
Administrative Agent and each other Secured Party as follows:

1.

Names.  A.Except as set forth in the chart below, the chart in Section 1.A of
the Prior Perfection Certificate sets forth the exact legal name of each
Grantor, as such name appears in its respective certificate of formation or
other organizational document:

Exact Legal Name of Each Grantor

 

 

 

 

 

 

B.Except as set forth in the chart below, the chart in Section 1.B of the Prior
Perfection Certificate sets forth each other legal name each Grantor has had in
the past five years, together with the date of the relevant change:

Grantor

Other Legal Name

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

C.Except as set forth in Schedule 1 hereto or in Schedule 1 of the Prior
Perfection Certificate, no Grantor has changed its identity or corporate
structure in any way within the past five years.  Changes in identity or
corporate structure would include mergers, consolidations and acquisitions, as
well as any change in the form, nature or jurisdiction of organization.  If any
such change has occurred, include in Schedule 1 hereto the information required
by Sections 1 and 2 of this certificate as to each acquiree or constituent party
to a merger or consolidation.

D.Except as set forth in the chart below, the chart in Section 1.D of the Prior
Perfection Certificate sets forth (i) the Organizational Identification Number,
if any, issued by the jurisdiction of formation of each Grantor that is a
registered organization and (ii) the Federal Taxpayer Identification Number of
each Grantor, in each case where such information is required to be included in
financing statements by the Uniform Commercial Code filing office in the
jurisdiction in which such Grantor is located:

Grantor

Organizational Identification Number

Federal Taxpayer Identification Number

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2.Current Locations.  A.Except as set forth in the chart below, the chart in
Section 2.A of the Prior Perfection Certificate sets forth the address at which
the chief executive office of each Grantor is located opposite its name:

Grantor

Mailing Address

County

State

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

B.Except as set forth in the chart below, the chart in Section 2.B of the Prior
Perfection Certificate sets forth the jurisdiction of formation of each Grantor
that is a registered organization:

Grantor

Jurisdiction

 

 

 

 

 

 

 

 

 

 

 

C.Except as set forth in the chart below, the chart in Section 2.C of the Prior
Perfection Certificate sets forth is a list of all owned real property (fair
market value greater than $25,000,000)

 

--------------------------------------------------------------------------------

 

located in the United States held by each Grantor, the name of the Grantor that
owns said property and the fair market value of said property:

Grantor

Site

Address

Estimated Fair Market Value

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

D.Except as set forth in the chart below, the chart in Section 2.D of the Prior
Perfection Certificate sets forth the names and addresses of all Persons other
than each Grantor that have possession of a material amount of Collateral (fair
market value greater than $10,000,000) of such Grantor opposite the name of such
Grantor:

Grantor

Person’s Name

Person’s Address

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

E.Except as set forth in the chart below, the chart in Section 2.E of the Prior
Perfection Certificate sets forth all locations where each Grantor maintains any
books or records relating to any Accounts Receivable, having a fair market value
in excess of $5,000,000 (with each location at which chattel paper, if any, is
kept being indicated by an “*”) opposite the name of such Grantor:

Grantor

Mailing Address

County

State

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

F.Except as set forth in the chart below, the chart in Section 2.F of the Prior
Perfection Certificate sets forth all locations not identified above where each
Grantor maintains any Equipment or other Collateral (fair market value greater
than $10,000,000) opposite the name of such Grantor:

Grantor

Property Type

Primary Use

Mailing Address

County

State

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

3.File Search Reports.  To the extent that this Supplemental Perfection
Certificate contains an update to Section 2.A or Section 2.B hereto, any
necessary or advisable file search reports, as reasonably determined by the
Administrative Agent in consultation with the Borrower, have been obtained from
each Uniform Commercial Code filing office identified with respect to such
Grantor in Section 2 of this Supplemental Perfection Certificate, and such
search reports reflect no liens against any of the Collateral other than those
permitted under the Credit Agreement.

4.UCC Filings.  To the extent that this Supplemental Perfection Certificate
contains an update to Section 2.A or 2.B hereto, any necessary or advisable
financing statements, as reasonably determined by the Administrative Agent in
consultation with the Borrower, have been prepared  for filing in substantially
the form of Schedule 4 hereto in the proper Uniform Commercial Code filing
office in the jurisdiction in which each Grantor is located as set forth with
respect to such Grantor in Section 2 hereof and, to the extent any of the
collateral is comprised of fixtures, timber to be cut or as extracted collateral
from the wellhead or minehead, in the proper local jurisdiction, in each case as
set forth with respect to such Grantor in Section 2 hereof.

5.Stock Ownership and other Equity Interests.  Except as set forth in Schedule 5
hereto, Schedule 5 of the Prior Perfection Certificate sets forth a true and
correct list of all the issued and outstanding stock, partnership interests,
limited liability company membership interests or other Equity Interests of each
Subsidiary held directly by a Grantor and the record and beneficial owners of
such stock, partnership interests, membership interests or other Equity
Interests.  Except as set forth on Schedule 5 hereto, Schedule 5 or the Prior
Perfection Certificate also sets forth each equity investment held directly by a
Grantor that represents 50% or less of the Equity Interests of the Person in
which such investment was made.

6.Debt Instruments.  Except as set forth in Schedule 6 hereto, Schedule 6 of the
Prior Perfection Certificate sets forth a true and correct list of all
promissory notes and other evidence of Indebtedness with a principal amount in
excess of $10,000,000 held by each Grantor that are required to be pledged under
the Collateral Agreement, including all intercompany notes between (a) the
Borrower and each Subsidiary and (b) each Subsidiary and each other such
Subsidiary.

7.Assignment of Claims Act.  Except as set forth in Schedule 7 hereto, Schedule
7 of the Prior Perfection Certificate sets forth a true and correct list of all
written contracts between a Grantor and the United States government or any
department or agency thereof that have a remaining value of at least
$10,000,000, setting forth the contract number, name and address of contracting
officer (or other party to whom a notice of assignment under the Assignment of
Claims Act should be sent), contract start date and end date, agency with which
the contract was entered into, and a description of the contract type.

8.Advances.  Except as set forth in Schedule 8 hereto, Schedule 8 of the Prior
Perfection Certificate sets forth a true and correct list of all advances made
by the Borrower to any Subsidiary or made by any Subsidiary to the Borrower or
to any other Subsidiary (other than those identified on Schedule 6 hereto or on
Schedule 6 of the Prior Perfection Certificate).

9.Mortgage Filings.  Except as set forth in Schedule 9 hereto, Schedule 9 of the
Prior Perfection Certificate sets forth, with respect to each Mortgaged
Property, (a) the exact name of the Person that owns such property as such name
appears in its certificate of incorporation or other

 

--------------------------------------------------------------------------------

 

organizational document, (b) if different from the name identified pursuant to
clause (a), the exact name of the current record owner of such property
reflected in the records of the filing office for such property identified
pursuant to the following clause and (c) the filing office in which a Mortgage
with respect to such property must be filed or recorded in order for the
Administrative Agent to obtain a perfected security interest therein.

10.Intellectual Property.  Except as set forth in Schedule 10A hereto, Schedule
10A of the Prior Perfection Certificate sets forth all of each Grantor’s
Patents, including the name of the registered owner, the issue or registration
number (as applicable) and the issue or registration date (as applicable) of
each Patent owned by any Grantor and registered or for which registration
applications are pending in the United States.  Except as set forth in Schedule
10B hereto, Schedule 10B of the Prior Perfection Certificate sets forth all of
each Grantor’s Trademarks, including the name of the registered owner, the issue
or registration number (as applicable) and the issue or registration date (as
applicable) of each Trademark owned by any Grantor and registered or for which
registration applications are pending in the United States.  Except as set forth
in Schedule 10C hereto, Schedule 10C of the Prior Perfection Certificate sets
forth all of each Grantor’s Copyrights and material United States exclusive
inbound Copyright Licenses, including the name of the registered owner, the
registration number and the registration date of each Copyright or material
United States exclusive inbound Copyright License owned by any Grantor and
registered or for which registration applications are pending in the United
States.

11.Commercial Tort Claims.  Except as set forth in Schedule 11 hereto, Schedule
11 of the Prior Perfection Certificate sets forth a true and correct list of
commercial tort claims held by any Grantor in which it reasonably expects to
recover an amount greater than $10,000,000, including a brief description
thereof.

[Remainder of page intentionally left blank]




 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned have duly executed this certificate on this
[●] day of [●].

THE CHEMOURS COMPANY,
as the Borrower,

by

                                            

Name:  

Title:    

 

 

 

 

--------------------------------------------------------------------------------

EXHIBIT E

 

[FORM OF] INTERCOMPANY INDEBTEDNESS SUBORDINATION AGREEMENT dated as of [●],
2018 (this “Agreement”), among The Chemours Company, a Delaware corporation (the
“Borrower”), the other Intercompany Lenders and Intercompany Debtors (as defined
below) from time to time party hereto and JPMorgan Chase Bank, N.A. (“JPMCB”),
as Administrative Agent.

Reference is made to the Amended and Restated Credit Agreement dated as of April
3, 2018 (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among the Borrower, the Lenders and Issuing Banks
from time to time party thereto and JPMCB, as Administrative Agent.

The Credit Agreement provides that (i) any Restricted Subsidiary may make loans,
advances and other extensions of credit to the Borrower and (ii) any Restricted
Subsidiary that is not a Subsidiary Loan Party may make loans, advances and
other extensions of credit to any Restricted Subsidiary that is a Loan Party, so
long as, in each case, any Indebtedness resulting therefrom is subordinated to
the Obligations on the terms set forth in this Agreement.  For purposes of this
Agreement, (a) “Intercompany Indebtedness” means any Indebtedness owed by (i)
the Borrower to any Restricted Subsidiary or (ii) any Restricted Subsidiary that
is a Loan Party to any Restricted Subsidiary that is not a Subsidiary Loan
Party, together with all interest (including interest accruing during the
pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding) on
such Indebtedness and all other monetary obligations of any Loan Party arising
from or in respect of such Indebtedness, including obligations to pay fees,
expense reimbursement obligations and indemnification obligations, whether
primary, secondary, direct, contingent, fixed or otherwise (including monetary
obligations incurred during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), (b) each of the Loan Parties, in its capacity as
an obligor in respect of any Intercompany Indebtedness, is referred to herein as
an “Intercompany Debtor”, (c) each of the Restricted Subsidiaries, in its
capacity as an obligee in respect of any Intercompany Indebtedness, is referred
to herein as an “Intercompany Lender” and (d) the Lenders, the Issuing Banks and
other holders of any Obligations are sometimes referred to as “Senior Lenders”.

The Lenders and the Issuing Banks have agreed to extend credit to the Borrower,
and to permit the Borrower and the Subsidiary Loan Parties to incur Intercompany
Indebtedness, subject to the terms and conditions set forth in the Credit
Agreement.  The ability of the Borrower and the Subsidiary Loan Parties to incur
Intercompany Indebtedness under Section 6.01(d) of the Credit Agreement is
conditioned upon, among other things, the execution and delivery of this
Agreement.  In accordance with the Credit Agreement, each Restricted Subsidiary
desires to enter into this Agreement in order to subordinate, on the terms set
forth herein, its rights, as an Intercompany Lender, to payment under any
Intercompany Indebtedness to the prior payment in full in cash of the Loan
Document Obligations.  The Restricted Subsidiaries are Affiliates of the
Borrower, will derive substantial benefits from the extension of credit to the
Borrower pursuant to the Credit Agreement and the provision of other financial
accommodations to the Borrower and the Restricted Subsidiaries by the Senior
Lenders (as defined below) and are willing to execute and deliver this Agreement
in order to induce the Lenders and the Issuing Banks to extend such credit and
provide such accommodations.  Accordingly, the parties hereto agree as follows:

 

 

--------------------------------------------------------------------------------

 

12.Definitions and Construction.  Capitalized terms used but not defined herein
(including the preliminary statements hereto) have the meanings assigned to them
in the Credit Agreement.  The rules of construction specified in Section 1.03 of
the Credit Agreement shall apply to this Agreement, mutatis mutandis.

13.Subordination.  (a) Each Intercompany Lender hereby agrees that all its
right, title and interest in, to and under any Intercompany Indebtedness owed by
any Intercompany Debtor shall be subordinate, and junior in right of payment, to
the extent and in the manner hereinafter set forth, to all Obligations of such
Intercompany Debtor until the payment in full in cash of all Loan Document
Obligations (other than contingent obligations for indemnification, expense
reimbursement, tax gross up or yield protection as to which no claim has been
made) of such Intercompany Debtor; provided that such Intercompany Debtor may
make payments to the applicable Intercompany Lender unless and until an Event of
Default shall have occurred and be continuing or would result therefrom (such
Obligations, including interest thereon accruing after the commencement of any
proceedings referred to in paragraph (b) of this Section, whether or not such
interest is an allowed claim in such proceeding, being hereinafter collectively
referred to as “Senior Indebtedness”).

(b)In the event of any insolvency or bankruptcy proceedings, and any
receivership, liquidation, reorganization or other similar proceedings in
connection therewith, relating to any Intercompany Debtor or to its property,
and in the event of any proceedings for voluntary liquidation, dissolution or
other winding up of such Intercompany Debtor, whether or not involving
insolvency or bankruptcy, if an Event of Default has occurred and is continuing,
(i) the holders of Senior Indebtedness shall be paid in full in cash in respect
of all amounts constituting Senior Indebtedness before any Intercompany Lender
shall be entitled to receive (whether directly or indirectly), or make any
demand for, any payment or distribution of any kind or character, whether in
cash securities or other property (other than Restructured Debt Securities (as
defined below)), and whether directly, by purchase, redemption, exercise of any
right of setoff or otherwise, from such Intercompany Debtor on account of any
Intercompany Indebtedness owed by such Intercompany Debtor to such Intercompany
Lender (provided that the foregoing shall not impair the right of any
Intercompany Lender to file a proof of claim in any such proceeding in
accordance with the terms hereof) and (ii) until the holders of Senior
Indebtedness are paid in full in cash in respect of all amounts constituting
Senior Indebtedness, any payment or distribution to which such Intercompany
Lender would otherwise be entitled, whether in cash, property or securities
(other than a payment of debt securities of such Intercompany Debtor that are
subordinated and junior in right of payment to the Senior Indebtedness to at
least the same extent as the Intercompany Indebtedness described in this
Agreement is subordinated and junior in right of payment to the Senior
Indebtedness then outstanding (such securities being hereinafter referred to as
“Restructured Debt Securities”)) shall instead be made to the holders of Senior
Indebtedness.

(c)If any Event of Default has occurred and is continuing, then (i) no payment
or distribution of any kind or character, whether in cash, securities or other
property (other than Restructured Debt Securities), and whether directly, by
purchase, redemption, exercise of any right of setoff or otherwise, shall be
made by or on behalf of any Intercompany Debtor, or any other Person on its
behalf, with respect to any Intercompany Indebtedness and (ii) no Intercompany
Indebtedness owing by any Intercompany Debtor to any Intercompany Lender that is
a Loan Party

 

--------------------------------------------------------------------------------

 

shall be forgiven or otherwise reduced in any way, other than as a result of
payment of such amount in full in cash.

(d)If any payment or distribution of any kind or character, whether in cash,
securities or other property (other than Restructured Debt Securities), and
whether directly, by purchase, redemption, exercise of any right of setoff or
otherwise, with respect to any Intercompany Indebtedness shall (despite these
subordination provisions) be received by any Intercompany Lender in violation of
paragraph (b) or (c) of this Section prior to all Senior Indebtedness having
been paid in full in cash, such payment or distribution shall be held by such
Intercompany Lender in trust (segregated from other property of such
Intercompany Lender) for the benefit of the Administrative Agent, and shall be
paid over or delivered to the Administrative Agent promptly upon receipt to the
extent necessary to pay all Senior Indebtedness in full in cash.

(e)Each Intercompany Lender agrees to file all claims against each relevant
Intercompany Debtor in any bankruptcy or other proceeding in which the filing of
claims is required by law in respect of any Intercompany Indebtedness, and the
Administrative Agent shall be entitled to all of such Intercompany Lender’s
rights thereunder.  If for any reason an Intercompany Lender fails to file such
claim in respect of any Intercompany Indebtedness at least ten (10) Business
Days prior to the last date on which such claim should be filed, such
Intercompany Lender hereby irrevocably appoints the Administrative Agent as its
true and lawful attorney-in-fact and the Administrative Agent is hereby
authorized to act as attorney-in-fact in such Intercompany Lender’s name to file
such claim or, in the Administrative Agent’s discretion, to assign such claim to
and cause proof of claim to be filed in the name of the Administrative Agent or
its nominee.  In all such cases, whether in administration, bankruptcy or
otherwise, the Person or Persons authorized to pay such claim shall pay to the
Administrative Agent the full amount payable on the claim in the proceeding,
and, to the full extent necessary for that purpose, each Intercompany Lender
hereby assigns to the Administrative Agent all of such Intercompany Lender’s
rights to any payments or distributions to which such Intercompany Lender
otherwise would be entitled.  If the amount so paid is greater than such
Intercompany Lender’s liability hereunder, the Administrative Agent shall pay
the excess amount to the party entitled thereto.

(f)Each Intercompany Lender and each Intercompany Debtor hereby agrees that the
subordination provisions set forth in this Agreement are for the benefit of the
Administrative Agent and the other holders of Senior Indebtedness.  The
Administrative Agent may, on behalf of itself and such other holders of Senior
Indebtedness, proceed to enforce these subordination provisions set forth
herein.

14.Waivers and Consents.  (a) Each Intercompany Lender waives the right to
compel that any property or asset of any Intercompany Debtor or any property or
asset of any guarantor of the Obligations or any other Person be applied in any
particular order to discharge the Obligations.  Each Intercompany Lender
expressly waives the right to require the Administrative Agent or any Senior
Lender to proceed against any Intercompany Debtor, any guarantor of any
Obligations or any other Person, or to pursue any other remedy in its or their
power that such Intercompany Lender cannot pursue and that would lighten such
Intercompany Lender’s burden, notwithstanding that the failure of the
Administrative Agent or any Senior Lender to do so may thereby prejudice such
Intercompany Lender.  Each Intercompany Lender agrees that it shall not be
discharged, exonerated or have its obligations hereunder reduced by the
Administrative Agent’s or any Senior Lender’s delay in proceeding against or
enforcing any remedy against any

 

--------------------------------------------------------------------------------

 

Intercompany Debtor, any guarantor of any Obligations or any other Person; by
the Administrative Agent or any Senior Lender releasing any Intercompany Debtor,
any guarantor of any Obligations or any other Person from all or any part of the
Obligations; or by the discharge of any Intercompany Debtor, any guarantor of
any Obligations or any other Person by an operation of law or otherwise, with or
without the intervention or omission of the Administrative Agent or any Senior
Lender.

(b)Each Intercompany Lender waives all rights and defenses arising out of an
election of remedies by the Administrative Agent or any Senior Lender, even
though that election of remedies, including any nonjudicial foreclosure with
respect to any property or asset securing any Obligations, has impaired the
value of such Intercompany Lender’s rights of subrogation, reimbursement or
contribution against any Intercompany Debtor, any guarantor of the Obligations
or any other Person.  Each Intercompany Lender expressly waives any rights or
defenses it may have by reason of protection afforded to any Intercompany
Debtor, any guarantor of the Obligations or any other Person with respect to the
Obligations pursuant to any anti‑deficiency laws or other laws of similar import
that limit or discharge the principal debtor’s indebtedness upon judicial or
nonjudicial foreclosure of property or assets securing any Obligations.

(c)Each Intercompany Lender agrees that, without the necessity of any
reservation of rights against it, and without notice to or further assent by it,
any demand for payment of any Obligations made by the Administrative Agent or
any Senior Lender may be rescinded in whole or in part by such Person, and any
Obligation may be continued, and the Obligations or the liability of any
Intercompany Debtor, any guarantor thereof or any other Person obligated
thereunder, or any right of offset with respect thereto, may, from time to time,
in whole or in part, be renewed, extended, modified, accelerated, compromised,
waived, surrendered or released by the Administrative Agent or the Senior
Lenders, in each case without notice to or further assent by such Intercompany
Lender, which will remain bound hereunder, and without impairing, abridging,
releasing or affecting the subordination provided for herein.

(d)Each Intercompany Lender waives any and all notice of the creation, renewal,
extension or accrual of any of the Obligations, and any and all notice of or
proof of reliance by the Senior Lenders upon this Agreement.  The Obligations,
and any of them, shall be deemed conclusively to have been created, contracted
or incurred, and the consent to create the obligations of any Intercompany
Debtor in respect of the Intercompany Indebtedness shall be deemed conclusively
to have been given, in reliance upon this Agreement.  Each Intercompany Lender
waives any protest, demand for payment and notice of default.

15.Obligations Unconditional.  All rights and interests of the Administrative
Agent and the other Senior Lenders hereunder, and all agreements and obligations
of each Intercompany Lender and each Intercompany Debtor hereunder, shall remain
in full force and effect until the termination of this Agreement in accordance
with Section 17, irrespective of:

(a)any lack of validity or enforceability of the Credit Agreement or any other
Loan Document;

(b)any change in the time, manner or place of payment of, or in any other term
of, all or any of the Obligations or any amendment or waiver or other
modification, whether

 

--------------------------------------------------------------------------------

 

by course of conduct or otherwise, of, or consent to departure from, the Credit
Agreement or any other Loan Document;

(c)any exchange, release or nonperfection of any Lien in any Collateral, or any
release, amendment, waiver or other modification, whether in writing or by
course of conduct or otherwise, of or consent to departure from, any guarantee
of any Obligations; or

(d)any other circumstances that might otherwise constitute a defense available
to, or a discharge of, any Intercompany Debtor in respect of the Obligations or
of such Intercompany Lender or such Intercompany Debtor in respect of the
subordination provisions set forth herein (other than the payment in full in
cash of the Loan Document Obligations in accordance with the requirements of
Section 7.11 of the Collateral Agreement).

16.Waiver of Claims.  (a) To the maximum extent permitted by law, each
Intercompany Lender waives any claim it might have against the Administrative
Agent or any other Senior Lender with respect to, or arising out of, any action
or failure to act or any error of judgment, negligence, or mistake or oversight
whatsoever on the part of the Administrative Agent or any other Senior Lender or
any Related Party of any of the foregoing with respect to any exercise of rights
or remedies under the Loan Documents in the absence of the gross negligence,
wilful misconduct or breach in bad faith of such Person’s agreements under the
Loan Documents (such absence to be presumed unless otherwise determined by a
court of competent jurisdiction by a final and nonappealable judgment).  None of
the Administrative Agent or any other Senior Lenders or any Related Party of any
of the foregoing shall be liable for failure to demand, collect or realize upon
any of the Collateral or any guarantee of any Obligations, or for any delay in
doing so, or shall be under any obligation to sell or otherwise dispose of any
Collateral upon the request of any Intercompany Debtor, any Intercompany Lender
or any other Person or to take any other action whatsoever with regard to the
Collateral, or any part thereof, or any such guarantee.

(b)Each Intercompany Lender, for itself and on behalf of its successors and
assigns, hereby waives any and all now existing or hereafter arising rights it
may have to require the Senior Lenders to marshal assets for the benefit of such
Intercompany Lender, or to otherwise direct the timing, order or manner of any
sale, collection or other enforcement of the Collateral or enforcement of any
rights or remedies under the Loan Documents.  The Senior Lenders are under no
duty or obligation, and each Intercompany Lender hereby waives any right it may
have to compel any Senior Lender, to pursue any guarantor or other Person who
may be liable for the Obligations, or to enforce any Lien in any Collateral.

(c)Each Intercompany Lender hereby waives and releases all rights which a
guarantor or surety with respect to the Senior Indebtedness could exercise.

17.Notices.  (a) All notices and other communications provided for herein shall
be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by email, as follows:

(i)if to the Borrower or the Administrative Agent, to it as provided in
Section 9.01 of the Credit Agreement; and

 

--------------------------------------------------------------------------------

 

(ii)if to any other Intercompany Lender or Intercompany Debtor, to it in care of
the Borrower to its address as provided in Section 9.01 of the Credit Agreement.

(b)Notices and communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices sent by email shall be deemed to have been given when sent
(except that, if not given during normal business hours for the recipient, shall
be deemed to have been given at the opening of business on the next Business Day
for the recipient).

(c)Any party hereto may change its address or email address for notices and
other communications hereunder by notice to the other parties hereto.

18.Waivers; Amendment.  (a) No failure or delay by the Administrative Agent or
any other Senior Lender in exercising any right or power hereunder shall operate
as a waiver thereof, nor shall any single or partial exercise of any such right
or power, or any abandonment or discontinuance of steps to enforce such a right
or power, preclude any other or further exercise thereof or the exercise of any
other right or power.  The rights and remedies of the Administrative Agent and
the other Senior Lenders hereunder are cumulative and are not exclusive of any
rights or remedies that they would otherwise have.  No waiver of any provision
of this Agreement or consent to any departure by the Borrower, any other
Intercompany Lender or any other Intercompany Debtor therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b) of this
Section, and then such waiver or consent shall be effective only in the specific
instance and for the specific purpose for which given.  No notice or demand on
the Borrower, any other Intercompany Lender or any other Intercompany Debtor in
any case shall entitle the Borrower, any other Intercompany Lender or any other
Intercompany Debtor to any other or further notice or demand in similar or other
circumstances.

(b)Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Administrative Agent, the Borrower and the Intercompany Lenders or
Intercompany Debtors with respect to which such waiver, amendment or
modification is to apply, subject to any consent required in accordance with
Section 9.02 of the Credit Agreement; provided that, until such time as (a) all
the Loan Document Obligations (other than contingent obligations for
indemnification, expense reimbursement, tax gross up or yield protection as to
which no claim has been made) (and, for purposes of clarity, other than Secured
Cash Management Obligations, Secured Hedging Obligations or Secured Customer
Financing Obligations) have been paid in full in cash, (b) the Lenders have no
further commitment to lend under the Credit Agreement, (c) all Letters of Credit
have expired, terminated or been backstopped or cash collateralized (in each
case, in a manner reasonably satisfactory to the applicable Issuing Bank)
(including as a result of obtaining consents of the applicable Issuing Banks as
described in Section 9.05 of the Credit Agreement) and (d) and the Issuing Banks
have no further obligations to issue, amend or extend Letters of Credit under
the Credit Agreement, the Administrative Agent shall have provided its prior
written consent to such amendment, modification, waiver or consent (which
consent shall not be unreasonably withheld or delayed).

19.Successors and Assigns.  (a) Whenever in this Agreement any of the parties
hereto is referred to, such reference shall be deemed to include the permitted
successors and assigns

 

--------------------------------------------------------------------------------

 

of such party, and all covenants, promises and agreements by or on behalf of the
Borrower, each Intercompany Lender, each Intercompany Debtor or the
Administrative Agent that are contained in this Agreement shall bind and inure
to the benefit of their respective permitted successors and assigns.

(b)The Administrative Agent and the other Secured Parties shall have a full and
unfettered right to assign or otherwise transfer the whole or any part of the
benefit of this Agreement to any Person to whom all or a corresponding part of
the Obligations are assigned or transferred, all without impairing, abridging,
releasing or affecting the subordination provided for herein.

20.Survival of Agreement.  All covenants, agreements, representations and
warranties made by the Borrower, the other Intercompany Lenders and the other
Intercompany Debtors in this Agreement shall be considered to have been relied
upon by the Administrative Agent and the other Senior Lenders and shall survive
the execution and delivery of this Agreement, regardless of any investigation
made by or on behalf of the Administrative Agent or any other Senior Lender and
notwithstanding that the Administrative Agent or any other Senior Lender may
have had notice or knowledge of any default hereunder or incorrect
representation or warranty at the time this Agreement is executed and delivered
and shall continue in full force and effect until terminated in accordance with
Section 17 hereof.  This Agreement shall apply in respect of the Obligations
notwithstanding any intermediate payment in whole or in part of the Obligations
and shall apply to the ultimate balance of the Obligations.

21.Counterparts; Effectiveness; Several Agreement.  This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  Delivery of an executed
counterpart of a signature page of this Agreement by facsimile transmission or
other electronic imaging shall be effective as delivery of a manually executed
counterpart of this Agreement.  This Agreement shall become effective as to any
Intercompany Lender or Intercompany Debtor when a counterpart hereof executed on
behalf of such Intercompany Lender or Intercompany Debtor shall have been
delivered to the Administrative Agent and a counterpart hereof shall have been
executed on behalf of the Administrative Agent and delivered to the
Borrower.  This Agreement shall be construed as a separate agreement with
respect to each Intercompany Lender and each Intercompany Debtor and may be
amended, modified, supplemented, waived or released with respect to any
Intercompany Lender or Intercompany Debtor without the approval of any other
Intercompany Lender or Intercompany Debtor and without affecting the obligations
of any other Intercompany Lender or Intercompany Debtor hereunder.

22.Severability.  Any provision of this Agreement held to be invalid, illegal or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such invalidity, illegality or unenforceability without
affecting the validity, legality and enforceability of the remaining provisions
hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

23.Further Assurances.  The Borrower, each other Intercompany Lender and each
other Intercompany Debtor agrees that it will execute any and all further
documents, agreements and instruments, and take all such further actions that
may be required under any

 

--------------------------------------------------------------------------------

 

applicable law, or that the Administrative Agent may reasonably request for the
purposes of obtaining or preserving the full benefits of the subordination
provisions set forth herein and of the rights and powers herein granted, all at
the expense of the Borrower or such Intercompany Lenders or such Intercompany
Debtors.

24.Governing Law; Jurisdiction; Consent to Service of Process; Appointment of
Service of Process Agent.  (a) This Agreement and any claim, controversy,
dispute or cause of action (whether in contract or tort or otherwise) based
upon, arising out of or relating to this Agreement and the transactions
contemplated hereby shall be governed by, and construed in accordance with, the
law of the State of New York.

(b)Each party hereto hereby irrevocably and unconditionally submits, for itself
and its property, to the jurisdiction of the Supreme Court of the State of New
York sitting in New York County and of the United States District Court of the
Southern District of New York, and any appellate court from any thereof, in any
action or proceeding arising out of or relating to this Agreement, or for
recognition or enforcement of any judgment, and each of the Borrower, each other
Intercompany Lender and each other Intercompany Debtor hereby irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding brought by it or any of its Affiliates shall be brought, and shall be
heard and determined, exclusively in such New York State or, to the extent
permitted by law, in such Federal court.  Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.  Nothing in this Agreement shall affect any right that the
Administrative Agent or any other Senior Lender may otherwise have to bring any
action or proceeding relating to this Agreement against the Borrower, any other
Intercompany Lender, any other Intercompany Debtor or any of its properties in
the courts of any jurisdiction.

(c)Each of the Borrower, each other Intercompany Lender and each other
Intercompany Debtor hereby irrevocably and unconditionally waives, to the
fullest extent permitted by law, any objection that it may now or hereafter have
to the laying of venue of any suit, action or proceeding arising out of or
relating to this Agreement in any court referred to in paragraph (b) of this
Section.  Each of the parties hereto hereby irrevocably waives, to the fullest
extent permitted by law, the defense of an inconvenient forum to the maintenance
of such action or proceeding in any such court.

(d)Each party to this Agreement irrevocably consents to the service of process
by mailing of copies of such process in the manner provided for notices in
Section 6 of this Agreement.  Nothing in this Agreement will affect the right of
any party to this Agreement or any Secured Party to serve process in any other
manner permitted by law.

25.WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR

 

--------------------------------------------------------------------------------

 

OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO
ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES
HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

26.Headings.  Section headings used herein are for convenience of reference
only, are not part of this Agreement and shall not affect the construction of,
or be taken into consideration in interpreting, this Agreement.

27.Provisions Define Relative Rights.  The subordination provisions set forth
herein are intended solely for the purpose of defining the relative rights of
the Borrower, the other Intercompany Lenders and the other Intercompany Debtors,
on the one hand, and the Administrative Agent and the other Secured Parties, on
the other hand, and no other Person shall have any right, benefit or other
interest under these subordination provisions.

28.Termination.  This Agreement and the subordination provisions set forth
herein shall terminate when all the Loan Document Obligations (other than
contingent obligations for indemnification, expense reimbursement, tax gross up
or yield protection as to which no claim has been made) have been paid in full
in cash, the Lenders have no further commitment to lend under the Credit
Agreement, the LC Exposure has been reduced to zero (including as a result of
obtaining consents of the applicable Issuing Banks as described in Section 9.05
of the Credit Agreement) and the Issuing Banks have no further obligations to
issue, amend or extend Letters of Credit under the Credit Agreement.

29.Additional Subsidiaries.  Pursuant to the Credit Agreement, certain
Subsidiaries not a party hereto on the Effective Date are required to enter into
this Agreement.  Upon execution and delivery after the date hereof by any
Subsidiary of a counterpart signature page hereto, such Subsidiary shall become
a party hereto with the same force and effect as if originally named as such
herein.  The execution and delivery of such a counterpart signature page shall
not require the consent of any party hereto.  The rights and obligations under
this Agreement of each other party hereto shall remain in full force and effect
notwithstanding the addition of any new Subsidiary as a party to this Agreement.

.

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

THE CHEMOURS COMPANY,

by

 

 

 

Name:

 

Title:  

 

 

[RESTRICTED SUBSIDIARIES],

By

 

 

 

Name:

 

Title:

 

 

 

 

 

 

--------------------------------------------------------------------------------

EXHIBIT F

 

AUCTION PROCEDURES

 

This Exhibit F is intended to summarize certain basic terms of the reverse Dutch
auction procedures pursuant to and in accordance with the terms and conditions
of Section 9.04(f) of the Amended and Restated Credit Agreement (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), of which this Exhibit F is a part.  It is not intended to be a
definitive statement of all of the terms and conditions of a reverse Dutch
auction, the definitive terms and conditions for which shall be set forth in the
applicable Auction Notice.  None of the Administrative Agent, the Auction
Manager, any of their respective Affiliates, any Purchasing Borrower Party or
any of its Affiliates makes any recommendation pursuant to the applicable
Auction Notice as to whether or not any Lender should sell by assignment any of
its Term Loans to a Purchasing Borrower Party pursuant to the applicable Auction
Notice (including, for the avoidance of doubt, by participating in the reverse
Dutch auction as a Lender), nor shall the decision by the Administrative Agent
or the Auction Manager (or any of their respective Affiliates) in its capacity
as a Lender to sell its Term Loans to a Purchasing Borrower Party be deemed to
constitute such a recommendation.  Each Lender should make its own decision as
to whether to sell any of its Term Loans and as to the principal amount of and
price to be sought for such Term Loans.  In addition, each Lender should consult
its own attorney, business advisor or tax advisor as to legal, business, tax and
related matters concerning each Auction Purchase Offer and the applicable
Auction Notice.  Capitalized terms not otherwise defined in this Exhibit F have
the meanings assigned to them in the Credit Agreement.

Summary.  A Purchasing Borrower Party may purchase (by assignment) Term Loans on
a non-pro rata basis by conducting one or more reverse Dutch auctions pursuant
to the procedures described herein and as set forth in the Credit Agreement.

 

Notice Procedures.  In connection with each Auction Purchase Offer, a Purchasing
Borrower Party will provide notification to the Auction Manager (for
distribution to the Lenders) of the Term Loans (as determined by such Purchasing
Borrower Party in its sole discretion) that will be the subject of such Auction
Purchase Offer (each, an “Auction Notice”).  Each Auction Notice shall contain
(i) the maximum principal amount (calculated on the face amount thereof) of Term
Loans of the applicable Class that the applicable Purchasing Borrower Party
offers to purchase in such Auction Purchase Offer (the “Auction Amount”), which
shall be no less than $20,000,000; (ii) the range of discounts to par (the
“Discount Range”), expressed as a range of prices (in increments of $25) per
$1,000, at which such Purchasing Borrower Party would be willing to purchase
Term Loans of such Class in such Auction Purchase Offer; and (iii) the date on
which such Auction Purchase Offer will conclude (which date shall not be fewer
than three Business Days following the distribution of the Auction Notice to the
Lenders), on which date Return Bids (as defined below) will be due by 1:00 p.m.,
New York City time (as such date and time may be extended by the Auction
Manager, the “Expiration Time”).  Such Expiration Time may be extended for a
period not exceeding three Business Days upon notice by the applicable
Purchasing Borrower Party to the Auction Manager received not less than 24 hours
before the original Expiration Time; provided that only two extensions per
Auction Purchase Offer shall be permitted.  An Auction Purchase Offer shall be
regarded as a

 

--------------------------------------------------------------------------------

 

“failed Auction Purchase Offer” in the event that either (x) the applicable
Purchasing Borrower Party withdraws such Auction Purchase Offer in accordance
with the terms hereof or (y) the Expiration Time occurs with no Qualifying Bids
(as defined below) having been received.  In the event of a failed Auction
Purchase Offer, no Purchasing Borrower Party shall be permitted to deliver a new
Auction Notice prior to the date occurring three Business Days after such
withdrawal or Expiration Time, as the case may be.  Notwithstanding anything to
the contrary contained herein, the applicable Purchasing Borrower Party shall
not initiate any Auction Purchase Offer by delivering an Auction Notice to the
Auction Manager until after the conclusion (whether successful or failed) of the
previous Auction Purchase Offer (if any), whether such conclusion occurs by
withdrawal of such previous Auction Purchase Offer or the occurrence of the
Expiration Time of such previous Auction Purchase Offer.

 

Reply Procedures.  In connection with any Auction Purchase Offer, each Lender of
Term Loans of the applicable Class wishing to participate in such Auction
Purchase Offer shall, prior to the Expiration Time, provide the Auction Manager
with a notice of participation, in the form included in the applicable offering
document (each, a “Return Bid”), which shall specify (i) a discount to par that
must be expressed as a price (in increments of $25) per $1,000 in principal
amount of Term Loans of the applicable Class (the “Reply Price”) within the
Discount Range and (ii) the principal amount of Term Loans of the applicable
Class, in an amount not less than $1,000,000 or an integral multiple of $1,000
in excess thereof, that such Lender offers for sale at its Reply Price (the
“Reply Amount”).  A Lender may submit a Reply Amount that is less than the
minimum amount and incremental amount requirements described above only if the
Reply Amount comprises the entire amount of the Term Loans of the applicable
Class held by such Lender.  Lenders may only submit one Return Bid per Auction
Purchase Offer, but each Return Bid may contain up to three component bids, each
of which may result in a separate Qualifying Bid (as defined below) and each of
which will not be contingent on any other component bid submitted by such Lender
resulting in a Qualifying Bid.  In addition to the Return Bid, the participating
Lender must execute and deliver, to be held in escrow by the Auction Manager, an
Affiliated Lender Assignment and Assumption.  No Purchasing Borrower Party will
purchase any Term Loans at a price that is outside of the applicable Discount
Range, nor will any Return Bids (including any component bids specified therein)
submitted at a price that is outside such applicable Discount Range be
considered in any calculation of the Applicable Discounted Price (as defined
below).

 

Acceptance Procedures.  Based on the Reply Prices and Reply Amounts received by
the Auction Manager, the Auction Manager, in consultation with the applicable
Purchasing Borrower Party, will determine the applicable discounted price (the
“Applicable Discounted Price”) for the Auction, which will be the lowest Reply
Price for which such Purchasing Borrower Party can complete the Auction Purchase
Offer at the Auction Amount or such lesser amount of Term Loans for which the
Borrower has received Qualifying Bids.  Subject to the conditions contained in
the Auction Notice, the applicable Purchasing Borrower Party shall purchase (by
assignment) Term Loans of the applicable Class from each Lender whose Return Bid
contains a Reply Price that is equal to or less than the Applicable Discounted
Price (each, a “Qualifying Bid”).  All Term Loans of the

 

--------------------------------------------------------------------------------

 

applicable Class included in Qualifying Bids received at a Reply Price lower
than the Applicable Discounted Price will be purchased at a purchase price equal
to the applicable Reply Price and shall not be subject to proration.  If a
Lender has submitted a Return Bid containing multiple component bids at
different Reply Prices, then all Term Loans of such Lender offered in any such
component bid that constitutes a Qualifying Bid with a Reply Price lower than
the Applicable Discounted Price shall also be purchased at a purchase price
equal to the applicable Reply Price and shall not be subject to proration.

 

Proration Procedures.  All Term Loans of the applicable Class offered in Return
Bids (or, if applicable, any component bid thereof) constituting Qualifying Bids
at the Applicable Discounted Price will be purchased at the Applicable
Discounted Price; provided that if the aggregate amount required to pay the
Qualifying Bids would exceed the Auction Amount for such Auction Purchase Offer,
such Purchasing Borrower Party shall pay such Qualifying Bids at the Applicable
Discounted Price ratably based on the respective principal amounts of such
Qualifying Bids (subject to rounding requirements specified by the Auction
Manager) in an aggregate amount not to exceed the Auction Amount.  For avoidance
of doubt, no Return Bids will be accepted above the Applicable Discounted
Price.  Each participating Lender shall be given notice as to whether its bid is
a Qualifying Bid as soon as reasonably practicable but in no case later than
five Business Days from the date the Return Bid was due.

 

Notification Procedures.  The Auction Manager will calculate the Applicable
Discounted Price and will cause the Administrative Agent to post the Applicable
Discounted Price and proration factor onto an internet or intranet site
(including an IntraLinks, SyndTrak or other electronic workspace) in accordance
with the Auction Manager’s standard dissemination practices by 4:00 p.m., New
York City time, on the Business Day during which the Expiration Time
occurs.  The Auction Manager will insert the principal amount of Term Loans of
the applicable Class to be assigned and the applicable settlement date
determined by the Auction Manager in consultation with the Purchasing Borrower
party into each applicable Affiliated Lender Assignment and Assumption received
in connection with a Qualifying Bid.  Upon the request of the submitting Lender,
the Auction Manager will promptly return any Affiliated Lender Assignment and
Assumption received in connection with a Return Bid that is not a Qualifying
Bid.

 

Additional Procedures.  Once initiated by an Auction Notice, the applicable
Purchasing Borrower Party may withdraw an Auction Purchase Offer only if no
Qualifying Bid has been received by the Auction Manager at the time of
withdrawal.  Any Return Bid (including any component bid thereof) delivered to
the Auction Manager may not be withdrawn, modified, revoked, terminated or
cancelled by a Lender.  However, an Auction Purchase Offer may become void if
the conditions to the purchase set forth in Section 9.04(f) of the Credit
Agreement are not met.  The purchase price in respect of each Qualifying Bid for
which purchase by the applicable Purchasing Borrower Party is required in
accordance with the foregoing provisions shall be paid directly by such
Purchasing Borrower Party to the respective assigning Lender on a settlement
date as determined jointly by such Purchasing Borrower Party and the Auction
Manager (which shall be not later than ten Business Days after the date Return
Bids are due).  The applicable Purchasing

 

--------------------------------------------------------------------------------

 

Borrower Party shall execute each applicable Affiliated Lender Assignment and
Assumption received in connection with a Qualifying Bid.  All questions as to
the form of documents and validity and eligibility of Term Loans that are the
subject of an Auction Purchase Offer will be determined by the Auction Manager,
in consultation with the applicable Purchasing Borrower Party, and their
determination will be final and binding so long as such determination is not
inconsistent with the terms of Section 9.04(f) of the Credit Agreement or this
Exhibit F.  The Auction Manager’s interpretation of the terms and conditions of
the Auction Notice, in consultation with the applicable Purchasing Borrower
Party, will be final and binding so long as such interpretation is not
inconsistent with the terms of Section 9.04(f) of the Credit Agreement or this
Exhibit F.  None of the Administrative Agent, the Auction Manager or any of
their respective Affiliates assumes any responsibility for the accuracy or
completeness of the information concerning the applicable Purchasing Borrower
Party, the Loan Parties or any of their respective Affiliates (whether contained
in an offering document or otherwise) or for any failure to disclose events that
may have occurred and may affect the significance or accuracy of such
information.  Notwithstanding anything to the contrary contained herein or in
any other Loan Document, this Exhibit F shall not require any Purchasing
Borrower Party to initiate any Auction Purchase Offer.

 

 

--------------------------------------------------------------------------------

EXHIBIT G

 

[FORM OF] AFFILIATED LENDER ASSIGNMENT AND ASSUMPTION

 

This Affiliated Lender Assignment and Assumption (this “Assignment and
Assumption”) is dated as of the Effective Date set forth below and is entered
into by and between the Assignor (as defined below) and the Assignee (as defined
below).  Capitalized terms used but not defined herein shall have the meanings
given to them in the Credit Agreement identified below (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
receipt of a copy of which is hereby acknowledged by the Assignee.  The Standard
Terms and Conditions set forth in Annex I attached hereto are hereby agreed to
and incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions referred to below and the Credit Agreement, as of the Effective Date
inserted by the Administrative Agent as contemplated below, (a) all the
Assignor’s rights and obligations in its capacity as a Lender under the Credit
Agreement and any other documents or instruments delivered pursuant thereto to
the extent related to the amount and percentage interest identified below of all
of such outstanding rights and obligations of the Assignor under the respective
facilities identified below (including any Guarantees included in such
facilities) and (b) to the extent permitted to be assigned under applicable law,
all claims, suits, causes of action and any other right of the Assignor (in its
capacity as a Lender) against any Person, whether known or unknown, arising
under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including, but not
limited to, contract claims, tort claims, malpractice claims, statutory claims
and all other claims at law or in equity related to the rights and obligations
sold and assigned by the Assignor to the Assignee pursuant to clause (a) above
(the rights and obligations sold and assigned pursuant to clauses (a) and (b)
above being referred to herein collectively as the “Assigned Interest”).  Such
sale and assignment is without recourse to the Assignor and, except as expressly
provided in this Assignment and Assumption, without representation or warranty
by the Assignor.

 

1. Assignor:



 

2. Assignee:


and is a Purchasing Borrower Party

3. Borrower:  The Chemours Company, a Delaware corporation

4. Administrative Agent:  JPMorgan Chase Bank. N.A., as the Administrative Agent
under the Credit Agreement

 

--------------------------------------------------------------------------------

 

5. Credit Agreement:  The Amended and Restated Credit Agreement dated as of
April 3, 2018, among The Chemours Company, a Delaware corporation, the Lenders
and Issuing Banks party thereto and JPMorgan Chase Bank, N.A., as Administrative
Agent.

6.  Assigned Interest:1

 

Facility Assigned

Aggregate Amount of Commitments/Loans of the applicable Class of all Lenders

Amount of the Commitments/Loans of the applicable Class Assigned

Percentage Assigned of Aggregate Amount of Commitments/Loans of the applicable
Class of all Lenders2

Tranche B-2 Euro Term Loans

€

€

%

Tranche B-2 US$ Term Loans

$

$

%

[            ]3

$

$

%

 

7. Effective Date:                    , 20___ [TO BE INSERTED BY THE
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR]

The Assignee agrees to deliver to the Administrative Agent a completed
Administrative Questionnaire in which the Assignee designates one or more credit
contacts to whom all syndicate-level information (which may contain MNPI) will
be made available and who may receive such information in accordance with the
Assignee’s compliance procedures and applicable law, including Federal, State
and foreign securities laws.

 

 

 

 

 

 

 

1

Must comply with the minimum assignment amounts set forth in Section
9.04(b)(ii)(A) of the Credit Agreement and minimum commitment holds set forth in
Section 9.04(b)(ii)(E), to the extent such minimum assignment amounts or minimum
commitment holds are applicable.

2

Set forth, to at least 9 decimals, as a percentage of the Commitments/Loans of
all Lenders of any Class, as applicable.

3

In the event Incremental Term Loans of any Class are established under Section
2.21 of the Credit Agreement or any new Class of Loans or Commitments is
established pursuant to Section 2.23 of the Credit Agreement, refer to the Class
of such Loans assigned.

 

--------------------------------------------------------------------------------

 

8.  Notice and Wire Instructions:

 

[NAME OF ASSIGNOR]

Notices:

_________________________

_________________________

_________________________

Attention:

Facsimile:

with a copy to:

__________________________________________________

_________________________

Attention:

Facsimile:

Wire Instructions:

 

[NAME OF ASSIGNEE]

Notices:

_________________________

_________________________

_________________________

Attention:

Facsimile:

with a copy to:

_________________________

_________________________

_________________________

Attention:

Facsimile:

Wire Instructions:

 

 

 

The terms set forth above are hereby agreed to:

________________, as Assignor,

  by

      _____________________________

      Name:

      Title:


________________, as Assignee,


  by

      _____________________________

      Name:

      Title:

 

Consented to and Accepted:

 

JPMORGAN CHASE BANK, N.A., as Administrative Agent,

by

      _____________________________
      Name:

      Title:

 

Consented to:

THE CHEMOURS COMPANY,

  by

      _____________________________
      Name:

      Title:



 

 

--------------------------------------------------------------------------------

 

ANNEX 1 TO
AFFILIATED LENDER

ASSIGNMENT AND ASSUMPTION

 

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

 

1.Representations and Warranties.

 

1.1.Assignor.  The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, other than statements made by it
herein, (ii) the execution, legality, validity, enforceability, genuineness,
sufficiency or value of the Loan Documents or any collateral thereunder, (iii)
the financial condition of the Borrower, any Subsidiary or any other Affiliate
of the Borrower or any other Person obligated in respect of any Loan Document or
(iv) the performance or observance by the Borrower, any Subsidiary or any other
Affiliate of the Borrower or any other Person of any of their respective
obligations under any Loan Document and (c) acknowledges that the Assignee is a
Purchasing Borrower Party.

 

1.2.Assignee.  The Assignee represents and warrants that (a) it has full power
and authority, and has taken all action necessary, to execute and deliver this
Assignment and Assumption, to consummate the transactions contemplated hereby
and to become a Lender under the Credit Agreement, (b) it is a Purchasing
Borrower Party, (c) no Default or Event of Default has occurred and is
continuing as of the effectiveness of this Assignment and Assumption and the
consummation of the assignment and delegation of the Assigned Interest
contemplated hereby or would result therefrom, (d) all Term Loans assigned and
delegated to the Assignee pursuant to this Assignment and Assumption shall be
automatically and permanently cancelled upon the Effective Date and will
thereafter no longer be outstanding for any purpose under the Credit Agreement,
(e) as of the date hereof the Assignee does not have any MNPI that either (i)
has not been disclosed to the Assignor (other than because the Assignor does not
wish to receive MNPI) on or prior to the date of the initiation of the Auction
in connection with which this assignment is being effectuated or (ii) if not
disclosed to such Assignor, could reasonably be expected to have a material
effect upon, or otherwise be material to, (A) such Assignor’s decision to
participate in any such Auction or (B) the market price of the Term Loans
(except to the extent that the Assignor has separately entered into a customary
“big boy” letter with the Borrower) and (f) no proceeds from Revolving Loans are
being used to fund the purchase of the Assigned Interest.

 

2.Payments.  From and after the Effective Date referred to in this Assignment
and Assumption, the Administrative Agent shall make all payments in respect

 

--------------------------------------------------------------------------------

 

of the Assigned Interest (including payments of principal, interest, fees and
other amounts) to the Assignee whether such amounts have accrued prior to or on
or after the Effective Date.  The Assignor and the Assignee shall make all
appropriate adjustments in payments by the Administrative Agent for periods
prior to the Effective Date or with respect to the making of this assignment
directly between themselves.

 

3.General Provisions.  This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
permitted assigns.  This Assignment and Assumption may be executed in
counterparts (and by different parties hereto on different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract.  Delivery of an executed counterpart of a
signature page of this Assignment and Assumption by facsimile transmission or
other electronic imaging shall be effective as delivery of a manually executed
counterpart of this Assignment and Assumption.  This Assignment and Assumption
and any claim, controversy, dispute or cause of action (whether in contract or
tort or otherwise) based upon, arising out of or relating to this Assignment and
Assumption and the transactions contemplated hereby shall be governed by, and
construed in accordance with, the law of the State of New York.

 

 

 

 

--------------------------------------------------------------------------------

EXHIBIT H

 

[FORM OF] MATURITY DATE EXTENSION REQUEST

 

 

[Insert Date]1

JPMorgan Chase Bank, N.A.,

   as Administrative Agent

383 Madison Avenue

New York, New York 10179

Attention:  [●]

Fax:  [●]

 

Ladies and Gentlemen:

 

Reference is made to the Amended and Restated Credit Agreement dated as of April
3, 2018 (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among The Chemours Company, a Delaware
corporation (the “Borrower”), the Lenders and Issuing Banks party thereto and
JPMorgan Chase Bank, N.A., as Administrative Agent.  Capitalized terms used but
not otherwise defined herein shall have the meanings assigned to them in the
Credit Agreement.

 

In accordance with Section 2.22 of the Credit Agreement, the undersigned hereby
requests [(a)] an extension of the [insert applicable Class] Maturity Date from
[●] to [●][, (b) the Applicable Rate to be applied in determining the interest
payable on [insert applicable Class] Loans of[, and fees payable under the
Credit Agreement to,] Consenting Lenders in respect of that portion of their
[[insert applicable Class] Loans] extended to the new Maturity Date to be [●]%,
which changes shall be effective as of [●] and (c) the amendments to the terms
of the Credit Agreement set forth below, which amendments will become effective
on [●]:]

 

[Insert amendments to Credit Agreement, if any]

 

[Signature Pages Follow]




 

1

To be delivered no less than 30 days from the then existing Maturity Date

 

--------------------------------------------------------------------------------

 

Very truly yours,

 

THE CHEMOURS COMPANY

 

By:___________________________

      Name:

      Title:

 

 

--------------------------------------------------------------------------------

EXHIBIT I-1

 

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE
(For Non-U.S. Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Amended and Restated Credit Agreement dated as
of April 3, 2018 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among The Chemours Company, a Delaware
corporation (the “Borrower”), the Lenders and Issuing Banks party thereto and
JPMorgan Chase Bank, N.A., as Administrative Agent.

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any promissory note(s) evidencing such Loan(s)) in
respect of which it is providing this certificate, (ii) it is not a “bank”
within the meaning of Section 881(c)(3)(A) of the Code, (iii) it is not a
“10-percent shareholder” of the Borrower within the meaning of Section
871(h)(3)(B) of the Code and (iv) it is not a “controlled foreign corporation”
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable.  By executing this certificate, the undersigned agrees
that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform the Borrower and the Administrative Agent,
and (2) the undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

[NAME OF LENDER]

By:

 

Name:  

 

Title:  

Date: ________ __, 20[  ]

 

 

--------------------------------------------------------------------------------

EXHIBIT I-2

 

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE
(For Non-U.S. Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Amended and Restated Credit Agreement dated as
of April 3, 2018 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among The Chemours Company, a Delaware
corporation (the “Borrower”), the Lenders and Issuing Banks party thereto and
JPMorgan Chase Bank, N.A., as Administrative Agent.

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect to such participation, neither the undersigned
nor any of its direct or indirect partners/members is a “bank” extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a “10-percent shareholder” of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a “controlled foreign corporation”
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable, or (ii) an IRS Form W-8IMY accompanied by an IRS Form
W-8BEN or IRS Form W-8BEN-E, as applicable, from each of such partner’s/member's
beneficial owners that is claiming the portfolio interest exemption.  By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

[NAME OF PARTICIPANT]

By:

 

Name:  

 

Title:  

Date: ________ __, 20[  ]

 

 

 

 

--------------------------------------------------------------------------------

EXHIBIT I-3

 

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE
(For Non-U.S. Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Amended and Restated Credit Agreement dated as
of April 3, 2018 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among The Chemours Company, a Delaware
corporation (the “Borrower”), the Lenders and Issuing Banks party thereto and
JPMorgan Chase Bank, N.A., as Administrative Agent.

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, (iii)
it is not a “10-percent shareholder” of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a “controlled foreign
corporation” related to the Borrower as described in Section 881(c)(3)(C) of the
Code.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or IRS Form W-8BEN-E, as
applicable.  By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform such Lender in writing, and (2) the undersigned shall have at
all times furnished such Lender with a properly completed and currently
effective certificate in either the calendar year in which each payment is to be
made to the undersigned, or in either of the two calendar years preceding such
payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

[NAME OF PARTICIPANT]

By:

 

Name:  

 

Title:  

Date: ________ __, 20[  ]

 

 

--------------------------------------------------------------------------------

EXHIBIT I-4

 

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE
(For Non-U.S. Lenders That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Amended and Restated Credit Agreement dated as
of April 3, 2018 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among The Chemours Company, a Delaware
corporation (the “Borrower”), the Lenders and Issuing Banks party thereto and
JPMorgan Chase Bank, N.A., as Administrative Agent.

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any promissory note(s) evidencing such Loan(s)) in respect of which
it is providing this certificate, (ii) its direct or indirect partners/members
are the sole beneficial owners of such Loan(s) (as well as any promissory
note(s) evidencing such Loan(s)), (iii) with respect to the extension of credit
pursuant to this Credit Agreement or any other Loan Document, neither the
undersigned nor any of its direct or indirect partners/members is a “bank”
extending credit pursuant to a loan agreement entered into in the ordinary
course of its trade or business within the meaning of Section 881(c)(3)(A) of
the Code, (iv) none of its direct or indirect partners/members is a “10-percent
shareholder” of the Borrower within the meaning of Section 871(h)(3)(B) of the
Code and (v) none of its direct or indirect partners/members is a “controlled
foreign corporation” related to the Borrower as described in Section
881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or IRS Form W-8BEN-E, as applicable, or (ii) an IRS Form W-8IMY
accompanied by an IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, from each
of such partner's/member's beneficial owners that is claiming the portfolio
interest exemption.  By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

[NAME OF LENDER]

By:

 

Name:  

 

Title:  

Date: ________ __, 20[  ]

 

--------------------------------------------------------------------------------

EXHIBIT J

[FORM OF] SOLVENCY CERTIFICATE

of

THE CHEMOURS COMPANY

 

 

Pursuant to the Amended and Restated Credit Agreement dated as of April 3, 2018
(the “Credit Agreement”), among The Chemours Company, a Delaware corporation,
the Lenders and Issuing Banks party thereto, and JPMorgan Chase Bank, N.A., as
administrative agent, the undersigned hereby certifies, solely in such
undersigned’s capacity as [chief financial officer] [chief accounting officer]
[specify other officer with equivalent duties] of the Borrower, and not
individually, as follows:

 

I am generally familiar with the businesses and assets of the Borrower and its
Subsidiaries, taken as a whole, and am duly authorized to execute this Solvency
Certificate on behalf of the Borrower pursuant to the Credit Agreement.

 

As of the date hereof, after giving effect to the consummation of the
Transactions, including the execution and delivery of the Credit Agreement and
the making of the Loans under the Credit Agreement, in each case on the date
hereof, and after giving effect to the application of the proceeds of such
indebtedness:

 

 

a.

The fair value of the assets of the Borrower and its subsidiaries, on a
consolidated basis, exceeds, on a consolidated basis, their debts and
liabilities, subordinated, contingent or otherwise;

 

 

b.

The present fair saleable value of the property of the Borrower and its
subsidiaries, on a consolidated basis, is greater than the amount that will be
required to pay the probable liability, on a consolidated basis, of their debts
and other liabilities, subordinated, contingent or otherwise, as such debts and
other liabilities become absolute and matured;

 

 

c.

The Borrower and its subsidiaries, on a consolidated basis, are able to pay
their debts and liabilities, subordinated, contingent or otherwise, as such
liabilities become absolute and matured; and

 

 

d.

The Borrower and its subsidiaries, on a consolidated basis, are not engaged in,
and are not about to engage in, business for which they have unreasonably small
capital.

 

For purposes of this Certificate, the amount of any contingent liability at any
time shall be computed as the amount that would reasonably be expected to become
an actual and matured liability. Capitalized terms used but not otherwise
defined herein shall have the meanings assigned to them in the Credit Agreement.

 

[Signature Page Follows]

 

 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned has executed this Solvency Certificate in
such undersigned’s capacity as [chief financial officer] [chief accounting
officer] [specify other officer with equivalent duties] of the Borrower, on
behalf of the Borrower, and not individually, as of the date first stated above.

 

 

THE CHEMOURS COMPANY

 

By:__________________________

Name:

Title:

 

 

 